        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 1 of 350




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

LEZMOND CHARLES MITCHELL            :
Register Number 48685-008           :
U.S. Penitentiary Terre Haute       :
Terre Haute, IN 47802               :
                                    :
                     Plaintiff,     :
                                    :
              v.                    :       Civil Action No. _____________
                                    :
WILLIAM P. BARR                     :       CAPITAL CASE
Attorney General                    :
U.S. Department of Justice          :       EXECUTION SCHEDULED FOR
950 Pennsylvania Avenue, NW         :       AUGUST 26, 2020
Washington, DC 20530                :
                                    :       Time: 6:00 p.m. EST
JEFFREY A. ROSEN                    :
Deputy Attorney General             :
U.S. Department of Justice          :
950 Pennsylvania Avenue, NW         :
Washington, DC 20530                :
                                    :
ROSALIND SARGENT-BURNS              :
Acting Pardon Attorney              :
Office of the Pardon Attorney       :
950 Pennsylvania Avenue, NW         :
Washington, DC 20530                :
                                    :
MICHAEL CARVAJAL                    :
Director                            :
Federal Bureau of Prisons           :
U.S. Department of Justice          :
320 First Street, NW                :
Washington, DC 20534                :
                                    :
JEFFREY E. KRUEGER                  :
Regional Director                   :
Federal Bureau of Prisons           :
North Central Region                :
U.S. Department of Justice          :
400 State Avenue, Suite 800         :
Kansas City, KS 66101               :
                                    :
and                                 :
                                    :
                                        1
         Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 2 of 350




T.J. WATSON                         :
Complex Warden                      :
U.S. Penitentiary Terre Haute       :
4700 Bureau Road South              :
Terre Haute, IN 47802               :
                                    :
In their official capacities; and,  :
                                    :
U.S. DEPARTMENT OF JUSTICE          :
950 Pennsylvania Avenue, NW         :
Washington, DC 20530                :
                                    :
FEDERAL BUREAU OF PRISONS           :
U.S. Department of Justice          :
320 First Street, NW                :
Washington, DC 20534                :
                                    :
OFFICE OF THE PARDON ATTORNEY :
950 Pennsylvania Avenue, NW         :
Washington, DC 20530                :
                                    :
                        Defendants. :


            COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
                FOR VIOLATIONS OF THE FIFTH AND EIGHTH
                           AMENDMENTS TO THE
                      UNITED STATES CONSTITUTION

                                 I.     NATURE OF ACTION

       1.      Plaintiff Lezmond Charles Mitchell (“Mitchell”) brings this action for injunctive

and declaratory relief for violations of his rights under the United States Constitution,

specifically his Fifth Amendment Rights to due process and equal protection, and his Eighth

Amendment right against arbitrary imposition of the death penalty, which have arisen in the

course of his attempt to make use of promulgated procedures created for individuals under a

federal death sentence seeking executive clemency.

//

//


                                                  2
         Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 3 of 350




                                        II.     PARTIES

        2.      Plaintiff Mitchell is a U.S. citizen and a member of the Navajo Nation. He is

incarcerated at the United States Penitentiary in Terre Haute, Indiana (“USP Terre Haute”). He is

a death-sentenced prisoner under the control and supervision of the Federal Bureau of Prisons

(“BOP”), an agency within the U.S. Department of Justice (“DOJ”). He is scheduled for

execution by lethal injection at USP Terre Haute on August 26, 2020.

        3.      Defendant William P. Barr (“Attorney General Barr”) is the Attorney General of

the United States. Mitchell was remanded to Attorney General Barr’s custody upon Mitchell’s

convictions and death sentence. Under the Federal Death Penalty Act (“FDPA”), Attorney

General Barr is the executive responsible for carrying out sentences of death against federal

prisoners. He is sued here in his official capacity for the purpose of obtaining declaratory and

injunctive relief.

        4.      Defendant Jeffrey A. Rosen is the Deputy Attorney General of the United States.

Under the supervision of the Attorney General, he oversees the day-to-day operations of the BOP

and the Office of the Pardon Attorney (“OPA”). He is sued here in his official capacity for the

purpose of obtaining declaratory and injunctive relief.

        5.      Defendant Rosalind Sargent-Burns is the Acting Pardon Attorney. She is charged

with managing the day-to-day operations of the OPA, including oversight of the review and

investigation of clemency petitions and making recommendations on petitions, pursuant to the

clemency process, to the Deputy Attorney General and Attorney General. She is sued here in her

official capacity for the purpose of obtaining declaratory and injunctive relief.

        6.      Michael Carvajal is the director of the BOP. He oversees the operations of BOP

facilities, staff, and individuals in BOP custody, and serves the Deputy Attorney General and



                                                 3
         Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 4 of 350




Attorney General. He is sued here in his official capacity for the purpose of obtaining declaratory

and injunctive relief.

       7.       Defendant Jeffrey E. Kreuger is the Regional Director of the North Central

Region of the BOP. As such, he is responsible for USP Terre Haute, and he plays a critical role

in the oversight of the operations of that prison, including policy implementation. He is sued here

in his official capacity for the purpose of obtaining declaratory and injunctive relief.

       8.       Defendant T.J. Watson is the Complex Warden of USP Terre Haute, which is

where Mitchell is confined. In that position, he is charged with management of USP Terre Haute

and the oversight and implementation of operations and policies there. He is sued here in his

official capacity for the purpose of obtaining declaratory and injunctive relief.

       9.       Defendant DOJ is a cabinet-level department of the federal government

responsible for enforcement of the laws of the United States, for oversight and implementation of

procedures relating to executive clemency, and for oversight of the BOP and implementation of

BOP policies.

       10.      Defendant OPA is an office within the DOJ responsible for reviewing,

investigating, and making favorable or unfavorable recommendations regarding petitions for

executive clemency.

       11.      Defendant BOP is a sub-agency of the DOJ responsible for the care, custody and

control of individuals incarcerated by the federal government.

       12.      John Does I-X are employed or retained by the BOP to consult with, prepare for,

and/or carry out Mitchell’s execution. Mitchell does not know, and the Attorney General and the

BOP Defendants have not revealed, their identities or positions. They are sued here in their

official capacities for the purpose of obtaining declaratory and injunctive relief.

//
                                                  4
         Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 5 of 350




        13.     Defendants are acting, and each of them at all times relevant hereto were acting,

in their respective official capacities with respect to all acts described herein, and were in each

instance acting under the color and authority of federal law in violating Mitchell’s constitutional

rights. Upon information and belief, unless preliminarily and permanently enjoined, each of the

Defendants intends to act in his or her official capacity and under the authority of federal law in

violating Mitchell’s constitutional rights.

                             III.    JURISDICTION AND VENUE

        14.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331, 2201 in that the claim for injunctive relief arises under the United States Constitution

and federal statutes, including 28 U.S.C.A § 2201, in that an actual controversy exists between

Defendants and Mitchell involving actions taken by Defendants and policies applied by

Defendants to Mitchell in violation of rights guaranteed by the United States Constitution.

Defendants have obstructed Mitchell’s ability to avail himself of the established procedures

available to death-sentenced individuals for meaningful review of his petition for executive

clemency.

        15.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) and (e)(1)

because the DOJ, Office of the Pardon Attorney, and BOP headquarters are in this district;

because a substantial part of the events giving rise to Mitchell’s claims, including Defendants’

actions pertaining to the executive clemency process in Mitchell’s case, took place and continue

to take place in this District; and because Defendants, the majority of whom reside in this

District, were acting in their official capacities in violating Mitchell’s constitutional rights.

//

//



                                                   5
         Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 6 of 350




                               IV.     FACTUAL BACKGROUND

A.     Mitchell’s First Notice of Execution (2019)

       16.        On July 25, 2019, Mitchell was served with a letter from the Warden of the

United States Penitentiary at Terre Haute informing Mitchell that his execution had been

scheduled for December 11, 2019 and further advising that:

                  Under Title 28, Code of Federal Regulations, Sections 1.1 and 1.10,
                  if you wish to seek commutation of sentence or reprieve from the
                  President, petitions may be emailed directly to the DOJ Pardon
                  Attorney at USPARDON.Attorney@usdoj.gov. If email is not
                  available, petitions may be mailed to with the Office of the Pardon
                  Attorney, U.S. Department of Justice, 950 Pennsylvania Avenue,
                  RFK Main Justice Building, Washington, D.C 20530. The Office of
                  the Pardon Attorney is responsible for receiving and processing on
                  behalf of the President all requests for clemency. If you wish to
                  apply for commutation of sentence your petition must be filed within
                  30 days of the date you receive this notice.

(Ex. 1 at 001.)

       17.        On July 31, 2019, Mitchell was served with an amended notice (“July 31

Notice”), which corrected a minor error in the July 25 Notice and acknowledged that error. In all

other ways, the July 31 Notice was identical to the July 25 Notice, and included, word-for-word,

the above quoted paragraph about clemency proceedings. (Ex. 2 at 002.) With this amended

notice, Mitchell’s clemency application was due by August 30, 2019, leaving OPA, DOJ, and the

President almost three-and-a-half months to complete the clemency process.

       18.        On August 30, 2019, in accordance with 28 C.F.R. § 1.1, 1.10(b) and the July 31

Notice, Mitchell timely filed a formal petition for commutation of his death sentence with the

Office of the Pardon Attorney (“OPA”). OPA acknowledged receipt on September 4, 2019, and

informed counsel that they would accept supplemental materials submitted on or before

September 19, 2019. (Ex. 3 at 003 (citing 28 CFR § 1.10(b).) Mitchell timely filed supplemental

materials in support of his clemency petition on September 19, 2019. On October 2, 2019, OPA
                                                   6
           Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 7 of 350




granted Mitchell’s request to make a live presentation in support of his clemency petition, and

undersigned counsel arranged to meet with OPA on October 22, 2019 for a 90-minute live

presentation. (Ex. 3 at 007.)

       19.        On October 4, 2019, the United States Court of Appeals for the Ninth Circuit

stayed Mitchell’s execution pending the outcome of a preexisting appeal. Mitchell v. United

States, No. 18-17031 (9th Cir., October 4, 2019), Dkt. 26. On October 7, 2019, OPA informed

counsel for Mitchell that, in light of the Ninth Circuit’s order staying Mitchell’s execution, OPA

would be cancelling Mitchell’s live presentation and administratively closing Mitchell’s

clemency petition without prejudice. (Ex. 3 at 008.) A subsequent email from OPA clarified that

if the stay were lifted and the original execution date reinstated, the clemency process could be

restored with the petition submitted on August 30. (Ex. 3 at 009.) However, “[s]hould the

originally imposed execution date pass and a new notification of execution be given from the

Bureau of Prisons at some point in the future, then the process would have to begin again.”

(Ex. 3 at 009.)

B.     Mitchell’s Second Notice of Execution (2020)

       20.        Mitchell’s execution was stayed through the completion of his Ninth Circuit

Appeal. On April 30, 2020, the Ninth Circuit issued its decision in Mitchell v. United States, 958

F.3d 775 (9th Cir. 2020) (“Mitchell III”). Mitchell timely filed a petition for rehearing/rehearing

en banc, which was denied. Mitchell v. United States, No. 18-17031, Dkt. 39 (9th Cir. July 8,

2020). On July 15, 2020, Mitchell’s motion to stay the mandate in order to petition the Supreme

Court for further review was denied. Id. at Dkt. 45. On July 20, 2020, Mitchell filed a petition for

rehearing/rehearing en banc challenging the denial of his motion to stay of the mandate. Id. at

Dkt. 46.

//
                                                  7
         Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 8 of 350




       21.     On July 29, 2020, Defendant Watson served Mitchell with a letter (“2020

Notice”) which informed Mitchell that his execution had been rescheduled for August 26, 2020.

(Ex. 4 at 010.) Although the first and final paragraph tracked almost exactly the language from

the previous two notices, conspicuously absent was the paragraph advising Mitchell about his

ability to seek clemency.

       22.     Later in the day on July 29, the Government filed a letter with the Clerk of the

Ninth Circuit, notifying the court that it set Mitchell’s execution date for August 26, 2020.

Mitchell v. United States, No. 18-17031. Dkt. 47 (9th Cir., July 29, 2020).

       23.     Given OPA’s rules against adjudicating clemency petitions when the petitioner is

involved in active litigation concerning his convictions or sentencing, it was unclear whether

OPA would accept Mitchell’s clemency petition when the Government rescheduled Mitchell’s

execution while litigation was still pending in the Ninth Circuit. See also 28 C.F.R. § 1.10(b)

(“No petition for reprieve or commutation of a death sentence should be filed before proceedings

on the petitioner’s direct appeal of the judgment of conviction and first petition under 28 U.S.C.

2255 have terminated.”).

       24.     Nevertheless, because he was given less than 30 days’ notice of his execution

date, on July 31, 2020, Mitchell filed a petition for executive clemency with OPA. (Ex. 5 at 011-

273, Clemency Petition and Attachments.) OPA scheduled an oral presentation in support of

clemency from undersigned counsel on August 11, 2020. (Ex. 6 at 282.)

       25.     At the oral presentation, counsel for Mitchell inquired about the review process

and whether Mitchell would receive a decision about a grant or a denial of clemency before the

execution date. (Ex. 13 ¶ 4.) Kira Gillespie, Senior Attorney Advisor at OPA, could not say

whether it would be possible to ensure a clemency decision one way or the other before

Mitchell’s scheduled execution date. (Ex. 13 ¶ 5.)
                                                 8
          Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 9 of 350




        26.     Also on August 11, 2020, the Ninth Circuit denied Mitchell’s petition for

rehearing/rehearing en banc, and the mandate issued on August 18, 2020. Mitchell v. United

States, No. 18-17031, Dkts. 52, 55. With the mandate issued, Mitchell’s stay of execution was

lifted. Id. at Dkt. 26.

        27.     The primary thrust of Mitchell’s clemency petition is that his death sentence is an

affront to the sovereignty of the Navajo Nation. Mitchell is Navajo, and the victims in his case

were also Navajo, and the crime took place on the Navajo reservation. In the FDPA, Congress

included a provision called the “tribal option,” which gave Native American tribes the authority

to determine whether they wanted the death penalty to apply in cases of intra-Indian crimes

occurring on tribal land where federal jurisdiction was predicated on Indian country. 18 U.S.C.

§ 3598. Despite the Navajo Nation’s opposition to the death penalty generally, and to its

imposition for Mitchell specifically, DOJ exploited a legal loophole and capitally prosecuted

Mitchell for the general applicability crime of carjacking resulting in death. Three Ninth Circuit

Judges have strongly urged that the executive seriously consider granting clemency in this case.

Mitchell v. United States, 790 F.3d 881, 897 (9th Cir. 2015) (“Mitchell II”) (Reinhardt, J.

dissenting); Mitchell v. United States, 958 F.3d 775, 793 (9th Cir. 2020) (Christen, J. concurring)

and 794 (Hurwitz, J. concurring) (“I respectfully suggest that the current Executive should take a

fresh look at the wisdom of imposing the death penalty. . . . I hope that the Executive will

carefully consider whether the death penalty is appropriate in this unusual case.”).

        28.     Mitchell’s request for clemency is joined by Navajo Nation President Jonathan

Nez and Vice President Myron Lizer, who have made the Navajo Nation’s position clear: a

commutation of the death sentence and imposition of a life sentence “honors our religious and

traditional beliefs, the Navajo Nation’s long-standing position on the death penalty for Native

Americans, and our respect for the decision of the victim’s family.” (Ex. 7 at 283.) The Navajo
                                                 9
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 10 of 350




Nation “strongly hold[s]” that “life is sacred” and believes a grant of clemency “is appropriate to

begin to restore harmony and balance to the affected families and to the inherent sovereignty of

the Navajo Nation.” (Ex. 7 at 284.) President Nez and Vice President Lizer also emphasized

what an affront Mitchell’s capital prosecution was to tribal sovereignty, and asked President

Trump to grant clemency so the two nations could “move forward” and “continue to work on the

importance of protecting [the Navajo] people.” (Ex. 7 at 284.) President Nez also participated in

Mitchell’s oral presentation in support of clemency, to reiterate the Navajo Nation’s request for a

life sentence for Mitchell.

       29.     The Navajo Nation Council has also petitioned President Trump for executive

clemency. (Ex. 7 at 285-86.) In a letter from Speaker Seth Damon, the Council reiterated its

“opposition to the death penalty and its application to Lezmond Mitchell.” (Ex. 7 at 286)

Because “[t]ime is of the essence” in light of the impending execution date, the Council urged

President Trump to recognize the sovereign-to-sovereign relationship of Indian tribes and the

Federal Government and “exercise mercy for our tribal member, Lezmond Mitchell.” (Ex. 7 at

286.) Additionally, Native American rights organizations, including the National Congress of

American Indians, the Native American Rights Fund, and the Native American Bar Association

of Arizona, have also petitioned for executive clemency for Mitchell. (Ex. 7 at 287-91; Ex. 12 at

301-02.)

       30.     United States Senator Tom Udall of New Mexico, whose constituency includes

portions of the Navajo Nation, has also personally written to President Trump, requesting that

clemency be granted in this case. (Ex. 11 at 299-300.)

       31.     As of the date of filing, Mitchell’s clemency petition remains pending. On August

21, 2020, counsel for Mitchell inquired of OPA as to when a decision might be forthcoming, and

were told that OPA was not permitted to provide any information about whether a decision
                                                10
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 11 of 350




would be made before the execution. (Ex. 13 ¶ 7.) Mitchell’s execution is currently set to take

place in less than two days.

       32.     On August 24, 2020, counsel for Mitchell emailed Assistant United States

Attorney Krissa Lanham, of the United States Attorney’s Office for the District of Arizona, who

represents the Government in the criminal and post-conviction proceedings concerning

Mitchell’s criminal convictions and sentences. Counsel informed AUSA Lanham of the nature of

this lawsuit, inquired as to who would be representing the Government in this matter, and to

schedule a meet and confer concerning the motion for a temporary restraining order and

injunction. (Ex. 13 ¶ 8.) AUSA Lanham and Mitchell’s counsel spoke at approximately 4:15

p.m. E.S.T., and at that time she read a prepared statement as follows: “Having received both

written and oral submissions from Mr. Mitchell, the Office of the Pardon Attorney has completed

its investigation and the department has made its recommendation to the President. See 28 CFR

1.6 and 1.10. Accordingly, no additional time is needed to complete the executive clemency

process.” (Ex. 13 ¶ 8.)

C.     The commutation process for individuals under death sentence.

       33.     The procedures for a person under a federal death sentence to petition the

President of the United States for commutation are set forth in the Code of Federal Regulations,

28 C.F.R. § 1.1-1.10, with § 1.10 specifically governing the process petitioners must follow in

capital cases. 28 C.F.R. § 1.10 was promulgated on August 2, 2000, in advance of what were

then the first executions to be carried out by the federal government since the U.S. Supreme

Court’s decision in Furman v. Georgia, 408 U.S. 238 (1972). The procedures applicable to

persons under a sentence of death, among other requirements, set a strict deadline for the time for

filing a clemency petition, and for submitting supplemental materials in support of the petition,

to the Office of the Pardon Attorney in the DOJ. They describe the process—and only avenue—
                                                11
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 12 of 350




for the petitioner to present testimony and other materials in support of his petition to the Office

of the Pardon Attorney, and the process—and only avenue—for the victims of an offense to

provide their position on the petition. See 28 C.F.R. § 1.10. They specifically provide that

“[o]nly one request for commutation of a death sentence will be processed to completion, absent

a clear showing of exceptional circumstances.” Id. (emphasis added).

       34.     In addition to the procedures specifically applicable to persons under a death

sentence seeking commutation, 28 C.F.R. §§ 1.1-1.11 set forth formal regulations that must be

followed by anyone petitioning the President for relief in the form of executive clemency or

pardon. Among them are regulations requiring submission of any petition for such relief to OPA,

although petitions are to be addressed to the President, and requiring certain information be

included in the petition; regulations describing the role of the Attorney General in investigating

cases in which clemency relief is sought with assistance from agencies, such as the Federal

Bureau of Investigation, in determining issues about disclosure of files and contacting victims,

and in recommending favorable action by the President; regulations that permit the Attorney

General to delegate duties related to the clemency process to others within DOJ, including OPA;

and those that describe the process for notifications of grants and denials of petitions. See 28

C.F.R. §§ 1.1-1.11.

       35.     Section 1.8(b) provides:

               Except in cases in which a sentence of death has been imposed,
               whenever the Attorney General recommends that the President deny
               a request for clemency and the President does not disapprove or take
               other action with respect to that adverse recommendation within 30
               days after the date of its submission to him, it shall be presumed that
               the President concurs in that adverse recommendation of the
               Attorney General, and the Attorney General shall so advise the
               petitioner and close the case.




                                                 12
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 13 of 350




28 C.F.R. § 1.8 (emphasis added). By extension, this rule establishes a requirement that, in

capital cases, the President must take action, and cannot render an adverse recommendation by

relying on the 30-day lapse rule.

       36.     The clemency regulations purport to be “advisory only.” 28 C.F.R. § 1.11. The

President’s authority to grant pardons and reprieves and to commute sentences derives from

Article II, Section 2, Clause 1 of the U.S. Constitution. However, these procedures have been

developed over the course of the last two centuries, in tandem with the growth of the

administrative state, for members of the general public requesting a pardon as well as prisoners

in custody requesting commutation, to seek and potentially obtain such relief.

       37.     In the early years of the Republic, the President relied directly on the advice of the

Secretary of State and the Attorney General for reviewing petitions and exercising his pardon

and clemency powers. By 1858, the review of petitions was transferred to the Attorney General

while the issuing of warrants granting relief remained in the State Department’s purview. See

Homer Cummings & Carl McFarland, Federal Justice: Chapters in the History of Justice and the

Federal Executive 149 (1937). In 1865, Congress authorized the Attorney General to employ a

pardon clerk to assist with the handling of petitions. See 13 Stat. 516, 38 Cong. C. 98 (1865)

(authorizing the Attorney General to employ one “pardon clerk.”).

       38.     As the federal justice system grew in size and complexity, the U.S. Department of

Justice was created, and the Office of the Clerk of Pardons became a part of it. See 13 Stat. 162

(establishing U.S. Department of Justice); see also Records of the Office of the Pardon Attorney,

National Archives (Record Group 204), 1846-1965 (noting “The Office of the Clerk of Pardons

became a component of the newly created Department of Justice, pursuant to its enabling act,




                                                13
           Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 14 of 350




June 22, 1870 (16 Stat. 162).1 By 1887, the early iterations of a more formal process for

members of the public seeking pardon and those in custody seeking commutation to follow, and

the rules for administrative officials to handle pardon and clemency petitions, began to take

shape. According to the “Pardon Bureau” in the DOJ’s Report to a Select Committee of the

Senate, dated April 1887, for example, “Every application for pardon addressed to the President

is referred to the Attorney General, and by him to the clerk of pardons for his prompt and

appropriate attention.” (See Ex. 8 at 292.) The Pardon Bureau further reported then that the Clerk

of Pardons was directed to solicit the views of the U.S. Attorney and, if practicable, the views of

the district judge, and to keep records of the progress of applications “at every stage of these

proceedings,” as part of the process for determining whether to make a favorable

recommendation to president. (Ex. 8 at 292.) At the time, the Clerk of Pardons, according to the

same Report to the Senate, was overwhelmed by the growing number of petitions and the volume

of duties placed upon him, especially in connection with this ability to manage correspondence

with members of the public, and made clear to Congress the need for additional staff to assist

him. (Ex. 8 at 294.)

       39.      In 1891, the Office of the Clerk of Pardons was superseded by the Office of the

Attorney in charge of Pardons, established in the DOJ pursuant to an act of Congress. (See 26

Stat. 946; see also, Records of the Office of the Pardon attorney, National Archives, Record

Group 204, 1846-19652.) In 1893, by executive order, the reviewing, investigating and issuing of

all warrants in connection with petitions for commutation and pardons was consolidated within




       1
           Available at https://www.archives.gov/research/guide-fed-records/groups/204.html
       2
           Available at https://www.archives.gov/research/guide-fed-records/groups/204.html
                                                 14
            Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 15 of 350




the DOJ. (Ex. 9 at 295.) The Office of the Attorney in Charge of Pardons was redesignated the

Office of the Pardon Attorney, as it is known today, in 1894. (See Records of the Office of the

Pardon attorney, National Archives, Record Group 204, 1846-1965.)

        40.        The formal clemency rules were approved by President McKinley in 1898 and

contained a few of the features of the modern day regulations pursuant to 28 C.F.R. § 1.1-1.11.3

For example, the rules directed members of the public and those in custody applying for such

relief to address a petition to the President and forward it to the Attorney General, and they set

out the process for soliciting views of the U.S. Attorney and trial judge, including in capital

cases, and the effect of those opinions on the Office of the Pardon Attorney’s favorable treatment

of the petition.

        41.        Between 1898 and 1962, the formal clemency rules underwent occasional

revisions, some of which appear in the modern-day regulations. For example, the 1924 rules

introduced the designated form to be submitted by members of the public and those in custody,

and were adapted based on the expansion of the Republic, and in light of the growing number of

individuals incarcerated in federal prisons or on parole, or those subject to prosecution under

federal “Immigration, Narcotic, Naturalization, Postal, or Prohibition Laws.” (See “Rules

Relating to Application for Pardon,” Department of Justice, Feb. 12, 1924 (noting special rules

for petitioners from “Puerto Rico, Hawaii, Virgin Island, and the Canal Zone. . .”); see also 46

Stat. 325 (pursuant to 1930 Act of Congress, Bureau of Prisons was established within DOJ).)

The Federal Bureau of Investigations was first assigned a formal role in investigating the “record




        3
         Upon information and belief, the various versions of the formal clemency rules prior to
their formal publication in the Federal Register are on file with the U.S. Department of Justice.
                                                 15
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 16 of 350




and conduct” of petitioners in 1946. (See “Rules Governing Petitions for Executive Clemency,”

Department of Justice, Jan. 19, 1946; see also 28 C.F.R. § 1.6(a).)

       42.     In 1962, the “Rules Governing Petitions for Executive Clemency” took on their

modern day form and structure, and were for the first time formally published for the public in

the Federal Register, which contains agency rules, proposed rules, public notices, administrative

orders, and executive orders: “These regulations shall become effective on the thirty-first day

following the date of their publication in the Federal Register.” (See “Rules Governing Petitions

for Executive Clemency,” Department of Justice, Oct. 30, 1962.) The 1962 regulations remained

in place until 1983, when two additions to the regulations were made and published in the

Federal Register, 28 C.F.R. §§ 1.1-1.10. (See “Rules Governing Petitions for Executive

Clemency,” Department of Justice, May 5, 1983.) They were amended in 1993 to include a

provision for notifying individuals about the disposition of their petitions. (See “Rules Governing

Petitions for Executive Clemency,” Department of Justice, Oct. 12, 1993.)

       43.     As noted previously, the regulations setting forth special procedures applicable to

petitioners under federal death sentence like Mitchell, codified at § 1.10, went into effect in

August 2000 and remain in place today.

       44.     What was once an informal, ad hoc undertaking involving the President and a few

of his closest advisors has developed into a modern-day system operating with the hallmarks of

the administrative state. Duties related to the handling, investigation, and consideration of

clemency petitions, for example, have by and large been delegated to career officials in the OPA

and other agencies within the DOJ bureaucracy, more remote from the President; and formal

agency regulations have been promulgated for the general public and these administrative

officials to follow. Those seeking relief through the executive clemency process—including



                                                 16
           Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 17 of 350




those potentially eligible for pardon, the almost 200,000 people in federal custody,4 and the 59

people under federal death sentence5—have no direct line to the President. Instead, they are by

legislative- and executive-branch design dependent on this firmly rooted administrative system.

D.     Recent clemency proceedings.

       45.      On July 25, 2019, in addition to Mitchell, Defendant Watson provided notice to

Daniel Lee, Wesley Purkey, Alfred Bourgeois, and Dustin Honken that their executions would

be carried out on December 9, 2019, December 13, 2019, January 13, 2020, and January 15,

2020, respectively. Like Mitchell, condemned inmates Lee, Purkey, and Bourgeois timely

applied for clemency with OPA and were invited to, and did in fact, make oral presentations to

OPA in October 2019. However, their executions were halted in November 2019 by the district

court in In the Matter of the Federal Bureau of Prison’s Execution Protocol Cases, D. D.C. Case

No. 19-mc-145, 2019 WL 6691814 (D. D.C. November 20, 2019). At that point, no decision on

clemency had been made for any of those petitioners. After the Supreme Court denied the

Government’s request to vacate those stays of executions, Barr v. Roane, 140 S. Ct. 353 (2019),

they withdrew their petitions in light of the stays and OPA administratively closed their

clemency cases. (See Ex. 10 ¶ 5.)

//

//




       4
         See U.S. Dep’t of Justice, Office of Justice Programs, Bureau of Justice Statistics,
Prisoners in 2017 (April 2019), available at: https://www.bjs.gov/content/pub/pdf/p17.pdf, Table
1, p 3.
       5
          Federal Capital Habeas Project, Growth in Federal Death Row Population, available at
https://2255.capdefnet.org/General-Statistics/Growth-Federal-Death-Row-Population. The
published statistic, from 2019, does not account for the three people executed in July 2020.
                                                17
           Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 18 of 350




       46.      On June 15, 2020, the Government rescheduled executions for Lee, Purkey, and

Honken.6 Also on June 15, 2020, Keith Nelson received notice that his execution was scheduled

for August 28, 2020. Perhaps because Nelson had not previously received an execution date,

Nelson’s notice included the paragraph referenced above in (see ¶ 16) concerning clemency

timelines. However, like Mitchell’s notification letter described above in (see ¶ 21), information

about the clemency application process was conspicuously absent from Lee, Purkey, and

Honken’s 2020 notices.

       47.      On July 10, 2020, Lee submitted a timely, renewed petition for executive

clemency. (Ex. 10 ¶ 9.) OPA acknowledged receipt of Lee’s petition, but Lee was executed on

July 14, 2020 without receiving a decision on his clemency petition. (Ex. 10 ¶¶ 10-11.)

       48.      Since 1963, the Federal Government has executed six people, but before Lee,

none had been executed while their clemency petition was pending.7 Timothy McVeigh, who

was executed in 2001, did not seek executive clemency review.8 President George W. Bush

denied clemency to Juan Raul Garza before he was executed in 2001, and also to Louis Jones Jr.

before his execution in 2003.9 Neither Honken nor Purkey had pending petitions at the time of

their executions.10



       6
         DOJ Press Release available at: https://www.justice.gov/opa/pr/executions-scheduled-
four-federal-inmates-convicted-murdering-children.
       7
         See BOP, Capital Punishment, available at:
https://www.bop.gov/about/history/federal_executions.jsp
       8
         McVeigh Deadline Passes, New York Times, February 16, 2001, available at:
https://www.nytimes.com/2001/02/16/us/mcveigh-deadline-passes.html.
       9
         See list of commutations denied by President George W. Bush, available at:
https://www.justice.gov/pardon/commutations-denied-president-george-w-bush-2001-2009.
       10
          See Clemency Case Status for Cases Opened Since 1989, available at:
https://www.justice.gov/pardon/search-clemency-case-status-since-1989?
                                             18
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 19 of 350




       49.     It is against this backdrop that Mitchell, facing an unjust execution, has turned to

the traditional “‘fail safe’ in our criminal justice system.” Herrera v. Collins, 506 U.S. 390, 415

(1993). In order to obtain such relief, Mitchell has no choice but to rely on the clemency process

that the government itself has created for review and consideration of clemency petitions for

individuals sentenced to death. Mitchell has sought to follow the requirements, adhere to the

deadlines, and use the procedures made available to him, pursuant to regulations formally

published for the public and prisoners alike, and those that apply to particular cases. In following

this process, Mitchell has been thwarted by the Government’s attempts to execute him before he

can avail himself of these very procedures.

       50.     Mitchell has no adequate remedy at law for these constitutional violations, and

will suffer irreparable injury unless this Court grants relief.

                                 V.        CLAIMS FOR RELIEF

CLAIM ONE: DEFENDANTS’ ACTIONS AND POLICIES DENIED MITCHELL HIS
FIFTH AMENDMENT RIGHT TO DUE PROCESS IN HIS CAPITAL CLEMENCY
PROCEEDINGS

       51.     Mitchell re-alleges and incorporates by reference each of the foregoing

paragraphs as if fully set forth herein.

       52.     The government may not deprive a criminal defendant of government-created

liberty interests without due process of law. Hicks v. Oklahoma, 447 U.S. 343, 346 (1980). “The

fundamental requirement of due process is the opportunity to be heard ‘at a meaningful time and

in a meaningful manner.’” Mathews v. Eldridge, 424 U.S. 319, 333 (1976) ((quoting Armstrong

v. Manzo, 380 U.S. 545, 552 (1965))). Where the government has created specific procedures for




first_name=dustin&last_name=honken; https://www.justice.gov/pardon/search-clemency-case-
status-since-1989?last_name=purkey
                                                  19
          Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 20 of 350




seeking clemency, the Due Process Clause of the Fifth Amendment guarantees them basic

procedural safeguards in those clemency procedures. See Ohio Adult Parole Authority v.

Woodard, 523 U.S. 272, 288-89 (1998). In Woodard, a five-justice majority agreed that at least

some procedural safeguards apply in capital clemency proceedings. Woodard, 523 U.S. at 288-

89 (O’Connor, J., concurrence); see also id. at 292-95 (Stevens, J. concurrence); see also Young

v. Hayes, 218 F.3d 850, 853 (8th Cir. 2000) (recognizing the majority in Woodard and

acknowledging due process safeguards in the clemency process). “The Constitution of the United

States does not require that a state have a clemency procedure, but . . . it does require that, if such

a procedure is created, the state’s own officials refrain from frustrating it. . . .” Young, 218 F.3d

at 853.

          53.   By setting an execution date with such a shortened timeline, the Department of

Justice has severely impeded the President’s ability to conduct his own deliberative process to

bring Mitchell’s clemency petition “to completion” under 28 C.F.R. § 1.10(e), thereby depriving

Mitchell of basic procedural safeguards. Gov’t of Canal Zone v. Brooks, 427 F.2d 346, 347 (5th

Cir. 1970) (per curiam) (“[I]t is a denial of due process for any government agency to fail to

follow its own regulations providing for procedural safeguards to persons involved in

adjudicative processes before it.”); see also Duvall v. Keating, 162 F.3d 1058, 1061 (10th Cir.

1998) (minimal application of due process ensures that a death row prisoner will receive the

clemency procedures explicitly set forth by law, and will not be wholly arbitrary, capricious, or

based on a whim, for example, flipping a coin). Mitchell has attempted to use the clemency

process that the government has created for review and consideration of clemency petitions. But

that process is unavailable to him due to the Defendants’ interference. Young, 218 F.3d at 853.




                                                  20
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 21 of 350




       54.       According to the clemency rules discussed above, a request for commutation

should not be filed until a person’s challenges to his convictions and his sentences are resolved.11

The clemency scheme further provides that that a petitioner should file a clemency petition “no

later than 30 days after the petitioner has received notification from the Bureau of Prisons of the

scheduled date of execution.” 28 C.F.R. § 1.10(b). This gives a death-sentenced person such as

Mitchell at least a full 30 days after his legal challenges become final to seek executive

clemency.

       55.       Yet on July 29, 2020, despite an active stay of execution in the Ninth Circuit,

Mitchell received notice of an execution date of set for August 26, 2020. Because he was given

less than 30 days’ notice of his execution date, on July 31, 2020, Mitchell filed a petition for

executive clemency with OPA.

       56.       The setting of an August 26, 2020 execution date hampered Mitchell’s ability to

seek clemency by forcing him to submit his clemency petition before his litigation was resolved.

On August 11, 2020, the Ninth Circuit denied Mitchell’s petition for rehearing/rehearing en banc

and the mandate issued one week later, just eight days before his scheduled execution. Mitchell

v. United States, 9th Cir. Case No. 18-17031, Dkts. 52, 56. Thus, under its own rules, OPA has

only 8 days to consider Mitchell’s clemency petition. (See Office of the Pardon Attorney,

Frequently Asked Questions (“Under well-established procedures, this office will not process a

clemency application while litigation concerning the case is pending.”).)12 Even assuming that

OPA ignored these rules and began to consider Mitchell’s clemency petition before his case

became final, the timeframe is still extremely limited: Mitchell filed his clemency petition on



       11
            Available at: https://www.justice.gov/pardon/file/960571/download
       12
            Available at: https://www.justice.gov/pardon/frequently-asked-questions
                                                  21
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 22 of 350




July 31, 2020, and appeared for an oral presentation before OPA on August 11, 2020—just

fifteen days before his scheduled execution. At Mitchell’s oral presentation and during a

subsequent telephone conversation, OPA could not assure his counsel that a decision would be

reached within that timeframe. (Ex. 13 ¶¶ 5, 7.)

       57.       Even accepting AUSA Lanham’s representation that as of the time of filing, OPA

has completed their investigation and the department has made a recommendation to the

President (Ex. 13 ¶¶ 8.), there is simply not enough time for Mitchell’s petition to be fairly

processed to completion, before he is executed, now in less than 48 hours. As detailed on its

website, under normal circumstances, OPA’s process is multi-faceted and lengthy, with multiple

steps and review by numerous stakeholders, culminating in a final decision from the President.13

       58.       It is unclear when the President received the department’s recommendation, but

presumably it was on or after August 11, 2020, fifteen days before Mitchell’s scheduled

execution. Fifteen days is half of the time given to the President to review an adverse

recommendation by the Attorney General in a noncapital clemency request before his or her

silence is presumed to be a concurrence in that recommendation. 28 C.F.R. § 1.8. A president

should have at least the same amount of time to consider a recommendation in a capital case.

       59.       Further, the August 26 date is set for 28 days into the 30-day window allowed for

filing a clemency petition. This deprives Mitchell of the full 30-day period where he may apply

for clemency. The conflict between 28 C.F.R. § 1.10(b), providing 30 days to submit a clemency

petition, and 28 C.F.R. § 26.4, which requires 20 days’ notice of a scheduled execution date, is




       13
            Available at: https://www.justice.gov/pardon/frequently-asked-questions
                                                   22
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 23 of 350




irreconcilable in this case. See 28 C.F.R. § 26.4 (“The Warden . . . shall notify the prisoner under

sentence of death of the date designated for execution at least 20 days in advance.”)

       60.     These timelines also deprive Mitchell of due process because he has reasonably

relied on the well-established procedures for seeking executive clemency, only to discover that

the procedures are not available to him. The Supreme Court has recognized that a lack of

adequate notice of issues implicates due process rights. Lankford v. Idaho, 500 U.S. 110, 126

(1991). These due process protections apply in capital clemency proceedings. Wilson v. United

States Dist. Court (Siripongs), 161 F.3d 1185 (9th Cir. 1998) (upholding a temporary restraining

order prohibiting a capital clemency petitioner’s execution where he and his counsel reasonably

relied on, but were misled by clemency authority about issues to be considered).

       61.     Here, Mitchell has relied on regulations and procedures for review of his

executive clemency petition, and because of Defendants’ actions and policies, those procedures

are unavailable to him.

       62.     Defendants’ conduct reflects an awareness that the timeline they have established

will result in Mitchell’s execution before his petition can be processed to completion. On July

25, 2019, the Government initially notified Mitchell of an execution date of December 11, 2019.

(Ex. 1 at 001.) Six days later, the Government sent an amended letter. (Ex. 2 at 002.) Both of

these letters include a paragraph explaining to Mitchell that, “If you wish to apply for

commutation of sentence your petition must be filed within 30 days of the date you receive this

notice.” (Ex. 1 at 001 (emphasis added); Ex. 2 at 002.) When the Government set an execution

date on July 29, 2020, Mitchell received a similar letter. (Ex. 4 at 010.) However, the July 29,

2020 letter from Defendant Watson, identical in other respects, includes no language about the

30-day period for applying for commutation. That is because, if the execution goes forward as



                                                23
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 24 of 350




planned, Mitchell will not be alive to request commutation within the period permitted by the

regulations.

       63.     Clemency review is essential in this case because the issues presented in

Mitchell’s clemency petition are extraordinary. Mitchell’s request for clemency is joined by

Navajo Nation leadership and national Native American rights groups representing hundreds of

tribes and their members from across the country. (Ex. 6 at 274-82, Ex. 7 at 283-91.) This

outcome would respect the inherent sovereignty of the Navajo Nation in a case where Mitchell is

Navajo, the victims were Navajo, and the crime took place on the Navajo reservation. For this

reason, it is critical that Mitchell’s clemency petition make it to the ultimate decision-maker—the

President.

       64.     The truncated clemency process violates Mitchell’s due process rights by

preventing the President from exercising his constitutional authority. “Only the President has the

power to grant clemency for offenses under federal law.” Harbison v. Bell, 556 U.S. 180 & n.5

(2009) (“regardless of what assistance the President seeks, the federal proceeding is one for

executive clemency under the Constitution.”); U.S. Const. art. II, § 2, cl. 1.5. Indeed, the

Supreme Court has recognized that a system prohibiting the President from exercising executive

clemency “would be totally alien to our notions of criminal justice” and unconstitutional. Gregg

v. Georgia, 428 U.S. 153, 199 n.50 (1976) (opinion of Stewart, Powell, and Stevens, J.J.); see

also Bundy v. Dugger, 850 F.2d 1402, 1424 (it would be unconstitutional under the Eighth

Amendment for a state to prohibit executive clemency). Accordingly, the federal clemency

regulations expressly do not “restrict the authority granted to the President under Article II,

Section 2 of the Constitution.” 28 C.F.R. § 1.11. While the Office of the Pardon Attorney




                                                 24
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 25 of 350




prepares a recommendation to the President for final disposition of each clemency application,14

the power to grant executive clemency is vested in the President alone.15

       65.       By scheduling Mitchell’s execution in a manner that does not allow adequate time

for the President to render a decision, Defendants have unconstitutionally prohibited the

President from exercising his clemency power, despite Mitchell’s extreme diligence in

submitting his clemency petition within two days of BOP’s notice setting his execution date.

       66.       OPA’s website explains that every clemency application is decided by the

President, with few exceptions.16 These exceptions include situations where the proceeding

“must be closed administratively,” for several reasons, including because the applicant “dies

during the processing of the application.” Id. Thus, if the applicant dies during the lengthy

clemency process because he is executed by the Government, the President will not consider his

clemency petition and his application will be “administratively closed.” Without this Court’s

intervention, such a scenario is likely in Mitchell’s case. In July, 2020, Defendants executed

Daniel Lee, another death-sentenced person, while his petition for executive clemency was still

pending. (Ex. 10 ¶¶ 10-11.) That same day, his petition was “administratively closed.” (Ex. 10

¶¶ 10-11) Thus, Defendants have demonstrated their willingness to execute a death-sentenced

individual who has not had the benefit of executive clemency review.

       67.       This is impermissible. Under the extraordinary circumstances of a pending

execution, due process requires a final decision from the President. Section 1.8 of the clemency

regulations also implicitly requires presidential action. See 28 C.F.R. § 1.8 (creating a



       14
            Available at: https://www.justice.gov/pardon
       15
            Available at: https://www.justice.gov/pardon/pardon-information-and-instructions
       16
            Available at: https://www.justice.gov/pardon/frequently-asked-questions
                                                 25
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 26 of 350




presumptive adverse recommendation within 30 days of submission to the President “[e]xcept in

cases in which a sentence of death has been imposed”) (emphasis added).

       68.        By the actions and policies described above, Defendants have violated and

deprived Mitchell of his constitutional right to due process of law as guaranteed by the Fifth

Amendment, by denying him the basic procedural safeguards to which he is entitled in this

capital proceeding, denying him notice and an opportunity to be heard, preventing the

President’s exercise of his authority, and making it impossible for Mitchell to benefit from a

grant of clemency.

       69.        If Mitchell’s execution is carried out without his having been provided a fair and

complete clemency process, he will have been deprived the due process to which he is entitled.

       70.        An actual controversy exists between the parties regarding Defendants’ actions

and policies obstructing Mitchell’s ability to avail himself of the clemency review procedures put

into place for death-sentenced individuals. Accordingly, Mitchell seeks appropriate declaratory

and injunctive relief restraining Defendants from continuing to violate his due process rights as

alleged herein.

CLAIM TWO: DEFENDANTS’ ACTIONS AND POLICIES DENIED MITCHELL OF
HIS EIGHTH AMENDMENT RIGHTS

       71.        Mitchell re-alleges and incorporates by reference each of the foregoing

paragraphs as if fully set forth herein.

       72.        “[W]here discretion is afforded a sentencing body on a matter so grave as the

determination of whether a human life should be taken or spared, that discretion must be suitably

directed and limited so as to minimize the risk of wholly arbitrary and capricious action.” Gregg,

428 U.S. at 189. Although clemency proceedings are not the equivalent of sentencing

proceedings at a capital trial, depriving Mitchell of a complete clemency proceeding also violates

                                                   26
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 27 of 350




the Eighth Amendment, which requires additional procedural protections in capital cases. Gregg,

428 U.S. at 188-92. The procedural scheme for federal executions fails to provide necessary

safeguards; it is not the “fail safe” that executive clemency has historically been relied on to

provide. Herrera, 506 U.S. at 415.

       73.     This holds particularly true here, where the Ninth Circuit relied on the availability

of this process to safeguard against an unjust execution in this case. Mitchell II, 790 F.3d at 897

(Reinhardt, J. dissenting) (“Most important, there is still a place in our federal system for

clemency . . . I am hopeful that if and when the President is required to determine whether

capital punishment is the appropriate remedy for Mitchell’s offenses, he (or she) will bear in

mind both the interests of justice and the wishes of the victims’ family, the Navajo Nation, and

the American people.”); Mitchell, 958 F.3d at 793 (Christen, J. concurring) and 794 (Hurwitz, J.

concurring) (“I respectfully suggest that the current Executive should take a fresh look at the

wisdom of imposing the death penalty. . . . I hope that the Executive will carefully consider

whether the death penalty is appropriate in this unusual case.”).

       74.     By the actions and policies described above, through their deliberate obstruction

of the clemency process, and by stripping Mitchell of the most basic procedural safeguards

required by due process, resulting in the unavailability of the clemency process, Defendants have

violated and deprived Mitchell of his constitutional right under the Eighth Amendment’s

protection against cruel and unusual punishment inflicted in a wholly arbitrary fashion.

       75.     An actual controversy exists between the parties regarding Defendants’ actions

and policies obstructing Mitchell’s ability to avail himself of the clemency review procedures put

into place for death-sentenced individuals. Mitchell also lacks adequate remedies at law to

address Defendants’ violations. Accordingly, Mitchell seeks appropriate declaratory and



                                                 27
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 28 of 350




injunctive relief restraining Defendants from continuing to violate his due process rights as

alleged herein.

CLAIM THREE: DEFENDANTS’ ACTIONS AND POLICIES DENIED MITCHELL OF
EQUAL PROTECTION OF THE LAW

       76.        Mitchell re-alleges and incorporates by reference each of the foregoing

paragraphs as if fully set forth herein.

       77.        Defendants’ actions and policies create an arbitrary system of clemency

evaluation that violates equal protection principles. See Baker v. Carr, 369 U.S. 186, 225 (1962)

(Equal Protection Clause violated where “discrimination reflects no policy, but simply arbitrary

and capricious action”); Yick Wo v. Hopkins, 118 U.S. 356, 366, 374 (1886) (decrying “naked

and arbitrary power”: “Though the law itself be fair on its face, and impartial in appearance, yet,

if it is applied and administered by public authority with an evil eye . . . , the denial of equal

justice is still within the prohibition of the constitution”); Bolling v. Sharpe, 347 U.S. 497, 500

(1954) (applying the equal protection principles of the Fourteenth Amendment to federal

government action); Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 217 (1995) (equal

protection guarantee of the Fourteenth Amendment, which applies to the states, is essentially the

same as the equal protection guarantee of the Fifth Amendment, which applies to the federal

government).

       78.        By the actions and policies described above, Defendants have violated and

deprived Mitchell of his Fifth Amendment right to equal protection of the law. Equal protection

is denied where one group of death-sentenced individuals will have their clemency petitions

evaluated by the President, and another similarly-situated group, including Mitchell, will be

executed before the executive has completed the clemency process.

//

                                                  28
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 29 of 350




       79.     Other death-sentenced individuals facing imminent execution have received a

final decision on their clemency petitions under the rules for evaluation of executive clemency

before they have been executed. Yet Defendants’ actions in this case deny Mitchell access to the

clemency process and prevent him from availing himself of the same rules and procedures.

       80.     An actual controversy exists between the parties regarding Defendants’ actions

and policies obstructing Mitchell’s ability to avail himself of the clemency review procedures put

into place for death-sentenced individuals, in violation of his right to equal protection of the law.

Mitchell also lacks adequate remedies at law to address Defendants’ violations. Accordingly,

Mitchell seeks appropriate declaratory and injunctive relief restraining Defendants from

continuing to violate his equal protection rights as alleged herein.

//

//

//




                                                 29
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 30 of 350




                            VI.     PRAYER FOR RELIEF

      81.   Wherefore, Mitchell prays for relief as follows:

      1)    Exercise jurisdiction over this action;

      2)    Issue appropriate declaratory and injunctive relief to stop the constitutional

            violations described above and to ensure that Defendants are enjoined from

            interfering with and obstructing Mitchell’s clemency application;

      3)    Enjoin Defendants from carrying out Mitchell’s scheduled execution so that his

            clemency petition may be processed to completion and the President may issue a

            decision unencumbered by the Defendants’ violation of his rights under the Fifth

            and Eighth Amendments; and

      4)    Grant such other relief as this Court deems just and proper.



                                                      Respectfully submitted,

                                                      CUAUHTEMOC ORTEGA
                                                      Interim Federal Public Defender

DATED: August 24, 2020                        By: /s/ Jonathan C. Aminoff
                                                  JONATHAN C. AMINOFF
                                                  Deputy Federal Public Defender

                                                      Counsel for Lezmond Charles Mitchell




                                             30
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 31 of 350




                                 INDEX OF EXHIBITS


EXHIBIT                              DESCRIPTION                                PAGE(S)

  1.          United States Dept. of Justice/Federal Bureau of Prisons Notice      001
              of Execution to Lezmond Charles Mitchell, July 25, 2019


  2.          United States Dept. of Justice/Federal Bureau of Prisons             002
              Amended Notice of Execution, July 31, 2019

  3.          Office of the Pardon Attorney emails to Federal Public Defender   003-009
              re: Petition for Commutation of Sentence, September - October,
              2019

  4.          United States Dept. of Justice/Federal Bureau of Prisons Notice      010
              of Execution to Lezmond Charles Mitchell, July 29, 2020

  5.          Lezmond Charles Mitchell’s Petition for Commutation of            011-273
              Sentence with Attachments, filed July 31, 2020

  6.          Office of the Pardon Attorney emails to Federal Public Defender   274-282
              re: Receipt of Petition & Requirements for Consideration and
              Scheduling of Oral Presentation, August, 2020

  7.          Tribal Council Letters to President Donald J. Trump in Support    283-291
              of Lezmond Charles Mitchell’s Petition of Commutation of
              Sentence

  8.          Pardon Bureau Report, Dept. of Justice, March - April, 1887       292-294

  9.          Executive Order of President Grover Cleveland, June 16, 1893         295

  10.         Declaration of Elizabeth Luck, August 10, 2020                    296-298

  11.         Sen. Tom Udall (N.M.) Letter to President Donald J. Trump in      299-300
              Support of Lezmond Charles Mitchell’s Petition of Commutation
              of Sentence, August 19, 2020
  12.         Native American Bar Association of Arizona President Donald J.    301-302
              Trump in Support of Lezmond Charles Mitchell’s Petition of
              Commutation of Sentence, August 21, 2020
  13.         Declaration of Jonathan C. Aminoff, August 24, 2020               303-305
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 32 of 350




                EXHIBIT 1
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 33 of 350



                                                    U.S. Department of Justice
                                                    Federal Bureau of Prisons

                                                    Federal Correctional Complex
                                                    Terre Haute, Indiana


                                                   July 25, 2019


  Mr. Lezmond Charles Mitchell
  Reg. No. 48685-008
  Special Confinement Unit
  United States Penitentiary
  Terre Haute, Indiana 47802


  Dear Mr. Mitchell:

  The purpose of this letter is to inform you that a date has been set for the
  implementation of your death sentence, pursuant to the Judgment and Order issued on
  January 8, 2004, by Senior Judge David G. Campbell of the United States District Court
  for the District of Arizona. This letter will serve as official notification that pursuant to
  Title 28, Code of Federal Regulations, Section 26.3 (a)(1 ), the Director of the Federal
  Bureau of Prisons has set December 11, 2019, as the date for your execution by lethal
  injection.                  ·

  Under Title 28, Code of Federal Regulations, Sections 1.1 and 1.10, if you wish to seek
  commutation of sentence or reprieve from the President, petitions may be emailed
  directly to the DOJ Pardon Attorney at USPARDON.Attorney@usdoi.gov. If email is not
  available, petitions may be mailed to with the Office of the Pardon Attorney, U.S.
  Department of Justice, 950 Pennsylvania Avenue, RFK Main Justice Building,
  Washington, D.C 20530. The Office of the Pardon Attorney is responsible for receiving
  and processing on behalf of the President all requests for clemency. If you wish to
  apply for commutation of sentence your petition must be filed within 30 days of the date
  you receive this notice.

  Soon , I will come to your housing unit to personally discuss with you many of the details
  surrounding the execution. At that time, I will be available to answer any questions you
  may have regarding the execution process.


  Sincerely,

~
T.J . Watson
  Complex Warden


  cc: The Honorable David G. Campbell , U.S. District Court (D. Arizona)
      Mr. Brian D. Karth, Clerk of the Court (D. Arizona)
      Mr. Michael G. Bailey, United States Attorney (D. Arizona)
      Mr. William Voit, Assistant United States Attorney (D. Arizona)
      Ms. Statia Peakheart, Esq.
      Mr. Josh Minkler, Acting US Attorney (SD. of Indiana)
      Mr. Joseph "Dan" McClain, US Marshal (S.D. of Indiana)
      Mr. Joseph H. (Jody) Hunt, Assistant Attorney General, Civil Division



                                                                                       Exhibit 1 - 001
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 34 of 350




                EXHIBIT 2
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 35 of 350



                                                  U.S. Department of Justice
                                                  Federal Bureau of Prisons

                                                  Federal Correctional Complex
                                                  Terre Haute, Indiana


                                                 July 31, 2019


Mr. Lezmond Charles Mitchell
Reg . No. 48685-008
Special Confinement Unit
United States Penitentiary
Terre Haute, Indiana 47802


Dear Mr. Mitchell:

The purpose of this amended letter is to inform you that a date has been set for the
implementation of your death sentence, pursuant to the Judgment and Order issued on
January 8, 2004, by Judge Mary H. Murguia of the United States District Court for the
District of Arizona. This letter will serve as official notification that pursuant to Title 28,
Code of Federal Regulations, Section 26.3 (a)(1 ), the Director of the Federal Bureau of
Prisons has set December 11 , 2019, as the date for your execution by lethal injection.
This does not change your execution date, but was amended to accurately reflect the
name of your sentencing judge.

Under Title 28, Code of Federal Regulations, Sections 1.1 and 1.10, if you wish to seek
commutation of sentence or reprieve from the President, petitions may be emailed
directly to the DOJ Pardon Attorney at USPARDON.Attorney@usdo j.gov. If email is not
available, petitions may be mailed to with the Office of the Pardon Attorney, U.S.
Department of Justice, 950 Pennsylvania Avenue, RFK Main Justice Building,
Washington, D.C 20530. The Office of the Pardon Attorney is responsible for receiving
and processing on behalf of the President all requests for clemency. If you wish to
apply for commutation of sentence your petition must be filed within 30 days of the date
you receive this notice.

Soon, I will come to you r housing unit to personally discuss with you many of the details
surrounding the execution. At that time, I will be available to answer any questions you
may have regarding the execution process.


Sincerely,


~
Complex Warden


cc: The Honorable David G. Campbell, U.S. District Court (D. Arizona)
    Mr. Brian D. Karth , Clerk of the Court (D. Arizona)
    Mr. Michael G. Bailey, United States Attorney (D. Arizona)
    Mr. William Voit, Assistant United States Attorney (D. Arizona)
    Ms. Statia Peakheart, Esq.
    Mr. Josh Minkler, Acting US Attorney (S.D. of Indiana)
    Mr. Joseph "Dan" McClain, US Marshal (S.D. of Indiana)
    Mr. Joseph H. (Jody) Hunt, Assistant Attorney General, Civil Division


                                                                                      Exhibit 2 - 002
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 36 of 350




                EXHIBIT 3
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 37 of 350



From:            US Pardon Attorney (imailagent)
To:              Celeste Bacchi
Cc:              Jonathan Aminoff
Subject:         Lezmond Charles Mitchell, Reg. No. 48685-008, Death Penalty Case No. C288750 (Intranet Quorum
                 IMA00813062)
Date:            Wednesday, September 4, 2019 11:36:50 AM
Attachments:     IQFormatFile.txt


                                                                            September 4, 2019

Ms. Celeste Bacchi
Office of the Federal Public Defender
Central District of California
321 East Second Street
Los Angeles, CA 90012-4202
                                                                    Death Penalty Case No. C288750
Dear Ms. Celeste Bacchi:
         This is to advise you that we have received the petition for commutation of sentence you
submitted on Lezmond Charles Mitchell’s behalf. I must advise you of a few things, however,
before we may consider the application.
         First, per our regulations, in order to process a requested commutation of a death sentence,
we require either a submission from (a) the person under the sentence of death, or (b) a written and
signed authorization permitting the petitioner’s attorney to submit the request on his or
behalf.  Please see 28 C.F.R. § 1.10(a). Such an authorization is not included in the current
materials you submitted to us on August 30, 2019.  Please provide such an authorization within 30
days of September 4, 2019, or this case will be closed administratively without further processing.
You may submit the authorization to USPardon.Attorney@usdoj.gov, and reference Death Penalty
Case No. C288750 in the subject of your email transmission.  
         Second, per our regulations, any substantive materials, which you wish to be included in the
clemency application, must be received within 15 days of September 4, 2019. We cannot guarantee
that any submission, save for the written authorization identified above, will be considered in the
clemency application if it is received more than 15 days from September 4, 2019. See 28 C.F.R. §
1.10(b).
         Third, per our regulations, only one clemency request for commutation of a death sentence
will be processed to completion absent “a clear showing of exceptional circumstances.” 28 C.F.R. §
1.10(e). Moreover, because clemency is generally considered an option of “last resort,” a petitioner
should exhaust his or her readily available remedies prior to applying for clemency. Should the date
of execution be suspended or stayed by the court for any reason—other than to allow additional time
for processing a clemency application—the petition may also be withdrawn without penalty, or may
be suspended by this office to allow for the resolution of judicial proceedings. See 28 C.F.R. §
1.10(d).
         Fourth, the submission of your client’s petition includes a request to make an oral
presentation, as permitted by our regulations. 28 C.F.R. § 1.10(c). The regulations permit an oral
presentation of “reasonable duration” to the Office. (We cannot address your request to make a
presentation to the President). Though the exact parameters of the presentation will be determined
by the Office of the Pardon Attorney (PARDON) after review of the application, you may
reasonably anticipate being permitted to make a presentation of approximately one hour to a panel
of representatives involved in the clemency analysis. We would anticipate that no more than 2 to 3
individuals will be permitted to speak on Lezmond Charles Mitchell’s behalf during that
presentation. The date of the presentation will be set after our office has reviewed the application
and notification has been made to other government officials involved in the process. Though we
will attempt to provide you with at least two weeks’ notice prior to setting the hearing date, given the
time-sensitive nature of the death sentence process, particularly once a date of execution has been
set, a two-week notice may not be feasible.


                                                                                                                 Exhibit 3 - 003
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 38 of 350




         Please be aware that this office may request comments and recommendations from the
United States Attorney in the district of conviction, other Department of Justice officials, as well as
the sentencing judge. Moreover, we will obtain relevant documentation of the crime, to include the
presentence report and judgment, as well as documentation of Mr. Mitchell’s prison conduct from
the Bureau of Prisons.  
         Please advise your client that we have received the application you have submitted. Please
also ensure that your client is aware of information that is publicly available about the identities of
executive clemency applicants. If the President grants clemency, a public notice is released stating
the recipient's name, city and state of residence, offense, sentence, and date and district of conviction
for the offense for which clemency was granted. The Office of the Pardon Attorney (PARDON) will
also proactively disclose an electronic copy of the clemency warrant on our website. Moreover,
pursuant to long-standing policy, this office would, if asked, confirm that a specific individual has
applied for or was granted or denied clemency. Finally, PARDON is obligated pursuant to the
Freedom of Information Act to release existing lists of the names of persons who have been denied
executive clemency by the President to anyone who requests such records.
         To ensure your correspondence receives immediate attention, please always be sure
to reference Death Penalty Case No. C288750 in any future correspondence with this office. We
have attached a copy of our sentence of death regulations to this email. These regulations are also
available for review on our website at https://www.justice.gov/pardon/rules-governing-petitions-
executive-clemency#procedures. You may address any questions about your case to Acting Pardon
Attorney Rosalind Sargent-Burns at USPardon.Attorney@usdoj.gov or leave us a voicemail at (202)
616-6070 and we will be sure to respond to you in a timely manner based on time restraints in your
client’s case. Please note that the nature of the clemency review process limits the information
we will be able to provide to you and your client, but we will attempt to be as responsive as possible.
                                                                  Sincerely,
                                                                  Office of the Pardon Attorney




                                                                                              Exhibit 3 - 004
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 39 of 350



From:             Jonathan Aminoff
To:               US Pardon Attorney (imailagent)
Cc:               Celeste Bacchi
Subject:          RE: Case No. C288750
Date:             Friday, October 4, 2019 2:14:51 PM
Attachments:      ClemencyAuthorization.pdf


Good afternoon-

Attached please find Mr. Mitchell’s signed authorization allowing the Office of the Federal Public
Defender for the Central District of California to file clemency materials on his behalf and to
represent him in these proceedings. Please contact us if you have any questions.

Thanks very much.

_____________________________
Jonathan C. Aminoff
Deputy Federal Public Defender
Office of the Federal Public Defender
Central District of California
321 East Second Street
Los Angeles, CA 90012
Direct: 213 894 5374
Fax: 213 894 0310

CONFIDENTIALITY NOTICE

This email, and any attachments accompanying this e-mail, contain information from the Federal Public
Defender for the California Central District of which is confidential or privileged. The information is
intended only for the use of the individual(s) or entity(s) named in this e-mail. If you are not the intended
recipient, be aware that any disclosure, copying, distribution or use of the contents of this information is
prohibited. If you have received this e-mail in error, please notify us immediately by reply e-mail.




From: Celeste Bacchi <Celeste_Bacchi@fd.org>
Sent: Thursday, October 3, 2019 9:54 AM
To: US Pardon Attorney (imailagent) <uspardon.attorney@usdoj.gov>
Cc: Jonathan Aminoff <Jonathan_Aminoff@fd.org>
Subject: RE: Case No. C288750

Good morning,

Thank you for the opportunity to make an oral presentation on behalf of Mr. Mitchell’s request
for clemency. We will attend in person, and would like to give the presentation on the morning
of October 22, if that date/time is still available. While Mr. Aminoff and myself will be in
attendance, we are still in the process of determining the third person who will attend on Mr.
Mitchell’s behalf. Is it alright if we get you that name in a week or so?

Additionally, we intend to submit Mr. Mitchell’s signed authorization on October 4, 2019.


                                                                                                   Exhibit 3 - 005
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 40 of 350



Please let me know if you have any questions or need more information. We look forward to
meeting with you.

Sincerely,
Celeste Bacchi


                           Celeste Bacchi
                           Deputy Federal Public Defender
                           Office of the Federal Public Defender
                           Central District of California
                           321 E 2nd Street | Los Angeles, CA 90012 | fpdcdca.org
                           O: 213.894.1887 | F: 213.894.0081




From: US Pardon Attorney (imailagent) <uspardon.attorney@usdoj.gov>
Sent: Wednesday, October 2, 2019 9:17 AM
To: Celeste Bacchi <Celeste Bacchi@fd.org>
Cc: Jonathan Aminoff <Jonathan Aminoff@fd.org>
Subject: Your correspondence re: Lezmond Charles Mitchell (Intranet Quorum IMA00813062)



                                                                      October 2, 2019

Ms. Celeste Bacchi
Jonathan Aminoff
Office of the Federal Public Defender
Central District of California
321 East Second Street
Los Angeles, CA 90012-4202


                                                                      Re: Case Number C288750

Dear Ms. Bacchi and Mr. Aminoff:


We are writing in regards to your client, Lezmond Mitchell. First, we have still not received
the signed authorization from Mr. Mitchell, seeking a commutation of his death sentence or
allowing you to represent him in his clemency pursuit. Previous communication from Ms.
Bacchi indicated that Mr. Mitchell’s signature is forthcoming by no later than October 4,
2019. Given those assurances, we are willing to proceed in the clemency process at this time,
but should we fail to receive that authorization we will have to suspend the clemency
proceedings.


                                                                                          Exhibit 3 - 006
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 41 of 350




In your submission to our office, you asked for the opportunity to make an oral presentation to
a panel of attorneys. We would like to schedule your presentation for October 22, 23, or 24.
Our panel can be available at any time on those days, except that October 23 our availability is
from 1 pm to 4 pm.

We anticipate your presentation to take no more than 90 minutes, which will include time for
attorneys from our office to ask questions. Both of you may attend and you can bring one
additional person to accompany you. No more than three people may speak on Mr. Mitchell’s
behalf. If you are unable to travel to our office in Washington, D.C., we can possibly arrange
for a conference call or some other means of remote presentation.

If you do come in person and plan to present any sort of visual media, please email a copy of
that media to our office at least five days in advance of the presentation , so that we can ensure
that we can display the presentation on our systems. Unfortunately, our security protocols
prohibit us from accepting any media that cannot be transmitted via email, such as dropbox
files, USB files, etc.

Further, please provide the full names of all persons attending the presentation, so that we may
prepare our security personnel for the visit. Please note that any visitor to our office will be
subject to a brief security screening, must have a valid form of I.D., and must be escorted at all
times while within our building.

Please advise us no later than close of business on October 3, 2019, if any of those dates work
for you, and if you plan to attend in person; we must make arrangements to have the
presentation recorded and transcribed. Please note that once you have selected a date, if will
be very difficult for us to alter the schedule.

We look forward to seeing you in a few weeks and to receiving the missing signature of Mr.
Mitchell.

       Please reference case number C288750 in any future correspondence with this office.



Sincerely,

Office of the Pardon Attorney




                                                                                        Exhibit 3 - 007
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 42 of 350



From:           US Pardon Attorney (imailagent)
To:             Celeste Bacchi
Subject:        Lezmond Charles Mitchell, Reg. No. 48685-008, Case No. C288750 (Intranet Quorum IMA00813062)
Date:           Monday, October 7, 2019 5:49:21 AM
Attachments:    IQFormatFile.txt


                                                                          October 7, 2019
Celeste Bacchi
Office of the Federal Public Defender
Central District of California
321 East Second Street
Los Angeles, CA 90012-4202
 Re:     Lezmond Charles Mitchell
         Reg. No. 48685-008
         Case No. C288750
         Notification of Case Closure
Dear Ms. Bacchi:
        We have just learned that on Friday, October 4, 2019, the U.S. Court of Appeals has
issued a stay of execution in Mr. Mitchell’s case to allow oral arguments scheduled for
December 13, 2019. Therefore, according to 28 C.F.R. 1.10(d), this office will now
administratively close Mr. Mitchell’s clemency petition without prejudice to his ability to
reapply should an execution date be imposed again at a later time. We have also canceled the
presentation scheduled for October 22, 2019. We apologize for any inconvenience this causes.
        If your client decides to renew their application in the future, they may submit a new
application with updated information, or you may submit a new application on their behalf.
We prefer communication by email at USPardon.Attorney@usdoj.gov.
                                                               Sincerely,
                                                               Office of the Pardon Attorney




                                                                                                           Exhibit 3 - 008
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 43 of 350



From:           US Pardon Attorney (imailagent)
To:             Celeste Bacchi
Subject:        RE: RE: Lezmond Charles Mitchell, Reg. No. 48685-008, Case No. C288750 (Intranet Quorum IMA00813062)
Date:           Tuesday, October 8, 2019 7:48:03 AM
Attachments:    IQFormatFile.txt


                                                        October 8, 2019
Ms. Celeste Bacchi
Office of the Federal Public Defender
Central District of California
321 East Second Street
Los Angeles, CA 90012-4202
Dear Ms. Bacchi,
Thank you for your questions regarding the procedures should Mr. Mitchell’s stay of
execution by lifted. Unfortunately, I cannot provide you with specific answers, given that
much will depend on timing in that case. However, should a stay be lifted, reinstating the
original execution date, and upon notification from you or Mr. Mitchell that you wish to
continue with the clemency process, we can restore the clemency petitions and authorization
you recently submitted and proceed from there; we would allow an oral presentation, but
naturally it would have to be scheduled at that time.
Should the originally imposed execution date pass and a new notification of execution be
given from the Bureau of Prisons at some point in the future, then the process would have to
begin again. I trust this answers your questions as best as we can.
                                              Regards,
                                              Kira Gillespie
                                              Senior Attorney Advisor




                                                                                                          Exhibit 3 - 009
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 44 of 350




                EXHIBIT 4
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 45 of 350



                                                U.S. Department of Justice
                                                Federal Bureau of Prisons

                                                Federal Correctional Complex
                                                Terre Haute, Indiana


                                         July 29, 2020



Mr. Lezmond Charles Mitchell
Reg. No. 48685-008
Special Confinement Unit
United States Penitentiary
Terre Haute, Indiana 47802

Dear Mr. Mitchell:

The purpose of this letter is to inform you that a date has been set for the
implementation of your death sentence, pursuant to the Judgment and Order issued on
January 8, 2004, by Judge Mary H. Murguia of the United States District Court for the
District of Arizona. This letter will serve as official notification that pursuant to Title 28,
Code of Federal Regulations, Section 26.3(a)(1 ), the Director of the Federal Bureau of
Prisons has set August 26, 2020, as the date for your execution by lethal injection.

Soon, I will come to your housing unit to personally discuss with you many of the details
surrounding the execution . At that time, I will be available to answer any questions you
may have regarding the execution process.

Sincerely,



     a son
Complex Warden

cc: The Honorable David G. Campbell, Senior Judge, U.S. District Court (D. Arizona)
    Ms. Debra D. Lucas, Acting Clerk of the Court (D. Arizona)
    Mr. Michael G. Bailey, United States Attorney (D. Arizona)
    Ms. Sharon Sexton, Assistant United States Attorney (D. Arizona)
    Mr. William Voit, Assistant United States Attorney (D. Arizona)
    Mr. Jonathan Aminoff, Assistant Federal Defender (California)
    Ms. Celeste Bacchi, Assistant Federal Defender (California)
    Mr. Josh Minkler, United States Attorney (S.D. Indiana)
    Mr. Joseph "Dan" McClain, U.S. Marshal (S.D. Indiana)
    Mr. Ethan P. Davis, Acting Assistant Attorney General , Civil Division
    Mr. Paul Perkins, Office of the Assistant Attorney General , Civil Division




                                                                                       Exhibit 4 - 010
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 46 of 350




                EXHIBIT 5
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 47 of 350



From:            Celeste Bacchi
To:              US Pardon Attorney (imailagent)
Cc:              Jonathan Aminoff; Dolores Ramos
Subject:         Lezmond Mitchell - Petition for Executive Clemency
Date:            Friday, July 31, 2020 8:55:12 PM
Attachments:     2020-07-31 FINAL Commutation Petition.pdf


Dear Ms. Sargent-Burns:

Attached please find the petition for commutation of sentence for Lezmond Mitchell, Reg. No.
48685-008. The attachment to this e-mail includes: a cover letter from counsel; the commutation of
sentence form; authorization; and petition in support of clemency. Due to the size of the
attachments to our petition, they needed to be divided in order to ensure delivery. Therefore,
Attachments A-E will be in a second email, and Attachments F-K in a third email, for three total
emails. We apologize for any inconvenience this may cause.

The petition and attachments are also being sent to you via FedEx, for delivery on Tuesday, August 4,
2020.

Please do not hesitate to contact me or my co-counsel, Jonathan Aminoff, if you have any questions
or need more information.

Thank you,

Celeste Bacchi
Counsel for Lezmond Mitchell


                               Celeste Bacchi
                               Deputy Federal Public Defender
                               Office of the Federal Public Defender
                               Central District of California
                               321 E 2nd Street | Los Angeles, CA 90012 | fpdcdca.org
                               O: 213.894.1887 | F: 213.894.0081




                                                                                         Exhibit 5 - 011
         Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 48 of 350




                                     FEDERAL PUBLIC DEFENDER
                                   CENTRAL DISTRICT OF CALIFORNIA
                                         321 EAST 2nd STREET
                                  LOS ANGELES, CALIFORNIA 90012-4202
                                               213-894-2854
                                             213-894-0310 FAX

CUAUHTEMOC ORTEGA                                                               MARGO A. ROCCONI
Interim Federal Public Defender                                                Capital Habeas Unit Chief
AMY KARLIN
Chief Deputy




                                             July 31, 2020


Rosalind Sargent-Burns
Pardon Attorney
U.S. Department of Justice
Office of the Pardon Attorney
950 Pennsylvania Avenue - RFK Main Justice Building
Washington, DC 20530

Sent via FedEx and E-mail: USPardon.Attorney@usdoj.gov

         Re:      Lezmond Charles Mitchell - Petition for Executive Clemency
                  Execution Scheduled for August 26, 2020


Dear Ms. Sargent-Burns:

       On July 29, 2020, Lezmond Mitchell was served with a notice stating that the Bureau of
Prisons intends to execute him on August 26, 2020. Accordingly, Mr. Mitchell timely files the
attached petition for executive clemency with the Office of the Pardon Attorney (“OPA”).

        Mr. Mitchell was previously served notice in July, 2019, that he would be executed on
December 11, 2019. He timely filed a petition for executive clemency in August, 2019
(Clemency Case Number C288750) and OPA scheduled an oral presentation for October 22,
2019. On October 7, 2019, however, OPA sent us an email informing us that because the Ninth
Circuit Court of Appeals granted Mr. Mitchell a stay of execution, OPA was cancelling the
presentation and administratively closing the case without prejudice to Mr. Mitchell’s ability to
reapply for clemency should a new execution date be imposed. Now that a new date has been
imposed, Mr. Mitchell hereby reapplies for executive clemency.

       We further reserve the right to file an addendum to the petition on or before August 14,
2020, in accordance with §1.10(b) (“All papers in support of a petition for commutation of
sentence should be filed no later than 15 days after the filing of the petition itself.”).




                                                                                          Exhibit 5 - 012
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 49 of 350




Rosalind Sargent-Burns
July 31, 2020
Page 2 of 2

        We are mindful that the clemency process is multi-faceted and requires multiple levels of
review, and yet we are filing this petition with less than 26 days before Mr. Mitchell’s execution.
Please note that we only received notice of Mr. Mitchell’s execution two days ago, and are
promptly filing this petition and bringing this matter to your attention. Accordingly, we
respectfully request that if OPA cannot reach a final decision on this matter before August 26,
2020, that OPA grants Mr. Mitchell a reprieve until such time that OPA can reach a final
resolution.

       Thank you for your consideration.

                                             Yours sincerely,



                                             Celeste Bacchi
                                             Jonathan C. Aminoff
                                             Deputy Federal Public Defenders

                                             Counsel for Petitioner
                                             Lezmond Charles Mitchell


Enclosure




                                                                                        Exhibit 5 - 013
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 50 of 350




                                 Petition for Commutation of Sentence
Please read the accompanying instructions carefully before completing the application. Type or print the answers in ink.
Each question must be answered fully, truthfully and accurately. If the space for any answer is insuff,cient, you may
complete the answer on a separate sheet ofpaper and attach it to the petition. You may attach any additional documentation
that you believe is relevant to your petition. The submission ofany material, false information is punishable by up to five
years' imprisonment and a.fine ofnot more than $250,000. 18 USC.§§ 1001 and 3571.

Relief sought: (check one)

~ Reduction of Prison Sentence Only                                                lEiJ Reduction of Prison Sentence and Remission
IQ Remission of Fine and/or Restitution Only                                       IQ other _ _ _ _ _ _ _ _ _ _ _ __
To The President of the United States:
          The undersigned petitioner, a Federal prisoner, prays for commutation of sentence and in
          support thereof states as follows:

1.                   Lezmond
          Full name: =-=;..,F.,..:irs=,==---                  Charles                      Mitchell
                                             - - - - - ---i'Mr-'idridle;.c.=-"'- - - - -----.La,;.-=s=t=-=-=--- - - - - -


          Reg. No. 48685-008                                                   Social Security No. _6_0 2_-_l_0-_3_9_7_
                                                                                                                      2 _ _ _ _ _ __


                                                  Terre Haute IN ' - - - - - - - - - - - - - - - - -
          Confined in the Federal Institution at ....::...;:=:.;:......:.:==--=--


          Date and place of birth: September 17. 1981: Fort Defiance. Arizona


          Are you a United States citizen?                                                                                                     • no
                                                                                                                                         lia]yes
          Ifyou are not a U.S.        citizen, indicate your country ofcitizenship



          Have you ever applied for commutation of sentence before?                                                                      0yes0 no
          Ifyes, state the date(s) on which you applied, and the date(s) when you were notified ofthe final decision on your
          petition(s).

          Applied on 11/22/2016; withdrawn on 1/26/2017 (no decision)

          Applied on 8/30/19: administratively closed 10/7/2019 (no decision)

                                           Offense(s) For Which Commutation Is Sou~ht

2.        I was convicted on a plea of                                      not guilty                    in the United States District Court
                                                                 (guilty, not guilty, nolo contendere)


          for the                                                       District of                      Arizona                    of the crime of:
                     ---,,.-
                          (M,-
                             orthe
                              -.-m - ,.....w.
                                           =e-s te_m_, -et-c.), - - -                 -------,
                                                                                             (i,.....
                                                                                                de-n-.-
                                                                                                      tify,,....s- ta-te....,.
                                                                                                                         ~- - - -




United States Department ofJustice                                                                                                       January 2002
Office ofthe Pardon Attorney
Washington, D.C. 20530




                                                                                                                                        Exhibit 5 - 014
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 51 of 350



                                          Offense(s) For Which Commutation Is Sou~ht

          Count 1. 5-Murder-18 USC 1153. 1111. 1112: Count 2-Cariacking-18 USC 2119: Count 3-
          (State specific oj}ense(s}; provide citation of statute(s} violated, if known)

          Felony Murder-18 USC 1153. 1111 . 2111. 2112: Count 4. 8. 10-Robberv- 18 USC 1153. 2111.
          2112: Count 6-Felonv Murder-18 USC 1153. 1111. 1201. 2: Count 7-Kidnaooing- 18 USC
          1153. 1201: Count 9. 11- Use of a firearm- 18 USC 924(c)

          I was sentenced on                  01-06         , 2004 to imprisonment for Death+2xlife+384 mo , to pay
                                             (month/day)          (year)                                             (length ofsentence)


          ~ a fine of$ zero                                           , w:I restitution of$ 23.069.19                                  , and to
                                (do not include special assessmenij                                 -'--'-'-'-'---"-------


          ~ supervised release or D special parole for ___6_0_m_o_n_t_h_s_ _, and/or to probation for

          ---.,.---.-z-',
                      er~o-___,,___. I was _ _2~0_ _ years of age when the offense was committed.
                     (length ofsentence)


3.        I began service of the sentence of imprisonment on 09-15 , 2003                                               and I am projected to
                                                                                              (month/day)   (year)

          be released from confinement on __nev~_, - ~ ~ -
          Are you eligible for parole?
                                                                     (month/day)           (year)
                                                                                                                                           • yes!Ea]no
          Ifyes,indicate the date when you became eligible for release, and state whether your application for parole was
          granted or denied


          Have you paid in full any fine or restitution imposed on you?                                                                    • yeslia]no
          If the fine or restitution has not been paid in full, state the remaining balance.
          $20,820.51
4.        Did you appeal your conviction or sentence to the United States Court of
          Appeals?                                                                                                                         IIa]yesl.C]no

          Is your appeal concluded?                                                                                                        QyeslQ]no
          Ifyes, indicate whether your conviction or sentence was affirmed or reversed, the date ofthe decision, and the
          citation(s) to any published court opinions. Provide copies ofany unpublished court decisions concerning such
          appeals, ifthey are available to you.

          Convictions and sentences were affirmed on 9/5/07
          United States v. Mitchell, 502 F .3d 931 (9th Cir. 2007)


          Did you seek review by the Supreme Court?                                                                                        ~yeslCJ]no

          Is your appeal concluded?                                                                                                        10]yes[Jno
          Ifyes,   indicate whether your petition was granted or denied and the date ofthe decision.

           Certiorari was denied on 6/9/08.
          Mitchell v. United States. 553 U.S. 1094 (2008)

Petition for Commutation ofSentence                                                                                                                Page2




                                                                                                                                           Exhibit 5 - 015
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 52 of 350



                                      Offense(s) For Which Commutation Is Sou~ht

          Have you med a challenge to your conviction or sentence under 28 U.S.C. § 2255
          (habeas corpus)?                                                                                     • yes• no
          Is your challenge concluded?                                                                           g)yesOno
          Ifyes, indicate whether your motion was granted or denied, the date ofthe decision, and the citation(s) to any
          published court opinions, if known. Provide copies ofany unpublished court decisions concerning such motions, if
          they are available to you. Ifyou have.filed more than one post-conviction motion, provide the requested information
          for each such motion.

          Initial 2255 motion denied: Mitchell v. United States. 790 F.3d 881 (9th Cir. 2015) certiorari
          denied 137 S. Ct. 38 (2016). Rule 60(b) motion denied: Mitchell v. United States 958 F.3d 775
          (9th Cir. 2020)
5.        Provide a complete and detailed account of the offense for which you seek commutation,
          including the full extent of your involvement. If you need more space, you may complete
          your answer on a separate sheet of paper and attach it to the petition.

          See attached statement




Petition for Commutation ofSentence                                                                                    Page3




                                                                                                             Exhibit 5 - 016
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 53 of 350



                                                  Other Criminal Record

6.        Aside from the offense for which commutation is sought, have you ever been arrested or
          taken into custody by any law enforcement authority, or convicted in any court, either as a
          juvenile or an adult, for any other incident?                                   lia]yes no                        •
          For each such incident, provide: the date, the nature ofcharge, the law enforcement authority involved, and the
          final disposition ofthe incident. You must list every violation, including traffic violations that resulted a"est or in
          an criminal charge, such as driving under the influence.

Arrests:
6/8/95 - I was cited by Navajo Nation Police for tagging on a bathroom wall.


9/ 12/01 - I was cited bv Navaio Nation Police for criminal damage I oled guiltv but I never received a
sentence and the case was dismissed after I was convicted in my federal capital case.




Convictions:
None




Petition for Commutation ofSentence                                                                                          Page4




                                                                                                                   Exhibit 5 - 017
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 54 of 350



                                      Reasons for Seekin~ Clemency

7.        State your reasons for seeking commutation of sentence. If you need more space, you may
          complete your answer on a separate sheet of paper and attach it to the petition.


See attached statement




Petition for Commutation ofSentence                                                           Page5




                                                                                      Exhibit 5 - 018
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 55 of 350



                                      Certification and Personal Oath

        I hereby certify that all answers to the above questions and all statement contained herein are true
and correct to the best of my knowledge, information, and belief. I understand that any intentional
misstatements of material facts contained in this application form may cause adverse action on my
petition for executive clemency and may subject me to criminal prosecution.



          Respectfully submitted this _ 3~ 1- day of _ _Ju_l__,_,v____2,--'-0_20_
                                                           (month)       (year)




                                                                                    Signature ofPetitioner
                                                                             Celeste Bacchi, counsel for Lezmond
                                                                             Mitchell, on behalf of Lezmond
                                                                             Mitchell (see attached authorization)




Petition for Commutation ofSentence                                                                           Page6




                                                                                                        Exhibit 5 - 019
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 56 of 350




      I, Lezmond Charles Mitchell, do hereby authorize my attorneys of record,
the Office of the Federal Public Defender for the Central District of California, to
file a clemency petition on my behalf and to represent me in my clemency
proceedings.


Dated:   [0 -1-f 1




                                                                              Exhibit 5 - 020
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 57 of 350




            BEFORE THE PRESIDENT OF THE UNITED STATES

             AND THE UNITED STATES PARDON ATTORNEY

                                     In re
                    LEZMOND CHARLES MITCHELL,
                                  Petitioner.


          MEMORANDUM IN SUPPORT OF PETITION FOR
     CLEMENCY AND FOR COMMUTATION OF DEATH SENTENCE

                          DEATH PENALTY CASE
                 EXECUTION SET FOR AUGUST 26, 2020




                                     CUAUHTEMOC ORTEGA
                                     Interim Federal Public Defender
                                     CELESTE BACCHI
                                     Email: Celeste_Bacchi@fd.org
                                     JONATHAN C. AMINOFF
                                     Email: Jonathan_Aminoff@fd.org
                                     Deputy Federal Public Defenders
                                     321 East 2nd Street
                                     Los Angeles, California 90012-4202
                                     Telephone: (213) 894-2854
                                     Facsimile: (213) 894-0310

                                     Attorneys for Petitioner
                                     LEZMOND CHARLES MITCHELL

Email submission July 31, 2020 (paper copies arriving August 5, 2020 via FedEx)


 Petitioner Respectfully Requests the Opportunity to Make an Oral Presentation
                 Before the Pardon Attorney and the President.


                                                                       Exhibit 5 - 021
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 58 of 350


                                     TABLE OF CONTENTS
                                                                                                                  Page

I.     INTRODUCTION ...........................................................................................2

II.    FACTUAL AND PROCEDURAL HISTORY ...............................................6

III.   LEZMOND MITCHELL’S BACKGROUND................................................8

IV.    REASONS FOR GRANTING CLEMENCY ...............................................11

       A.      Lezmond Mitchell’s death sentence is an affront to the sovereignty
               of the Navajo Nation. ..........................................................................11

               1.       The federal government ignored the entreaties of the Navajo
                        Nation, local prosecutors, and the victim’s family and
                        insisted on a capital prosecution. ..............................................11
               2.       The DOJ’s decision to capitally prosecute Lezmond was
                        unprecedented and contrary to its own protocols. ....................16
               3.       Comity and respect for the sovereign Navajo Nation support
                        a commutation of Lezmond’s sentence to life without
                        parole. ........................................................................................19

       B.      Lezmond’s death sentence is disproportionate to the sentences
               given to his more culpable co-defendant. ...........................................22

       C.      Lezmond’s life is worth saving because he has accepted
               responsibility for his actions, and has the support of his family,
               community members, other Native American tribes, and even
               surviving victims in his bid for clemency. ..........................................25

V.     REASONS FOR GRANTING A REPRIEVE ..............................................30
VI.    CONCLUSION..............................................................................................31




                                                           i

                                                                                                            Exhibit 5 - 022
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 59 of 350




       Mitchell will, unless spared by executive clemency, in all likelihood,
       suffer the ignominious fate of being the first person to be executed for
       an intra-Indian crime that occurred in Indian country. While this
       court’s jurisprudence indeed gives the federal government the legal
       authority to exercise jurisdiction over this case for the purpose of
       obtaining capital punishment, succeeding in that objective over the
       express objections of the Navajo Nation and the victims’ family reflects
       a lack of sensitivity to the tribe’s values and autonomy and
       demonstrates a lack of respect for its status as a sovereign entity.
       Should the federal government pursue a death warrant for Mitchell, I
       hope that it will have better reasons for doing so than adherence to the
       wishes of a former attorney general.
              - Judge Stephen Reinhardt, Ninth Circuit Court of Appeals1
                                               ***
       [T]he United States made an express commitment to tribal sovereignty
       when it enacted the tribal option, and by seeking the death penalty in
       this case, the United States walked away from that commitment. For all
       of these reasons, this case warrants careful consideration.
              - Judge Morgan Christen, Ninth Circuit Court of Appeals2
                                               ***
       I do not question the government’s legal right to seek the death
       penalty; indeed, we have already held that it had the statutory right to
       do so. But that the government had the right to make this decision
       does not necessarily make it right, and I respectfully suggest that the
       current Executive should take a fresh look at the wisdom of
       imposing the death penalty. . . .The decision to pursue—and to
       continue to pursue—the death penalty in this case spans several
       administrations. The current Executive, however, has the unfettered
       ability to make the final decision. Although the judiciary today has
       done its job, I hope that the Executive will carefully consider
       whether the death penalty is appropriate in this unusual case.
              - Judge Andrew Hurwitz, Ninth Circuit Court of Appeals3


       1
          Mitchell v. United States, 790 F.3d 881, 897 (9th Cir. 2015) (Reinhardt, J. dissenting).
       2
          Mitchell v. United States, 958 F.3d 775, 793 (9th Cir. 2020) (Christen, J. concurring).
        3
          Mitchell v. United States, 958 F.3d 775, 794 (9th Cir. 2020) (Hurwitz,J. concurring)
(internal citations omitted) (emphasis added).


                                                  1
                                                                                        Exhibit 5 - 023
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 60 of 350




                                 I. INTRODUCTION
      Lezmond Mitchell is scheduled to be executed by the federal government on

August 26, 2020. Lezmond is a 38-year-old Navajo man convicted of murdering

two Navajo people on Navajo reservation land in 2001. He was barely 20-years-

old at the time of the crimes, and this was his first serious criminal offense.

Although the victims’ family, the Navajo Nation, and the local United States

Attorney’s Office all advocated for a life sentence, the federal government chose to

single Lezmond out for a federal capital prosecution. This case represents the only

time in the history of the modern death penalty that the United States government

has sought the death penalty over the objection of a Native American tribe when

the criminal conduct in question was committed on tribal land.4 In all other similar

cases, the Attorney General honored the objection of tribal authorities and declined

to seek the death penalty. The Navajo Nation continues to advocate for a life

sentence, and sees the federal government’s decision to move forward with an

execution as a violation of its sovereignty. Similarly, tribal nations around the

country have expressed their dismay at Lezmond’s impending execution and join

Lezmond in petitioning President Trump for clemency.5 Lezmond remains the

only Native American on federal death row.




      4
          Attachment D, Declaration of K. McNally, ¶ 4.
      5
          Attachment J, Tribal Nation Letters in Support of Clemency.


                                                 2
                                                                              Exhibit 5 - 024
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 61 of 350




       To call Lezmond’s prosecution and death sentence problematic is an

understatement. In addition to charging Lezmond with a capital crime over the

express objections of the sovereign Navajo Nation, the FBI manipulated the tribal

criminal justice system so that Lezmond was kept in a Navajo jail for 25 days,

without access to a lawyer, while the FBI continuously interrogated him. Under

state and federal law, this kind of interrogation could never have happened to a

non-Native American.6 These affronts to Lezmond’s Navajo status and to the

Navajo Nation generally were compounded when, at the government’s request,

Lezmond’s trial was moved to Phoenix, over 200 miles from Navajo land. This

virtually assured that the majority of Navajos in the region would not be able to

serve on the jury. As a result, Lezmond was convicted by a jury of 11 white

persons and only one Navajo.

       Unfortunately, due to trial counsel’s errors, the jury that sentenced Lezmond

to death never heard profound mitigating evidence that would have supported a life

sentence. Lezmond’s history of addiction, mental illness, and trauma was never

presented to the jury, nor was his family’s history of violence and abuse. Nor was

the jury informed of the extent of Lezmond’s serious mental illness and drug




       6
        See United States v. Percy, 250 F.3d 720, 725 (9th Cir. 2001) (holding that the Sixth
Amendment right to counsel does not attach to defendants in tribal custody); see also Creel,
Barbara L., The Right to Counsel for Indians Accused of Crime: A Tribal and Congressional
Imperative, 18 Mich. J. Race & L. 317 (2013).


                                                 3
                                                                                       Exhibit 5 - 025
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 62 of 350




addiction at the time of the crimes. Had the jury heard this crucial mitigating

evidence, it is more than likely that at least one of them would have determined

that Lezmond’s life was worth saving.

       Additional considerations call for the exercise of President Trump’s

clemency powers. Lezmond’s co-defendant, Johnny Orsinger, was the primary

aggressor in this case. He instigated the carjacking and was initiated the attacks on

both victims.7 Unlike Lezmond, Orsinger had a history of lethal violence—he

committed an unrelated double homicide months before the instant offenses. Yet

because he was a juvenile at the time of the crimes, he received a life sentence,

while Lezmond, who turned 20 just weeks before the crimes, was tried capitally

and sentenced to death. Such an extraordinary sentencing disparity countenances

in favor of clemency. What’s more, Lezmond showed remorse for his actions by

offering to plead guilty in exchange for a life sentence, but that offer was rejected

by the government. He has matured and exhibited positive behavior while on

death row, and has been rewarded with work assignments for his efforts. He has

excelled in art, literature, health, music, and English classes, and has completed his



       7
         The prosecutor who tried Mitchell’s death-penalty case and also prosecuted Orsinger for
an unrelated double-homicide, argued in favor of a maximum sentence for Orsinger at his 2016
re-sentencing hearing, stating: “As I've pointed out and the Court can see, [Orsinger is] the lead
instigator in both cases. He fires the first gun. He stabs Alyce. He drops the first rock on Tiffany.
He’s always the instigator in the face of adults. He should not walk in his community again.”
United States v. Gregory Nakai, et. al., 01-CR-1072, Dkt. No. 595 at 34:5-9.



                                                   4
                                                                                          Exhibit 5 - 026
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 63 of 350




GED. Indeed, when the Bureau of Prisons evaluated Lezmond under the First Step

Act, he was found to have low recidivism risk level8.

      Perhaps most importantly, Lezmond is a beloved friend and family member

with the support of many in his community. Despite the tragic nature of his

crimes, a surviving victim and a relative of the homicide victims both support

Lezmond’s petition for clemency. As one victim family member stated, in an

extraordinary showing of grace,

               Yes, Lezmond Mitchell made a mistake. I have made
               mistakes. You have made mistakes. When you ask God
               for forgiveness and you mean it, it’s Done. . . .We do not
               need another murder (execution of Lezmond Mitchell) for
               our family to heal or feel better. Having his family suffer
               is not the right thing to do.9

      Lezmond respectfully and with humility asks the President to show similar

mercy by granting executive clemency and modifying his death sentence to life in

prison without the possibility of parole. In the alternative, Lezmond respectfully

asks for a reprieve from his execution date. Lezmond received only 28 days’

notice of his execution and a reprieve would provide the Office of the Pardon

Attorney the time it needs to conduct a full clemency hearing with the active

participation of Native American advocates.




      8
          Attachment K, Bureau of Prison First Step Act Assessment.
      9
          Attachment G, Letter from M. Slim, at 157.


                                                5
                                                                             Exhibit 5 - 027
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 64 of 350




              II. FACTUAL AND PROCEDURAL HISTORY
      On May 8, 2003, in the District Court for the District of Arizona, a jury

returned guilty verdicts on all counts against Lezmond Mitchell, convicting him of

multiple counts related to the murders of Tiffany Lee and Alyce Slim. On May 14,

2003, the district court then commenced a penalty phase on Count 2 of the

indictment (carjacking resulting in the deaths of Tiffany Lee and Alyce Slim), and

the jury recommended that Mitchell be sentenced to death on May 20, 2003. On

September 15, 2003, the district court formally sentenced Lezmond to death. In a

2-1 decision, the Ninth Circuit Court of Appeals affirmed Lezmond’s convictions

and sentences.10 The Supreme Court denied Lezmond’s petition for writ of

certiorari on June 9, 2008.11

      On June 8, 2009, Lezmond timely filed a motion to vacate, set aside, or

correct his convictions and sentence under 28 U.S.C. § 2255.12 The same judge

who presided over Lezmond’s trial denied his § 2255 motion.13 The district court

granted a certificate of appealability on three issues concerning ineffective

assistance of counsel at the guilt and penalty phases.14




      10
         United States v. Mitchell, 502 F.3d 931 (9th Cir. 2007).
      11
         Mitchell v. United States, 553 U.S. 1094 (2008).
      12
         Mitchell v. United States, 09-CV-8089, Dkt. No. 9.
      13
         Id., Dkt. Nos. 56, 57.
      14
         Id., Dkt. No. 56.



                                                6
                                                                                Exhibit 5 - 028
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 65 of 350




      After briefing was completed, the Ninth Circuit held oral argument on

February 20, 2014.15 One week after oral argument, a three-judge panel of the

Ninth Circuit (Judges Reinhardt, Silverman, and Wardlaw) unanimously referred

the case to the Circuit Mediation Unit.16 Despite the defense team’s efforts,

mediation was not successful.

      After mediation efforts failed, the Ninth Circuit, in another 2-1 decision,

denied Lezmond’s appeal.17 The Supreme Court denied Lezmond’s petition for

writ of certiorari on October 3, 2016.18

      On March 6, 2018, Lezmond filed a motion to re-open his post-conviction

proceedings pursuant to Federal Rule of Civil Procedure 60(b)(6).19 In that

motion, Lezmond argued that a recent decision from the United States Supreme

Court established that the district court had erroneously denied him the opportunity

to interview the jurors in his case. The district court denied relief. While the case

was on appeal, the Department of Justice scheduled Lezmond’s execution for

December 11, 2019. The Ninth Circuit stayed the execution to allow Lezmond to

litigate his appeal, but ultimately affirmed the lower court’s decision in April,

2020. Mitchell v. United States, 958 F.3d 775 (9th Cir. 2020).


      15
         Mitchell v. United States, 11-99003, Dkt. No. 50.
      16
         Id., Dkt. No. 51.
      17
         Mitchell v. United States, 790 F.3d 881 (9th Cir. 2015).
      18
         Mitchell v. United States, 137 S. Ct. 38 (2016).
      19
         Mitchell v. United States, 09-CV-08089, Dkt. No. 71.


                                                7
                                                                              Exhibit 5 - 029
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 66 of 350




       On August 30, 2019, Lezmond timely filed a petition for commutation of

sentence. After the Ninth Circuit issued a stay of execution on October 4, 2019,

the Office of the Pardon attorney contacted undersigned counsel on October 7,

2019, and cancelled the previously scheduled October 22 oral presentation and

noticed that “this office will now administratively close Mr. Mitchell’s clemency

petition without prejudice to his ability to reapply should an execution date be

imposed again at a later time.” On July 29, 2020, scheduled Lezmond’s execution

for August 26, 2020.

               III. LEZMOND MITCHELL’S BACKGROUND
       Lezmond Mitchell is not the typical federal death row inmate. As Ninth

Circuit Judge Stephen Reinhardt said,

               However gruesome the crime in this case, Mitchell, who
               was twenty years old at the time and had no prior criminal
               record, does not fit the usual profile of those deemed
               deserving of execution by the federal government—a
               penalty typically enforced only in the case of mass
               murderers and drug overlords who order numerous
               killings.20

       Lezmond21 was born on September 17, 1981 on the Navajo Reservation in

Arizona. He was presented at trial as a privileged, albeit somewhat neglected,

child born into an academically gifted and professionally successful family. This



       20
           Mitchell v. United States, 790 F.3d 881, 894 (9th Cir. 2015) (Reinhardt, J., dissenting).
       21
           A complete social history of Lezmond Mitchell is described in the declarations of
social historian Hilary Weaver. See Attachment F.


                                                   8
                                                                                         Exhibit 5 - 030
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 67 of 350




portrayal ignored Lezmond’s traumatic and abusive upbringing. Lezmond never

knew his father. He was raised in physically and emotionally abusive homes, and

suffered violence at the hands of his maternal grandparents, who were his primary

caretakers for much of his childhood.22 Lezmond’s mother, Sherry, was also

physically and emotionally abused as a child by her parents, who she described as

“a very dysfunctional family;”23 yet Sherry entrusted these same people to care for

her child. Lezmond’s grandmother was notorious for her abusive behavior toward

Lezmond. She displayed varied symptoms of mental illness including hoarding,

obsessive-compulsive behavior, and chronic depression. As Auska Kee Charles

Mitchell, Sherry’s brother and Lezmond’s uncle, recounts:

                      There was a lot of emotional and physical abuse in
               our house growing up. . . . My father was physically
               abusive to my mother and to me. My mother was
               extremely manipulative and emotionally abusive to all of
               us. She and my father used to beat me with a belt. She
               demeaned and degraded all of us.
                                           [* * *]
                      I wanted Lezmond to come live with me and my
               family. I didn’t want him to grow up exposed to the
               violence and emotional abuse that Sherry and I lived with
               from our parents. He was a good kid and I wanted him to
               stay on the right path. But my mother and sister believed
               it was better for Lezmond to live with his grandfather (my
               father), and I deferred to them.

       22
          In addition to the facts set forth in Lezmond’s social history (Attachment F), the
declaration of Lezmond’s uncle, Auska Kee Charles Mitchell, supports these facts. See
Attachment G, Declaration of A. Mitchell.
       23
          Attachment I, S. Mitchell Interview, at 193.



                                                  9
                                                                                         Exhibit 5 - 031
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 68 of 350




                       Lezmond always seemed like a follower to me. He
                was raised in traumatic circumstances, and he never got
                the support he needed from his parents. . . . I think if
                Lezmond had more support growing up, more guidance
                and caring from his family, he could have accomplished a
                lot in his life. Lezmond is a caring soul.24

      As a result of his abusive upbringing, Lezmond has suffered from post-

traumatic stress disorder for much of his life, including at the time of the

commitment offenses. In his early adolescence, Lezmond began self-medicating

with drugs and alcohol. By the time he was seventeen, a mental health

professional who treated Lezmond after he was caught with marijuana insisted that

Lezmond was suicidal and required intensive psychotherapy and residential

treatment to address his mental health and substance abuse issues. But Lezmond,

lacking the support of his family, went untreated, and his substance abuse and

mental illness worsened. In the months leading up to the commitment offenses, he

was drinking alcohol and smoking marijuana daily, and using near-lethal doses of

cocaine, methamphetamine, and ecstasy. On the day of the crimes, Lezmond had

been awake for several days bingeing on drugs and alcohol, and he and Orsinger

continued to drink and use cocaine, methamphetamine, marijuana and ecstasy. A

board-certified psychiatrist has opined that Lezmond was psychotic at the time of

the killings. The jury that sentenced Lezmond to death knew none of this.



      24
           Attachment G, Declaration of A. Mitchell, at 162-63.


                                                10
                                                                               Exhibit 5 - 032
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 69 of 350




      While Lezmond’s trauma, mental illness, and addiction were profound, he

was and is more than the terrible things that happened to him or the crimes that he

committed. Those who know Lezmond well describe him as sensitive, thoughtful,

and intelligent.25 He helped friends get through high school, stressed the

importance of education, and worked to better himself. When his own mother

neglected him and turned him away, he was taken in by a neighboring family who

loved him like one of their own, and he loved and respected them back. He has

developed deep and meaningful relationships with relatives and friends that last to

this day. As discussed further infra, these individuals continue to offer their

unwavering love and support for Lezmond.

                IV. REASONS FOR GRANTING CLEMENCY

A.    Lezmond Mitchell’s death sentence is an affront to the sovereignty
      of the Navajo Nation.

      1.       The federal government ignored the entreaties of the Navajo
               Nation, local prosecutors, and the victim’s family and insisted
               on a capital prosecution.
      The Navajo Nation has steadfastly objected to the use of the death penalty,

both generally as well as specifically in Lezmond’s case. In late 2001, the United

States Attorney’s Office for the District of Arizona (“USAO”) inquired whether

the Navajo Nation would support a capital prosecution against Lezmond. On

January 22, 2002, Levon Henry, then-Attorney General for the Navajo Nation,


      25
           See generally Attachment G.


                                           11
                                                                             Exhibit 5 - 033
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 70 of 350




responded to the USAO and stated the Nation’s objection to a capital prosecution

in this case. As Henry explained, “Navajo cultural and religious values . . . do not

support the concept of capital punishment. Navajo holds life sacred. Our culture

and religion teach us to value life and instruct against the taking of human life for

vengeance.”26 Henry acknowledged that at the time of his letter, the Public Safety

Committee of the Navajo Nation Council was in the process of holding public

hearings on the issue of capital punishment. While the Navajo Nation had not yet

completed those hearings, Henry emphasized that “it is, at this time, the consensus

of the Public Safety Committee of the Navajo Nation Council and the Judiciary

Committee of the Navajo Nation Council to maintain the historic position of the

Navajo Nation opposing the sentencing option of capital punishment for crimes

committed on the Navajo Nation under any section of the United States criminal

code.”27 Thus, Henry formally requested that the USAO not seek the death penalty

against Lezmond.28 The USAO recommended to the Department of Justice

(“DOJ”) that capital punishment not be sought in this case. However, Attorney

General John Ashcroft overrode the recommendation, and the Navajo Nation’s

stated position, and instructed the USAO to seek death against Lezmond.




      26
         Attachment A, Letter to DOJ from L. Henry, at 2.
      27
         Id. at 3.
      28
         Id. at 2.


                                              12
                                                                              Exhibit 5 - 034
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 71 of 350




      In order to carry out Ashcroft’s wishes, the USAO had to rely on a legal

loophole. With respect to crimes committed in Indian country, Congress passed

the so-called “tribal option” of the Federal Death Penalty Act (“FDPA”), which

allowed Native American tribes to decide whether the death penalty would apply

to intra-Indian crimes committed in Indian country.29 Thus, because the FDPA

requires a tribe to “opt-in” to a federal capital prosecution for those cases where

federal jurisdiction is based on the crime occurring on tribal land, Lezmond was

not, and could not, be sentenced to death by the federal government for murder.

However, Lezmond could technically be sentenced to death for carjacking

resulting in death because it is a federal offense of general applicability (i.e., the

federal government had jurisdiction to charge this offense regardless of where the

crime took place).30 As a result, DOJ took the unprecedented step of seeking the

death penalty for Lezmond based on the carjacking offense alone.

      This decision was a clear violation of the spirit, if not the letter, of the

promise Congress made to tribal nations with the passage of the opt-in amendment.

The whole purpose of the amendment was to respect tribal sovereignty and accord

tribal governments a status similar to State governments by allowing them to

choose whether to have the death penalty apply to crimes committed by their



      29
           18 U.S.C. § 3598.
      30
           United States v. Mitchell, 502 F.3d 931, 946-949 (9th Cir. 2007).


                                                 13
                                                                                Exhibit 5 - 035
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 72 of 350




members within their land. As one of the sponsors of the tribal option, Senator

Daniel Inouye, pointed out during debate on the bill, “It may be difficult for most

Americans to understand that Indian governments are sovereign governments. . . .

[and] the U.S. Constitution and the debates in the Continental Congress recognize

and address Indian nations based upon their status as governments. This has been

true since the earliest of times in our history.”31 Therefore, Senator Inouye

stressed, “[P]erhaps the most important point to understand about this amendment

is that it is premised upon the sovereign status of tribal governments.” Co-sponsor

of the tribal option, Senator Pete Domenici—himself a supporter of the death

penalty—put it more bluntly: “We ought to recognize the Indian people, their

legislative bodies, and this amendment gives [tribal governments] the authority to

elect whether or not murder committed on their land by an Indian is subject to the

death penalty or not. . . . So, essentially this is fairness, a recognition of Indian

sovereignty, Indian self-determination. When it really counts, are we not going to

count it, or are we?”32

      In Lezmond’s case, when it really counted, the federal government failed to

uphold its end of the bargain. Despite the clear intent of the opt-in provision, DOJ

prevailed and ultimately sentenced Lezmond to death. As noted by Judge Christen



      31
           137 Cong. Rec. S8488-03 (1991).
      32
           Id.


                                             14
                                                                                Exhibit 5 - 036
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 73 of 350




of the Ninth Circuit Court of Appeals, this decision was nothing less than “a

betrayal of a promise made to the Navajo Nation and demonstrates a deep

disrespect for tribal sovereignty. . . . People can disagree about whether the death

penalty should ever be imposed, but our history shows that the United States gave

tribes the option to decide for themselves.”33

      Shortly after Lezmond’s trial concluded in 2003, the Navajo Nation

completed its public hearings to gauge tribal members’ position on opting in to the

FDPA.34 Once again, the Navajo Nation reaffirmed its position against the death

penalty and refused to opt in. During the extensive public hearing process,

Marlene Slim, the daughter of Alyce Slim and mother of Tiffany Lee, spoke at one

of these hearings and expressed her opposition to the death penalty. She explained

that she had requested that the USAO not seek death against Lezmond, but her

wishes were “ignored and disrespected.”35




      33
         Mitchell v. United States, 958 F.3d 775, 793 (9th Cir. 2020) (Christen, J., concurring).
      34
         Attachment B, 2004 Navajo Nation Report on the Death Penalty.
      35
         Id. at 5; see also Attachment G, Letter from M. Slim.



                                                15
                                                                                        Exhibit 5 - 037
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 74 of 350




       2.      The DOJ’s decision to capitally prosecute Lezmond was
               unprecedented and contrary to its own protocols.
       The DOJ’s disparate treatment of Lezmond’s case, and its refusal to honor

the wishes of the sovereign Navajo Nation, is both notable and disturbing—and

worthy of clemency consideration under the DOJ’s commutation guidelines.36

       The DOJ specifically created a capital case review protocol to promote

consistency and even-handedness in federal capital prosecutions.37 The protocol

states that “National consistency requires treating similar cases similarly, when the

only material difference is the location of the crime. Reviewers in each district are

understandably most familiar with local norms or practice in their district and

State, but reviewers must also take care to contextualize a given case within

national norms or practice.”38 Both national norms and practice advise against the

federal government executing Lezmond, an enrolled member of the Navajo tribe,

for a crime occurring on Navajo land.39 Yet Lezmond’s death sentence remains,

marking the only time in the history of the modern death penalty that the DOJ has




       36
            See DOJ Justice Manual, Title 9-140.113, Standards for Considering Commutation
Petitions (“Appropriate grounds for considering commutation have traditionally included
disparity or undue severity of sentence. . . .”).
         37
            USAM 9-10.030.
         38
            USAM 9-10.140.
         39
            United States Attorney Paul Charlton, “a local Arizonan appointed by President
George W. Bush, who was intimately familiar with the relations between the Navajo tribe and
the citizens of the State of Arizona, declined to seek the death penalty.” Mitchell, 790 F.3d at
896 (Reinhardt, J., dissenting).



                                                 16
                                                                                         Exhibit 5 - 038
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 75 of 350




sought the death penalty over a Native American tribe’s objection based on a crime

occurring on that tribe’s land.40

       This discrepancy is made even more striking when one compares Lezmond’s

case to other cases where the Attorney General has rejected capital prosecutions

for murders committed on tribal land. On at least twenty other occasions, under

Presidents Bush, Obama, and Trump, the DOJ has considered a capital

prosecution, but ultimately declined to do so, apparently based on the tribe’s

opposition to capital punishment. Id. Of these cases, several involved sources of

jurisdiction independent of tribal land. For example, the Attorney General has

rejected multiple capital prosecutions under 18 U.S.C. § 1114 in cases involving

the murder of federal officers.41

       The Attorney General has also rejected multiple capital prosecutions under

18 U.S.C. § 1512 in cases where a murder was committed to eliminate a witness or

informant. In one such case, United States v. Stanley Secatero, Attorney General

Reno declined to authorize capital prosecution where the defendant, a repeat

violent felon, murdered four people (including a grandmother) and seriously

injured a fifth.42 In a separate case, Abel Hidalgo accepted a plea deal and



       40
         Attachment D, Declaration of K. McNally, ¶ 4.
       41
         United States v. Vincent Cling, D. Ariz. Case No. 96-CR-028; United States v. Frank
Monte Banashley, Sr., D. Ariz. Case No. 99-CR-1074; United States v. Kirby Cleveland, D.
N.M. Case No. 17-CR-965.
      42
         D.N.M. Case No. 98-546.


                                               17
                                                                                    Exhibit 5 - 039
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 76 of 350




stipulated to a factual basis that set out that he murdered two women and also

bludgeoned a 21-month-old child to death. While Hidalgo ultimately pled guilty to

two counts of first-degree murder, a capital prosecution could have been initiated

under a witness-killing theory pursuant to 18 U.S.C. § 1513.43 And in a third case,

death was not sought against Robert Pettigrew in a case in which he beat two

people to death with a baseball bat.44 Finally, in United States v. Gregory Nakai,

Jimmy Nakai, Dennie Leal, Teddy Orsinger, and Johnny Orsinger45, a capital

prosecution was not pursued against Gregory Nakai (aged 21), Jimmy Nakai (23),

Leal (24), or Teddy Orsinger (35), for a carjacking resulting in two deaths.46

       The Attorney General has also rejected capital prosecutions in several cases

involving child victims. In addition to the Hidalgo prosecution mentioned above in

which a 21-month-old baby was beaten to death, in 2017, the Attorney General

approved of a plea deal which allowed Tom Begaye Jr. to plead guilty to various

charges in exchange for a life sentence after Begaye kidnapped, raped, and

murdered an 11-year-old girl on the Navajo reservation.47




       43
         D. Idaho 02-CR-0043.
       44
         United States v. Pettigrew, D.N.M Case No. 07-CR-2143.
      45
         This case is the unrelated double-homicide committed by Lezmond’s co-defendant,
Johnny Orsinger.
      46
         D. Ariz. Case No. 01-CR-1072.
      47
         D. N.M. Case No. 16-CR-2376.



                                             18
                                                                                  Exhibit 5 - 040
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 77 of 350




      There is no meaningful difference between Lezmond’s case and the many

cases where the DOJ has respected the sovereignty of Native American nations and

refused to capitally prosecute in light of the tribe’s objection to the death penalty.

Such disparate treatment countenances in favor of clemency in this case.48

      3.     Comity and respect for the sovereign Navajo Nation support a
             commutation of Lezmond’s sentence to life without parole.
      The Navajo Nation’s letter of July 21, 201449 underscores the sensitive

issues of comity present in this case. The letter outlines the Navajo Nation’s

steadfast moral opposition to the death penalty and its continuing objection to the

use of general-jurisdiction statutes to circumvent the tribe’s refusal to opt-in to the

FDPA.50 It also identifies two issues specific to Lezmond’s arrest and trial that

implicate the government-to-government relationship between the Navajo Nation

and the United States.

      First, the Navajo Nation objects to the FBI’s use of tribal custody to

interrogate Lezmond before he was appointed an attorney in federal court.51

Lezmond was kept in tribal custody for 25 days, and during that time was

continually interrogated by the FBI without arraignment or access to an attorney.

Only the first of those four interviews conducted by the FBI was recorded. The



      48
         See DOJ Justice Manual, Title 9-140.113.
      49
         See Attachment C, Letter to DOJ from H. Yazzie.
      50
         Id. at 2-3.
      51
         Id. at 3.


                                             19
                                                                               Exhibit 5 - 041
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 78 of 350




evidence developed from these interviews was crucial to the government’s

argument for a death sentence.

      Second, the Navajo Nation highlights the troubling jury selection process in

this case, which was moved hundreds of miles from the Navajo Reservation to

Phoenix.52 The ensuing hardship to Navajo prospective jurors, as well as the

exclusion of Navajo venirepersons who expressed views consistent with Navajo

religion and culture or spoke Navajo as a first language, resulted in a petit jury that

did not include a representative sample of Navajos.53

      The letter also draws on the Navajo Nation’s 2004 Report on the Death

Penalty, which was not available at the time of Lezmond’s trial and which

accurately summarizes the Navajo Nation’s decision to not opt in to the FDPA and

the reasons therefor.54 The Navajo Nation’s position is that were it to opt-in to the

FDPA, its tribal sovereignty would be significantly diminished. Lezmond’s trial

epitomizes the Navajo Nation’s concerns for its dwindling sovereignty, and the

DOJ’s refusal to defer to the Navajo Nation is a reality the Navajo Nation always

sought to prevent.

      Professor Addie Rolnick, an expert in the field of Indian law, explains:

             [T]his case is an example of the exercise of federal
             jurisdiction being used to undermine the authority and

      52
         Id.
      53
         Id.
      54
         See Attachment B, 2004 Navajo Nation Report on the Death Penalty.


                                             20
                                                                              Exhibit 5 - 042
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 79 of 350




               policy choices of a tribal justice system. Whether or not it
               was technically legal, the Attorney General’s decision to
               seek the death penalty against the tribe’s wishes for a
               crime committed by one Indian against another within
               tribal territory contradicts clear federal policy – in effect
               since 1968 and amplified since 2000 – in favor of
               strengthening tribal justice systems and limiting federal
               infringement on tribal sovereignty. The Attorney
               General’s decision to disregard the Nation’s wishes
               undermined its sovereignty and did so in a manner that
               rendered tribal officials, who assisted in the arrest and
               early investigation, complicit in a prosecution that the
               Navajo Nation opposed.55

       As Professor Rolnick concluded, the Attorney General’s 2002 decision to

pursue a death sentence against Lezmond was contrary to then-existing federal

policy, and an outlier when viewed in the context of federal legislative intent and

recent congressional action.56 Since Lezmond’s 2003 trial, federal policy and

judicial jurisprudence has shifted even further in the direction of increased tribal

sovereignty and decreased non-tribal interference in tribal justice systems.57

Congress has made efforts, most significantly with the 2010 Tribal Law and Order

Act, to empower Native American tribes and allow them greater control of their




       55
           Attachment E, Declaration of A. Rolnick, ¶ 8.
       56
           Id., ¶ 47.
        57
           Id.; see also, e.g., McGirt v. Oklahoma, 140 S. Ct. 2452 (2020) (“[H]old[ing] the
government to its word” and reaffirming the continuing existence of the reservations that the
federal government promised to the Five Civilized Tribes in the 1830s, such that the State of
Oklahoma had no jurisdiction to criminally prosecute a Creek member for a crime against a
Native American on Creek land).



                                                21
                                                                                       Exhibit 5 - 043
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 80 of 350




citizens in the federal criminal justice system.58 These efforts continue today, with

proposals by both Republicans and Democrats to remove jurisdictional hurdles that

limit tribal sovereignty over criminal acts committed on their lands.59 Yet

Lezmond’s death sentence lingers as an unfortunate aberration, and clemency is

now his only recourse to remedy the government’s unprecedented overreaching.

B.     Lezmond’s death sentence is disproportionate to the sentences
       given to his more culpable co-defendant.
       Pursuant to DOJ Justice Manual Title 9-140.113, commutation of

Lezmond’s sentence is also warranted because of the “disparity or undue severity

of sentence” compared to his more culpable co-defendant.

       Because Johnny Orsinger was a juvenile at the time of the offense, he was

not subject to the death penalty and was ultimately sentenced to five concurrent life

sentences plus a concurrent term of 180 months in this case.60 In a separate case

involving an earlier, unrelated carjacking resulting in the deaths of two additional

people, Orsinger was sentenced to nine concurrent life sentences, three additional

consecutive life sentences, and consecutive terms totaling 1800 years.61


       58
            Attachment E, Declaration of A. Rolnick, ¶¶ 39-41.
       59
            See, e.g., Scott Turner, Lawmakers seek protections for Native women, children,
Albuquerque Journal, May 12, 2019, available at
https://www.abqjournal.com/1314628/lawmakers-seek-protections-for-native-women-
children.html (last visited 8/29/19).
         60
            United States v. Lezmond Mitchell, et. al., 01-CR-1062, Dkt. No. 545.
         61
            United States v. Gregory Nakai, et. al., 01-CR-1072, Dkt. No 288. Since Lezmond’s
trial, Orsinger moved, pursuant to 28 U.S.C. § 2255, for post-conviction relief under Miller v.



                                                22
                                                                                       Exhibit 5 - 044
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 81 of 350




       Lezmond, who turned 20 just weeks before the offenses of conviction, was

less culpable than his juvenile co-defendant. As Vincent Kirby, the prosecutor

who tried both Lezmond’s case and prosecuted Orsinger’s unrelated double-

homicide, explained, “[Orsinger is] the lead instigator in both cases. He fires the

first gun. He stabs Alyce. He drops the first rock on Tiffany. He’s always the

instigator.”62

       It is undisputed that Orsinger initiated the attack on Ms. Slim.63 The

carjacking strongly resembles the modus operandi of the offense Orsinger

committed just two months earlier, where Orsinger had personally hog-tied victim

David Begay, helped steal his car, placed him on the ground, and shot him in the

head.64 The fact that Lezmond’s more culpable co-defendant—who, unlike

Lezmond, had a violent criminal record—did not face death or even mandatory life

imprisonment compounds the disproportionate nature of Lezmond’s sentence.

       Indeed, the same concerns that prohibit a death sentence for Orsinger

similarly apply to Lezmond. In Roper v. Simmons, 543 U.S. 551 (2005), the


Alabama, 132 S. Ct. 2455 (2012), which held that the Eighth Amendment prohibits a court from
imposing a mandatory life sentence on a juvenile defendant. United States v. Mitchell, et. al.,
01-CR-1062, Dkt. No. 545; United States v. Gregory Nakai, et. al., 01-CR-1072 Dkt. No. 435;
Johnny Orsinger v. United States, 13-CV-8159, Dkt. No. 1. Following a re-sentencing hearing
on August 4, 2015, Orsinger was again sentenced to life in prison. United States v. Gregory
Nakai, et. al., 01-CR-1072, Dkt. No. 469, 472.
       62
          United States v. Gregory Nakai, et. al., 01-CR-1072, Dkt. No. 595 at 34:5-9.
       63
          Mitchell, 502 F.3d at 943.
       64
          United States v. Nakai, 413 F.3d 1019, 1021 (9th Cir. 2005).



                                                23
                                                                                      Exhibit 5 - 045
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 82 of 350




Supreme Court found the death penalty unconstitutional when imposed upon a

person who was under 18 when the capital offense was committed. The Court

cited scientific evidence supporting a lack of maturity and underdeveloped sense of

responsibility in youth versus adult offenders.65 And in Miller v. Alabama, 132 S.

Ct. 2455 (2012), the Supreme Court again noted the “fundamental differences

between juvenile and adult minds.”66 Emerging research establishes that changes

in white brain matter, a material that supports impulse control and other types of

cognitive functioning, continues through an individual’s early twenties, and even

into the mid-thirties.67

       As the Supreme Court has recognized, brain maturation does not end at the

age of 18, but the courts set 18 as an arbitrary bright line to limit capital

punishment.68 The result is the unjust situation that presents itself here: Orsinger,

the primary aggressor with the violent history, gets a life sentence; Lezmond, the

follower with no violent criminal history whatsoever, awaits execution.




       65
          Roper, 543 U.S. at 569.
       66
          132 S. Ct. at 2464.
       67
          See, e.g., Longitudinal Development of Human Brain Wiring Continues from
Childhood into Adulthood, C. Lebel and C. Beaulieu, The Journal of Neuroscience, July 27,
2011.
       68
          Roper, 543 U.S. at 606-07.


                                               24
                                                                                    Exhibit 5 - 046
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 83 of 350




C.    Lezmond’s life is worth saving because he has accepted
      responsibility for his actions, and has the support of his family,
      community members, other Native American tribes, and even
      surviving victims in his bid for clemency.
      Lezmond has accepted responsibility for his role in the crimes since before

his trial, when he offered to plead guilty in exchange for a life sentence. Members

of the victim’s family, then and now, have objected to the death penalty for

Lezmond and supported a sentence of life in prison. And numerous friends,

family, and community members all ask for the President to extend mercy to

Lezmond, both for who he is as a person, and out of respect for the Navajo

Nation’s belief in restorative justice and objection to capital punishment.

      As noted above, Navajo traditions and the official position of the Navajo

government forbid the taking of human life for vengeance. As a surviving victim,

a relative of the victims, and numerous members of the Navajo Nation all attest,69

capital punishment has no place in the Navajo tradition of justice, as Navajo courts

employ principles of restorative justice in their judicial system. It is their

longstanding position that only through peacemaking can the harm a crime causes

in a community be redressed. Thus, as former Attorney General of the Navajo

Nation (and current Counsel to the President) Levon Henry explains, “Committing

a crime not only disrupts the harmony between the victim and the perpetrator but it


      69
           See generally Attachments A, B, C, G, and J.



                                                25
                                                                                 Exhibit 5 - 047
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 84 of 350




also disrupts the harmony of the community. The capital punishment sentence

removes [] any possibility of restoring the harmony in a society.”70 In a letter to

the DOJ in 2014, Herb Yazzie, former Chief Justice of the Navajo Nation, echoed

the harm that the Navajo community would suffer if Lezmond were executed:

                      In the twelve years since we originally offered our
               views of this case, the Navajo Nation’s position on the
               death penalty has not changed: we oppose capital
               punishment in all circumstances. We have not opted-in to
               the Federal Death Penalty Act and we have never
               supported a capital prosecution for any of our citizens,
               including Lezmond Mitchell.
                      Capital punishment is a sensitive issue for the
               Navajo people. Our laws have never allowed for the death
               penalty. It is our belief that the negative force that drives
               a person to commit evil acts can only be extracted by the
               Creator. People, on the other hand, are vehicles only for
               goodness and healing. By subjecting Mr. Mitchell to
               capital punishment, the Department of Justice has violated
               our laws and our belief system, and impeded the healing
               process our tribe must undertake in the wake of this tragic
               crime.71

      The reality and depth of the tribe’s stated beliefs is perhaps best exemplified

by the stance taken by Marlene Slim, the daughter of Alyce Slim and mother of

Tiffany Lee. At the time of Lezmond’s trial, Marlene expressed her opposition to

the government’s decision to seek a death sentence for Lezmond. Despite the

unimaginable loss she and her family suffered, she asked that the government have


      70
           Attachment A, Letter to DOJ from L. Henry, at 2.
      71
           Attachment C, Letter to DOJ from H. Yazzie, at 18.



                                                26
                                                                               Exhibit 5 - 048
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 85 of 350




Lezmond serve life without parole.72 She was dismayed when her request was

“ignored and dishonored.”73

      Another victim family member and member of the Navajo Nation, Michael

Slim, similarly objects to Lezmond’s execution. Michael, grandson to Alyce Slim

and cousin to Tiffany Lee, testified at Lezmond’s trial in support of the death

sentence. Since that time, Michael has had an extraordinary change of heart, and

now advocates for Lezmond’s sentence to be commuted to life:

             In 2003, it was very hard going to the trial and having to
             hear how the crime was done. There were times at this
             point in my life when I felt Lezmond Mitchell was getting
             what he deserved. I even gave testimony giving my input
             on this. During this time in my life I thought this was the
             right thing to do. As a form of revenge, thinking he should
             die for killing my family members. . . . I want to clarify,
             I’m not trying to get Lezmond Mitchell out of jail. That’s
             not my journey. But [I now believe] that to take another
             person’s life because he made a mistake is not forgiving.
             It is revenge. I Forgive Lezmond Mitchell for the double
             murder that affected my family.74

      Charlotte Yazzie, one of the victims of the Trading Post Robbery, similarly

supports Lezmond’s bid for clemency, and states that her “heart goes out to the

[Slim] family” but she does not want Lezmond “to be put to death[.]”75




      72
         Attachment B, 2004 Navajo Nation Report on the Death Penalty, at 5.
      73
         Id.
      74
         Attachment G, Letter from M. Slim, at 157.
      75
         Id., Letter from Charlotte Yazzie, at 150-51.



                                             27
                                                                               Exhibit 5 - 049
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 86 of 350




      Lezmond’s family and friends, fellow members of the Navajo Nation, also

talk about how Lezmond’s execution would be a violation of their beliefs and a

devastating loss on a personal level.76 Lorenzo Reed is Lezmond’s closest friend

from childhood; his family took Lezmond in when his own family neglected and

abandoned him. As Lorenzo explains:

               Lezmond was very much loved by everyone in my family,
               including my mother who saw him as another son. . . . My
               mother, who still sees Lezmond as one of her own
               children, is devastated and scared for him. . . . Not only are
               we heartbroken, but we are also very disappointed at the
               thought that the government is proceeding with
               Lezmond’s execution with full disregard for Navajo
               beliefs and traditions. There have been many other crimes
               committed in the past in the Navajo reservation and no one
               has been given the death penalty. We ask ourselves, “Why
               Lezmond?” We believe that Lezmond, like everyone else,
               should be given the opportunity to redeem himself instead
               of executing him. . . . Simply put, two wrongs do not make
               a right. Should the government proceed with Lezmond’s
               execution, the entire Navajo community will be
               heartbroken.77

      Numerous people remember and cherish Lezmond as he was before his

addiction and mental illness took hold, and pray that Lezmond’s life may be

spared, as the man he is now is not the boy he was at the time of the crimes. John

Fontes is a clinical laboratory scientist and the former assistant principal at

Lezmond’s high school. He has remained close to Lezmond throughout his time


      76
           See generally Attachment G.
      77
           Id.


                                             28
                                                                                Exhibit 5 - 050
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 87 of 350




on death row. He recalls how Lezmond had a difficult home life, but excelled in

his studies and extra-curricular activities designed to improve the educational

experience for himself and his fellow students—in effect, making a home for

himself at his school.78 During their years of friendship, Lezmond has supported

Fontes’s educational and professional pursuits, even from behind bars.79 Fontes

asks for Lezmond’s life to be spared as he strongly believes that Lezmond “is

capable of contributing to create positive change in others and to make our country

a better place for everyone, especially for Native Americans.”80

      Everyone who has submitted letters of support for clemency describe similar

experiences with Lezmond. They recall how Lezmond always valued education

and actively helped friends and relatives get through high school, work out

problems with their families, and stay out of trouble.81 And despite their years of

hardship, Lezmond has established a close relationship with his mother, who he

checks on regularly and seeks to provide whatever emotional support he can.82

When his mother had an opportunity to work at Rough Rock, Lezmond’s former

high school, he begged her to take the job even though it was low-paying and




      78
         Id. at 168-69.
      79
         Id. at 169-70.
      80
         Id. at 171.
      81
         See generally Attachment G.
      82
         Attachment I, S. Mitchell Interview, at 194.



                                                29
                                                                              Exhibit 5 - 051
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 88 of 350




“make it better, the high school there, for those kids, they need you. You’re not

there for a paycheck. You’re there for the kids and an education.”83 With a grant

of clemency, Lezmond hopes to continue to provide love and support to his

relatives and friends.

      Finally, nearly a dozen Native American tribes from around the country

have expressed their support for Lezmond, and for the values of the Navajo Nation,

by submitting letters in support of clemency.84 As these tribal leaders state,

“Federal criminal prosecutions of intra-Indian crimes occurring within the borders

of Indian country bring up long-standing issues of tribal sovereignty. In order to

maintain tribal rights, as well as [Mr. Mitchell’s] due process rights, we support

Mr. Mitchell’s position” for commutation of sentence.

                V. REASONS FOR GRANTING A REPRIEVE
      In the alternative, Lezmond respectfully requests a reprieve of his August

26, 2020 execution date. Lezmond is mindful that the clemency process is multi-

faceted and can be lengthy. As such, Lezmond believes that a reprieve would

provide the Office of the Pardon Attorney the time it needs to conduct its

investigation, consider an oral presentation from Lezmond’s counsel and advocates

from the Navajo Nation, and prepare its recommendation for the Deputy Attorney




      83
           Id.
      84
           Attachment J.


                                           30
                                                                             Exhibit 5 - 052
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 89 of 350




General, and provide adequate time for the Deputy Attorney General to make his

recommendation to the President and for the President to make his decision.

                                  VI. CONCLUSION
       It is for these reasons that Lezmond Mitchell seeks forgiveness and

clemency from the President. The disparities in sentencing between Lezmond and

other Native American defendants, and Lezmond and his co-defendant in this case,

are alone reasons to show mercy here. Additionally, equitable factors,85 such as

comity and respect for the sovereign Navajo Nation, and the extraordinary grace

shown to Lezmond by members of the victims’ family and the community that he

harmed, also support clemency. Accordingly, Lezmond Mitchell, his family, his

legal team, and his friends respectfully request that President Trump show mercy,

grant clemency, and commute Lezmond Mitchell’s sentence to life in prison

without the possibility of parole.

                                             Respectfully submitted,

DATED: July 31, 2020
                                             CELESTE BACCHI
                                             Deputy Federal Public Defender

                                             JONATHAN AMINOFF
                                             Deputy Federal Public Defender

                                             Attorneys for Petitioner
                                             LEZMOND CHARLES MITCHELL

       85
           See DOJ Justice Manual, Title 9-140.113 (“[E]quitable factors . . . may also provide a
basis for recommending commutation in the context of a particular case.”).


                                                 31
                                                                                        Exhibit 5 - 053
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 90 of 350



From:            Celeste Bacchi
To:              US Pardon Attorney (imailagent)
Cc:              Jonathan Aminoff; Dolores Ramos
Subject:         Lezmond Mitchell - Petition for Executive Clemency, Attachments A-E (Email 2/3)
Date:            Friday, July 31, 2020 8:58:20 PM
Attachments:     Attachments A-E.pdf


Dear Ms. Sargent-Burns:

As noted in our previous email, attached please find Attachments A-E of Mr. Mitchell’s Petition for
Executive Clemency. Attachments F-K will follow in a subsequent email.

Thank you,

Celeste Bacchi
Counsel for Lezmond Mitchell


                               Celeste Bacchi
                               Deputy Federal Public Defender
                               Office of the Federal Public Defender
                               Central District of California
                               321 E 2nd Street | Los Angeles, CA 90012 | fpdcdca.org
                               O: 213.894.1887 | F: 213.894.0081




                                                                                                   Exhibit 5 - 054
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 91 of 350




          ATTACHMENT A




                                                             Exhibit 5 - 055
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 92 of 350




                                                      January 22, 2002



         Peul Charlton , Un i t ed Stat ss Attorney
         U.S. Department of Just i ce
         Two Renais s~nce Sgua re
          40 North Ce n t ral Ave. , Su ite 1200
         Phoenix , Ar izona 8500~-4408
                          RE: U . S v. Na ka i . Na kai, Jr ., Leal and Ors i ncrer ,
                              No. CR-01-1072-PCT
                              U .S. v. Micche ll and Kinlicheenie, No. CR-0 1 -1062-PCT

         De11r Mr. Ch arlton:

                          As      you   requested,        this     lette r   will   express       the   current
         position o f           t he Navaj o Nation Mith resp ect to the go ss i b i l i ty of the
         Uni t ed Stote :3 :3eeking c epitel puni:3hment _in the above ca3e,!L                      The Na tion
         realizes that your oft i ce is not necessari ly seeking whether the Nation
         ~,a nt s to "opt i n" to the i. dea o :f ccpi tal puni ~h.."f!lent under J.B ti .S . C . 3590 ;
         rathe.r t he. q u estion is whsther th,;, !-'a t.i on 1~ould suppo r.t the death penal t y
         s entencing       option       under    18    u.s . c.    2119 in these     s pe.:i fic    instances.
         Al t h ough the Net i on h as not             aclopt'1d   a   comprehensive policy on capita l
         pun.ishmen-c , in ~hese cases, the Na ·tion wou l d not support a death penalty
         option.


                          I wish to t.h~nk you for the informa t ion you p r ovid e d on the
         pendi ng cases , a lthough the detai l s of the cases were s hock ing i t was ,
         nev0.rt. he l e ss ,    he lpful   in our decision ma king proce.ss.              Th e    informa tion
         wh i ch you provided wa s              sha red wieh tne SpeaKe.r of c n1;:, Navajo Natio n
         Ccur.c i l,   rnernbers of the         Puol i c Safety Committe e of the Nava j o N<1tion
         Co uncil,     and members of t ha Judiciary Committee o r                     t he Navajo Nation
         Counci 1.       l?u r s •.ient to your request. t he informat i on was ),apt pri v ileged
         and d ll copies which toere di stributed were coll e cted a t the conclusio n



              P.O. Dr ~wer 2010 "Window Rock, AZ 865 15 <> 19281 67 1-6343 o FAX No. l92 8l 871-6177




                                                                                                            Exhibit 5 - 056
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 93 of 350




         l.PttPr to:                Pc::~l Ch2rton
         ,January 22,                   2002
         Page 2

         of cur meeting.                         It is with this understanding end b2sed on the cultural
         reasons outlin0d below chat the lJ6~ajo Nation's position on the capital
         pun:i shment sentEncing option rerncins uncl-::2nged at tl1is time.                                                      Th8 Navajo
         Nation wculd net_ support ~nd therefore req~es~s that the U.S. Attorney 1 s
         Office            net          .seek    capital       pur,ist.rntnt         in    r=ith-=-r   cf     thc·se      cases.        This
         position is limited solely to the two cases listed.


                                    I re.;j_ou.sl:/ the F'ublic Sc:iety Cc..•n-tnittee of th-2 Navajo Nc:tion
                                    1




         Council ir,i'ti=.ted p1-Jl::.lic he2:ri~1gs en the i.s:::ue c-£ ce.pital }JUnish.rnent in
         ligli1- of 18                  tJ.s.c.    §    3598.
         completed the hearings due to factors beyond their concr • l.                                                        In light of
         thr::   i::::~1...:t::    yul.i r2iseU,        Lh1::: Cou'uittee,           in conju11ctici11 1.. iLh  1         t2"1e    Judici2ry
         Cornmitt.ee               of     the     Ndvajo       r~2;.tion      Council,        may      have    .:.:,11   opporlunity      to
         address the issue.                        At the present time,                    however,       i~ is tte consensus of
         all Committee merrJ:·ers to hold to the                                     ! ✓ ava-jc   Naticn' s previcus position
         on ccµi tal punish1ce11 L.


                                    The three branch chiefs cf the Navajo l(ation - the President,
         the SFectkt:.!:: o~ the Na.vctju Ncttic:n Ccuncil,                                Lhe CLi~f ,JL.::L.:..ce            adopted two
         guidj ;1g           principles,               one    of    ,-,hich    s1:c.:ks      to   cJ-:e    pr0sEn,ation of              Dine
         culture,                 l2nguage and values.                   As part cf ~Javajo cultural 2nd religious
         vclues              we     dcJ not       suppc1t          the    ccncS:pl of         ccpitc.l ~~,u~is~unent.
         holds life sacred.                        Our culture and religion teach us to value l~fe and
         i~struct against th2 taking of hum~n l tF tor vengea0ce.                                                         I~21..~2:jo courts
         recognize traditicnal peacem~~:i~g ~s p2rt of the judicial systPrn.                                                           TL is
         throuqh traditiondl peacemakinq that barmen)' is restored in situations
         which have been disturbed throu~h a~ act o~ crime.                                                    Comrr:i-:: tin·~ a crime
         not only disrupts the harmony bet~een the victim and the perpetrator but
         it also disrupts the hccrrnony cf the ccrrcnunity.                                               The capital pu;1isr~-ucnt
         sentence                 removes        with    any possibility of                   restoring             the   harmony      in a
         society.


                                   The     Navajo        Nation          leader.ship        is    lool-:ing         for    solutions      to
         address             crime          on    the        Nation.           The        Nation's        leadership              emphasizes




                                                                                                                                         Exhibit 5 - 057
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 94 of 350




         Letter to : Paul Charton
         January 22, 2002
         Page 3

         preventative and rehabilitative services for the offenders and counseling
         and support services for the victin\S and the communities.               This positive
         approach is i n keeping with Navajo culture and values.


                     On behalf of the Navajo Nation I wish t o e x press the Nation's
         appreciation     for   your     respect     of    the      government - to-government
         relationship   which   exists   bet,.een    the   Navajo      Nation   and    the   United
         States.        The   Navajo   leadership     values     the    working       relationship
         establ ished with your office and requests the support of your office in
         any efforts to address the crime issues here on the Navajo Nation .                    The
         Navajo Nation may, at some time in the future, take a formal position on
         capital punishment generally after full consul t ation with the governing
         body and the executive offices.           However,    in light of the need for a
         response to your office , it is, at this time, the consensus of the Public
         Safety Committee of the Navajo Nation Council and the Judiciary Committee
         of the Navajo Nation Council to. maintain the historic position of the
         Navajo Nation opposing the sentenci ng option of capital punishment-for
         crimes committed on the Navajo Nation under a ny section of the United
         States criminal code.

                                              Sincerely,

                                              NAVAJO/TION DEPARTMENT OF JUSTICE


                                                   ~ /-
                                              Levon B. Henry, AttornEy Gen
                                              Office of the Attorney Ge ner

         xc:   Kelsey A . Bega ye, President
               The Navajo Nation
               Edward T . Begay, Speaker
               The Navajo N~tion Council
               Public Safety Committee Members
               Judiciary Conmiittee Members
               Na v ajo Divis i o n of Public Safety




                                                                                                 Exhibit 5 - 058
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 95 of 350




          ATTACHMENT B




                                                             Exhibit 5 - 059
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 96 of 350




                                         R.eport on the Death Penalty
                                 Presented to the 20th Navajo Nation Council
                                                Summer Session
                                    Window Rock, Navajo Nation, Arizona
                                        by the Public Safety Committee

                Honorabfe Delegates of the 20th Navajo Nation Council, Mr. President, Mr. Vke
         President, the Honorable Chief Justice, distinguished guests and visitors, the Publk Safety
         Committee is honored to present the Death Penalty Report.

                We are making history today, as this is the first Council Session that will hear ib first
         ever repon on the Death Penalty.
         THE PUBUC SAFETY COMMITTEE HELD EXTENSIVE PUBLIC HEARINGS
         THROUGHOUT THE NAVAJO NATION ON THE QUESTION OF WHETHER THE
         NATION SHOULD OPT·IN TO THE FEDERAL DEATH PENALTY.

                The Navajo Nation, the largest Indian tribe in the United Sutes, through the Public
         Safety Committee of the Navajo Nation Council held hearings across the NJvajo Nation to
         consider "opting in'1 on the federal death penalty. Hearings were held on the following dates
         and locations.
                September 11 , 2003; Shiprock, New Mexico
                September 15, 2003: Crownpoint, New Mexico
                September 18, 2003: Ft. Defiance, Arizona
                September 23, 2003: Chinle, Arizona
                September 29, 2003; Tuba Oty, Arizona
                November 12, 2003: Tohajiilee, New Mexico
                November 21, 2003: K~yenta, Arizona

                  We heard from 106 witnesses, including Navajos from around our Nation, ranging
         from high school students to tribal council members, and experu from outside the Nation.
         An additional 200 or so persons who attended the hearings, but did not testify1 submitted
         their comments in writing. The purpose of the hearings was to allow full pul,lic input on the
         question of whether the Nation should allow federal prosecutors to p\lr$Ue capiul punishment
         for first degree murders that occur on tribal lands.

                 Of the 106 persons who testified, 75 people ( 71 %} recommended that the Nation
         should not opt·in to the federal death penalty, and 31 people (29%} recommended that the
         Nation should opt·fn. Some organhatlons teStlfled, including the Dlneh Medlclne Association,
         lncorp-0rated, the National Association of Criminal Defense Lawyers, the Arizona chapter of
         the National Association of Social Workers, the Coalition of Arizona to Abolish the Death
         Pen.,lty. Each of these organizations and Fredric Kay, the then-Federal Public Defender for
         Ar[zona, Jon Sands, t~ new and current federa.t Public Defender for Arizona, Stephen




                                                                                                   Exhibit 5 - 060
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 97 of 350




         McCue, the Federal Public Defender for New Mexico, Richard Burr, Federal Death Penalty
         Resource Counsel, Geri Singer Hale, a Navajo who is a public defender In Tucson, and Esther
         Yazzie Lewis, who is the federally-certified Navajo language interpreter in the federal courts,
         urged the Navajo Nation not to opt-in to the federal death penalty.

                In addition, two committee members and the Jegis!adve advisor attended a public forum
         crg,mi1ed by Native American law students · Catherine Bryan and Vincent Knight at the
         University of New Mexico Law School In Albuquerque on December 5, 2003.

                Here are some examples of lndMduals' testimony In our commluee hearings:
                Juan Melendez was a poor non-Eng1ish speaking farmworker when he was charged tn
         Florida with a murder he did not commit. He was convicted and spent I 8 years on death
         row, several times coming close to execution, until it was discovered that all along the
         prosecutor had a tape-recording of the real klller confessing to the murder. He was released
         In January, 2002, but lost 18 years of his life unjustly. He described to the committee the
         devaruting impact of being wrongly convicted and urged the committee not to opt-In to the
         death penalty.

                 Wallace Dale's t 6 year old daughter, Diedra Dale, was murdered near Crownpoint.
         He attended several of the committee's hearings, and tearfully testified to the terrible impact
         this crime has had on his family. At the earlier hearings, he urged the committee that the
         Nation should opt-in to the death penoltY, However, he later te5ti0ed that he now believes
         the Natlon should not opt·in to the death penaltY; rather he urged tllat the Navajo Nation
         provide grief counseling and assistance to the famllles of murder victims.

                Marlene Slim of Crystal, New Mexico, the daughter of Alyce Slim and mother to
         Tiffany Lee, testified before the Committee. She stated that she is a victim of homicide
         because both her mother and daughter were murdered in the mount.iins of Tsaile, Arizona.
         This incident really affected and impacted the family, relatives and friends. She attended the
         sentencing hearing of Lezmond Mitchell in Phoenix, Arizona, who murdered her mother and
         daughter. Ms. Slim indicated that the issue of the Death Penalty is a very touchy issue, and
         opting-in would diminish the sovereignty of the Navajo Nation, and that she opposes the
         Nation opting-in to the death penalty. Her request to the federal pro5ecutor to have the
         murderer of her mother and her daughter serve life without parole was ignored and
         dishonored.




                                                       2




                                                                                                  Exhibit 5 - 061
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 98 of 350




         LEGISLATIVE. HISTORY: IN 1994 THE U.S. CONGRESS ALLOWED INDIAN
         TRIBES/NATIONS TO CHOOSE WHETHER TO HAVE THE FEDERAL DEATH PENALTY
         APPLY TO FIRST DEGREE MURDERS ON THAT TRIBE OR NATION'S LAND.

                 The United States Supreme Court ruled in 1972 that the arbitrarywayexe<:utions were.
         c.arried out violated the Eighth Amendment of the United States Constitution. The Eighth
         Amendment bans the use of cruel and unusual punishment. Many states rea<ted by enacting
         laws designed to redu<e the arbitrariness, and in 1976, the Supreme Cou1i allowed capital
         ponishment to continue. In 1989 and 1990 the U.S. Congress considered legislation to
         resum~ct the federal death penalty.

                  Tova lndriu, Anomey, on behalf of the Natlonal Associatio11 or Criminal Defenre
         Lawyers, Native American Justice committee, te1lfied before the Committee on the
          legislative history of the Death Penalty. Ms. lndrltz Is a criminal defense attorney from
         Albuquerque, New Mexico. formerly Federal Public Defender for New Mexico, she has been
         a lawyer since 1975, is recogTiiied by the New Mexico Board of legal Specialization as a trial
         specialist in criminal law, and has been in private practice since 1995. Ms. lndritz provided
         t~timony before the Committee that the U11ited States Attorneys Jn 1he three states within
         the Navajo Nation alniady have the power to decide which felony cases arising on Navajo
         reservation to prosecute. Under current law tribal courts can only hear misdemeanor and
         petty misdemeanor cases. However, if the Navajo Nation opts·in to the death penalty it wlfl
          be giving those United States Attorneys the power and authority to dedde whether to seek
         the death penalty against a rnember of the Navajo Nation, and the Nation will have no power
         to decide on any particular case or even have the right of consultation with the U.S. Attorney
         ir1 any case. Further, turies who dedde whether an Individual Navajo would be put to death
         would indude few, if any, Native Americans.

                 When Congress was considering the sh.ipe of legislation to resurrert the federal death
         penalty after the U.S. Supreme Court had invalidated the priOr method for imposing the death
         penalty, Ms. lndrtu had the privilege of testifying before the U.S. Senate Judiciary Committee,
         and the U.S. House of Representative Judiciary Committee's Subcommittee on Crime
         regarding the impact on Native Amerkans of the death penalty pro\lisfons of the pending
         crime bills. At those hearings, Ms. lndritz testined to Congress if there was "truth in labeling1'
         Congress should call the proposed law to resurre<:t the death penalty the "!ndian Death Penalty
         Ac:t'r because it would 1>rimarily affect Native Amel'kans. This is based on the fact that most
         murder cases go to the State courts, and Native Americans .are among the few peoples who
         live on land over which there is federal jurisdiction. Further, all of the tribes who testified on
         this hsue before Congress stated that the death penalty ls against thelr rell~ous beliefs and
         urged Congress to exempt Indian Country from the death ~nalty. Due to the testimony and
         suggestion of then·Nava}o Nacion Chief Justke Tom Tso, Congress in enacting the Violent




                                                                                                    Exhibit 5 - 062
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 99 of 350




         Crime Control and law Enforcement Act of 1994, which became federal law on September
         13, 1994, exempted murders in lndian Country by the following language:
               "1 8 U.S. Code §3598. Special provisions for Indian Country"
               "Notwithstanding sections 1152 and 1 I 53, no person subject to the criminal
               jurisdiction of an Indian trib.il government shall be subject to a capital sentence
               under this chapter for any offense the Federal Jurisdiction for which is
               predicated solely on (ndian country (as defined In section 11 5 I of this tide)
               3nd which has occurred within the boundaries of !ndfan country, unless the
               governing body of the tribe has elected that thi~ chapter hxve e'ffecr over !and
               -1nd persons subject to its criminal jurisdiction."

         Thus, this provision allows a tribe the choke to opt-in to the federal court having power to
         impose the death penalty in first degree murder cases arislng on that tribe's land.

                The ability of tribes to make a <hoke about the death penalty alk,ws tnbes to take into
         accoont traditional tribal beliefs about fl❖wsocial conflict should be handled and how wrong·
         doers should be punished.

                Of the 520 federal r€cognlzed tribes, thus far the only tribe that has opted-in to the
         Death Penalty is the S:ac and Fox Tribe of Oklahoma, a ,mall tribe of a few hundred members.
         This decision was made only by the Tribe'~ Business Committee and not by their Tribal
         Council.

         THE HISTORY OF THE DEATH PENALTY INCLUDES ITS EARLY APPLICATION TO
         NATJVE AMERICANS.

                The first recorded execution i11 Ametica occurred in 1608. The victim was George
         Kendall, a Virginian aca,sed of plotting to betray the colony to the Spanish. Hanging was the
         preferred method of execution in the colonies at that time, although slaves and Indians were
         sometimes burned at the stake.

                 The United States' largest mass execution was the simultaneous hanging of 38 Santee
         Sioux: oo December 26, 1861, in Mankato, Minnesota; In fact 303 Native Americans were
         Iencenced to death bur President Abraham Lincoln reduced that. number to "only" 38. A~er
         the haneln2 It was found that two Sante€5 were executed by mistake.

         OUR CHOICE: THE NAVAJO NATION CAN CHOOSE TO SUBJECl ITS MEMBERS
         TO THE FF.DERAL DEATH l>ENA.LTY OR CAN CHOOSE 10 RE.FUSE TO ALLOW
         FEDERAL PROSECUTORS AND FEDERAL JURIES TO KILL NAVAJOS.

                Here, the Navajo Nation fias two choices:

                                                       4




                                                                                                 Exhibit 5 - 063
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 100 of 350




          1) to uke no action, and thus to continue to have the maximum penalty for first degree
          murder on Navajo land, as it now is, life without parole. Persons convicted spend their whole
          life in prison and never come back to our community.
          2) The second choice is to opt-in to hav.e the death penalty apply to any first degr~ murder,
          thereby giving the federal prosecutors, specifically the Attorney General after hearing the
          recommendation of the local U.S. Attorney, authority to decide against whom to pursue the
          de.1th penalty, and in which cases not to go after the death penalty, and a non-Indian jury
          decide whether a Navajo should die.

                    Either way, the Tribe Will h~ve no choice over which murder cases are death penalty
          c.1ses.

          WHAT FACTORS SHOULD THE 20TH NAVAJO NATrON COUNCIL                            CONSIDER IN
          MAKING ITS CHOICE?

          1. NAVAJO TRADITION, BELIEF, AND MORALITY HOLD THAT THE CREATOR AND
          THE HOLY PEOPLE MADE LIFEAND WE HUMANS CANNOT TAKE ON OURSELVES
          THE POWER TO TAKEAWAY UFE. CHRJSTIAN BELIEF IS SIMILAR.

                 The Navajo Medicine Men's ~ociation testified and also submitted written tesdmony.
          They gave eloquent testimony, attached hereto, prepared after four yea11 of "Intimate and
          public discussion" that
                 "Nmhln2 In our traclftlonal laws five us direaion and procedures For kllllni our
                 own as a punishment to correa behavior which Is not ours... .
                 ft is the negative force of the Creator to extract, destroy that which is not in the
                 good interest of Dineh society, we have been created for goodness. This
                 negative force is the domain of de~truction Is best left to the Creator and In its
                 power and wisdom ....
                 History h~ indicated [the death penalty} does not work as a deterrent or
                 prevention. As medicine people of the Dineh, and as Dlneh we are In a position
                 to advocate only for Life and healing. The "Penalty of Death" 15 best to be left
                 to the beings who strongly use su:h measures. It Is not a par1 of our society to
                 use goodness to Kill another•• ••
                 Death and destruction are the teachings of punishment. which are not ours, and
                 ought to be left outside of our domain and Jur15dlctlon, outside of our Four
                 Sacred Mountains. Thfs Is the position of Ihe Dlneh Medicine People."

                  Tile Catholic Church ls also against the death penalty. For example, Sister Margaret
          Sullivan of Shiprock, New Mexico, came to our first hearing and wrote, in her own words,
                  "It isn't the right of humans to take away another person's life. God gives Life
                  and it is only He wllo calls that life back In His timing."


                                                         5




                                                                                                 Exhibit 5 - 064
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 101 of 350




          2. A DECISION TO OPT-IN TO THE. FEDERAL DEATH PENALTY WILL DIMINISH THE
          SOVEREIGNTY OF THE NAVAJO NATION.

                  Professor Kenneth "Kip" 8obroff of the University of New Mexico Law School, an
          e}(pert in Indian law and a member of the Navajo Nation Bar Association, testified that the
          U..$. government has consistently u5ed it5 authority r.o take Power away from the Navajo
          Nation and that optlng-in to the federal death penalty will further diminish Nava}-0 sovereignty.
          Optfni-in to the death penalty would mean that non-Indians, instead of Navajos, would be
          mating critical decisions about justice both for Navajo victims and defend.Jnts. If the Navajo
          Nation opts-1n, then any changes in federal law or procedure pertaining to the death penalcy
          would apply to Navajos, regardless of the wishes of the N~vajo Nati-On, since the Nation would
          have .:ilready ~urrendered it sovereignty over th~e decisions.

                 The Navajo Nation, if it opts-in to the federal death penalty, would be giving over to
          the U.S. Attorneys for Arl2ona, New Mexico, and Utah, and to U.S. Attorney General John
          Ashcroft complete power to decide which accused Navajos to charge with tne death penafcy.
          If the Navajo Nation opts~in, it will not have the power to make a decision al>out the death
          penalty in any particular case; the Nation would have no voice on whether the c.ase is
          prosecuted as a death penalty case or whether a particular tribal member is e:xecuted. The
          Nation would be relinqulshing more of Its sovereignty to the federal irovernment.

                  As stated above, a 1994 expansion of the federal de,1th penaltY allows for a Tribe or
          Nation rn OPt·fn to the Federal death penalcy. Once a Nation choo~es to "opt-ln", the
          decision to apply the deatlt penalty in a particular ca~e i~ no longer In the hands of the tribe,
          but in the hand~ of the federal fl()Vemment. Although the appointed United States Attorney
          (in our case the United States Attorneys for the Districts of Arizona, New MeXico, and Utah)
          can recommend to the U.S. Attorney General John Ashcroft whether or not to seek the death
          penaltY in any particular case, Attorney General Ashcroft has rejected the local U.S.
          Attorney's recommendation not to pursue death in far greater proportion than any prior
          Attorney Genera(, and In many Glies has required the local U.S. Attorney to seek the death
          penalty, even where the local U.S. Attor!'f('y recommended not to do so.

                 When the U.S. Department of Justice decides to try to execute a Navajo, the actual
          decision would be made by a federal coun Jury on which mere would be few~ If any, Navajos.
          Who woold be on Juries that would consider whether a Navajo should be executed? The cases
          will be tried In a federal coun before a jury on which Narrve Americans may well be
          underrepresented and cerulnly on which Native Americans will not be the maJorftY. The
          JCUJal decision of whether an individual ls to be executed Is up to the federal Jury. Even where
          Native Americans are fully represented in the Jury pool, they are usually a small percentage
          of the slate's population, Jnd 1hus a small percentage of a federal jury. Native Americans are
          often under-represented on the federal court jury rolls, particularly in those federal court

                                                         6




                                                                                                    Exhibit 5 - 065
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 102 of 350




         districts where the jury rolls are taken exclusively from the state's voter list, as is the case In
         federal court in Arizona, New Mexico, and Utah. For example, the U.S. District Court Clerk
         for the District of New Mexico's own figures show the great under-representation of Native
         Americans who are 8% of the New Mexico adult p0pulation .and only 3% of the state•wide
         jury pool (a 166% comparative disparity), and in the Albuquerque/ Santa Fe division, the
         location where the cases arising on the New Mexico portion of the Navajo Nation would be
         tried, Native Americans are 11 % of the adult population but only 3% of the jury pool (a
         266% comparative disparity). Also, federal trials are always held off the reservation, in cities
         such as Phoenix, Albuquerque, and Saft Lake City. As the federal court clerk In Arizona
         noted, many Native Americans live far from the places where court i, held, have difficulty
         traveling, or insufficient money to pay for their travel, so they seldom serve on juries. Native
         Amerkan defendants in federal court seldom have other Native Americ.ins, no less from their
         own tribe, on their juries.

                 To the extent that the death penalty may be in conAict with traditional Navajo beliefs
         and values, Navajos will   be excluded from serving on juries in whkh a Native American is
         facing the death penalty. Any Navajo called to jury duty who expresses the view, explained
         by the Dineh Medicine Association, that the death penalty is Inconsistent with Navajo customs
         and beliefs, and thus those Navajo's traditional or religious t>eliefs prevent them from ever
         imposing the death penalty, they will be excluded rrom jury duty in any death penalty c.ue,
         underthe U.S. Supreme Court's lloldln~ in Withermoon v, Illinois. 391 U.S. 510 (1968)
         and Wainwright v . Witt. 469 U.S. 412 (1985).

         3. THERE IS A LONG-STANDING HISTORY OF RACIAL PREJUDICE IN THE
         IMPOSITION OF THE DEATH PENALTY AND A DEFINITE PATTERN OF FEDERAL
         PROSECUTORS SEEKING THE DEATH PENALTY DISPROPORTIONATELY AGAINST
         MINORITY RACE PERSONS.

                The death penalty is racist in its application. Racial minorities in the United States
         receive the death penalty far out of their proportion to the population, especially where the
         victim is a white person. Study after study has shown that race of the defendant or the race
         of the victim, or both, influence the decision to apply 1he death penalty more than any other
         f.laor.

                According to a U.S. Government General Accounting Office ~dy oone in February,
         1990, on death pa-ialty sentencing, •in 82% of the studies [reviewed], race of the victim was
         found to influence the likelihood of being charged with capital murder or receiving the death
         pen.1lry".

              Any tribe whose members have felt the sting of discrimination by the non-Indian
         community may be aware that racial stereotypes and prejudice~ have been reflected in

                                                         7




                                                                                                       Exhibit 5 - 066
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 103 of 350




          statistical patterns of imposition of the death p~malty, although they m~y be hard to prove ln
          any individual case.

                  More than half of the defendants now on death rows in the U.S. are racial minorities.

                  Currently 20 of the 29 people on the federal death row, 69%, are minorities,
          including lezmond Mitchen, a Navajo. Of the three feder.il prisoners already executed, one
          was Hi~panic and one wa~ Black,

                 Of the 300 people against whom the federal death penalty has been authorized since
           its reinstatement in 1988 to 2000, 75% are members of minority racial groups. From
           1995-2000, 80% of all the federal cases submitted by U.S. Attorneys Involved defendants
          from minorities. Under Attorney General Janet Reno, 72% of the defendants against whom
          the federal death penalty was sought were minorities. Under current Attorney General John
          Ashcroft 7 4% of the defendants against whom the federal de.ath penalty was sought were
          minorities. This problem of racism In the application of the death penalty continues; even
          after review by the Attorney Gtneral, 72% of the cases approved for death penalty
          prosecution involved minority defendants.

                  The National Association fot the Advancement of Colored People (NAACP) in 2000
           called for a moratorium on all de.1th $9ntencet.

                As described .above, juri~ in 311y Navajo death penalty case in federal coun in Arizona,
           New Mexico, or Utah, will be almost exdusively non-Indians.

                 The Navajo Nation's ele<;tion for the death penalty may subject a Navajo to harsher
          punishment than i~ available in the state court. For example, New Me>eico's death penalty is
          not availabte In all first degree murder cases, but only in the pr~ence of certain circumstances,
          wch as the killing of a witness, police officer, or prison guard, or murder for hire, or a killing
          while e«:aplng from prison, NMSA §3 J ·20A·5, whereas opting•ln to the federal death
          penalty allows the prosecutor to seek. the death penaJcy in any first degree murder case.

                  If the Navajo Nation opts-in to the federal death penalty, Navajos would be subJect to
          the death penalty In cases where a non-Indian would not. For exampfe, it the victim of the
          murder were a non-Indian (a. clrrumstance in whl<:h classically there ;s .a gre:iter ri~ of
          impa!;ition of the de;itb penalty on a minority person), a non-Indian co-defendant would be
          prosecuted in state court even though the crime happened on a federal jurisdiction Indian
          reservation, whereas an Indian co•defendant in the same case would be subject to the death
          penalty if the tribe had opted to liave the death penalty apply on their land.




                                                          8




                                                                                                    Exhibit 5 - 067
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 104 of 350




                    Although the l 994 crime act requires that the jurors certify that they did not take Into
         account the race of the defendant or the victim in deciding to Impose the deJth penalty, this
         certainly does not guarantee the lack of racism. First, the mere fact that people say they did
         not take racial is.sues into account does not necessarily, in human e)(perfence, mean that they
         did not. More importantly, in order for a federal coun to have jurisdiction over an Indian
         Country murder in the first place, one of the elements of proof is that the government prove
         beyon~ a reasonable doubt that the offense occurred in Indian country and that either the
         defendant or the victim is an Indian. Thus, the Jury will_ hear evidence on this and have 10 be
         convinced beyond a reasonable doubt that the defendant k an lndlan or that the victim was
         a11 Indian. Then the ~ me jurors would be atked to tum to the death penalty pha~ of the trial
         and to tomlly erase from their minds the fact th..t the defendant is a!'I Indian or the race of the
         "ict:ilri in deciding whether to impose tile death penalty. This is simply an unsu~tainable fiction.

         4. MURDER RATES ON THE NAVAJO NATION ARE HIGHER THAN THE NA TJONAL
         AVERAG£ AND RECENTLY THERE HAVE BEEN HIGH PROFILE NON-TYPICAL
         MURDERS.                   .

                  The number of murders on the Navajo Nation increaS€d In the last ten years, peaking
         In 1996. Although the number of murders has dropped slightly since then, and appeared to
         Stabilize, the murder rate Is higher on the Navajo Nation than it ls nationwide.

                The Navajo people have recently heard or read about several hlgh•lmbllclcy tragic
         murders. Several examples of ~@nt \liolent crime~ on the N,wajo Nation include a father who
         2t1nned down his four daughters, a mother who o~ned fire on her three children, a man who
         strapped on an ammunition belt and opened fire on his family Hogan1 l<iDini four relative~.
         Such high profile violent crimes have brought forth discussions of capital punishment on the
         Navajo Nation.

                 The worst case Involved a youni Navajo man with no prtor criminal record who was
         prosecuted for murders which occurred on Navajo Indian land, but he was prosecuted based
         on the jurisdictional basis that It was a murder ln the course of a carjacking. The facts of thl5
         ca5e are highly unusual for a Navajo murder case, and quite upsetting. ln the fall of October,
         2001, 65 year old Alyce Slim and her 9 year old granddaughter, Tiffany lee, drove to New
         Mexico to visit a medicine woman. Mt. Slim had a leg ailment and went 10 see a tradlllonal
         N,wajo medicine woman to seek relief. Thar evenlni, while drlvln1r home, tllelr pickup truck
         was hlfacked at a local 2as srauon by 19 year old Le2mond Mitchen, a Navajo from Rock
         Point, Arizona. Ms. Slim's tmck wai later used to rob the Red Valley Trading Post for
         $5,000. According to Information provided by the Feder.11 8ure.1u of tnvesrtgJtion, Mr.
         Mitchell stabbed Ms. Slim thirty-three (l 3) times with butterfly knives In a wooded area In 1:he
         Tsaile mountafn. Ms. Slim, JCcording to the autopsy reports, put up a fight against her
         tijackers, Ttffany, according to testimony provided by one of the attackers indicated that she

                                                         9




                                                                                                        Exhibit 5 - 068
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 105 of 350




         did escape from her attackers, bot was recaptured. They then shoved her body in back of her
         truck along with her grandmother Alyce. Mitchell then sfit the thrOJt -0f9 year old Tiffany and
         told her to"11 tay down and die''. They then stoned her to death with a 20 pound rock. A few
         days later, they returned to the bodies, chopped off their heads and hands, buried them in a
         hole and burned th€ir clothes. In September, 2003, Lezmond Mitchell wa.>sentenced to die
         by a federal fury in Phoenix, Arizona. He is the first NatiVe American to be sentenced to
         death by .1 federal court since the federal death penalty was reinstated nir1e years ago.

         5. THE COUNCIL MUST CONSIDER WHETHER PREVENTNE MEASURES OR THE
         OEATH. PENALTY WILL BE MOR.£ EFFECTIVE IN COMBATING TI-HS PROBLEM IN THE-
         LONG TERM.

                 rn many communities, the public would be better served by measures such as the hiring
         of additional police officers, the Implementation of community policing, drug interdiction
         progra~, early childhood intervention programs, weapon control programs, or better funded
         probation and parole department5, than by an occasional death sentenc~ on an isolated
         individual, to be carried out, If at all, ooly many years later. The death penalty may fascinate
         the media and the public, but it is tnily peripheral to our efforts to make our society safer.

                During the hearin~ several of the family members of murder victims testified to their
         great grief and loss, and that they had co go outside of the Navajo Nation co receive any grief
         counseling services. This lack of services presen~ particular problems m those who wish to
         erpress their grief and family dlm1ptfon in their own Navajo language and to persons sensitive
         to Navajo culture. The Public Safety Committee recommend~ that the Nrnijo Nation establish
         grief counseling and family sentices to the survivors of homicide thrcu8flout the Nation, at no
         cost to those seelclng such services, and with appropriate training for service providers ;ind
         ade<iuate resources to address the backlog of unaided victims' families over many years.

         6. THE DEATH PE.NALTY DOES NOT DETER MURDER.

               Another expen who testified before the Committee was Professor Michael Radelet, a
         Professor of Sociology at the University of Colorado. For 22 years before that, he was ,1
         professor at the University of Florida ln GalneS\1lle. While in F101ida he worked with
         approximately 50 men and woman who were exernced. He has worked extensively with
         fiimnres ofhoollcldevlcrlms and currently serves on the Board of Directors of an or~nlz.allon
         ullal "Famflles of Homicide Victims and Mis~ine Persons". Prof~ssor Radelet addressed
         three tssues before the Committee: deterrence, erroneous convictions and dlsJ)arltles- In the
         application of the death penalty. He submitted a paper showing that leading scholars have
         concluded that the "available evidence remains 'clear and abund,mt' that, as practiced lo the
         United States, capital punishment is not more effective than Imprisonment In deterring
         ml.lrder",that there Is widespread agreement among leading ctimlnologlst~ and law

                                                       10




                                                                                                    Exhibit 5 - 069
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 106 of 350




         enforcement official~ that capital punishment has no effects on homicide rates tha-t are superior
         to long tenn imprisonment, and that 85% of leading experts agr(le th.it the emplrfcal research
         on deterrence has shown that the death penalty never has been1 is not, and never could be
         superior to long prison sentences as a deterrent to criminal violence.

         7. IN THE UNITED STATES THERE HAVE BEEN MANY INNOCENT PEOPLE
         SENTENCED TO THE DEATH PE.NALTY. E.XECUTIONSAREPERMANENT; MISTAKES
         CANNOT BE CORRECTED.

                 "Perhaos the bleakest fact or an Is that the death oenaltY ls lmoosed not only In a
                 freakbh and dlKr!minatOlY manner, but also In some cases upon defend,mts who are
                 actually innocent."
                                          Justice William J. Brennan, Jr,, U.S. Supreme Court, 1994

                 Since 1973, 11 4 men and women in 25 states have been exonerated an,j ~leasetl from <k!ath
         row v.ith evidence of their Innocence, Including one NatJve American. Six innocent people were
         ex.ooerated In Arizona and four In New Mexico.

                    There were ·to such release! in 2003, and already 4 more in :.2004. Thu~ it Is clear that
         even In very serious cases, or maybe even espedally In serious cares whe.re the communicy desires to
         punht; looieone for a heinous crime, sometimes lt ls the wrong "someone" who Is convicted. DNA
         evldmce was a significant factor in only about 10% of ~e exoneratiims; the problems are erroneous
         eye-wi't.ness identifications, false tertimony by jailhouse informants, false confessions, incorrect forensic
         eviduce, ;ind sometimes inadequat~ defe~ resources.

                 The possibility for such errors increases where there are l.mguage difficulties, culniral
         differences, communications problem, between invesl.lgators and the pocentlal wltnesies, and
         technological problems with the colfectlori of physical elildence, all facrors present ln Navajo cases.

                 At least 23 innoc-ent peop~ have b~n executed Ju the U.S. in the 20ih century.' Federal
         court review of state court death penalty cares have found that error occurred 111 40% •f the ca5es.

                 If the wrong person is convicted during hysteria over an ugly crime, or if~ person's rtghts are
         violated, or ifit later turns out that 'the person was innocent, there is no way to undo an execution.

                 Because of such. mistakes, the Govemor of Illinois placed a moratorium on the rmpesltlon of
         the death oenalcv, and then lam granted clEmency for au the peoPle on death row. M;irytancl has now
         also placed a moratorium on the death penalw, and other Scates have oo consider ttm people on dead1
         row were wrongfully convicted and wtre In fact innocent. The American Bar Association, a


                   ' !nnocenre and the Dearo Pe~J,ssessJng the pmger of MlWJken Ex,ecurioos, Slaff Report by t.he
         Subwmmit~ on Civil and Corut!Wtfoll31 Rights, Committee on the Judkbry, One HundrM Third Congress,
         first Session, October, 1993, see alro Radelet illd Bedau, In Spite of Innocence. Nortilwesrem University
         l'res1, 199 I.

                                                              11




                                                                                                                 Exhibit 5 - 070
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 107 of 350




          cor.mv.1tive national organization of lawyers, has called for a nationwide moratorium on the death
          p1:nalcy.

          8. FIR.ST DEGREE MURDER ON NAVAJO LAND IS ALREADY PUNISHABLE BY LIFE
          WlTHOUT PAROLE.

                 The current alternative to the death penalty in a first degree murder case in federal
          coun is life without parole. Under federal law and the Federar Sentencing Guidelines, if a
          person is convicted of fil"$t degree murder, he or she will receive a life sentence and cannot be
          paroled. Thus, the tribe 15 not facing return of an Individual in such a drcurnstance to the
          community. The person will l>e bantsf1ed and thererore lncaoaclt.at.ed from any future hann
          to the community;

          9. IMPOS[TION OF THE DEATH PENALTY CS MORE EXPENSIVE THAN IMPOSITJON
          OF A LIFE SENTENCE.

                      A 1993 Duke University study showed that the Death Pen.1lty in North Carolina costs
          $:Z. 16 million dollars more per execution than a non-death penalty murder ttial. Research
          in other states indicates executions are three to six time~ more costly than life imprisonment.

          I 0. HOST CIVILIZED NATIONS IN THE WORLD HAVE R.EJtCTED THE DEATH
          PENALTY,

                   Since the United States reins-iated the death penalty in 1976, over 40 countries have
          abolished it. In December 1998, the European Parliament called for immediate and global
          .abolition of the death penalty, ~1th special notice to the U.S. to abandon it. Abolition Is a
          condition for acceptance Into the Council of Europe, leading countrle5 such as R.ussla and
          Turkey to abolish che death penalty. Recently, South Africa, Canad.1, France and Germany
          have ruled against extraditing prisoners to the U.S. if death sentences would be sought. The
          World Court, In a unanimous decision reached on February 5, 2003, ruled that the United
          State. must delay the execution of three Mexican citizens while it investigates the cases of all
          5 I Mexicans on death row In the U.S. The Mexkan government asserts that the U.S. has
          violated the Vienna Convention by not informing its citizens that they have thl right to contact
          their consulate when arrested. The dead, penalty has long been a source of tension between
          the U.S. and countries that oppose capital punishment.

                 The United States faces International pressure to eliminate the death penalty. Amnesty
          International, the International human rights watchdog, reporu that 'While 112 countries have
          abolhhed the death penalty by law or practice, 83 countries continue to utilize capital
          punishment. ln 2002, 81 percent of all known executions took place In three countries:
          Chin.1, Iran, and the United States. Other countries that use the deat!1 penalty include
          Afghanistan, Iraq, Egypt and Kuwait. International human rights treatiES prohibit executing
                                                          12




                                                                                                     Exhibit 5 - 071
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 108 of 350




         children or anyone under 18 years oid at the time the crime was commitced. Since 1990
         seven countries executed children: Congo, Iran, Nigeria, Pakistan, Saudi Arabia, Yemen, and
         the country with the greatest number of child executlons, the United States. In 2002,
         Amnesty lnternatlona! recorded three child executions; an three were in the state of Texas.

                The Public Safety Committee has received international attention from as far away as
         the country of Germany. Their interest in the Navajo Nation's decision is closely monitored.

                                CONCLUSION AND RECOMMENDATION

                 Should me Navajo Nation "opt in" to the death penalty? Put another way, should the
         Navajo Nation Council allow the federal government to pursue the death penalty against
         Navajos before non.Navajo, and indeed non-Indian, federal juries? The Public Safety
         Committee recommends to the 20th Navajo Nation Council the following:
         1. That the Navajo Nation establish a program to provide grief <:ounseling and direct service
         assistance to tile families of victims <>f homicide on the Navajo Nation.
         2. That the Navajo Nation, for all 'the reasons set forth above, adopt legislation stating that
         the Navajo Nation rejects the feder.it death penalty and c~es neit to opt·in to the federal
         death penalty.

                                                            Respectfully submitted,



                                                           Hope Ma<:Donald--LoneTree, Chairperson
                                                           Public Safety Committee




         June _ ___, 2004




                                                                                                   Exhibit 5 - 072
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 109 of 350




          ATTACHMENT C




                                                              Exhibit 5 - 073
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 110 of 350




                  JUDICIAL BRANCH OF THE NAVAJO NATION
    H ERB YAZZIE                                                                         W1•1rnnr Slurlt!y, Assncia1i-./11slirr
    (:hie/JUStiCI! ofthe NauqJo Naria-n




                                                  ~npretne QI:ourt
                                            P.O. Box ;;w • Window Roc.k, Arizona 865l5
                                            1elephone928-871-7(>69 • Fax928-871-68fl6

                                                          July 21. 2014

        John Leonardo
        United States Attorney
        Vincent Q. Kirhy
        As istant United States Attorney
        Office of the United State<;; Atrornq
        for the District of Anzona
        Two Renaissance Square
        40 North Ce.ntra1, Suite '1100
        Phoenix. AZ 85004r4408

                 Re:       United Srarcsv. Lczmond MILchcll, :--Jo. 11 990(13

        n ear Mr. Leonardo ancJ Mr. Kirby

                C ounsel for Mr ~lirchdl have advised us of the pending mediation urJ.ereu by the Nmth
        C:ircuit Court of Appeals m th.ts matter We wanted to take this opportunity to, once again.
        cicpn:ss our view that M r. Mitchell s hould not be s ubject to the federal death penalty. By this
        letter. we formally reque:.t that the Department of Justice stipulate to a re -sentencing w hc.rc.by
        Mr. MiceheUwould receive :i sencence of less than death.

                T he United States Attorney'-; Office for the District of Art:ona sought inrrnt from the
        Na vlLjo Nation in 2001 as to whether we would s upport a capital prosecution against Lezmond
        Mitchell. We considered this is ue carefully. V./e held discussions with various members of our
        govemmcm m d uding the Speake r of the Navajo Nation Council, the members of the Public
        Safety Cornm1ttceof rhc Na,•11jo Nation Council. and r hc memhcrsof the judiciary Commircce of
        the Navajo Nation Council After careful thought and deliberntion, on January 22. 2002. che
        NavaJO Nation formally reque,<sted that the Department of Justice not seek the death penalty
        again-;t Lczmond Mitchell. Attachment A, Letter from Levon Henry, Attorney General of the
        Nrwajo Nation to Paul C harlton, United States Attorney, 1/22/2002.

              Over the objection of tht'. N,ivnjo Nation. Mr. Miu.:hdl was charged with federal capital
        cnmes and formally sentenced tn de:tth in September 2003 in the Federal Di trict C:ourr for rhe
        Dismct of Arizona.




                                                                                                                Exhibit 5 - 074
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 111 of 350




      Letter to John Leona rdo
      United Stat . Attorney
      July 21. 2014


                While con idering Mr. Mitchdl's case, the avajo Nation was ·epara tcly considering the
      br ader is uc of whether the Nation would "opt in~ to the federal death penalty act undcr 18
         ., .C. § 3598. After Ir. itchell' onviction and entencing, the Public afet Committee of
      the 1avajo 1ation ounciJ held hearings to gau e public opinion an<l accurate! report the
      s t nee or its itizens. Se en public hearings were held, at wluch vcr lO0 witn c te tilled,
      200 more ubmitte:d ,vritten comme nts, and variou rganization participated, indu ling the
      Oineh Medicin       ssociation, Incorporated. Of rarticular relevan c to the matter at hand is the
      testimony of Marlene lim. M. . , lim. who is the d ughter of Alyc fun and the moth r of
      Tiffany Lee (the r, o ,~ctims in Mr. litchell' case) ccstilied as ro her oppo ition to opting-in to
      the death penalty She explained how he requc tcd that the • itcd , tate Attorney's ffice
      nor ·eek death ag in t r. Mitchell, but htr rcquc ·t -. a not heeded. Attachment R, R port on
      the Death Penalty Presented to Lhe 20th avajo 1ar i n Council St1mmcr Se sion. The Navajo
         ation elected nor to opt, in to the Federal Death Penalty Act.

              In the rwdvc year since we tiginall offer d ur views of thi · case, the Navaj a tion's
      position ou Lhc <lCT1th penalt ha not chang cl; we oppose capital puni foncnt m all
      circumstances.     e have not ope ·d in to the F d r I Ocath Penaky A l and we have never
      supported a capital prosecution for any of our citizens, mcluding Lezmond Mitchell

             Capital punishment is a ·cnsitiVt: issue for the Navajo people. Our laws have hcvcr
      allowed for the death penalty. It i our belief that the negative force that drives a person to
      com mit evil acrc:; can only be extra red by the Creator. People, on rl1c rher h nd, arc ehicle
      onl for goodness and healing. By ubjectin Mr. Mitchell to capital punishmen lhe
        cpanment of ju ticc has violated our laws and our belief sy tern. and impeded chc healing
      pr ce our tribe must undertake in the wake of this tragic crime.

                In addition to the moral i sues laid out in the previous paragraph , apilal prosecuti ns of
          avajos implicate 1s tie of tribal overcignty th at are crouhling to the Navajo Nation. One of
      the primary reasons we chose not to opt in to the federal death penalty , ct a the fear ol lo ing
      authority over pro ccution . Attachment R at 6. The United tates g Ve;;mment ha c.on i 'tently
      u ·ccl its power to r du e the av Jo I ation·s ovcreignty. Had the Nntion opted, in ta the
      federal death penalty act , our so creigncy would have heen funher diniini hed. The decis ion
      vvhcther to seek the death penalty against a Navajo would have been s kly left to the discretion
      of the United State Attorney for the relevant district and the United States Attorney General.
      \Ne \ uld have: ha<l 110 voice in the discussion f r justice regarding I avajo victim              ad
      def ndants Thi         a not a rokra k n:al.il)• for the 1avaj people, and fueled our deci ion to
      rl.'j ct the federal death penalty. However, despite om \ i.,;he. , thi. was prcci ely the n:aliL y of
           t. Mitchelt a . After we made e,1r that we ould n t support a capita_] prosecu tion for
      Mr. Mitchell, th Dcpartm nt of .Ju. ti e relied on a technicality t bypass u s. ln tead f
      re peering the opt in provisions. the Department or Ju tice ought death against Mr. Mit hell
      n lt r( r murder, hut for carjacking re ultin in death. The dilleren             in name onl . The
      federal juri. dictional ba. is ror First,de ee murder -. a ha, ed on rhr focr rhar the crime rook
      pla eon avajo land, thu implkatin the Federal Death Penalry Act's requirement of the tnh · ·
      appr val. Eut the juri dicdonal b i, for the carjacking ch rgc was intcr.c:tate commerce, \: hi h




                                                                                                     Exhibit 5 - 075
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 112 of 350




      Letter to John Leonardo
      United Stales Attorney
      July 2 1. 2014


      allowed t he Department of Justice to disregard our wishes. This loophole allowed the federal
      government to bypass our wishes, and we view this action as both a moral and political affront
      to Navajo sovereignty.

              The Navajo Nation has separate concerns about other issues regarding Mr. Mitchell's
      trial. The fact that Mr. Mitchell was held in tribal custody. but repeatedly interrogated by the
      FBl to develop evidence later used to support a federal death sentence. illustrates once again the
       Department of Justice's reliance on a technicality to disrespect the Navajo Nation. Moreover,
      Mr. Mitchel1 was tried before an Arizona jury in a federal district court. He was not tried on
      Navajo land or by a Navajo jury. lndeed only 30-36 of the 207 venirepersons called for potential
      jury service in this case \vcre Native American. United Statesv. Mitchell. 502 F.3d 931. 950 (9th Cir.
      2007). Of these, all but one were excluded from sitting on Mr. Mitchell's jury before t he court
      even reached the peremptory challenge phase of jury selection. The prospective avaJO Jurors
      were excluded from the jury panel for. (I) reservations regarding capital punishment consistent
      with Navajo religion and culrure, id. at 953; (2) use of Navajo as a first language (e.g.
      Veniremembers 1 and 11); and (3) hardship. These rationales arc troubling to us. The hardship
      exclusions were a direct consequence of the trial being transferred from Prescott to Phoenix,
      wh.ich is considerably further from Navajo land. No special arrangements were made or offered
      to alleviate the hardships such that Navajos could serve on the jury. No translation services
      were offered to the non-English speaking Navajo venirepersons. No respect was afforded to the
      venirepersons who expressed their religious beliefs. When we decided not to opt-in to the
      Federal Death Penalty Act, all of these issues were a concern to us. Attachment Bat 6-7. Mr.
      Mitchell's trial represents a reality we expressly attempted to avoid.

             By this letter, the Navajo Nation asks the Department of Justice to right the wrongs of
      previous administrations and honor our Nation's sovereignty. We thus formally request. on a
      government-to government basis, that this case be removed from the death penalty context and
      Mr. MitchcU be permitted to plead to a sentence of less than death.

             Thank you for your consideration.

                                                    Yours sincerely,



                                                  6~~
                                                    ChiefJustf (




                                                                                                      Exhibit 5 - 076
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 113 of 350




          ATTACHMENT D




                                                              Exhibit 5 - 077
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 114 of 350




                                 DECLARATION OF KEVIN McNALLY
      2         1, Kevin McNally declare:
      3          I.    I am the Project Director for the Federal Death Penalty Resource Coun el
      4   (FD PRC), a group that is funded by the Administrative Office of the United States
      5   Courts, to study federal death penalty issues and advise all appointed coun el in
      6   potential federal capital cases.
      7         2.     FDPRC maintains records regarding all defendants considered for federal
      8   capital pro ecution. I reviewed FDPRC records regarding potential federal capital
      9   cases arising from a homicide that occurred on tribal lands. Based on my review of
     10   records, I am aware of at least twenty potential federal capital ca e in which a Native
     11   American was accu ed of committing homicide on tribal lands.
     12         3.     In my experience, tribal governments oppo e the application of the death
     13   penalty to persons accused of conunitting homicide on tribal lands. I understand
     14   Navajo officials opposed seeking the death penalty again t Lezmond Mitchell, a 20-
     15   year-old Native American, accu ed of killing two Native American on Navajo land.
     16   De pite thi , U.S. Attorney General John Ashcroft directed the U.S. Attorney of
     17   Arizona to seek the death penalty over the objection of the avajo government.
     18         4.     United States v. Lezmo11d Mitchell, United States District Court No. CR-
     19   01-01062-PCT-MHM, is the only case in the modern era in which the U.S. Attorney
     20   General pursued the death penalty against a Native American accused of committing a
     21   homicide on tribal lands over the objection of the tribal government where the crime
     22   was committed. In all other similar case , the U.S. Attorney General honored the
     23   objection of tribal authorities and declined to eek the death penalty.
     24          5.    Mitchell is the only Native American on federal death row. DOJ official
     25   often represent that the purpose of the DOJ death protocols is to ensure fair and
     26   con i tent administration of the federal death penalty. The Mitchell case, however, is
     27   inconsistent with prior applications of the DOJ death protocol a applied to Native
     28




                                                                                      Exhibit 5 - 078
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 115 of 350




      1   Americans. 1 know of no rea on wby Mitchell was treated differently than similarly
      2    ituated defendants.
      3         I declare under penalty of pe1jury under the laws of the United States of America
      4   that the foregoing is true and correct.
      5         Executed on July-Z~ 2014, at Frankfort, Kentucky.
      6
      7
                                                     ..;;z:::$i?aQQ
                                                    Kevin McNally   :J
      8
      9
     10
     1J
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                         2




                                                                                    Exhibit 5 - 079
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 116 of 350




          ATTACHMENT E




                                                              Exhibit 5 - 080
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 117 of 350




                        DECLARATION OF ADDIE ROLNICK

I, Addie Rolnick, Esq., declare, under penalty of perjury as follows:

   1. I am an attorney duly licensed to practice law in the state of California and
      licensed in the state of Nevada under Rule 49.1 (Limited Practice for Clinical
      Law Faculty Members). I received my Juris Doctorate from the U.C.L.A. School
      of Law, and I was admitted to the State Bar of California in 2005. I received
      my Master of Arts in American Indian Studies from U.C.L.A. in 2007. From
      2004‐2008, I represented Indian tribes as an attorney and lobbyist with
      Sonosky, Chambers, Sachse, Endreson & Perry, LLP, in Washington, D.C. I left
      practice in 2008 to pursue teaching and research full time.

   2. I am an Associate Professor of Law at the William S. Boyd School of Law at
      the University of Nevada, Las Vegas. My research and teaching focus on
      federal Indian law, tribal law, criminal law, and race and law. My areas of
      expertise are tribal criminal/juvenile justice systems and racial disparities in
      criminal justice. I am the author of A Tangled Web of Justice: American Indian
      and Alaska Native Youth in Federal, State, and Tribal Justice Systems and a
      forthcoming article about the scope of tribal criminal jurisdiction. I recently
      provided expert commentary in response to the 2013 Indian Law and Order
      Commission Report and before the Attorney General’s Task Force on
      American Indian and Alaska Native Children Exposed to Violence. I regularly
      provide training and assistance to tribes seeking to amend and improve their
      criminal laws.

   3. I was consulted by Lezmond Mitchell’s post‐conviction counsel because of
      my expertise in Indian country criminal justice issues. Prior to being
      consulted, I was not familiar with Mr. Mitchell’s case.

   4. In addition to the published record, Mr. Mitchell’s counsel has provided me
      with (1) the 2002 Letter from Levon Henry, Navajo Nation Attorney General
      to Paul Charlton, United States Attorney, (2) the 2010 Declaration of
      Kathleen Bowman, Esq., and (3) the 2014 Letter from the Honorable Herb
      Yazzie, Chief Justice of the Navajo Supreme Court, to John Leonardo, United
      States Attorney. I have reviewed each of these documents.

   5. I understand from the record and from counsel that Lezmond Mitchell, a
      Navajo, was convicted in federal court for the killing of two other Navajos. I
      further understand that the crime occurred on the Navajo reservation, and
      that both federal and tribal officials were involved in the arrest and
      investigation. I assume these facts to be true.

   6. Although the murder of one Indian by another Indian in Indian country
      would be eligible for federal prosecution pursuant to the federal
      government’s Indian country jurisdiction, and although the defendant was


                                           1



                                                                                  Exhibit 5 - 081
 Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 118 of 350




        indeed charged under 18 U.S.C. § 1153, I understand that federal prosecutors
        also chose to prosecute Mr. Mitchell under a federal (non‐Indian country)
        carjacking statute, making him eligible for the death penalty whether or not
        the tribe chose to opt in pursuant to 18 U.S.C. § 3598. The law regarding the
        federal death penalty in Indian country is explained further in paragraph 36.

     7. I understand from the documents provided that the Navajo Nation
        specifically objected to the imposition of the death penalty in this case. I
        further understand that the Nation later officially determined, after internal
        deliberations, that it did not wish to opt in to capital punishment pursuant to
        18 U.S.C. § 3598, and that it remains opposed to the death penalty in all
        circumstances today.

     8. It is my opinion that this case is an example of how of the exercise of federal
        jurisdiction in Indian country can undermine the authority and policy choices
        of a tribal justice system. Whether or not it was technically legal, the Attorney
        General’s decision to seek the death penalty against the Nation’s wishes for a
        crime committed by one Indian against another within tribal territory
        contradicts clear federal policy – in effect since 1968 and amplified since
        2000 – in favor of strengthening tribal justice systems and limiting federal
        infringement on tribal sovereignty. The Attorney General’s decision to
        disregard the Nation’s opposition to capital punishment damaged tribal
        sovereignty by undercutting the Nation’s ability to determine the
        fundamental character of criminal justice in its territory, and it did so in a
        manner that rendered tribal officials, who assisted in the arrest and early
        investigation, complicit in a prosecution that the Navajo Nation opposed. The
        basis for my opinion is set forth in detail below.

I.   Historically, the extension of federal criminal jurisdiction into Indian
     country has been premised on the idea that tribal justice systems were
     deficient, and the exercise of federal power has had the effect of
     undermining tribal justice systems.

     9. Federal Indian law has followed a series of policy shifts. Although legal
        scholars have different views about the precise dates and descriptions of
        each policy era, they generally agree that at least six major policy shifts have
        shaped the course of federal Indian law.

     10. The Treaty Era lasted from before the founding of the United States until
         about 1820. During this time, the federal government interacted with tribes
         primarily through treaties. In these treaties, tribes ceded land and promised
         peace in exchange for promises by the federal government to provide health
         care, education, subsistence, and protection.




                                            2



                                                                                     Exhibit 5 - 082
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 119 of 350




   11. During the Removal Era, from approximately 1820‐1850, the federal
       government sought to remove Eastern tribes into what is now the Midwest
       and West to make room for American settlement.

   12. During the Reservation Era, from 1850‐1887, the federal government sought
       to confine Native nations to smaller areas of reserved land within their
       former territories. Congress ended treaty‐making with Native nations in
       1871.

   13. During the Allotment and Assimilation Era, approximately 1887‐1934, the
       federal government pursued an explicit policy of attempting to assimilate
       Native people, breaking up tribally held land into individual parcels, and
       dismantling tribal institutions.

   14. With passage of the Indian Reorganization Act of 1934, Pub. L. No. 73‐383, 48
       Stat. 984, codified at 25 U.S.C. § 461 et seq, Congress repudiated the
       assimilation policy and switched to a policy of supporting tribal
       governments, restoring tribal land, and rebuilding tribal institutions. This is
       known as the Indian Reorganization Era.

   15. From 1953‐1968, federal policy reversed again to one in favor of minimizing
       the special status of Native people and Indian tribal governments. During this
       Termination Era, the federal government formally “terminated” its
       government‐to‐government relationship with several tribes, passed laws to
       extend state jurisdiction over certain reservations, and relocated many
       Native people from reservations to cities.

   16. Since 1962, the federal government has pursued a policy of Tribal Self‐
       Determination. This policy was formally announced by President Richard
       Nixon in 1970, Special Message to Congress on Indian Affairs, 1 Pub. Papers
       564 (July 8, 1970), and has been reaffirmed by every subsequent President.
       See Memorandum No. 215, 74 Fed. Reg. 57,881 (Nov. 5, 2009) (President
       Barack Obama); Proclamation No. 7500, 66 Fed. Reg. 57,641 (Nov. 12, 2001)
       (President George W. Bush); Exec. Order No. 13,175, 65 Fed. Reg. 67,249
       (Nov. 9, 2000) (President Bill Clinton); Memorandum No. 85, 59 Fed. Reg.
       22,951 (Apr. 29, 1994) (President Bill Clinton); Exec. Order No. 13,084, 63
       Fed. Reg. 27,655 (May 14, 1998) (President Bill Clinton); Statement
       Reaffirming the Government‐to‐Government Relationship Between the
       Federal Government and Indian Tribal Governments, 1 Pub. Papers 662 (June
       14, 1991) (President George H.W. Bush); Statement on Indian Policy, 1 Pub.
       Papers 96 (Jan. 24, 1983) (President Ronald Reagan).

   17. Self‐Determination policy favors respecting tribal sovereignty, supporting
       tribal governments, protecting tribal land, strengthening tribal institutions,
       and maintaining a government‐to‐government relationship between tribes
       and the federal government. It is similar to the policy of the Indian


                                          3



                                                                                    Exhibit 5 - 083
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 120 of 350




      Reorganization Era in its support for tribal governments and tribal
      institutions. However, in that era the federal government required tribes to
      conform their institutions to an American model in order to benefit from
      federal recognition and support, whereas the Self‐Determination Era has
      been marked by even greater respect for tribal governments and a
      willingness to let tribes and Native people determine the policies that will
      shape their futures. The effect of Self‐Determination policy on criminal
      justice laws is discussed further below.

   18. The history of federal criminal jurisdiction in Indian country, and its
       relationship to tribal criminal jurisdiction, reflects these policy shifts.

   19. Tribes have long been recognized as independent sovereigns with the power
       to handle internal criminal matters without outside interference. The
       Supreme Court has confirmed this in several cases throughout various policy
       eras, including Worcester v. Georgia, 31 U.S. (6 Pet.) 515, 519‐520 (1832)
       (holding that state criminal laws have no effect in Indian country), Ex Parte
       Crow Dog, 109 U.S. 556, 571‐572 (1883) (refusing to imply federal criminal
       jurisdiction over an on‐reservation crime between Indians in light of federal
       policy that such crimes “were left to be dealt with by each tribe for itself,
       according to its local customs”) (later superseded by the Major Crimes Act,
       discussed below), Talton v. Mayes, 163 U.S. 376, 383 (1898) (holding that
       tribal criminal jurisdiction is an aspect of inherent tribal sovereignty and
       therefore not controlled by the federal Bill of Rights), and United States v.
       Wheeler, 435 U.S. 313, 323‐324 (1978) (“It is evident that the sovereign
       power to punish tribal offenders has never been given up by the Navajo Tribe
       and that tribal exercise of that power today is therefore the continued
       exercise of retained tribal sovereignty.”).

   20. Tribal criminal jurisdiction includes the power of a tribe to determine the
       form, procedure, and fundamental character of criminal justice within that
       tribe’s territory and affecting its people. The Navajo Nation is well known for
       having a justice system founded on principles of community participation,
       restoration, and healing, as opposed to individual retribution, adversarial
       proceedings and punishment.

   21. The earliest treaties and laws extending federal criminal jurisdiction into
       Indian country limited this jurisdiction to crimes between Indians and non‐
       Indians. For example, the Treaty of Fort Sumner, entered into in 1868 with
       the Navajo Nation, contained such a provision, in which the U.S. government
       agreed to punish any “bad men among the whites” who committed a crime
       against the Navajos, and the Navajo Nation agreed to deliver “bad men
       among the Indians” who committed crimes against anyone under U.S.
       authority to the United States for federal prosecution. Treaty of Fort Sumner
       with the Navajo Nation, 15 Stat. 667 (signed June 1, 1868).



                                            4



                                                                                     Exhibit 5 - 084
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 121 of 350




   22. These early provisions were eventually enacted as the Indian General Crimes
       Act, first codified in 1817 and codified as amended at 18 U.S.C. § 1152, which
       extended federal enclave jurisdiction to Indian reservations, but provided
       that this jurisdiction “shall not extend to offenses committed by one Indian
       against the person or property of another Indian, nor to any Indian
       committing any offense in the Indian country who has been punished by the
       local law of the tribe . . . .” This approach was consistent with the federal
       government’s policy throughout most of the 19th century of exercising
       jurisdiction over relations between tribes and non‐Indians, including inter‐
       racial crimes, but staying out of internal criminal matters on reservations.

   23. Several major laws affecting criminal justice in Indian country were passed
       between the Treaty Era and the 1960s. In general, these laws infringed on
       tribal sovereignty and corresponded with federal policies that were
       paternalistic and anti‐tribal. They significantly weakened tribal justice
       systems by extending federal and state criminal jurisdiction into Indian
       country in various forms.

   24. The first major extension of federal criminal law into internal, on‐reservation
       criminal matters was the Major Crimes Act. Act of Mar. 3, 1885, ch. 341, § 9,
       23 Stat. 362, 385, codified as amended at 18 U.S.C. § 1153. The Act expressly
       authorized federal prosecution of specific “major” crimes involving only
       Indians in Indian country. It was a direct response to Ex Parte Crow Dog, 109
       U.S. 556 (1883), in which the Court held that the federal government lacked
       jurisdiction over an intra‐Indian murder. In Crow Dog, the tribe had already
       exercised its criminal jurisdiction to order restitution, but federal officials
       were dissatisfied with that result. Passed on the eve of the Allotment and
       Assimilation Era, the Major Crimes Act reflected the prevailing belief that
       tribal justice systems were inferior and incapable of maintaining law and
       order or dispensing justice for serious crimes.

   25. In 1883, the federal Bureau of Indian Affairs established the first Courts of
       Indian Offenses. These courts, known as “CFR courts” because they derive
       authority from the Code of Federal Regulations, were administrative courts
       in which agency‐appointed judges policed and punished violations of federal
       regulations. The CFR courts were intended to function as instruments of
       education and assimilation as well as to ensure law and order on
       reservations; in addition to standard criminal offenses, federal regulations
       outlawed certain religious and lifestyle practices ranging from participation
       in religious ceremonies to unmarried cohabitation. CFR courts extended
       federal agency authority over purely local low‐level offenses. Although CFR
       courts are often described as the precursor to modern tribal courts, they
       were actually federal agency courts that usurped the role of traditional tribal
       justice authorities. Together with the Major Crimes Act, they facilitated the
       goals of the Allotment and Assimilation Era by submerging tribal justice
       systems under a network of federal prosecution authority.


                                          5



                                                                                   Exhibit 5 - 085
 Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 122 of 350




      26. During the Indian Reorganization Era, tribes were encouraged to
          “reorganize” and to adopt constitutions modeled after sample constitutions
          provided by the Bureau of Indian Affairs. These model constitutions
          established tribal courts that more closely resembled American courts.
          However, reorganized courts had limited power because most were
          established as subordinate to the tribe’s legislative body. This recognition of
          “reorganized” tribal courts reflected the federal government’s policy of
          acknowledging tribal government authority while at the same time
          encouraging tribes to model their institutions after American ones.

      27. The next major incursion into tribal authority over internal criminal matters
          occurred during the Termination Era, when Congress again withdrew
          support for tribal sovereignty and pursued a policy that favored
          disestablishing separate tribal governments and integrating individual
          Native people into American society. In 1953, Congress passed Public Law
          280, Pub. L. 83–280, August 15, 1953, codified as 18 U.S.C. § 1162, 28 U.S.C. §
          1360, and 25 U.S.C. §§ 1321–1326, which automatically extended state
          criminal jurisdiction over reservations in six states, without tribal consent,
          and authorized other states to assume such jurisdiction at their option. In
          passing Public Law 280, Congress effectively handed the federal
          responsibility for public safety in Indian country over to the states. The
          existence of and effect on tribal justice systems was not considered.

      28. In 1978, in Oliphant v. Suquamish Indian Tribe, 435 U.S. 191, 197‐205 (1978),
          the Supreme Court relied in part on the existence and long history of federal
          criminal jurisdiction in Indian country, and the comparative lack of tribal
          court prosecutions involving non‐Indian defendants, to hold that tribes had
          been divested of their inherent authority to prosecute non‐Indians.

II.   By contrast, laws affecting criminal justice in Indian country passed during
      the Self‐Determination Era reflect a federal policy of strengthening and
      rebuilding tribal justice systems.

      29. Although the federal government has remained very involved in every aspect
          of tribal government operations and reservation life during the Self‐
          Determination Era, its role has changed to one of support. Legislation passed
          during this era, including the Indian Self‐Determination and Education
          Assistance Act of 1975, Pub. L. No. 93‐638, 88 Stat. 2203, the Indian Health
          Care Improvement Act of 1976, Pub. L. No. 94‐437, 90 Stat. 1400, the Tribally
          Controlled Community College Assistance Act of 1978, Pub. L. No. 95‐471, 92
          Stat. 1325, the Tribally Controlled Schools Act of 1988, Pub. L. No. 100‐297,
          part B, 102 Stat. 394, and the Native American Housing Assistance and Self‐
          Determination Act of 1996, Pub. L. No. 104‐330, 110 Stat. 4030, has
          consistently affirmed the right of tribes to exert greater control over their
          own institutions and has allocated federal resources to support tribal goals.


                                             6



                                                                                      Exhibit 5 - 086
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 123 of 350




   30. Laws passed during the Self‐Determination Era affecting criminal justice in
       Indian country have focused on strengthening tribal justice systems.

   31. The Indian Civil Rights Act of 1968, Pub. L. No. 90‐284, tit. II, 82 Stat. 77, both
       affirmed and infringed upon tribal sovereignty. The ICRA affirmed the
       inherent criminal jurisdiction of tribal courts, but Congress unilaterally
       imposed significant limitations on the exercise of that jurisdiction by
       requiring that tribal courts adhere to due process requirements that largely
       (but not entirely) mirrored those in the federal constitution and by limiting
       the length of sentences and amount of fines that could be imposed by a tribal
       criminal courts.

   32. Also in 1968, Congress amended Public Law 280 to require tribal consent for
       future assumptions of state jurisdiction and to allow states to retrocede
       jurisdiction to the federal government should they wish to do so. Since the
       amendment, no tribe has consented to a new extension of state jurisdiction.
       The amendment stemmed the future expansion of state jurisdiction over
       reservations, but it did not provide a mechanism for tribes already subject to
       the law to request retrocession.

   33. In 1990, Congress amended the Indian Civil Rights Act to clarify that tribes
       have inherent authority to prosecute “all Indians” in their criminal courts.
       This law superseded the Supreme Court’s holding in Duro v. Reina, 495 U.S.
       676 (1990), that tribes’ retained criminal jurisdiction was limited to Indians
       who were enrolled members of that tribe. In passing this law, Congress
       confirmed that tribes retain inherent authority to prosecute crimes involving
       Indians that occur within their territory.

   34. In 1993, Congress passed the Indian Tribal Justice Act, Pub. L. 103‐176, § 2,
       107 Stat. 2004, codified at 25 U.S.C. §§ 3601‐3631. That Act recognized that
       “tribal justice systems are an essential part of tribal governments” and
       reiterated the federal government’s commitment to protecting tribal
       sovereignty. The Act recognized that tribal justice systems were
       inadequately funded, established a federal Office of Tribal Justice Support,
       authorized the Secretary of the Interior to enter into contracts allowing
       tribes to carry out all aspects of tribal justice systems, and directed the
       Secretary to consult with tribes in establishing a base funding formula for
       tribal justice contracts.

   35. In 2000, Congress passed the Indian Tribal Justice Technical and Legal
       Assistance Act, Pub. L. No. 106‐559, 114 Stat. 2778, codified at 25 U.S.C. §§
       3651‐3682. That Act recognized that “enhancing tribal court systems and
       improving access to those systems serves the dual Federal goals of tribal
       political self‐determination and economic self‐sufficiency.” The Act directed
       the Department of Justice to create an Office of Tribal Justice and authorized


                                            7



                                                                                      Exhibit 5 - 087
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 124 of 350




          grants to tribes and non‐profit organizations to improve tribal courts and
          provide legal services to civil and criminal litigants in tribal courts. Notably,
          the Act specifically provided that it should not be construed to “encroach
          upon or diminish in any way the inherent sovereign authority of each tribal
          government to determine the role of the tribal justice system within the
          tribal government or to enact and enforce tribal laws,” to “impair the rights
          of each tribal government to determine the nature of its own legal system or
          the appointment of authority within the tribal government,” or “alter in any
          way any tribal traditional dispute resolution fora.”

       36. During this period, Congress passed the Federal Death Penalty Act, Pub. L.
           No. 103‐322, tit. VI, Sept. 13, 1994, 108 Stat. 1968, codified at 18 U.S.C. §
           3591‐3599, which created sixty capital offenses under federal law.
           Underscoring the policy of respect for tribal sovereignty, the law specifically
           provides that “no person subject to the criminal jurisdiction of an Indian
           tribal government shall be subject to a capital sentence under this chapter for
           any offense the Federal jurisdiction for which is predicated solely on Indian
           country . . . , unless the governing body of the tribe has elected that this
           chapter have effect over land and persons subject to its criminal jurisdiction.”
           To my knowledge, only one tribe has opted in to the federal death penalty
           pursuant to this law.

       37. Despite the affirmations of inherent tribal authority, including criminal
           jurisdiction, and the authorization of federal funding to support and
           strengthen tribal courts, the scope of tribal jurisdiction remained largely the
           same during this period. Moreover, the continued exercise of federal and
           state jurisdiction as a result of older laws frequently had the effect of
           undermining tribal jurisdiction. For example, federal and state officials did
           not always consult with tribal officials in deciding whether and how to
           prosecute a crime, even if the tribe retained concurrent jurisdiction, leading
           to both under‐enforcement and over‐prosecution.

III.   Laws passed since the turn of the century have expanded tribal jurisdiction
       and correspondingly reined in federal and state law enforcement authority
       in Indian country.

       38. In the past decade, Congress has underscored its support for strengthening
           tribal justice systems by slowly expanding tribal jurisdiction and acting to
           ensure that the exercise of federal and state criminal jurisdiction present
           minimal interference with tribal justice systems. Beyond showing neutral
           support for tribal justice systems, these recent laws seek to limit or contain
           the exercise of federal and state criminal power in Indian country,
           counteracting the paternalistic history of federal criminal jurisdiction in
           Indian country.




                                              8



                                                                                       Exhibit 5 - 088
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 125 of 350




   39. In 2010, Congress passed the Tribal Law and Order Act. Pub. L. No. 11‐211,
       tit. II, 124 Stat. 2261, codified in scattered sections of the U.S. Code. In
       addition to authorizing funding for tribal justice systems, the Act contained
       several provisions designed to increase the accountability of federal criminal
       justice agencies to the tribes they serve. Among other provisions, the Act
       required federal law enforcement officials to share crime data with each tribe
       annually, required federal prosecutors to report and coordinate with tribal
       officials on each Indian country case that federal officials decline to
       prosecute, required that the U.S. Attorney appoint a tribal liaison for each
       district containing Indian country, authorized the U.S. Attorney to deputize
       tribal prosecutors to serve as Special Assistant United States Attorneys to
       assist in the prosecution of minor crimes, established the Native American
       Issues Coordinator within the Department of Justice to coordinate Indian
       country prosecutions at the national level, required three different federal
       agencies to enter into a Memorandum of Agreement to coordinate mental
       health and substance abuse services in Indian country, and required the
       Departments of Justice and Interior develop a plan regarding detention and
       detention alternatives in Indian country.

   40. Section 234 of the Tribal Law and Order Act expanded tribal courts’
       sentencing authority, authorizing tribes to incarcerate offenders for up to
       three years as long as specific due process requirements are met. The Act
       also created a pilot program to allow tribally‐sentenced offenders to be
       incarcerated in a federal facility at federal expense.

   41. Section 221 of the Tribal Law and Order Act authorized tribes in Public Law
       280 states to request that the Attorney General reassume federal jurisdiction
       over that tribe’s reservation. Prior to enactment of this law, tribes included in
       Public Law 280’s original grant of jurisdiction could ask the state to
       retrocede jurisdiction to the Attorney General, but could not achieve
       retrocession without the state initiating it.

   42. In 2013, as part of its reauthorization of the Violence Against Women Act,
       Congress again expanded tribal criminal jurisdiction by authorizing tribes to
       prosecute certain non‐Indian domestic violence offenders for up to three
       years as long as specific due process requirements are met. Pub. L. No. 113‐4,
       tit. IX, 127 Stat. 54, to be codified at 25 U.S.C. § 1301‐1304.

   43. Taken together, these laws demonstrate an acknowledgement by Congress
       that strengthening and supporting tribal justice systems requires expanding
       tribal jurisdiction to restore some of the sovereignty diminished as a
       consequence of earlier laws and may also require limiting the exercise of
       federal and state criminal jurisdiction in order to ensure that the exercise of
       jurisdiction by another government does not undermine tribal sovereignty.




                                           9



                                                                                     Exhibit 5 - 089
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 126 of 350




   44. In 2013, the Tribal Law and Order Commission, an independent, bipartisan
       commission created by the Tribal Law and Order Act to recommend ways to
       improve criminal justice in Indian country, released its final report entitled A
       Roadmap for Making Native America Safer. The report recommends that
       Congress move even further in this new direction by limiting federal
       jurisdiction in Indian country and expanding tribal jurisdiction. For example,
       the Commission recommends that tribes should be permitted to opt out
       entirely of federal Indian country criminal jurisdiction; that Congress should
       recognize the inherent authority of all such tribes to prosecute everyone
       within their territory without restrictions on sentence length as long as
       specific due process requirements are met; and that Congress amend the
       Federal Juvenile Delinquency Act to prevent federal prosecution of juveniles
       based on Indian country jurisdiction unless the local tribe has first declined
       to exercise its jurisdiction over the case.

   45. The Commission puts words to this new policy direction in criminal justice
       by laying the blame for weakened and ineffective criminal justice systems
       squarely on the problem of federal interference: “Ultimately, the imposition
       of non‐Indian criminal justice institutions in Indian country extracts a
       terrible price: limited law enforcement; delayed prosecutions, too few
       prosecutions, and other prosecution inefficiencies; trials at distant
       courthouses; justice system and players unfamiliar with or hostile to Indians
       and Tribes; and the exploitation of system failures by criminals, more
       criminal activity, and further endangerment of everyone living in or near
       Tribal communities. When Congress and the Administration ask why the
       crime rate is so high in Indian country, they need look no further than the
       archaic system in place, in which Federal and State authority displaces tribal
       authority and often makes Tribal law enforcement meaningless.”

   46. Each of the recommendations described above, and others contained in the
       Commission’s report, serve the goal of strengthening tribal criminal justice
       systems while correspondingly rolling back federal and state criminal
       jurisdiction in Indian country.

   47. In view of special tribal‐federal relationship, the paternalistic history of
       federal criminal jurisdiction in Indian country and its role in weakening
       tribal justice systems, and the subsequent shifts in federal policy toward
       progressively stronger support for tribal justice systems and corresponding
       limits on federal power, I believe that faithful adherence to the federal
       government’s Indian Self‐Determination policy requires meaningful
       consultation with the tribe on core criminal justice matters, including the
       decision whether to pursue capital punishment. It is my opinion that the
       Attorney General’s disregard of the tribe’s expressed preference in this case
       was inconsistent with federal policy in 2002. Furthermore, it is my opinion
       that federal policy since that time has shifted significantly to embody an even
       stronger support for expanding tribal power and limiting non‐tribal


                                          10



                                                                                   Exhibit 5 - 090
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 127 of 350




              interference, making it appropriate for the Department of Justice to
              reconsider that decision.

       I decla re u nder the penalty of perjury of the laws of the Un ited States of America
       that, to the best of my knowledge, the fo regoing is true and correct.        ,,.,.---~

          Sigaed this 22"' day ofluly 2014 in Las Vegas, Nevada.        ~
                                                                 '\.,                        <   - - ---
                                                                    Addie Rolnick, Esq.




                                                   11




                                                                                                 Exhibit 5 - 091
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 128 of 350



From:            Celeste Bacchi
To:              US Pardon Attorney (imailagent)
Cc:              Jonathan Aminoff; Dolores Ramos
Subject:         Lezmond Mitchell - Petition for Executive Clemency, Attachments F-K (Email 3/3)
Date:            Friday, July 31, 2020 9:02:36 PM
Attachments:     Attachments F-K.pdf


Dear Ms. Sargent-Burns:

Attached are Attachments F-K of Mr. Mitchell’s petition for executive clemency.

Thank you,

Celeste Bacchi


                               Celeste Bacchi
                               Deputy Federal Public Defender
                               Office of the Federal Public Defender
                               Central District of California
                               321 E 2nd Street | Los Angeles, CA 90012 | fpdcdca.org
                               O: 213.894.1887 | F: 213.894.0081




                                                                                                   Exhibit 5 - 092
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 129 of 350




           ATTACHMENT F




                                                              Exhibit 5 - 093
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 130 of 350




                          DECLARATION OF HILARY-N. WEAVER, D.S.W.

             I, HilaryN. Weaver, D.S.W., declare:

             l)    I am a social worker with expertise in cultural issues in the counseling

      process, cultural competence, with a particular emphasis on Native Americans. I

      am a Professor at the University of Buffalo - State University of New York

      (SUNY) in the Social Work program. I have taught at the University of Buffalo

      (SlJN.Y) since 1993. I have a doctorate degree from Colwnbia University School

      of Social Work. A true and correct copy ofmy education, publications and
      professional experience is contained in my curriculum vitae, attached to this report

      as Exhibit A.

             2}.   Attorneys for Lezmond Mitchell have asked me to evaluate Lezm.011d's

      soc;ialhistory and background, with particular attention to his family, cultural,

       edµ<:ation, medicaland psychiatric history. I conducted this assessment to

       get~ine what social, emotional, and intellectual factors influenced Leziriond's

       pi¢natal ·development, childhood, adolescence and adulthood. They asked me to

       determine whether Lezmond experienced childhood trauma (i.e., physical and

       emotional abuse, deprivation, abandonment and/or neglect); and if so, to identify

      the possible effects of childhood maltreatment on Lezmond's subsequent social,

       emotional and intellectual development. In addition, they asked me to consider ·




                                                                                           Exhibit 5 - 094
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 131 of 350




       Lezmond's experiences growing up in abusive and neglectful circumstances in

       Ari,zo~ and California. They asked me to detennine if his family, social servke

       agencies, schools and correctional institutions failed to intervene in such a mann~
       as to effect his social, psychological and intellectual development from birth to

       childhood.. One goal ofmy evaluation is to identify social history information that

      . could have been presented at Lezmond's capital murder trial, particularly at the

       sentencing or penalty phase of his trial.

             3)     lffreaching my professional opinion, lhave reviewed extensive

       documentary evidence about Mr. Mitchell, his family and the trial at which he was

      . sentenced to death, including the following: medical and psychological records of

       Lezmond Mitchell; school recordsofLezmond Mitchell; institutional records of

       Lemiond Mitchell; approximately thirty written statements of Mitchell family

       members and acquaintances; and the written statements of professionals who

       chronicle Lezmond's life in his family, at school and in his commwiity. I ~ha

       true ~d correct copy of the list of materials   I reviewed as Exhibit B. I also

       interviewed Lezmond Mitchell at the federal penitentiary in Terre ~ ; Indiana,

       as well as his mother, Sherry Mitchell in her home, on the Navajo reservation.

       Finally, I traveled to various locations on the Navajo reservation to gain familiarity

       with the area where Le.zmond spent some of his childhood and teenage years,


                                                   2




                                                                                             Exhibit 5 - 095
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 132 of 350




       including visiting the communities ofLukachukai, Round Rock and Red Mesa,

       Arizona

       Overview

             4)     Lezmond Mitchell is a twenty-seven-year-old condemned inmate

       ~CllI'Cerated on death row in Terre Haute, Indiana since December 2003. Born in

       September 1981, Lezmond is one-fourth Navajo, one-fourth white, and one-half

       Ma:rshallese. (Ex. 2.) He is enrolled as a member of the Navajo Nation and is iisted

       as one-quarter.Navajo. (Ex. 3.) Lezmond's maternal grandparents, Bobbi Jo and

       George Mitchell, were his primary caretakers most of his life, at times together and

       more often one of them separately. George Mitchell was full-blooded Navajo, and

       Bobbi Jo Mitchell was white, though she claimed Native American heritage. Both

       B9bbi Jo and George are deceased. Lezmond's mother, Sheny Mitchell, presently

       lives on the Navajo reservation.

             5)     Lezmond's father, Foster Hemil, was from the Marshall Islands.

       Foster Hemil is deceased. His death certificate lists the cause of death as liver

       fajJure secondary to chronic liver disease, which was itself due to a chronic and

       active Hepatitis B-infection. (Ex. 35.) Sheny Mitchell and Foster Hemil did not

       marry and Lezmond never met his father or any paternal family members.




                                                  3




                                                                                           Exhibit 5 - 096
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 133 of 350




             6)     Sherry was a student at Navajo Community College when she found

       out she was pregnant with Lezmond. She did not tell her parents she was pregnant,

       thou~ h~ fat.her found out when he came to visit Sherry. Sherry never told her

       mother; Bobbi found out when Sherry was admitted to the hospital to deliver

       Lezmond. Sherry wanted to establish a separate life from her parents, particularly

       to remove herselffrom their constant fighting and abusive treatment of her.

       (Ex. 105, ~- 22.)

             7)     Lezmond's life was marked by significant conflictual family

       relationships. These dysfunctional family dynamics preceded his birth and

       COIJ.tinued throughout his childhood and adolescence. Related to this was the

       continuous mobility in Lezmond's life. Rather than a stable, nurturing home,

       Letm.ond experienced significant instability; he moved frequently, passed between

       various configurations of his three caregivers, his mother and his grandmother and

       wandfather. Sometimes Lezmond lived alone with one caretaker, and at other. ·

       times he lived with two or three caretakers in the same home.   Depending on whom

       Lezrnond was living with, the degree of conflict at home fluctuated. Conflict and

       instability were the constants throughout Lezmond's childhood and adolescence.

             8)     Three people had strong, shaping influences on Lezmond's life: his

       mother, Sherry Mitchell, and his maternal grandparents, Bobbi Jo and George


                                                4




                                                                                         Exhibit 5 - 097
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 134 of 350




       Mit_chell. It is not.able that Lezmond has little recollection of any early peer

       relationships and the three adults noted above seem to dominate his life completely.

        in adolescence his peer relationships were stunted. At a time when peers typically

       take on increasing importance, Lezmond had only a few superficial peer

       relationships. He reports spending time with peers at that time in his life, but

       Lezmond also reports not having any close friends in whom he could confide. The

       brief exception to this is Lorenzo Reed, who Lezmond reports as like a brother to

       him and "the only really good friend I've ever had." The following sections recount

       the primary relationships that Lezmond had and the shaping influences they were

      . on his social, emotional and intellectual development; the dominant sources of

       trauma in Lezrnond's life from his childhood and adolescence, and an evaluation of

       ~e possible effects of trauma on Lezmond's subsequent responses to his life

       circumstances.

       The Shaping Relationships in Lezmond Mitchell's Life

              Sherry Mitchell

             9)     Sheny Mitchell was the first child born to Bobbi Joe and George

       Mitchell in May of 1958 at Arkansas, Kansas. (Ex. 22.) During her childhood,

       Sherry's family moved frequently as her parents pursued different educational and

       employment opportunities. While some of Sherry's childhood was spent on the


                                                   5




                                                                                           Exhibit 5 - 098
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 135 of 350




       Navajo reservation and she attended Bureau oflndian Affairs' schools, she also

       sp~t significant periods of time in California and graduated high school in North

       Carolina after transferring from Albuquerque, New Mexico. Sherry continued her

       education in Fresno, California area colleges until she attained a Bachelor degree

       that, emphasized Early Childhood Education and Science. (Exs. 26, 27, and 28.)

       From.1992 to 1995, she attended a Lemoore, California college, achieving a Master

       of Education in Curriculum and Instruction and Administration. (Ex. 28.)

                  I 0)   Despite her parents own advanced degrees in childhood development

       an~ education, Sherry suffered significant childhood abuse, particularly atthe hands
       of her mother. Bobbi Jo was a demanding parent, assigning Sherry difficult tasks

       even when she was quite young. When Sherry's brother, Auska Kee Charles

       Mitchell, was born in 1966, Bobbi made Sherry responsible for his care. While still

       in elementary school, Sherry was responsible for the household cleaning and the

       care of her baby brother. (Ex. 105, ,i. 4.) No doubt this was difficult for a young

       child,- Y!rt Bobbi was never satisfied with Sherry's efforts. On at least one occasion,

       Bobbi's dissatisfaction with Sherry's vacuuming, resulted in her beating Sherry's

       body and head with the steel hose ofthe vacuum cleaner. (Ex. 105, ,i. 6.) Auska

       was also beaten regularly by both Bobbi and George, usually with a belL (Ex. I 04,

       iJ. IO.)

                                                    6




                                                                                             Exhibit 5 - 099
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 136 of 350




              11)    Both of her parents beat Sherry. As demonstrated above, Bobbi beat

      Sherry with whatever implement was at hand. George also beat Sherry, often with a

      belt, but including at least once with a hammer. (Ex. I 05, ,r. 8.)

              12)     When Sherry got older, the fights with her mother became more

      physical and Sherry periodically fought back. During one argument when Sherfy

      was in high school, Bobbi began to choke her. Sherry reacted by hitting Bobbi on ·

      the head. When Bobbi fell, Sherry left the house and began walking to herjob.

      When her friend pulled up to offer her a ride, Sherry told her perhaps she should not

      be her friend because she may have just killed her mother. (Ex. 105, ,r. 16,)

              13)     During one fight between George and Bobbi, Sherry saw her mother

      storm out of the house with a gun. Bobbi went up to the mesa behind their house;

      Sherry heard the gun go off. When Sherry started to see if her mother were okay,

       h~ father stopped her, saying, 'If she killed herself, she killed herself, let her go.'

      (E_x, )()5, ,r. 9.)

              14)     Auska confirms the constant fighting and violence in their home. For

      example, his father once got out a bow and arrow and threatened to kill their mother.

       (Ex. 104, ,r. 5.) Another time, in desperation over his parents fighting, Auska yelled

       trul.t his parents .should just go ahead and kill him. "So, my mother told me to stand

       behind the truck. She then got in the truck, put it in reverse, and hit the gas. I


                                                   7




                                                                                                 Exhibit 5 - 100
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 137 of 350




       managed to jump out of the way and avoid being hit before my mother slammed the

       truck-into the side of the barn." (Ex. 104, 'I[. 12.)

               15)      Besides the physical abuse, Bobbi Jo did things to humiliate and

       demean both Sherry and Auska. For example, Bobbi forced Sherry to tlk.e ballet

       classes for years, although Sherry was obese and embarrassed by her appearance. in a

       ballet outfit. (Ex. I 05, 'I[. 5.) Bobbi often told Auska how mean her own father had

       been to h.er iµid then declared how, much to her regret, Auskalooked like his

       maternal grandfather. (Ex. 104, 'I[. 9.) On one occasion, Bobbi announced to a

       crowd of people that she had been raped, and consequently Sherry's younger

       brother, Auska, might be the .son of George's brother. This was a source of deep

       shame to Sherry, whose friend told her about it The shame continues to this day, as

       Sherry links a particular beating by.her mother, to Bobbi's discovery she was

       preg1111iit.   (Ex.   I 05, 1- 7.) In high school, Sherry remembers her mother often

       teliing her that.she was no better than a slave.

               16)      Sherry's response to these verbal assaults was to be compliant to the

       demands of her mother, despite their conflicts, to keep a roof over her head. Even at

       that, Sherry slept on a shelf in an unheated garage of her parents" house when she

       was a senior in high school; she desperately wanted to be away from her parents.
       (Ex. 105, 'I[. 16.)


                                                      8




                                                                                                Exhibit 5 - 101
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 138 of 350




                17)   Perhaps most damaging to Sherry, and ultimately to Lezmond, was

       13obbi's frequent charge against Sherry that Sherry and her father had a sexual

       ~la,tj_on$ip. Bobbi often accused Sherry of having sex with her father, including

       accusing Sherry of breaking up Bobbi's relationship with George. During one

       argument, Bobbi insinuated that Sherry was using birth control to accommodate

       having sex with her father. (Ex. 105, 1- 11-12.) It seems George also used this

       inference in his fights with Bobbi, insinuating that he was in a sexual relationship

       with Sherry. (Ex. 105, 1- 12.)

                18)   In fact, when Sherry was a child and she traveled to ceremonies with

       her parents, they often shared a bed.   When Bobbi stopped attending ceremonies

       with the family, and Sherry and George traveled alone, they continued to share a

       b«:cl.   Sherry thought it was a normal occurrence, to share a bed with her father. It

       wa,s cmly as an adult she began to look at her father's ambiguous relationship with

       her. For example, besides sharing her bed when they traveled,. George dyed his hair

       to maintain a younger appearance. People often mistook George and Sherry for

       husband and wife. (Ex. l05, 4l]. 13.) Sherry had a dream as a teenager, which

       involved someone with whiskers kissing her. When she woke up, no one was there.

       In alater conversation, her father told her it was a spirit she felt. As an adult, a

       medicip.e man told Sherry he believed her father molested her. (Ex. 105, 1- 15.)


                                                   9




                                                                                              Exhibit 5 - 102
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 139 of 350




       Some degree of family dysfunction is apparent in these behaviors, whether sexual

       intercourse' was involved or not. It may have also been a way for George to

       antagonize his wife further. Clearly other people in the community knew of these

       twi~ family relationships.

             19)   Later in Lezmond's life, he heard these accusations and insinuations

       about his mother and grandfather. He did not understand what the words suggested

       until he was older. When Lezmond was younger, his grandmother instructed him to

       call his grandfather, Poppa, as though he was Lezmond'sfather figure. (Ex. 105, 1-.

       14.) Then, during an argument in middle school, Bobbi yelled at Lezmond, saying

       his.mother had been raped and no one knew who his father was. (Ex. 135, 1- 13.)

             20)   Bobbi Jo was apparently struggling with some degree ofmental illness

       during these years. Both Sheny and Auska describe unusual symptoms in their

       mother, beyond what they saw as her abusive behavior. Auska linked the change in

       his.mother to a time when a student threw her against a brick wall; he heard talk at

       home about Bobbi having a brain injury. (Ex. 104, 1. 3.) However, when Sheny

       was still in eiementary school, she thought her mother went into long-lasting trances.
       Sherry remembers Bobbi was seeing a psychologist and taking prescription

       medications, including Darvon and Valium, during this time. (Ex. 105, ,i. 32.)




                                                IO




                                                                                          Exhibit 5 - 103
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 140 of 350




             21)    These arguments and beatings and threats to life, are grossly outside the

       realm of the loving, supportive environment a child needs to become a well-

       adjusted, functioning adult. Growing up, Sherry and Auska managed to survive in

       this extremely violent environment, but neither emerged unscathed. The damage

       done to Sherry affected every aspect of her life, including her ability to effectively

       parent Lezmond. Both Sherry and Auska fled home when they could do so.

             22)    Sherry met Lezmond's father, Foster Hemil, when they were both

       college students in Arizona Today, Sheny's presentation is that she decided to have

       a: child and selected Hemil as an appropriate man to father her child.   However, three

       years prior to Lezmond's birth, Sherry sought an abortion, and Hemil's background

       suggests a more complicated beginning to Lezmond's conception. (Ex. 65; Ex.30.)

       Hetnil was born in the Marshall Islands and had come to Arizona to attend

       C9}ruilunity college. (Ex. 37.) He was a student at Dine College from.the fall of

       1979 to the spring of 1981. (Ex. 38.) Lezmond was born in September of 1981.

       (Ex. 2.) Sherry and Hemil had no contact after Lezmond was born, until Sherry

      . filed a Petition for Child Support in April of 1983, in Orange County, California.

       She named Foster Hemil as Lezmond's father in that petition. (Ex. 32.) Hemil was

       alre~dy in the custody of the Orange County Sheriff's Department on burglary and

       sexual battery charges filed the previous month. (Ex. 40.) From the records


                                                  11




                                                                                             Exhibit 5 - 104
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 141 of 350




       available, it appears Hemil avoided a prison sentence on the burglary and sexual

       ~sault charges by agreeing to return to the Marshall Islands. He did not pay child

       support to Sherry for Lezmond. At the time of Hemil's death, he was the fath~ of at

       least six children by four different women, including Lezmond Mitchell. (Ex. 67;

       Ex. I 01. 'i[. 6.} One of his children, Foster Hemil, Jr., Lezmond's half-brother,

       recently committed suicide. [Ex. 138]

             23)    Sherry hid her pregnancy from her parents. It was not until George

       ~ e to visit Sherry at college and saw her pregnant that anyone in her family knew

       Sherry was expecting. Bobbi did not find out Sherry had become a mother, until

       after the delivery ofLezmond. (Ex. 105, ,-. 22.)

       Sherry's Relationship with Lezmond during His Childhood

             24)     Sherry and Lezmond lived in their own home in Chilchinbito, Arizona,

       on the Navajo Reservation, but away from Sherry's parents. Sherry attended

       college, while trying to care for Lezrnond. It was a tremendous load to balance - her

       own education, maintaining a home for herself and Lezmond and meeting the needs
       of a baby. Within a year or so, Sherry concluded she could not maintain herself, her ·

       toddler son and complete her education. She needed the help of her parents. Sherry

       asked her parents to care for Lezmond.




                                                  12




                                                                                            Exhibit 5 - 105
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 142 of 350




             25)    At first, Sheny maintained a strong presence in Lezmond's life, even

      while Bobbi or George was providing his primary care taking. This proved difficult

       for Sherry, as Bobbi's domineering personality continuously undermined Sheny's

       allthority with Lezmond. Sherry found it hard to stand up to Bobbi in decisions

       c<in<:eming her.son. Sheny fought with her mother over this, in their.life long

      pattern. At one point, during an argument Sheny told her mother she wanted

      Lezmond back; she was tired of arguing over the Lezmond's care. During that

       argument, Bobbi became violent and hit Sheny with a porcelain figure. When

       Lezmond was five years old, he lived in Sanders, Arizona with his .grandfather,

       where he started kindergarten. Part way through Lezmond's kindergarten year,

       George moved to Kin-Li-Chee, Arizona, also on the reservation. Lezmond lived

       with George and Bobbi there. Lezmond's primary memory from this time is the

       constant fighting in his family. (Ex. 135, -,r. 12.)

             26)    For example, during one visit by Sheny and Bobbi, Lezmond was lying

       on the floor, trying to hit flies with a swatter. Bobbi and George were arguing over

       something and Sherry was about to start arguing with Bobbi. Lezmond felt the

       tension in the room. When a fly landed on Bobbi a second time, she grabbed the

       swatter and hit Lezmond on his back and legs; he covered his head with his hands




                                                   13




                                                                                           Exhibit 5 - 106
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 143 of 350




      artd she hit his hands too. This went on as neither Lezmond's grandfather nor

      n:iother intervened on his behalf. (Ex. 135, ,r. 10.)

             27)    When Lezmond was six years old, Sherry relinquished hi_s guardianslµp

      to Bobbj !o. The document created for the lega] purpose of giving Bobbi .the

      authority to raise Lezmond states Bobbi has been supporting Lezmond for six years

      and has full decision makit:ig authority over him. (Ex. 33, p. 1.) In the ongoing tilg-

      of-war over Lezmond, the following year, Sherry tried to revoke the guardianship.

      (Ex. 33, p. 2.) ·

             28)    This decision is a reflection of the depth of damage done to Sherry,

       inflicted on her by Bobbi Jo. Sherry knew her parents were abusive;- she knew her

       mother was demeaning, argumentative and violent. Sherry knew her mother, in

       particular, had been abusive to her as a child and young adult.   Sherry ~ew her

       mother was already playing out the same abusive patterns on Lemiond. KnoWin:g

       all of this, Sherry nonetheless left her son with her mother. This act speaks to the

       tremendous pressures Sherry must have felt to complete her education, to have a

       measure of"success" in her life. Both of her parents were well-educated. Bobbi had

       obtained a doctoral degree. They had given Sherry the message many times and in

       many ways as a child and adolescent that she had not measured up to her mother's

       expectations. It is likely Sherry was both told and felt she had little choice but to put


                                                  14




                                                                                              Exhibit 5 - 107
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 144 of 350




       her own education over her child's well-being. Sherry's desire to be independent
                                                                                                        /


       and to support her child necessitated attaining a stable income. (Ex. 105, 'l[. 24-25.)

       She hoped this would be a brief solution to her situation and told all involved that

       she would be able to reclaim Lezmond shortly. These things likely played a part in

       the decision to deliver Lezmond to the person who was a source of so much pain in

       Sherry's own life, Bobbi Jo .. Sherry felt she had no choice; she had been so injured

       by her own mother that she could not recogniz.e what she was going to Lezmond.

              29) · Lezmond is clear about the pain this abandonment by his mother caused

       him.   His strongest memory from this time in his childhood is his heartbreak in

       trying to figure out why his mother was leaving him behind and why she did not

       allow him to go with her. Throughout Lezmond's life thereafter, he knew Sherry

       was his biological mother and he continued to love her, he never again saw her as

       the primary adult in his life. In conversation with Lezmond about his mother, he

       recounts all of his experiences with her with a taint of great sadness.

              30)    Lezmond moved to Hanford, California in 1988, where Bobbi was

       empioyed as a special education teacher. He began kindergarten again; Sherry told

       Lezmond he had to repeat kindergarten because he was immature. Sherry lived with

       Lezmond and. Bobbi in Hanford that school year, while she worked as a secretary.




                                                  15




                                                                                            Exhibit 5 - 108
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 145 of 350




       She left the area before Lezinond started first grade. Lezmond saw his grandfather,

       George during vacations and holidays.

             31)    Lezmond lived with his grandmother in California for three years, until

       1991. H~ attended three different elementary schools during th.at time, transferring

       from public to private and back to public school. (Exs. 7, 8, 9.). The changes in

       schools added to the instability in Lezmond's life, due to the chaos he· lived with lit

       home. Bobbie beat Lezmond regularly with whatever she could get her hands on -

       broom; handles, appliance parts, and a ruler. (Ex. 135, ,. 16.) Sometimes the

       beatings were related to problems Lezmond had at school, but other times the

       ~ g s w~. ~ompletely random. For example, once when Lezmond was lying on

       rus bed in his bedroom with headphones on, list~g to music, he did not hear his·
       grandmother calling him. When Bobbi charged into his room, she tore the

       headphones from his head and hit Lezmond with the cassette tape player, narrowly

       missing his head. (Ex. 135, ,r. 16.)

             32)    Lezmond's school records during thistime reflect this chaos. The

       teachers' not~ on his curriculum records indicate Lezmond's problems with self-

       cciritrol, motivation to finish his work, following instructions, and appropriate social

       behavior. (Exs. 8, 9.)




                                                  16




                                                                                             Exhibit 5 - 109
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 146 of 350




             33)    During these years, Bobbi gave an outward appearance of being a

       con~ed parental figure in Lezmond's life, available for school conferences, and

       P.~~ip~ing ~ l,,ezmond's school life as a well-educated professional •in the

       developmental needs of children. However, at home, Bobbiwas cruel to Lezrnond,

       using shame and hwniliation as part of her parenting arsenal. She berated Lezmond

       about his weight. (Ex.. 105, '1[; 19.) She frequently told him that he would not

       amount to anything. She called him vile names. (Ex. 135, ,i. 18.) The upheaval in

       Le~ond's life was all-encompassing. On any given day, Lezmond was not sure

       what would happen when he got home due to the persistent verbal and, sometimes,

       physical abuse. Even when Sherry was living with ~ she did not intervene with

       her mother, ·on Lezmond's behalf. Lezmond onlyfelt safe when his grandmother

       went t9 bed at night. (Ex. 135, 1, 23.)

             34)    Sadly, though Lezmond's mother felt a determination to break what she

       t~rnied the cycle of abuse she had suffered at the hands of her mother, Bobbi, she

       ·was not able to do that.   At best, she ignored the abuse Bobbi inflicted on Lezmond.

       At worst, Sherry abused Lezmond herself. (Ex. 93, p. 9.)

              ~S)   Lezmond began third grade at Avenal Elementary School in the fall of

       1990. He struggled at school. One teacher described Lezmond as likeable, but




                                                   17




                                                                                            Exhibit 5 - 110
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 147 of 350




       acting out for his peers. (Ex. 9.) Lezmond performed below grade level on all

       standardized tests that year. (/d.)

             36)    There are conflicting explanations for what prompted Lezmond to be

       sent to live with George in 1991. Lezmond believes his school performance

       prompted Bobbi to send him away. Sherry believes she had to send Lezmondto live

       with-her father, because an assistant principal told her Lezmond had to leave the

       school. .Sherry worked at the school, but did not yet have her teaching certificate.

       She feared losing her job if she did not send Lezmond to the reservation to live with

      . his grandfather. (Ex. 105, 1- 25.) Lezmond remembers his mother getting ready to

       go to work one morning, and as she went out the door, she quickly told him he was

       not.going to school, but going with his grandfather to live in Arizona. She left

       withouta good-bye. For Lezmond, as an 8-year-old child, this was another time

       when: his mother abandoned him. (Ex. 135, 1- 24.) Lezmond returned to the Navajo

       reservation and was placed in the third grade at Round Rock Elementary School.

       (Ex. IO.)

             37)    At Round Rock Elementary School, Lezmond's grades improved in

       most subjects, however Lezmond was literate only in English. The other students in

       Leimond's class were literate in the Navajo language and were beginning to learn

       English as their second language. It was a source of ostracism and isolation for


                                                 18




                                                                                           Exhibit 5 - 111
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 148 of 350




       Lezmond; they teased him for his lack of Navajo language skills, even as he excelled

       iil English classes in school.   The resulting fallout for Lezmond was isolation from

       classmates and difficult social relationships with others. (Ex. 10.) In the fall of

       1992, Lezmond entered fourth grade at Round Rock Elementary School. His

       grandfather was his teacher. His cumulative record again notes, Lezmond's lack of

       Navajo lan~ge skills. (Ex. 10.)

             38)    Lezmond returned to California to live with his mother for his sixth

       grade year. By this time, Lezmond had not lived with his mother for four or five

       years. When he last lived with Sherry, she had dismissed.him with.little notice,
       sending him back to the reservation when she felt his behavior at school threatened

      . her job. This was another year of changing schools for Lezmond and now returning

       to his mother who previously abandoned him, all of which was extremely stressful

       for Lezm9nd.

             39)    Sherry's response to having Lezmond live with her again was to attempt

       to exert.extreme control - asking her former students to report on Lezmond's conduct

       at school to her, requiring him to check in every thirty minutes with her when he was

       out of school. (Ex. 135, ,i. 26.) Sherry expressed frustration at the amount offood

       Lezmond ate, and the strain it placed on her budget. She was also frustrated that he

       did.notkeep his room clean, nor keep up with chores she assigned to him. Sherry


                                                   19




                                                                                             Exhibit 5 - 112
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 149 of 350




       blamed Lezmond's "bad habits" on the lack of structure imposed on him while he

       lived on the Navajo reservation. Amid the arguments and struggles between Sherry

       arid Lezmond, it is no surprise that given opportunity, Lezmond began to experiment

       with smoking marijuana and drinking alcohol as a method of coping with his

       feelings. (Ex. 135, ,r. 26.)

             40)    Lezmond spent time during the summer between his sixth and seventh

       grade years, staying in Arizona with his grandparents. The violent atmosphere

       continued - both verbally and physically. Lezmond returned to California to live

       with his mother at the beginning of seventh grade.

             41)    During the Christmas holidays, Sherry and Lezmond returned to the

       reservation to stay with George and Bobbi. Lezmond and his mother got into an

       argument; Lezmond ran away, only to be found by his grandfather six or seven

       hours later attlJe trading post. For Sherry, her memory of this argument is wrapped

       up in her history of the tug-of-war with her parents over Lezmond. "One Christmas

       wher,i Lezmond was in the seventh grade, he and I were visiting my parents on the

       reservation. Lezmond and I got into a fight, and he refused to return to California

       with rile. George told Lezmond that Lezmond did not have to listen to me, or go

       with me. This made me angry, it was another time when they didn't respect my




                                                20




                                                                                           Exhibit 5 - 113
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 150 of 350




       p~ntal authority. They did not back me up and gave him an out. Since then. I feel

       they stole Lezmond from me." (Ex. 105, ,r. 26.)

             42)    Lezmond stayed behind on the reservation with his grandfather, and

       finished seventh and eighth grades at Red Mesa Junior High School in Arizona.
       Lezmond's school records from these years mirror the accumulated hurt, broken

       family relationships, the damage done by adults who fought over him, with him, and

       all around him without ever putting his needs ahead of their own.

             43)    Lezmond did not live with Sherry again. She saw him periodically

       when she was working on the reservation and sometimes she spent weekends

       helping her aging parents at their home. At a peyote ceremony following Lezmond's

       high school graduation, Lezmond told Sherry, in front of all who attended the

      · ceremony, that she had been a "lousy mother." (Ex. 105, ,r. 28.) Rather than hellring
                                                                                            ..
       thethread of truth in that statement, Sherry saw this as another humiliating instance

       of her. parents' failure to back her up, this time publically. (Ex. l 05, ,r. 28.)

             44)     One final aspect of Sherry's influence in Lezmond's life bears noting:

       Sherry has a strong belief in and aspect of the Dine' that has no exact English

       translation or counterpart, but it is commonly referred to as "Witchcraft." Very

       simply put, to the Dine', to believe in witchcraft is to believe in supernatural forces

       or phenomena. Sherry believes that her parents, George and Bobbi Jo, were


                                                   21




                                                                                                 Exhibit 5 - 114
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 151 of 350




       iitvC>lved in the "bad" or "evil" aspect of witchcraft. Sherry speaks of witchcraft as a

       means of explaining to herself what has happened to Lezmond.

             45)    Sherry is an articulate and educated woman whose life has been

       dominated by extreme struggles with her parents. She experienced physical and

       verbal abuse and likely sexual abuse as well, at the hands of her parents. Those

       negative relationships between Sherry and her parents continued.into her adulthood

       ~d were directly passed on to Lezmond. In spite of Sherry's stated desire to

       provide a stable and nurturing home for Lezmond, she replicated the dysfunctional

       pattern of multi-generational instability that was ultimately extremely damaging to

       Lezmond, Finally, Sherry does not take responsibility for her part in allowing

       Lezmond to be battered about, literally and figuratively, seeking refuge in an

       e,cplanation anchored in witchcraft.




                                                 22




                                                                                            Exhibit 5 - 115
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 152 of 350




      Bobbi Jo Erwin Mitchell

             46)    Bobbi Jo, Lezmond's maternal grandmother, was born January S~ 1942

       in C~bridge; Kansas. (Ex. 48.) She died in May of 2005, on the N:avajo

       reservation in Arizona. (Ex. 49.) As a child, Bobbi's family moved frequently, oil

       tieid to oil field, chasing work opportunities throughout Kansas and Oklahoma

       Bobbi's mother was married several times that further complicated the family's

       frequent moves. Bobbi told others she attended twenty-six public schools by the

      time she was in the sixth grade. (Ex. 93, p. 3.) Various records describe Bobbi as

       Cherokee, Kiowa, or White; in conversation Bobbi usually stated an uncertainty

       ab.out her ovvn ethnic background but thought it was some mixture of Oklahoma

       l!}~ and Anglo.

           .·47)    Very little detail is known about Bobbi;s childhood. Later in Bobbi's

       iife, she told a co-worker that she had a difficult childhood; she described her motner

       as an alcoholic and said she had been forced to work hard from the time she was

       about nine years Qld. (Ex. 117, ,i. 10.)

             48)    BobbiJo Erwin met George Mitchell in Talequah, Oklahoma. George

       taught at Chilocco Indian School, while he attended college at Northeastern

       University in Oklahoma. They married in December of 1956; Bobbi was fourteen

       years old and George was thirty three years old at the time of their marriage. The


                                                  23




                                                                                           Exhibit 5 - 116
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 153 of 350




       marriage certificate application indicates Bobbi and George added three years to

       B9llbi's age, listing her as a seventeen year old. (Ex. 43, 48.) When their first child

       was born, Sherry, in 1958, Bobbi was sixteen years old. (Ex. 22.) Bobbi and

      · George'.s s.econd child, Auska, was born in 1966. (Ex. 104, ,r. 1.)

             49)    Despite marrying at a very young age and giving birth to her daughter

       when she was only sixteen years old, Bobbi Jo completed her G.E.D. in 1963.

       (Ex. 53.) After her second child was born, Bobbi Jo went on to graduate from

       Pacific College ofFresno in 1971. (Ex. 53.) Bobbi and George moved their family

       frequ~tly, in part to support her educational aspirations as well as pursue career

       opportunities for herself and her husband. Bobbi completed a doctorate in education

       ill 1989 and attained her credential as a school psychologist in 1992. (Ex. 53.)   She

       beld several prominent positions such as vice principal in Dos Palos-Oro Loma Joint

       l.Jitified School District, principal ofTsaile Elementary School, and school

       psychologist at Kern County schools, along with various teaching positions for a

       total of two decades. (Ex. 54.) Bobbi Jo was an extremely well-educated woman.

              50)   A review of Bobbi Jo's employment records show frequent changes.in

       her professional positions, and all held for a relatively short period. Some of this

       mobiiity is due to Bobbi's career advancement or moving to accommodate the needs

       of the family. Among the family members, however, a significant change in Bobbi


                                                 24




                                                                                              Exhibit 5 - 117
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 154 of 350




       Jo is noted following her departure from her job at Sanders Elementary School.

       Lezmond believes Bobbi was fired from her positions. Family conflict increased at

       the same time, particularly between George and Bobbi. Lezmond does not

       remember his grandparents ever living together for any period after Bobbi stopped

       working at Sanders Elementary School.

             51)    It was a pattern that Bobbi continued for most of her professional

       career. Ten years later, she abruptly left a job at Bernhard Marks Elementary School

      · in Dos Palos, California Bobbi's job was terminated before the completion of the

       school year. (Ex. 53.) Her co-workers did not know the details around Bobbi losing

       her job that year, but there were a variety of reasons why she was either fired or

       ask~ to resign. (Ex. 95, ,i. 6.)

             52)    A Resource Specialist for Special Education at the Dos Palos-Oro

       Loma Joint Unified School District, Karin Dunn, worked with Bobbi Jo, when

       Bobbhvas employed by the district as a school psychologist.

                           It was not just that Dr. Mitchell was not personable

                    or kind, in my view, she had poor judgment about her role

                    in the school. For example, she overloaded me with work

                    that was not part of my position, such as testing other

                    teachers' students. In fact, it was my understanding,


                                                 25




                                                                                            Exhibit 5 - 118
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 155 of 350




                    testing students was her job. I finally went to the principal

                    who put a stop to it.

                           One day I heard that Dr. Mitchell would be leaving

                    the school. The District did not allow her to finish the

                    school year. I feel somewhat bad saying this, but the day

                    she left was a happy day for us. Finally, the dark cloud

                    was going away. Everyone seemed joyful as the word got

                    around that Dr. Mitchell was finally gone. It was funny to

                    me how everyone suddenly started to talk about her

                    openly, relieved to hear that we were not the only ones that

                    felt like this about Dr. Mitchell. In fact, there was a party

                    when Dr. Mitchell left. Someone brought a cake that said:

                    DING DONG, TIIE WICKED WITCH ISDEAD.

       (Ex. 98, 1- 8-9.)

             53)    Another co-worker, Donnarae Sowell, kept in touch with Bobbi Jo for

       several years after the time they worked together. Donnarae noted that Bobbi had

       problems wherever she worked, even after receiving her doctoral degree;. Bobbi

       usually moved every school year because her employment contract was not renewed.

       (Ex. 117, 1- 6.)


                                                  26




                                                                                          Exhibit 5 - 119
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 156 of 350




              54)     One of Bobbi's co-workers at Dos Palos - her assistant- knew that

       13obbi -misappropriated grant money intended for school projects and used it for her

       own purchases. (Ex. 96, 'IJ. 4.) When Bobbi realized her assistant was aware ofher

       theft, Bobbi prohibited the woman from ever having contact with the school district

       office employees and school board members, all to keep her theft from being

       revealed to superiors. (Ex. 96, 'IJ. 5.)

              55)     Several people noticed Bobbi Jo's frequent erratic behavior and

       questionable judgment who worked with Bobbi. She was known for making a crisis

       out of minor things (Ex. 117, 'IJ. 7.); being inflexible with her co-workers -they were

       either on her good side or her bad side (Ex. 120, 'lj. 3. ); an explosive and violent

       t~per (Ex.120, 'IJ. 3; Ex. 96, 'IJ. 3.); and falsely accusing others of major wrong

       <;loing. (Ex. 96, 'lj. 9.)

              56)     In one incident, Bobbi Jo accused her assistant, Mary Coronado, of

       embezzlement when Mary gave out treats at work to children and adults alike - treats

       Mary had brought to work. Bobbi's campaign against Mary over this simple

       distribution of brownies was out of control; she accused Mary of theft and told

       others Mary was a thief. When Mary responded to this crazy behavior by both

       leaving herjob and reporting Bobbi to the school district officials, Bobbi's response

       was to harass Mary by calling her at home at all hours and parking in Mary's


                                                  27




                                                                                               Exhibit 5 - 120
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 157 of 350




       driveway and honking her horn. (Ex. 96, ,r. 12.) Bobbi Jo eventually had another

       co-worker call Mary at home and to tell her if she came back to work, all would be

       fo~ven and alternatively, if Mary did not return Bobbi would make sure no one

       h,ired hf.:I". (Ex. 96, ,r. 13.)

               57)    Bobbi was unprofessional in the extreme. She hired a woman to be an

       office manager who had limited qualifications, and then asked the woman to spy on .

       other employees for her. (Ex. 120, ,r. 2.) Bobbi tried to get individual employees to

       reveal negative things about their co-workers. (Ex. 99, ,r. 7.) They describe her as

       obsessive, rude, pushy and paranoid (Ex. 120, ,r. 5); controlling to the point ofbeing

       abusive (Ex. 95, ,r. 3 ); demeaning of other professional staff in front ofstudents and

       tileir parents (Ex. 98, ,r. 2); and, having a personality that went from one end of the

       spectrum to the other (Ex. 95, ,r. 3), like Dr. Jekyll and Mr. Hyde. (Ex. 96, ,r. 3.)

       She seemed to go out of her. way to humiliate, demean and manipulate staff she

       supervised. (Ex. 99, ,r. 5; Ex. 98, ,r. 3.)

               58)     Bobbi Jo was unprofessional with both the adults she supervised, as

       weH llS the children she encountered in her work.

                               The kids at the community center were all terrified

                       of Dr. Mitchell. They wanted nothing to do with her.

                       Although the center had computers, televisions and games


                                                     28




                                                                                               Exhibit 5 - 121
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 158 of 350




                      for the kids to enjoy, they could only use them when Dr.

                      Mitchell said they could. If you did not obey Dr.

                      Mitchell's orders, she would go off on whoever was in

                      charge at the time. Dr. Mitchell yelled a lot; she did not

                      hide her emotions when she was upset and she was upset

                      often.

       (Ex. 96, ,i. 7.)

                               Dr. Mitchell could not stand kids. She yelled at

                      them constantly, and called them 'spoiled kids' or 'stupid

                      kids.' Dr. Mitchell's attitude toward kids was awful and

                      kids knew it, they stayed out of her way.

       (Ex. 12(), ,i. 7.)

                               Before Dr. Mitchell took over the community center, there

                      were kids there all the time, they loved to come to the center.

                      But, once Dr. Mitchell came on board, kids stopped showing up.

                      They knew, kids sense very well about people.

       (Ex. 99, ,i. 3.)




                                                     29




                                                                                           Exhibit 5 - 122
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 159 of 350




            59)   Although not Navajo herself, Bobbi Jo claimed to embrace Navajo

      culture. She sometimes cited her harsh ways of dealing with students as being

      grounded in Navajo traditions. Donnarae Sowell stated,

                         Bobbi told me that the Navajo way is to use shame

                  and humiliation as discipline. Bobbi could be very

                  verbally unkind toward kids at times, even the ones in her

                  classroom. I remember Bobbi had a student who suffered

                  severely from Tourette's Syndrome. According to Bobbi,

                  this child was very violent because she had so many

                  behavior problems with him, so the county school

                  psychologist transferred him to my class which was a more

                  restricted environment than the RSP class. In my class, this

                  boy had no problems. However, instead of being happy

                  with his improvement in behavior, Bobbi began coming

                  into my classroom just to check on him and at times

                  belittled and put him down. She scolded him for using the

                  computer and she hovered over him. During recess, Bobbi

                  would keep him indoors as punishment. Bobbi also said

                  that he was not truly a real Tourette's case. Bobbi at one


                                              30




                                                                                      Exhibit 5 - 123
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 160 of 350




                     point told this child that he was not moving into the next

                     grade although his academic work was at 8 th grade level,

                     and that she would see to it that he would stay in her class

                     another year- she told him this to upset and control him.

                     Once I felt I had to put a stop to her verbal abuse of this

                     child, I went to our superintendent and told him what l had

                     witnessed and that my aide and I felt it was an abusive

                     sitiJation. Reporting Bobbi was extremely difficult for me.

                     I felt like I was betraying a friend but I knew it was the

                     right thing to do. It also bothered me because Bobbi and

                     the superintendent were friends of mine. In Bobbi's mind,

                     this was the Navajo way, using fear and humiliation but

                     that certainly was extremely unkind.and unprofessional.

                     Another student, who was retarded, told me Bobbi was

                     very mean. In fact, he refused to take Bobbi a note

                     because she said such cruel things.

       (Ex. 117, ,r. 5.)

              60)    Finally, a co-worker noted that, while Bobbi seemed to try hard in that

      . she had a large work load and worked many hours, she was not a happy person -


                                                  31




                                                                                         Exhibit 5 - 124
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 161 of 350




       personally or professionally. "I think deep inside, Dr. Mitchell was a very insecure

       person. There was something definitely going on inside her that she had to stomp on

       people to make herself feel good." (Ex. 98, ,i. 8.)

             61)    These are behaviors that Bobbi regularly engaged in during her work

       li(e, in a professional environment. It is easy to imagine even greater extremes in

       her abusive behavior toward others in the privacy of her home.

       Bobbi Jo's Relationship with Lezmond during Childhood:

             62)    Lezmond was born ata time when Bobbi Jo had begun to experience

       multiple medical ailments, as well as mental health concerns. Bobbi Jo was obese

       all of her adult life. By the mid _1970s, when Bobbi was in her 30s, she had various

       health issues that were never fully understood or resolved. There were concerns

       about her pituitary gland and suspicion of a tumor. In 1975 she went to the Mayo

       Clinic for testing. The Mayo Clinic medical personnel there did not find anything

       significarttduring their evaluation, but Bobbi also declined to stay at the clinic to

       CQni.plete the battery of tests ordered for her. In 1976, Bobbi again had an array of

       llledical tests done in North Carolina, including a lumbar puncture and a brain scan.

       in 1985, just four years after Lezmond's birth, Bobbi was diagnosed with diabetes,

       as well as severe situational, chronic depression. (Ex. 50; Ex. 51.)       Although

       Sherry remained in Lezmond's life, Bobbi Jo took on the role of primary care giv1:r


                                                  32




                                                                                               Exhibit 5 - 125
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 162 of 350




       for. much of Lezmond's early childhood, as discussed above. Indeed,.BobbiJo

       treall¢ Lc:zmond 1~ he was her own son rather than a grandson; this was to

       SJ1~•s dismay who believed that Bobbi Jo undermined her parental· authority

       throughout Lezmond's life. Bobbi Jo was more advanced in her education and had

       more career opportunities than Sherry, which meant she was better sit_uated
       financially to care for a young child. Bobbi Jo's educational aspirations and -frequent

       jo~ changes caused her to move frequently throughout Lezmond's early childhood.

       This mobility was influential in that Lezmond changed schools frequently, lacking .

      -the continuity of learning that is vital for young children: The instability also gave

       Lezm9nd a limited cultural grounding in Navajo traditions, and left him with an

       ·iruib1lity to speak the language. That limited exposure and grounding in his cul~

       were quite• traumatic for Lezmond when he returned to the reservation in thirdgriide.
       Finally, it leftLezmond with one less potential.internal.resource to use in coping

       with the-failures of adults in his life to care for and nurture him.

             6_3)   As noted above, Bobbi Jo beat Lezmond regularly dwing his

       clµldhood. · When she was angry with Lezmond, she whipped him with whatever

      . implements were at hand. Lezrnond was beaten one or two times weekly;- sometimes

       in response to getting into trouble at school. At other times the beatings were

       arbitrary. For example, once during the years Lezmond lived in California with


                                                  33




                                                                                            Exhibit 5 - 126
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 163 of 350




      Bobbi Jo, there were problems with the cable television. Bobbi became frustratl:d

      with the television not working property and demanded Lezrnond fix it Lezrnond
      c;oajdnotfigure out the problem with the TV, which made Bobbi Jo even angrier.

      She began to look around for something to beat him with.

            64)    Housekeeping was a trigger for Bobbi Jo's abusive behavior. Neither

     . Sherry nor Lezrnond was ever able to live up to Bobbi's standards for maintaining a

      clean househol_d; their efforts were never good enough. Most emblematic of this, are

      the detailed descriptions Sherry and Lezrnond gave me in their separate interviews

      of Bobbi Jo beating them with metal vacuum cleaner hoses.

             65)   :Lezrnond's experience in the above incidents and others is strikingly

      similar to incidents reported by adults that Bobbi Jo supervised at work. She was

      highly judgmental, her rage was erratic,. appearing out of nowhere, and things were

      rarely done to her satisfaction. Bobbi Jo inspired fear in both adults and children

      th~ she encountered in her work. Lezrnond similarly learned to fear his

      grandmother, and discovered no one in his family would protect him from her.




                                                34




                                                                                            Exhibit 5 - 127
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 164 of 350




       Bobbi Jo's Relationship With Lezmond During His Adolescence:

             66)    Periodically during his adolescence Lezmond lived with Bobbi Jo; their

       relationship remained filled with conflict and abuse. Even when he did not live with

       Bobbi.Jo, she remained a factor in his life. When Lezmond was living with his

       grandfather on the Navajo reservation and became involved in disciplinary matters at

       school, Bobbi Jo attempted to stay involved, asserting her concerns via telephone

       from California. It is noteworthy, however, that both Bobbi Jo and George took a

       position that blamed the school for Lezmond's problems rather than a solution-

       focused approach of willingness to work with the school to resolve the concerns and

       move forward in a positive way for Lezmond. Most tellingly, Bobbi Jo's primary

       concern involved her edits to a transcript of the school meeting, in which the

       changes she insisted on were focused on the words she spoke, and insuring that they

       tiJat called her Dr. Mitchell in all instances, rather than Mrs. Mitchell.   (Ex. 12.)

       Despite outward appearances, these efforts were not about Lezmond's well-being,

       rather, they were about George and Bobbi Jo's standing in the community.

             67)    Lezmond's drug and alcohol use grew steadily over the years, from the

       tit:ne he was eleven years old, increasing in high school, as noted in Dr. Stewart's

       declaration.. By the time Lezmond was in high school he reported using LSD, crack

       cocaine, methamphetamine, marijuana and drinking alcohol every weekend to


                                                  35




                                                                                                Exhibit 5 - 128
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 165 of 350




       intoxication. (Ex. 135, ,r. 30.) The use of substances, along with the serious

       problems Lezmond had at school, are all symptomatic of his need to dull his internal

       pain, control the trauma he continued to live with, and let all who would listen know

       that he did not know how to find his way in the world.

             68)    Following Lezmond's forced high.school transfer due to fighting at

       school, his grandparents initiated a counseling referral for him. The initial mental ·

       health evaluation notes that Lezmond had experienced lots of family fighting since a

       young child; he admitted to some marijuana and tobacco use; and, he spoke of

       suicide without a plan or any past attempts. The evaluation concluded with a

       recommendation that Lezmond participate in intensive psychotherapy. (Ex. 6, bates

       No. 43.) Lezmond attended only five counseling sessions over the next seven

       mc,nths. The counseling notes from one of those sessions, records how Lezmond

       591,bed when talking about his need to get away from his family conflict and his

       feelings of wanting to kill himself at times. (Ex. 6, bates# 44.)

             69)    Despite the urgency expressed by the mental health evaluator and

       Bobbi Jo's prior diagnosis of depression, Lezmond did not get the intensive therapy

       recc.,nunended for him. No one in Lezmond's family, including his grandmother and

       grandfather with all their public display of concern, saw to it that Lezmond got the




                                                 36




                                                                                           Exhibit 5 - 129
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 166 of 350




       psychotherapy he needed. Lezmond went on abusing substances in his meager

       effort to cope with his feelings of abandonment, shame and loneliness.

             70)    Lezmond lived with Bobbi Jo one last time after he graduated from

       high school, while she was still in California. Lezmond had been living and

       working in Phoenix, but lost his job and his ability to pay his portion of the rent. He

       was forced to move, and had few choices ofwhere to go. He dreaded returning to

       live with his grandmother, but saw it as a temporary choice out of economic

       necessity. Once they were in the same household, Bobbi Jo and Lezmond began

       arguing about small things, over taking out the trash or other housekeeping chores

       assigned to Lezmond. When Lezmond left his grandmother's house, she filed a

       police report against him for theft of her computer, some cash and a bankcard. The

       police report notes Bobbi Jo's statement that Lezmond is likely to return to the

       Navajo reservation as he has no friends in California. (Ex. 56.)

             71)    Bobbi Jo was one of the most dominant forces in Lezrnond's life. She

       tookon significant responsibilities for raising him as a child, even when his mother

       lived in the same household. Bobbi Jo had an overpowering personality and was

       frequently abusive to Lezmond, as she had been to her own children. People that

       sheworked with documented that she commonly demeaned people, leading children

       that she worked with to fear her. There are occasions when Bobbi drove adults to


                                                 37




                                                                                          Exhibit 5 - 130
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 167 of 350




       tears or to quit a job because ofher mistreatment of them. Bobbi Jo's erratic and

       vindictive behaviors targeted the adults she supervised and disabled children alike.

       Her professional judgment and sense of boundaries were seriously compromised, at
       best. Bobbi Jo's inappropriate behaviors at work were doubtless a muted version of

       her interactions at home. While a school district could fire Bobbi Jo when she was

       out of control, Lezmond had no control over who was assigned as his guardian.

             72)    .The arbitrariness of Bobbi Jo's violence against Lezmond contributed

       to his sense that no place was safe for him and that he had little control over the

       things that hapPened to him. Bobbi.Jo's physical and mental health issues no doubt

       contributed to her conflictual relationship with her children, Sherry and Auska, and

       lier iµ,!Ildson, Lezmond.




                                                 38




                                                                                             Exhibit 5 - 131
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 168 of 350




       George Mitchell

              73)   George Mitchell, Lezmond's maternal grandfather, was born in.March

       of 1923, rieaf Lukachukai, Arizona on the Navajo reservation. (Ex. 42.) He died in

       Jiinuafy of 2004, while residing on the family home site near where he was bom

       (Ex. 44.) George was a full-blooded Navajo and a follower of the Native American

       Church. George served in the U.S. Navy during World War II. After his discharge

       he obtained his college degree in education from Northern Arizona University. He·

       became a teacher certified to teach in kindergarten through eighth grades as well as a

      . sc_hool administrator. (Ex. 47.)

              74)   George met Bobbi Jo Erwin, when he was teaching at Chilocco Indian

       School in Oklahoma. She was a local high school student. As previously noted,

       they married in December of 1956; Bobbi Jo was a fourteen-year-old at the time.

       George was more than twice her age, at thirty-three years old. (Ex. 43.) Their

       daughter; Sheny, their first child, was born in February of 1958 and their son,

       A1JSka, born in September of 1966.

              75)   There are few records and known details about George durillg his life;

       In my interview with Sheny, she spoke of persistent rumors regarding George

       molesting children; she acknowledged the credibility of the rumors. Sheny also

       stated an uncertainty whether or not George may have molested Lezmond, when


                                                39




                                                                                         Exhibit 5 - 132
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 169 of 350




      Leimond was a child. Sherry also believes her father may have had another family,

      and suspects the many accusations her mother made against her father about

      inficl~lity were attributable to George's other family. Bobbi Jo once told Sherry that

      she !]llllried George to help him get out of a difficult situation related to this separate

      family.

             76)    Unfortunately George died before these questions could be putto him.

      The fact of his frequent moves - both with and apart from Bobbi Jo, coupled with

      rumors of marital infidelity and child molestation, Bobbi Jo's extreme youth at the

      time of their marriage, and the ambiguity of Sherry's statements regarding her

      fathc:r's relationship with her, suggest some truth to the allegations of George's

      sexual misconduct. Certainly George's conduct with Sherry was sexually suggestive

      and inappropriate in many ways, whether or not he engaged in an incestuous

      relationship with his daughter.

             77)    George was grossly inappropriate in other ways, as well. For example,

       he: ltc:ld many stereotypes to be true and often used those stereotypes to Lezrnond's

      detriment. George compared Lezmond with stereotypes he held of Asian/Pacific

      Islanders. George commented on Lezmond's enjoyment of yams and attributed .this

      to his father's origin in the Marshall Islands. Likewise, he compared Lezmond with




                                                  40




                                                                                              Exhibit 5 - 133
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 170 of 350




       a sumo wrestler when his hair was pulled up in a high ponytail as a young child

       because of his Pacific Island heritage.

       G~rge's_ Relationship With Lezmond Doring Childhood

              78)    During Lezrnond's early childhood he often lived in George's

       household,justhe and his grandfather. When Sherry left the household to attend

       Northern Arizona University, George had the primary responsibility for Lezmond

       who was about five years old five at the time. Generally, Lezmond was left alone

       andallowed to wander around the nearby mesas unsupervised. George's attitude

       was   casual at best in his supervision of Lezmond, and grossly neglectful at worst. In
       my interview with Lezmond, he described to me a time when he was five years old

       and his grandfather took him into Gallup, New Mexico - a town more than 100 miles

       away. They went to a movie theater; George sent Lezmond in to see the movie La

       Bamba while George went to see a different movie. Lezmond reported watching La .

       Bamba by himself.

               79)   The fact that George allowed a five-year-old to attend a movie alone,

                       a
       particularly in city far from home, reflects on both his judgment and his priorities.

       La Bamba is not a child-oriented movie and most care givers would not find it a

       suitable movie for a five-year-old. In addition, George set priorities what he wanted




                                                 41




                                                                                          Exhibit 5 - 134
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 171 of 350




       to do over the needs of a five-year-old. This is one example of the lack of personal

       responsibility George asswned for Lezmond's care.

             80)    After living in California, first with his mother and grandmother, then

       with his grandmother alone, as detailed above, in third grade Lezmond was sent

       back to the reservation to live with his grandfather. They lived alone, together at the

       family homesite. Lezrnond did reasonably well in school in third grade; though his

       problems withNavajo language skills resulted in his isolation and poor social skills.

       As noted in Dr. Stewart's declaration, George was Lezmond's fourth grade teacher

       Roun!f Rock Elementary School. (Ex. 135, ,r. 25.)

             81)    George's lax way of raising Lezrnond was in stark contrast to the

       restrictions and controls Lezmond experienced when living with either Sherry or

       Bobbie Jo. Lezmond adapted to being unsupervised. The only discipline George

       used on Lezmond during these years, were verbal warnings, for example telling him
       "don't be stupid" or calling Lezmond "stupid.• After all the physical and verbal

       a_buse Lezmond endured with his grandmother, living with George was enjoyable, if

       lonely. When Bobbi Jo came home to visit, the atmosphere was immediately

       chargea with argwnents, physical fights and emotional abuse, usually directed at

      .least in part, at Lezmond.




                                                 42




                                                                                           Exhibit 5 - 135
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 172 of 350




       George's Relationship With .Lezmond During Adolescence

             82)   Lezmond returned to California to live with his mother for hiirsixth

       gradeyear. This was the year Lezmond began his drug and alcohol use, starting

       with smoking marijuana and drinking beer, when he could get it. (Ex. 135, 'I[. 26.)

       Lezmond's time with his mother has been discussed. In the 7th grade; Lezmond

       fought with Sherry while they were visiting the Navajo reservation over Christmas

       break. George encouraged Lezmond to stay with him in defiance of Sherry's wishes.

       Arter that Lezmond never lived with his mother again.

             83)    Lezmond experienced a change in how George treated him,. when he

       lived with his grandfather this time. George was no longer lax and inattentive.

       Instead George was much.stricter with Lezmond about his comings and goings,

       which Lezmond experienced as an abrupt and unexpected change. As Lemiond got

       into trouble at school, school personnel tried to work with George to help remedy

       the problems. Notes from these meetings indicate that school personnel found

       George to be somewhat uncooperative; on one occasion George's response was to

       tell Lezmond to fight back when his peers picked on him. The school principal also

       accused Lezmond of trying to play off his grandparents against the school. (Ex. 15.)

        Lezmond's behavior at school reflects a very unhappy adolescent.




                                                43




                                                                                           Exhibit 5 - 136
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 173 of 350




              84)   Lezmond attended Red Mesa High School for his ninth and tenth grade

       years; His reliance on drugs increased, including Lezmond's use of LSD when he

       was a sophomore in high school. (Ex. 135, 'I[. 30.) His problems at school became

       more regular and pronounced. His cumulative record reflects grades from A to D.

       (Ex. 12, bates## 26-27) Lezmond accumulated many absences, tardies, and

       detentions that all negatively affected his grades. They also indicate that while

       George may have been strict in some ways, in other more :fundamental things,

       George did not ensure that Lezmond attended school regularly, nor got there on

       time. After Lezmond became involved in a fight at Red Mesa High School early in

       his junior year, George arranged for Lezmond to voluntarily withdraw from school

       rather than face expulsion. (Ex. 12, bates# 28.) He also arranged for Lezmond t<>

       attend counseling.

              85)   An MMPI-A was administered to Lezmond as part of his initial

       counseling evaluation. Lezmond's mental health provider labeled Lezmond as a

       very troubled young man.   Intensive psychotherapy was proposed as Lezmond's

       treatment plan. The evaluation goes on to note that if outpatient treatment is not

       successful, residential treatment should be used. Lezmond was considered in serious

       jeopardy without treatment, at risk for significant criminal behaviors. (Ex. 6, bates #

       45.)


                                                 44




                                                                                            Exhibit 5 - 137
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 174 of 350




             86)     The counseling records also reflect the deep despair Lezmond displayed

       in his few therapy sessions; Lezmond spoke of the endless conflict in his family, his

       own thoughts of suicide, Lezmond's sobs over his desire to get away from all the

       ~µmll   his family embodied for him. (Ex. 6, bates# 43.) Again. despite initiating

       the counseling referral for Lezmond and the seriousness ofLezmond's need for

       treatment, neither George, nor anyone else in Lezmond's family, saw to itthat

       Lezmc;,nd continued to get the therapy he needed. Not surprisingly, Lezmcmd's

       school performance was very poor during this school year, with standardized test

       scores below average range. (Ex. 12, bates## 120-121.)

              87)    In addition, despite George's apparent concern about Lezmond in his

       co.ntact with school officials, Lezmond was left to live alone at the Mitchell family

       horilesite, for four months during hisjunior year of high sch09l. During this four-

       rilcinth period Lezmond binged on cocaine, smoked large quantities ofmarjjWIIlll anci

       used his first gram of methamphetamine. Lezmond rarely slept duririg his binge.

       (Ex. 135, ,r. 30.)

               88)   This same year, Lezmond was a passenger in a car involved iri an

       accident, which resulted in the death of the driver. Both Lezmond and the driver

       were intoxicated; they had been at a party where several people were drinking. The




                                                 45




                                                                                          Exhibit 5 - 138
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 175 of 350




       driver was thrown from the car and pronounced dead at the·scene. Lezmond refused

       medical care. (Ex. 5.)

              89)    During his senior year in high school, Lemiond moved away from his

       grandfather and went to live with another family, the Reeds. There are differing

       statements offered by various witnesses as to the reasons for Lezmond's move to the

       Reed's home: Lezmond's closest friend, Lorenzo Reed, reflects Lezmond's feelings

       about the move to his house - Lezmond needed a family. (Ex. 111, 1- 10.) One of

       Lorenzo's sisters, Tara, remembers Lezmond as a positive influence on her brother

       while he lived with their family. When Tara asked Lezmond why he did not live

       wi~ his mother in California, he told to her his mother did not want him there.

       Whil~ Lezmond was generally upbeat around the Reed home, there were times when

       he appeared very depressed, sitting quietly by himself as though deep in thought.

       (Ex. 113, 1- 3, 5, 8.)

              90)    Lemtond managed to graduate from high school; his GPA was 2.224.

       (Ex. 14.) While he was not chosen to speak at his graduation, he requested

       permission to do so and was granted time to say a few words at the graduati~n

       ceremony. This reinforced some part of the community's perception that Lezmond

       bad potential, his family was successful, and he was headed on a positive path

       toward adulthood. (Ex. 93.)


                                                46




                                                                                           Exhibit 5 - 139
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 176 of 350




               91)   Rumors of George's extramarital affairs and possible molestation of

       chilclren are unconfirmed yet these suspicions clearly led to family conflict and

       instability. This bedrock of conflict and instability are primary in shaping Lezmohd's

       life.

               92)   While George was always in Lezmond's life, the nature and quality of

       that relationship changed substantially. As a young child Lezmond had a positive

       image of his grandfather, largely because, unlike Lezmond's other parental figures,

       George asserted little control over Lezmond. The incident in Gallup is one small

       example of not only George's inattentiveness, but neglect as a guardian who

       ptjoritized his own desires over caring for a young child. It is telling that this is the

       most positive relationship Lezmond experienced during his childhood.

               93)   When Lezmond was an adolescent, George oversaw his high school

       years. During this time, Lezmond felt unduly restricted by George. To Lezmond,

       George was not only unsupportive, but also very judgmental about Lezmond's

       behavior. George's response to Lezmond was to impose rules without guidance and

       when Lezmond did not comply, to wash his hands ofLezmond entirely. This was

       another abandonment of Lezmond.

               94)   These three people, Sherry, Bobbi Jo, and George Mitchell were

       Lezmond's parent figures during his youth and exerted by far the strongest


                                                  47




                                                                                             Exhibit 5 - 140
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 177 of 350




      influences on him. Each of these relationships was fraught with pain, stress, abuse,

      neglect and/or trauma for Lezmond. Not one of these well-educated. outwardly

      "successful• adults made Lezmond's well-being and healthy childhood development

      their priority, their life work.

      Lezmond Could Not Rely On His Family

             95)    When I interviewed Lezmond, I asked him about his strongest

      childhood memories. It was striking that Lezmond remembers very little from his

      early childhood, only his feelings about that time in his life. As a child, Lezmond

      knew that something was not right in the relationships between his mother and his

      grandparents. It was only as Lezmond got older that he realized the level of the

       dysfunction in his family life was abnormal.

             96)    What Lezmond does remember with clarity, in a painful, visceral way,

       is his mother leaving him when he was a preschooler, so that she could devote

       h~lf to pursuing her degree. He could not understand it at the time, why his

       mother left and did not take hini with her. When he was old enough to have Sherry's

       leave-taking explained to him, Lezmond accepted the explanation on a rational levl:L

       On an emotional level, this has been a lasting trauma for Lezmond - his mother

       madl: a choice to pursue priorities that did not include him.




                                                 48




                                                                                            Exhibit 5 - 141
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 178 of 350




              97)    Lezmond's childhood was filled with a nomadic moving from place to

       pl~ce and shifting of care givers. In Lezmond's interview, Sherry's interview, and

       the iriforrilatfon from Bobbi Jo to the trial investigator, it is notable that all of them

       have difficulty remembering where they were living any given year ofLezmond's

       life, Moving as a constant phenomenon is a significant piece of what was the

       chaotic and unstable world ofLezmond as a child. Coupled with these moves were ·

       the shifts in care giving responsibilities. Each of these care givers had different

       parenting styles and expectations ofLezmond. The combination of moving and

       changingfamily constellations led to a deeply confusing and inconsistent•home

       envirorirrient. To Lezmond, moving so frequently seemed normal because it was all

       that he had ever known, but this nomad's existence prevented him from having a

       sense of stability, consistency, and reliability which are so vitally important to a

       child's development.

              98)    Conflictual· family relationships between Bobbi Jo, George, and Sherry

       predated Lezmond's birth but continued and intensified, leading to a strong influence

       on him throughout his childhood. Their power struggles, particularly between Bobbi

       Jo and Sherry, played out with Lezmond as the battlefield. Conflicts over who

       would parent him and how were compounded by pre-existing dysfunctional family

       dynamics. Lezmond remembers constant arguing and fighting in the household.


                                                   49




                                                                                               Exhibit 5 - 142
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 179 of 350




             99)    Abuse also became a norm in Lezmond's life, particularly during the

       times he lived with Bobbi Jo. At times beatings seemed to come out of nowhere for

       no apparent reason. Bobbi Jo beat him with whatever she could get her hands on.

       Every part ofLezmond's environment was filled with uncertainly. Under these

       circumstances it was impossible to develop a sense of security, safety, and trust; all

       part of natural developmental stages. Lezmond learned that the world is an

       arbitrary, unfair, and chaotic place and that he could not count on his family.

       Lezmond LostThe Chance To Have A Community To Rely On

             100) There were many ways in which Lezmond never fitin as a child and he

       often experienced teasing. Donnarae Sowell, one of Bobbi Jo's colleagues in

       California, babysat Lezmond when he was in kindergarten. She remembers

       LeZ1I1ond as a gifted child, even at that early age. Among other things, he drew

       beautifully detailed pictures, and could talk to her about them. However, Lezmond

       had a hard time when he started school in the Central Valley part of California, in

       part because he was not part of an identifiable ethnic group - not white, nor black,

       nor Hispanic - and other kids teased him. Donnarae reflects, "I think he felt trapped

       and could go nowhere, including his home, for anything positive." (Ex. 117, ,r. 4.)

              101) From a young age Lezmond had a problem with his weight. Sherry

       reported that other children often teased him about this, particularly when they lived



                                                 50




                                                                                             Exhibit 5 - 143
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 180 of 350




       iit California. Bobbi Jo frequently disparaged him about it. When Lezmond

       returned to the Navajo reservation in the third grade, he stood out as odd for not

       being able to speak the Navajo language. He reported that other children teased him

       extensively for this, along with the fact that he was not a full-blooded Navajo like

       most of his peers, Lezmond also experienced teasing because his mother was not

       married and because his grandfather was a teacher. Lezmond stood out because of

       his own characteristics, his appearance and lack oflanguage fluency,   as well as his
       family relationships. The cruelty of peers compounded the pressures of his home

       environmentleaving him with no place where he was accepted and could be safe and

       secure.

              102) In my interview with Lezmond, he spoke wistfully, wishing his

       grandfather had raised him in a more culturally-grounded way. Although his George

       was a full-blooded Navajo, fluent in the language, he passed very little of his culture

       and .heritage onto Lezmond. During most of his junior and all of his senior year

       Lezmond attended Rough Rock High School, a school that emphasized Navajo

       culture. From the outside, this gives the appearance of offering Lezmond an

       opportunity to learn some of what he had not been exposed to at home, Instead, it

       reinforced Lezmond's reality of how different he was from his peers in his need to

       try to learn what most of his peers had been immersed in naturally from birth.


                                                 51




                                                                                            Exhibit 5 - 144
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 181 of 350




       l,.~zmond, in fact, was an anomaly with little preparation to function within his own

       Navajo cultural context adequately. While his grandfather George was fully capable

       of giving him more cultural grounding, he chose not to do so and raised him as a

       monolingual. English-speaker.

       Conclusion

             103) Conflictual family relationships between Bobbi Jo, George, and Sherry

       pre-dated Lezmond's birth but continued to be a significantshaping influence

       throughout his childhood. Their power struggles, particularly between Bobbi Jo and

       Sherry, played out with Lezmond as the battlefield. Abuse and shame were the norm

       in Lezmond's life, particularly during the times he lived with Bobbi Jo.

             104) Lezmond's childhood was filled with constant moving from place to

       place and shifting of care givers. The combination of moving and the changing

       family constellations, along with the sharp fluctuations in disciplinary styles and

       expectations among his care givers, led to a confusing and inconsistent home

       environment as well as a chaotic and unstable world for young Lezmond. This

       prevented him from having a sense of stability, consistency, and reliability necessary

       in an optimum childhood environment. His care givers entirely ignored a therapist

       who waved red flags about his mental illness and suffering. No one considered the

       family history of depression. Under all these circumstances, it was impossible to


                                                 52




                                                                                             Exhibit 5 - 145
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 182 of 350




       develop a sense of security, safety, and trust- all part of natural developmental

       stages. Lezmond learned that the world is an arbitrary, unfair and chaotic place.

             105) Childhood is a time when a.child should have a sense of security and

       support that can be built upon when striving to acquire new knowledge and master

       new tasks. All aspects of his environment were filled with uncertainty. Lezmond

       never had a solid foundation upon which to build and grow into a secure adult He

       was thus unable to establish any sense of control over his own life or believe that

       through his own efforts he would consistently be able to accomplish tasks that he set

       out to do. From this extremely dysfunctional family context, addiction provided an

       esc_ape. By all accounts, Lezmond's drug use escalated significantly in the swnmer

       of 200 l and continued until his arrest in November 200 I .

              106) Lezmond was powerless over many of the events in his life. He was

       Wlllble to have any control over his mother's leaving and reentering his life

       sporadically. He was unable to control the complete absence of his father in his life.

       He,was•unable to control his grandmother's abusive behavior that often came out of

       nowhere. His grandfather's changing expectations seemed arbitrary and unfair. His

       lack of grounding in a culture that might have sustained him was largely due toil

       lack ofeffort on the part of the adults in his life. Lezmond made several attempts to

       live away from domineering family members but economic circumstances made this


                                                 53




                                                                                             Exhibit 5 - 146
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 183 of 350




      impractical for long.

                107) Lezmond suffered abandonment, extreme lack of stability, cultural ·

      i_sol~µon, viol~ce and loss. While many people, including addicts and alcoholics,

      Clll)   and do make appropriate choices. in their lives, for twenty year old Lezmond

      Mitchell, the combination of these forces rendered him unable to make appropriate

      decisions that would lead him to find a healthy place in the world. These

      Ill

      Ill

      Ill




                                                   54




                                                                                             Exhibit 5 - 147
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 184 of 350




       !!xpl!riences and conditions fonned the context for his behavior in November of

       2001.

               I declare under th.e penalty ofperjw-y under the laws of the State of New York

       and United States of America that the foregoing is true and correct

               Signed this 3rd day of November, 2009




                                               Hilary N. Weaver, Ph.D.




                                                 55




                                                                                         Exhibit 5 - 148
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 185 of 350




   ll/0.4120.09 10: 21 FAX   7166453456         UB SOCIAL WORK                               Ii!! 002/002




            experiences and conditions formed the context for his behavior in November of

            2001.

                    I declare under the penalty of perjury under the laws of the State of New.York

            and United States of America that the foregoing is true and correct.

                    Signed this 3rd day of November, 2009




                                                      55




                                --~--------




                                                                                                Exhibit 5 - 149
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 186 of 350




                       EXHIBIT A




                                                             Exhibit 5 - 150
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 187 of 350



                             HILARY N. WEAVER

624 Baldy Hall                            465 Breckenridge St.
School of Social Work                     Buffalo, NY 14213
SUNY, Buffalo                             (716) 881-7846
Buffalo, NY 14260
(716) 645-3381 ext. 241
e-mail: hweaver@acsu.buffalo.edu



                          EDUCATION/CREDENTIALS

DSW        Columbia University School of Social Work                     1994
           Sequence: Policy/Planning/Administration
           Dissertation: "Enhancing the Health Status of
           Native American Youth in the Northeast"
CSW        Idaho certification in social work                            1989

CSW        New York certification in social work                         1986

MS         Columbia University School of Social Work          1986
           Concentration: Clinical; Field of Practice: Occupational

BA         Antioch College                                               1984
           Major: Social work, cross cultural focus


                             WORK EXPERIENCE

State University of New York
Buffalo, NY
Assistant Professor                                              1993-1999
Associate Professor                                              1999-2007
Professor                                                        2007-Present
George Warren Brown School of Social Work, Washington University
St. Louis, MO
Adjunct Professor                                             2008

University of Waikato
Hamilton, New Zealand
Visiting Scholar                                                         1996

University of Idaho
Moscow, ID
Coordinator, Social Work Program                                 1988-1993
(Leave of absence 1990-1991 academic year)



                                      1



                                                                    Exhibit 5 - 151
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 188 of 350



Center for Social Policy and Practice in the Workplace,
Columbia University School of Social Work
New York, NY
Program Associate                                       1990-1991
Greater New York Fund/United Way of New York City
New York, NY
Assistant Director of Information and Referral          1986-1988

District Council 37, Municipal Employees Legal Services
New York,NY
Social Work Intern                                      1985-1986

Riverside Church, Social Service Ministries
New York, NY
Social Work Intern; Social Worker                              1984-1985

                                 HONORS

Honoree, Institute for Research and Education on                        2005
     Women and Gender, SUNY, Buffalo

Honoree, Career Services, Division of Student Affairs                   2005
     SUNY, Buffalo

First Nations Social Work Scholar in Residence                          2004
     Humboldt State University

Social Work Educator of the Month                              Oct. 2002
     www.aboriginalsocialwork.ca

Nominated, Outstanding Faculty Teaching Award                           1998
     School of Social Work, SUNY, Buffalo

Outstanding Faculty Member of the Year                         1992-1993
     University of Idaho

Listed, Who's Who in Human Service Professionals                        1988


                 PROFESSIONAL ASSOCIATION ACTIVITIES

National Association of Social Workers:
Member                                                         1985-Present
Chair, American Indian Caucus                                  1995-Present
Member, Gosnell Memorial Scholarship Committee                 2000-2003
Member, Board of Directors                                     1998-2001
Member, Membership & Chapter Coordinating Committee            1998-1999
Chair, Chapter Development Fund Subcommittee                   1998-1999
Liaison, Idaho/National offices                                1989-1993



                                     2



                                                                   Exhibit 5 - 152
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 189 of 350



     (Occupational social work)
Member, Committee on Inquiry, Idaho Chapter                   1989-1993
Chair, North Branch, Idaho Chapter                            1992-1993
Member, Board of Directors, Idaho Chapter                     1992-1993

Council on Social Work Education:
Member                                                        1991-Present
Member, Commission on Professional Development                2004-Present
Member, Task Force on Native Americans in Social              2007-Present
        Work Education
Member, Publications and Media Commission                     2001-2004
Member, Ad hoc workgroup on research issues                   2004-2004
Member, Ad hoc workgroup to develop the Commission            2004-2004
     on Diversity and Social and Economic Justice
Member, Commission on the Role and Status of Women            1998-2001
Member, Abstract Review Committee                             2000
Reviewer, Feminist Scholarship award                               2000
Member, Advisory Task Force on Diversity video project        1993-1996
Member, Faculty Development Program Planning Commission       1992-1995

American Indian Social Work Educators' Association:
Member                                                        1991-Present
Chair, Annual conference planning Committee                   1996-Present
President                                                     1997-Present

Bertha Capen Reynolds Society: (aka Social Welfare Action Alliance)
Member                                                  1994-2000
Member, National Steering Committee                     1997-1998
International Federation of Social Workers:
Friend (non-institutional member)                             1998-Present




              UNIVERSITY COMMITTEES/APPOINTMENTS (UB)

Member,   Graduate Faculty                                    1996-Present

Member,   Social and Behavioral Sciences
          Institutional Review Board                          2006-Present

Member,   Faculty Senate Affirmative Action Committee         2007-Present
Member,   Tripartite Panel for SUNY Discrimination            2007-Present
          Complaints




                                     3



                                                                   Exhibit 5 - 153
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 190 of 350



Member,   Search Committee, Dean, School of Management         2007-Present

Member,   American Studies Faculty Advisory Committee          2008-Present

Member,   Steering Committee, Institute for Research
          and Education on Women and Gender                    1997-2002

Member,   Executive Committee, Institute for Research
          and Education on Women and Gender                    2000-2002

Member,   Provost's Junior Faculty Advisory Committee          1993-1999

Member,   Affirmative Action Committee                         1994-1995



                 SCHOOL OF SOCIAL WORK COMMITTEES (UB)

Chair,    Diversity Sequence                                   2003-Present

Chair,    PhD Committee                                        2004-Present

Member,   Recruitment Committee                                2004-Present

Member,   International Issues Workgroup                       2007-Present

Member,   Research Center Grant Proposal Review Team           2005-2006

Chair,    Committee on Students                                2003-2004;
                                                               2001-2002;
                                                               1999-2000

Chair,    Advanced Interventions Sequence                      2001-2002

Chair,    Interventions Sequence                               1998-1999

Chair,    Personnel Committee                                  2000, 2002

Member,   PhD Committee                                        1997-1999

Chair,    Retreat Committee                                    1998

Member,   Field Education Committee                            1993-1997

Member,   Faculty Responsibility Committee                     1993-1994


    UNIVERSITY AND DEPARTMENTAL COMMITTEES (other institutions)




                                     4



                                                                   Exhibit 5 - 154
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 191 of 350



Member,   Committee on Integrating Diversity Content
          into Human Service Curricula
          (Buffalo State College)                             1997-2000

Member,   Academic Hearing Board
          (University of Idaho)                               1992-1993

Member,   Tenure Committee
          (Sociology & Anthropology Department;
          University of Idaho)                                      1991

Member,   President's Task Force on Child Abuse
          (University of Idaho)                                     1990




                         COMMUNITY ACTIVITIES

Native American Community Services:
Member, Board of Directors                                    1994-Present
President, Board of Directors                                 2000-Present
Member, Executive Director Search Committee                        2000
Vice President, Board of Directors                            1995-2000
Native American Leadership Commission on Health and AIDS:
Member                                                  1993-Present
Refugee and Immigrant Coalition of Western New York
Member                                                        1999-2000
Prevention Focus:
Member, Board of Directors                                    1995-1998
Native American Leadership Council on Disability:
Member                                                        1994-1996
Latah County Human Rights Task Force: (Idaho)
Member                                                        1988-1993

Pregnancy Counseling Services: (Idaho)
Member, Board of Directors                                    1989-1990
Secretary, Board of Directors                                 1989-1990

Alternatives to Violence of the Palouse: (Washington & Idaho)
Member, Board of Directors                              1989-1990
Chair, Board of Directors                                     1990




                                     5



                                                                   Exhibit 5 - 155
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 192 of 350



                 EDITORIAL AND REVIEWER EXPERIENCE:


Consulting Editor, Affilia                                     2004-Present

Consulting Editor, Journal of Social Work Education 2006-Present

External Reviewer, Children and Youth Services Review          2007-Present
Reviewer, University of Wisconsin, Stevens Point               2005
     Application to initiate a BSW program

Member, Editorial Board, Affilia                               2001-2004

Member, Editorial Board, Social Work                           2000-2003

Guest Editor,   Journal of Sociology and Social Welfare        2000-2002
Consulting Editor,    Social Work                              1998-2001

Reviewer,       Native American Bibliography                   2000
                Council on Social Work Education

Reviewer,       Journal of Rural Health                        2000

Reviewer,       Journal of Progressive Human Services          1997-1998

Guest Editor,   Journal of Human Behavior in the Social        1996-1999
                Environment. Voices of First Nations
                People: Human Service Considerations
                (Released as both a journal and book)
Guest Editor,   Journal of Health and Social Policy            1996-1999

Reviewer,       Families in Society: The Journal of            1996
                Contemporary Human Services

Book Reviewer, Families in Society: The Journal of             1992-1995
               Contemporary Human Services




                             PRESENTATIONS
Named lectures and plenaries:
   1. Keynote speaker, 3rd North American conference on Spirituality
      and Social Work. “Spirituality in cross-cultural contexts:




                                     6



                                                                   Exhibit 5 - 156
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 193 of 350



  Implications for practice and research.” Fredricton, New
  Brunswick, Canada. 2008.

2. Keynote speaker, Clinical Supervision conference. “Diversity
   issues in the context of the supervisory relationship”.
   Buffalo, NY. 2008.

3. Keynote speaker, 16th National Conference on Child Abuse and
   Neglect. “Drawing on cultural strengths to move toward a more
   child-centered, family friendly society”. Portland, OR. 2007.

4. Keynote speaker, Building Bridges Cultural Competence
   conference. “Striving for cultural competence: Meeting the
   needs of First Nations Peoples”. Fort Frances, Ontario. 2006.

5. Graduation banquet speaker; Genessee Community College, Native
   American Student Association. Batavia, NY. 2005.

6. Keynote speaker, Michigan Indian Day, "Continuity and
   resilience: Drawing on the strengths of indigenous culture for
   intergenerational healing". Michigan State University, East
   Lansing, MI. 2004.

7. National Women's History Month speaker, Niagara University.
   "Indigenous women: At the center of the circle". Niagara Falls,
   NY. 2003.

8. National Social Work Month speaker, Niagara University.
   "Indigenous people and the helping professions: Overcoming a
   legacy of mistrust and striving for cultural competence".
   Niagara Falls, NY. 2003.

9. National Leaders Forum speaker, 35th annual New York State
   Social Work Education conference. "Addressing current
   challenges in the profession". Buffalo, NY. 2002.

10.     Keynote speaker, 5th annual Child Welfare and American
   Indian Projects conference. "Cultural competence in child
   welfare". University of Minnesota, Duluth and Fond du Lac
   Tribal and Community College. Cloquet, MN. 2002.

11.     Keynote speaker, Alaska Native Social Work Association
   banquet, University of Alaska. "Native people and the social
   work profession: Where have we been; where are we going".
   Fairbanks, AK. 2001.

12.     Commencement speaker, Arizona State University School of
   Social Work, Native student graduation. "Indigenous social work
   students and the transformation of the profession". Fort
   McDowell reservation, AZ. 2000.



                                  7



                                                                Exhibit 5 - 157
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 194 of 350



  13.     Opening lecture, 25th anniversary celebration, Siena
     College School of Social Work: "Effective social work practice
     with Native Americans: Identifying the elements of cultural
     competence". Albany, NY. 1999.

  14.     Closing plenary, Annual Leadership Meeting, National
     Association of Social Workers: "A dialogue on race". Panel
     presentation. Crystal City, VA. 1999.

  15.     Helen Winifred Guthrie Memorial Lecture: "Culturally
     competent social work and Native Americans: What is it? How do
     we do it? How do we teach it?". Nazareth College, Rochester,
     NY. 1999.

  16.     George Warren Brown School of Social Work Fall Lecture
     Series: "Indigenous people in a diverse society: Strategies for
     survival and progress". St. Louis, MO. 1998.

  17.     Chaplains Enrichment Day plenary: "Beliefs and practices
     of Native Americans". East Aurora, NY. 1998

  18.     Parallel Plenary Panel: Multiculturalism- Implications for
     Social Work Practice and Education: "Cultural safety and
     education for the helping professions: Examining the
     experiences of Maori and Native American helpers". Joint World
     Congress of the International Federation of Social Workers and
     the International Association of Schools of Social Work,
     Jerusalem, Israel, 1998.

  19.     Hazel Augustine Lecture Series: "Social work and American
     Indian people: Issues, challenges, and strategies for effective
     helping". Smith College, Northampton, MA. 1997.

  20.     Plenary panel: "Multicultural leadership: A seat at the
     table". E Pluribus Unum II: Continuing the Diversity Dialogue.
     State University of New York at Buffalo, Buffalo, NY, 1997.

  21.     Lena Seitz Memorial Social Work Lecture: "Culturally
     competent social work: Helping Native people while avoiding
     biases inherent in many social work models, theories, and
     interventions". 23rd Annual Symposium on the American Indian,
     "American Indian Reflections: A Changing Profile". Northeastern
     Oklahoma State University, Tahlequah, OK, 1995.

Invited presentations (conferences):

  1. “Indigenous Perspectives on Social Work Education: Who’s
     Talking? Who’s Listening? Why Care?”. Council on Social Work
     Education Annual Program meeting. Philadelphia, PA. 2008.




                                    8



                                                                  Exhibit 5 - 158
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 195 of 350



2. “Social issues for indigenous peoples: Reflections on three
   generations”. Indigenous Voices in Social Work: Not Lost in
   Translation conference. Waianae, HI. 2007.

1. “Overcoming mental health stigma: Responding to troubled
   youth”. 5th Annual Race and Reconciliation Conference. Buffalo,
   NY. 2007.

2. “Indigenous Social Work in the United States: Reflections on
   Indian Tacos, Trojan Horses, and Canoes filled with Indigenous
   Revolutionaries”. Indigenous Social Work Around the World.
   Fredrickton, New Brunswick, Canada. 2006.

3. "Traditions of helping: Blending indigenous values with
   contemporary helping practices". Bringing it Back conference.
   Native American Community Services and University at Buffalo's
   Council on Ongwehonwe Graduate Students. Buffalo, NY. 2004.

4. "Women of color in the academy: Reflections of an indigenous
   woman in social work education". Council on Social Work
   Education Annual Program meeting. Anaheim, CA. 2004.

5. "Putting it all together: Resources to enhance your teaching".
   Panel presentation with the CSWE Publications and Media
   Commission. Council on Social Work Education Annual Program
   meeting. Anaheim, CA. 2004.

6. "Health disparities and Native Americans". Access Health:
   Collaborative Solutions for Health Care Disparities, A SUNY
   Conversation in the Disciplines. Buffalo, NY. 2003.

7. "Putting it all together: Resources to enhance your teaching".
   Panel presentation with the CSWE Publications and Media
   Commission. Council on Social Work Education Annual Program
   meeting. Atlanta, GA. 2003.

8. "Surviving the tenure process". New York State Social Work
   Education conference. Buffalo, NY. 2002.

9. "Putting it together: Resources to enhance your teaching".
   Panel presentation with the CSWE Publications and Media
   Commission. Council on Social Work Education Annual Program
   meeting. Nashville, TN. 2002.

10.      "Social justice and indigenous issues: Striving for
   culturally competent activism". Panel presentation with Myrna
   Gooden, Michael Jacobsen, and Warren Skye, Jr. Council on
   Social Work Education Annual Program meeting. Nashville, TN.
   2002.

11.        "Visions for the future". American Indian Social Work


                                     9



                                                                    Exhibit 5 - 159
   Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 196 of 350



  Educators' Association annual meeting. Nashville, TN. 2002.

12.     "The art and science of cultural competence". National
   Association of Social Workers, Western New York region,
   Buffalo, NY, 2001.

13.     "Getting indigenous content on the mainstream agenda:
   Strategies for getting abstracts accepted for conferences and
   publishing manuscripts". American Indian Social Work Educators'
   Association annual meeting. Dallas, TX. 2001.

14.     "From the Word processor to the Journal: Paradoxes and
   Choices". Council on Social Work Education annual program
   meeting. Dallas, TX. 2001.

15.     "Contemporary Issues for Native Americans in Social Work:
   A Report from the American Indian Caucus of the National
   Association of Social Workers". Townhall meeting. NASW meeting
   of the profession. Baltimore, MD. 2000.

16.     "Welfare and Social Reform Across the Twentieth Century".
   Panel discussant. Graduate Student Symposium on Gender.
   Buffalo, NY. 2000.

17.      "Iyeska: Indigenous people as cultural translators". Panel
   presentation. Borders of the Americas conference. Buffalo, NY.
   2000.

18.     "Demystifying tenure: Recently tenured women discuss
   approaches and survival techniques and share materials". Panel
   presentation. Council on Social Work Education annual program
   meeting. New York, NY. 2000.

19.     "Indigenous people in the helping professions: Experiences
   with Western higher education". Native Voices: Symposia on
   Contemporary Native American Issues. Brockport, NY. 1999.

20.     "Issues impacting the education and life chances of
   American Indians/Native Americans in the land of the brave and
   the home of the free; past and present. Black Experience
   Workshop. Chapel Hill, NC. 1999.

21.     "Demystifying tenure: Recently tenured women discuss
   approaches and survival techniques and share materials". Panel
   presentation. Council on Social Work Education annual program
   meeting. San Francisco, CA. 1999.

22.     "Advocacy and American Indian issues: Roles for social
   workers". National Association of Social Workers, annual
   meeting of the profession. Baltimore, MD. 1997.




                                  10



                                                                 Exhibit 5 - 160
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 197 of 350



23.     "The family life cycle in the 21st century". Panel
   presentation. National Association of Social Workers, annual
   meeting of the profession. Baltimore, MD. 1997.

24.     "Recognizing and understanding diversity as a means to
   ending family violence: Naming the problem". Panel
   presentation. Erie County Coalition Against Family Violence.
   Buffalo, NY, 1997.

25.     "Identity factors for American Indians: Sorting through
   measurement and political issues". American Indian Social Work
   Educators' conference. Chicago, IL, 1997.

26.     "Surviving in social work academia: Issues for American
   Indian women". Panel presentation. Council on Social Work
   Education, annual program meeting. Chicago IL, 1997.

27.     "Dr. Martin Luther King's legacy and challenge". Panel
   presentation. St. Paul's Cathedral, Buffalo, NY, 1997.

28.     "Identity issues with Native Americans: Implications for
   mental health" with G. Michael Jacobsen. National Association
   of Social Workers, annual meeting of the profession. Cleveland
   OH., 1996.

29.     "The Native American family circle: Roots of resiliency"
   with Barry J. White. National Association of Social Workers,
   annual meeting of the profession. Cleveland OH, 1996.

30.     "Aspects of cultural identity for Indian people:
   Strengths, vulnerabilities, and implications for healing".
   Native American Council on Substance Abuse annual conference.
   Buffalo, NY, 1996.

31.     "Cultural identity and Native people: Exploring
   implications for physical and mental well-being". Native
   American Council on Substance Abuse, Visions of Native Healing
   conference, Batavia, NY, 1995.

32.     "The Native American family circle: Roots of resiliency"
   with Barry J. White. National Association of Social Workers
   annual meeting of the profession, Philadelphia, PA, 1995.

33.     "Identity issues with Native people: Implications for
   mental health" with G. Michael Jacobsen and Maria Brave Heart-
   Jordan. National Association of Social Workers annual meeting
   of the profession, Philadelphia, PA, 1995.

34.     "Facets of Native identity: Contributing factors and their
   implications for who we are". 23rd Annual Symposium on the
   American Indian, "American Indian Reflections: A Changing



                                 11



                                                                Exhibit 5 - 161
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 198 of 350



     Profile", Tahlequah, OK, 1995.

  35.     "Has social work failed the Indian community?" with G.
     Michael Jacobsen. Council on Social Work Education, Annual
     Program Meeting, San Diego, CA, 1995.

  36.     "Training culturally competent social workers: What
     students should know about Native American people". Association
     of Baccalaureate Social Work Program Directors, 12th annual
     conference, San Francisco, CA, 1994.

  37.     "Careers in human services: Opportunities for Native
     people". Panel presentation. Onkwehonwe: An Educational and
     Career Opportunities Conference, Buffalo, NY, 1994.

  38.     "Native American issues in social work education"
     Diversity Initiative Panel, Council on Social Work Education,
     Annual Program Meeting, Atlanta, GA, 1994.

  39.     "Occupational social work: An overview". North Branch,
     Idaho Chapter, National Association of Social Workers, Moscow,
     ID, 1992.




Invited presentations (universities and organizations):
   1. “Native Americans and social work”. American Indian Day.
      University at Buffalo, Buffalo, NY. 2008.
   2. “Multigenerational Perspectives among Indigenous people in a
      changing world: Native American perspectives” with Iris Hill.
      United Nations Permanent Seventh Forum on Indigenous Issues.
      New York, NY. 2008.
   3. “Health and wellness for Native Americans”. Niagara
      University, Niagara, NY. 2008.
   4. “Native Americans and social work”. Native American Heritage
      Day. University at Buffalo, Buffalo, NY. 2007.
   5. “Native communities and HIV: Understanding our contemporary
      realities”. Welcome to Summer Celebration. Native American
      Community Services of Erie and Niagara Counties. Buffalo, NY.
      2007.
   6. “Cultural differences or pathology? The challenges of
      differential diagnosis” Monsignor Carr Institute. Buffalo,
      NY. 2007.
   7. “Healthy living in two worlds”. UB School of Social Work
      Research Colloquium. Buffalo, NY. 2007
   8. “Healthy living in two worlds: Project update”. National
      Cancer Institute. Bethesda, MD. 2007.
   9. “Cultural Competence in clinical settings”. Monsignor Carr
      Institute. Buffalo, NY. 2006.


                                    12



                                                                  Exhibit 5 - 162
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 199 of 350



10. “An introduction to Native Americans and social work services”
    Daemon College. Buffalo, NY. 2006.
11. “Indigenous peoples in a landscape of risk: Responses of the
    social work community” Forth Permanent Forum on Indigenous
    Peoples, United Nations, New York, NY 2005.
12. "An introduction to contemporary Native Americans". Public
    School 45. Buffalo, NY. 2004.
13. "Centering our nations: Native American women, past, present,
    and future". Gender Matters 3. Institute for Research and
    Education on Women and Gender, State University of New York at
    Buffalo. Buffalo, NY. 2004.
14. "Promoting wellness in Native American communities: Finding a
    balance of mind, body, spirit, and heart". Welcome to Summer
    Celebration. Native American Community Services of Erie and
    Niagara Counties. Buffalo, NY. 2004.
15. "Haudenosaunee: The people of the Longhouse". Public School
    45. Buffalo, NY. 2003.
16. "Contemporary Native American issues". Intercultural
    communication class. State University of New York at Buffalo,
    Buffalo, NY. 2003.
17. "An introduction to Native Americans". Intensive Language
    Institute. State University of New York at Buffalo, Buffalo,
    NY. 2002.
18. "The NASW Code of Ethics and Native American values". Native
    American Community Services of Erie and Niagara Counties.
    Buffalo, NY. 2001.
19. "An introduction to Native Americans". Intensive Language
    Institute. State University of New York at Buffalo, Buffalo,
    NY. 2001.
20. "Culturally competent social work practice with Native
    clients". Practice and Human Behavior in the Social
    Environment classes, University of Alaska, Fairbanks, AK.
    2001.
21. "An introduction to Native Americans". Intensive Language
    Institute. State University of New York at Buffalo, Buffalo,
    NY. 2000.
22. "Commentary on the books Voices of First Nations People: Human
    Service Considerations, and Health and the American Indian".
    American Studies Dept. State University of New York at
    Buffalo, Buffalo, NY. 2000.
23. "An introduction to Native Americans". Intensive Language
    Institute. State University of New York at Buffalo, Buffalo,
    NY. 1999.
24. "The Indian Child Welfare Act: Issues for indigenous women".
    American Studies Dept. State University of New York at
    Buffalo, Buffalo, NY. 1999.
25. "Social work and indigenous people: An overview". D'Youville
    College, Buffalo, NY. 1999.
26. "An introduction to Native Americans". Intensive Language
    Institute. State University of New York at Buffalo, Buffalo,
    NY. 1998.



                                 13



                                                                Exhibit 5 - 163
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 200 of 350



  27. "Indigenous people in a multicultural society: Unique issues
      for human services". Corning campus, State University of New
      York at Buffalo, Corning, NY. 1998.
  28. "Culturally competent helping: Considerations for social
      workers working with Native Americans". State University of
      New York at Brockport, Brockport, NY. 1998.
  29. "Activism in indigenous communities: Considerations for social
      workers". University of Kansas, Lawrence, KS. 1998.
  30. "Humility: An important characteristic of culturally competent
      social work services with Native Americans". University of
      Kansas, Lawrence, KS. 1998.
  31. "Culturally competent helping: Considerations for
      psychologists working with Native Americans". Guest
      presentation in Multicultural Counseling. State University of
      New York at Buffalo, Buffalo, NY. 1998.
  32. "Exploring educational and career options: Choices for Native
      American students". Native American Student Day, State
      University of New York at Buffalo. Buffalo, NY. 1997.
  33. "The Indian Child Welfare Act: Background, content, and
      applications". Guest presentation in Legal Aspects of Child
      Custody, Foster Care, Adoption, and Child Abuse, State
      University of New York at Buffalo. Buffalo, NY. 1997.
  34. "The Journey from education to career path for Native American
      people: A personal example". Erie Community College. Buffalo,
      NY 1997.
  35. "Marginalized people: Qualitative Research Around the
      Disciplines" Panel presentation. Baldy Center lecture series.
      Buffalo, NY 1997.
  36. "Cultural dynamics in the helping process". Veterans
      Administration Medical Center. Buffalo, NY, 1996.
  37. "Native American issues in social work". Native American
      Heritage Celebration, Buffalo State College. Buffalo, NY,
      1996.
  38. "Supportive services in the workplace: A growing trend"
      interview on National Public Radio, Weekend Edition/Morning
      Edition, WBFO, Buffalo, NY, 1994.
  39. "Serving the needs of women and minorities: Has social work
      been responsive?" University of Idaho Women's Center, Moscow,
      ID, 1993.
  40. "Interracial marriages: Perspectives of a grown child".
      University of Idaho, Diversity Week, Moscow, ID, 1992.
  41. "Working with the homeless of New York City: An overview". Psi
      Chi, Psychology Honor Society, University of Idaho, Moscow,
      ID, 1989.
  42. "Social work: A diverse and challenging profession". KUOI,
      Radio interview and call-in show, Moscow, ID, 1989.


Juried presentations:
   1. “Research with Native Americans: Examining the Healthy Living



                                    14



                                                                  Exhibit 5 - 164
   Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 201 of 350



   in Two Worlds Project” Council on Social Work Education Annual
   Program meeting. Philadelphia, PA. 2008.
2. “Wellness promotion for indigenous youth: The Healthy Living
   in Two Worlds Program” 19th World Conference for Social
   Service. Salvador da Bahia, Brazil. 2008.
3. “Research with Native American communities: Issues of ethics,
   funding, and cultural competence”. Council on Social Work
   Education Annual Program meeting. San Francisco, CA. 2007.
4. “Healthy living in two worlds: Promoting wellness among urban
   indigenous youth”. Indigenous Voices in Social Work: Not Lost
   in Translation conference. Waianae, HI. 2007.
5. “Land- An essential resource for Indigenous Peoples: A tale of
   loss and recovery”. 6th annual Permanent Forum on Indigenous
   Issues. United Nations, New York, NY. 2007.
6. “Indigenous Peoples: The Past and Present Struggle for Human
   Rights” with Elaine  Congress. International Federation of
   Social Workers 50th Year Jubilee Conference. Munich, Germany.
   2006.
7. “Indigenous children and families in a landscape of risk:
   Challenges and solutions in realizing the Millennium
   Development Goals” 5th annual Permanent Forum on Indigenous
   Issues. United Nations, New York, NY. 2006.
8. “Indigenous people in a landscape of risk: Socially just social
   work responses” with Elaine Congress. Council on Social Work
   Education Annual Program meeting. Chicago, IL. 2006.
9. “Augmenting multicultural classroom content: Development of a
   virtual Diversity Resource Center” with Janine Hunt-Jackson,
   David Kolker & Kelly Jackson. . Council on Social Work
   Education Annual Program meeting. Chicago, IL. 2006.
10.      “Integrating diversity within a school of social work”
   with Kelly Jackson and David Kolker. New York State Social Work
   Education Association conference. Saratoga Springs, NY. 2005
11.      "Developing an MSW program with a Native American focus"
   with Ken Nakamura and Shaunna McCovey. American Indian Alaska
   Native Social Work Educators' Association. New York, NY. 2005.
12.      "From stereotypes to activism: Incorporating Native
   American content in the classroom". Council on Social Work
   Education Annual Program meeting. New York, NY. 2005.
13.      "Navigating two worlds: Honoring tradition while living as
   urban Native American youth". Council on Social Work Education
   Annual Program meeting. Atlanta, GA. 2003.
14.      "Techniques for integrating Native American content
   throughout the social work curriculum". Council on Social Work
   Education Annual Program meeting. Nashville, TN. 2002.
15.      "Elements of Cultural Competence: Key Issues for Native
   American Clients". National Association of Social Workers
   conference. Baltimore, MD. 2000.
16.      "Working with Native Americans: Promoting equitable
   societies through cultural competence". International
   Federation of Social Workers conference. Montreal, Quebec,
   Canada. 2000.


                                  15



                                                                 Exhibit 5 - 165
   Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 202 of 350



17.      "Achieving social justice through cultural competence:
   Education and Native American helping professionals". Council
   on Social Work Education annual program meeting. New York, NY.
   2000.
18.      "Training culturally competent and safe helping
   professionals: A Native American example". Council on Social
   Work Education annual program meeting. San Francisco, CA. 1999.
19.      "From the four directions: Indian Child Welfare training
   and preservation of the Native family" with Barry J. White.
   National Staff Development and Training Association conference.
   New Orleans, LA. 1998.
20.      "Culturally competent social work and Native Americans:
   What is it? How do we do it? How do we teach for it?". New York
   State Social Work Education Association annual conference.
   Buffalo, NY. 1998.
21.      "Indigenous scholars in the helping professions".
   Association of American Indian and Alaska Native Professors
   annual conference. Haskell Indian Nations University, Lawrence,
   KS. 1998.
22.      "Training culturally competent and safe helping
   professionals: A Maori example". Council on Social Work
   Education, annual program meeting. Orlando, FL, 1998.
23.      "Education for the helping professions: The experiences of
   indigenous people". American Indian Social Work Educators'
   Association annual conference. Orlando, FL, 1998.
24.      "Activism and American Indian issues: Opportunities for
   action and respecting boundaries". Bertha Capen Reynolds
   Society National Conference. St. Louis, MO, 1997.
25.      "Addressing the needs of Native American communities: A
   Northeastern example". Council on Social Work Education, annual
   program meeting. Chicago IL, 1997.
26.      "Native Americans, Maori, and the helping professions:
   Issues of cultural competence and cultural safety". National
   Association of Social Workers, annual meeting of the
   profession. Cleveland OH, 1996.
27.      "Relatives across the Bering Strait: American Indian
   identity issues" with Maria Yellow Horse Brave Heart.
   Association of Asian American Studies Joint Regional
   Conference. Honolulu, HI, 1996.
28.      "Jewish content and the multi-cultural curriculum" with
   Howard Doueck and Marvin Bloom. Annual Program Meeting, Council
   on Social Work Education. Washington, D.C., 1996.

29.     "The challenges of research in Native communities:
   Incorporating principles of cultural competence". Annual
   Program Meeting, Council on Social Work Education. Washington,
   D.C., 1996.
30.     "Incongruence in definitions of self and identity among
   American Indians" with Maria Brave Heart-Jordan. Ethnicity and
   Multiethnicity: Constructing and Deconstructing Identity.
   Brigham Young University, HI, 1995.



                                  16



                                                                 Exhibit 5 - 166
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 203 of 350



  31.     "Models of American Indian identity: Implications for
     teaching social work practice" with Maria Brave Heart-Jordan.
     Annual Program Meeting, Council on Social Work Education, San
     Diego, CA, 1995.
  32.     "Bicultural competence: Enhancing the health status of
     Native American adolescents". National Association of Social
     Workers annual meeting of the profession, Orlando, FL, 1993.
  33.     "Overcoming stereotyping and discrimination: Empowering
     students to empower communities". Council on Social Work
     Education, Annual Program Meeting, Kansas City, MO, 1992.


Workshops:
   1. “Exploring cultural dynamics: Issues with clients and
      colleagues”. Erie County Medical Center. Buffalo, NY 2008.

  2. “Providing culturally competent services”. Erie County
     Department of Social Services. Buffalo, NY. 2008.

  3. “Striving for Culturally Competent Services: Steps for
     Transforming your Services and your Organization”. UB School of
     Social Work Continuing Education. Buffalo, NY 2007

  4. “Incorporating diversity issues in the classroom”. UB School of
     Social Work training for adjuncts. Buffalo, NY June 2007.

  5. “Developing a diversity self-awareness: Supervisory issues of
     culture, race, class, gender, and sexual orientation". Erie
     County Department of Social Services. Buffalo, NY, Jan. 2007.

  6. "Providing culturally competent services". Erie County
     Department of Social Services. Buffalo, NY, June 2006.

  7. “Developing a Diversity Self-awareness: Supervisory issues of
     culture, race, class, gender, and sexual orientation". Erie
     County Department of Social Services. Buffalo, NY, March 2006.

  8. "Providing culturally competent services". Erie County
     Department of Social Services. Buffalo, NY, Aug. 2005.

  9. “Cultural Competence with Elders” National Association of
     Social Workers. Buffalo, NY, May, 2005.

  10.     "Providing culturally competent services". Chautauqua
     County Department of Social Services. Dunkirk, NY, Sept. 2004.

  11.      "Providing culturally competent services". Chautauqua
     County Department of Social Services. Jamestown, NY, Sept.
     2004.



                                    17



                                                                  Exhibit 5 - 167
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 204 of 350



12.     "Indigenous people in a multicultural society: Unique
   issues for human services". National Association of Social
   Workers, Alaska chapter, Fairbanks, AK, April, 2001.

13.     "The dynamics of ethnicity". Continuing Education
   Workshop, State University of New York at Buffalo, Buffalo, NY,
   August 2000

14.      "Integrating cultural issues into the helping process".
   Transitional Services staff training. Buffalo, NY, October
   1999.

15.      "Integrating cultural issues into the helping process".
   Transitional Services staff training. Buffalo, NY, October
   1999.

16.     "The dynamics of ethnicity". Continuing Education
   Workshop, State University of New York at Buffalo, Buffalo, NY,
   August 1999

17.     "The dynamics of ethnicity". Continuing Education
   Workshop, State University of New York at Buffalo, Buffalo, NY,
   July 1999

18.     "The dynamics of ethnicity". Continuing Education
   Workshop, State University of New York at Buffalo, Buffalo, NY,
   June 1997

19.     "The dynamics of ethnicity". Continuing Education
   Workshop, State University of New York at Buffalo, Buffalo, NY,
   September 1997

20.     "The dynamics of ethnicity". Continuing Education
   Workshop, State University of New York at Buffalo, Buffalo, NY,
   June 1997

21.     "The dynamics of ethnicity". Continuing Education
   Workshop, State University of New York at Buffalo, Buffalo, NY,
   May 1997

22.    "Integrating Native American content into the curriculum:
   Preparing students for culturally competent practice". Faculty
  Development Institute, Annual Program Meeting, Council on
  Social Work Education. Washington, D.C., 1996.

23.     "Cultural diversity in the social work curriculum: An
   American Indian example" with G. Michael Jacobsen. Faculty
   Development Institute, Annual Program Meeting, Council on
   Social Work Education, San Diego, CA, 1995.

24.    “Crossing boundaries: Culturally competent human services



                                 18



                                                                Exhibit 5 - 168
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 205 of 350



     for Native people". Continuing Education Workshop, State
     University of New York at Buffalo, Buffalo, NY, 1994.




                                TEACHING

Courses taught, University at Buffalo School of Social Work:
Interventions I, Interventions skill lab, Interventions II,
Multicultural Issues in Social Work, Social Work with Native
Americans, Cross Cultural Social Work: Interventions with Native
Americans and New Immigrants, and Diversity and Oppression,
Responding to refugees and immigrants. (All masters level).
Courses taught, George Warren Brown School of Social Work:
Health and wellness in Native American communities (masters level).
Courses co-taught, University of Waikato Psychology Department:
Culture, Ethnicity, and Self Development (undergraduate), Maori
Development and Psychology (undergraduate), and Maori Development
and Psychology (masters level).

Courses taught, Univ. of Idaho Dept. of Sociology & Anthropology
Introduction to Social Services, Social Welfare Policy, Human
Behavior in the Social Environment, Child Welfare, Social Group
Work, Cross Cultural Factors in Social Work, Social Work Methods,
Field Seminar and Alternatives to Violence. (All undergraduate
level).




Dissertation & graduate student advising:

Member,    Dissertation Committee, Diane McEachern             2008-Present
           Educational Studies, Lesley University

Chair,     Dissertation Committee, Warren Skye
           (School of Social Work; SUNY, Buffalo)              2000-Present

Advisor,   Council on Onkwehonwe Graduate Students
           (SUNY, Buffalo)                                     2003-Present

Chair,     Dissertation Committee, Barb General




                                     19



                                                                   Exhibit 5 - 169
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 206 of 350



           (School of Social Work; SUNY, Buffalo)              2007-Present

Member,    Dissertation Committee, Michael Hart               2007
           (School of Social Work, University of Manitoba)PhD 2007

Chair,     Dissertation Committee, Kelly Jackson               2003-2007
           (School of Social Work; SUNY, Buffalo)              PhD 2007

Chair,     Dissertation Committee, Rodney Haring               2003-2007
           (School of Social Work; SUNY, Buffalo)              PhD 2007

Chair,     Dissertation Committee, Janine Hunt-Jackson         2001-2007
           (School of Social Work; SUNY, Buffalo)              PhD 2007

Member,    Dissertation Committee, Barb General

           (School of Social Work; SUNY, Buffalo)              2006-2007

Member,    Dissertation Committee, John Whyte            2004-2005
           (School of Social Work, University of Melbourne) PhD 2005

Member,    Dissertation Committee, Peter Renkin                         2005-
2006
           (School of Social Work, University of Melbourne) PhD 2006

Chair,     Dissertation Committee, Linda Schlichting-Ray 2000-2005
           (School of Social Work; SUNY, Buffalo)           PhD 2005

Advisor,   Barbara General                                     2004

Advisor,   Rodney Haring
           (School of Social Work; SUNY, Buffalo)              2002

Advisor,   Steven Osterstrom
           (School of Social Work; SUNY, Buffalo)              2000-2003

Member,    Dissertation Committee, Kristina Ackley             1999-2000
           (American Studies; SUNY, Buffalo)                       PhD 2005

Advisor,   Janine Hunt
           (School of Social Work; SUNY, Buffalo)              1998-2001

Member,    Dissertation Committee, Linda Schlichting-Ray
           (School of Social Work; SUNY, Buffalo)        1998-2000

Member,    Dissertation Committee, Maryann Diebel Brown
           (School of Social Work; SUNY, Buffalo)              1998-2000

Member,    Dissertation Committee, Pat Merle                   1999-2000
           (School of Social Work; Columbia University)          PhD 2000



                                     20



                                                                   Exhibit 5 - 170
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 207 of 350




Key informant, Cheryl Stampley
          (School of Social Work; Loyola University)             1998-1999

Chair,       Dissertation Committee, Roselle Scaggs
             (School of Social Work; SUNY, Buffalo)              1997-1999

Advisor,     Marsha Zornick
             (School of Social Work; SUNY, Buffalo)              1997-1999

Member,      Dissertation Committee, Kevin Blair                          1994-
1995
             (School of Education; SUNY, Buffalo)                         PhD
1995

Member,      Thesis Committee "Disintegration and                1989-1992
             Renewal in the Native American Novel"               MA 1992
             (School of Education; University of Idaho)


                     GRANTS/FELLOWSHIP SUPPORT
Funded:
Institute for Research and Education on Women and Gender. $700.
2006.
D. Elze, L. Bay-Cheng & H. Weaver Investigators (in alphabetical
order).
“Out of the Mouths of Babes”

National Cancer Institute. $157,000.                    2005-2007
Principle Investigator.
"Healthy Living in Two Worlds: Strengthening cultural connections
for wellness in urban Native American youth".

Institute for Research and Education on Women and Gender. $800.2005
Principle Investigator.
Presentation for Gender Week at UB: “Social Work a male dominated,
female majority profession.

National Association of Social Workers, New York State Chapter.
$1000.                                                        2005
Principle Investigator.
"Strengthening Latino Content in the Social Work Curriculum”

Wendt Foundation. $10,000.                                    1999
Principle Investigator.
"Assessing trauma, torture, and mental health sequelae in Sri Lankan
refugees".

Center for Development of Human Services. $1500.                          1999



                                       21



                                                                     Exhibit 5 - 171
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 208 of 350



Principle Investigator
“Cultural competency steering committee”.

Baldy Center for Law and Social Policy. $3050.                1999
Principle Investigator.
"Refugees seeking legal status: Factors associated with successful
asylum claims".

University at Buffalo, Center Chapter, Professional Development
Quality of Life Committee. $1000.                             1998
Principle Investigator.
“Professional development through conference participation and
travel in the Middle East”.

Center for Development of Human Services. $1500.              1998
Principle Investigator.
“Integrating diversity content into human services curricula”.

Baldy Center for Law and Social Policy. $2400.                         1998
Principle Investigator.
“Refugees and legal status: The importance of telling their
stories”.

Baldy Center for Law and Social Policy. $500.                          1997
Principle Investigator.
“Cultural safety and the helping professions”.

Center for Development of Human Services. $1500.              1997
Principle Investigator.
“Integrating diversity content into human services curricula”.

Center for Development of Human Services. $1500.              1996.
Principle Investigator.
“Indigenous people in a multicultural society: Unique issues for
human services”.
Under review:
National Cancer Institute
Principle Investigator.
“Healthy living in two worlds: A prevention initiative for urban
Native youth” $275,000 (direct costs).


                             PUBLICATIONS:

Articles in refereed journals:

  1. Weaver, H.N. & Congress, E.P. (In press). Indigenous people in
     a landscape of risk: Socially just social work responses.
     Journal of Ethnic and Cultural Diversity.



                                    22



                                                                  Exhibit 5 - 172
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 209 of 350




2. Weaver, H.N. (In press). The colonial context of violence:
   Reflections on violence in the lives of Native American women.
   Journal of Interpersonal Violence, 24(9).

3. Weaver, H.N.(In press). Native Americans and cancer risks:
   Moving toward multifaceted solutions. Journal of Health and
   Social Policy.


4. Weaver, H.N. (In press). Culturally competent counseling:
   Providing effective services for Native American clients.
   Journal of Cultural Diversity: An Interdisciplinary Journal.

5. Weaver, H.N. (2008). A boiling pot of animosity or an alliance
   of kindred spirits? Exploring connections between Native and
   African Americans. Journal of Sociology and Social Welfare,
   35(4), 115-132.

6. Weaver, H.N. (2005). Re-examining what we think we know: A
   lesson learned from Tamil refugees. Affilia, 20, 238-245.

7. Weaver, H.N. (2004). The elements of cultural competence:
   Applications with Native American clients. Journal of Ethnic
   and Cultural Diversity in Social Work, 13(1), 19-35.

8. Weaver, H.N., Hunt-Jackson, J., & Burns, B.J. (2003). Asylum-
   seekers along the U.S.-Canada Border: Challenges of a
   Vulnerable Population. Journal of Immigrant and Refugee
   Services, 1(3/4), 81-98.

9. Weaver, H.N. (2002). Perspectives on Wellness: Journeys on the
   Red Road. Journal of Sociology and Social Welfare, 29(1), 5-15.

10.     Weaver, H.N. (2001). Indigenous identity: What is it and
   who really has it?. American Indian Quarterly, 25(2), 240-255.

11.     Weaver, H.N. (2001). Indigenous nurses and professional
   education: Friends or foes? Journal of Nursing Education,
   40(6), 1-7.

12.     Weaver, H.N. & Burns, B.J. (2001). "I shout with fear at
   night": Understanding the traumatic experiences of refugees.
   Journal of Social Work, 1(2), 147-164.

13.     Weaver, H.N. (2000). The professional training of Native
   American psychologists: A comfortable fit or more cultural
   loss? Transformations, 11(1), 17-29.

14.     Weaver, H.N. (2000). Balancing culture and professional
   education: American Indians/Alaska Natives and the helping



                                 23



                                                                Exhibit 5 - 173
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 210 of 350



  professions. Journal of American Indian Education, 39(3), 1-18.

15.     Weaver, H.N. (2000). Culture and professional education:
   The experiences of Native American social workers. Journal of
   Social Work Education, 36(3), 415-428.

16.     Weaver, H.N. (2000). Activism and American Indian issues:
   Opportunities and roles for social workers. Journal of
   Progressive Human Services, 11(1), 3-22.

17.     Weaver, H.N. (1999). Transcultural nursing with Native
   Americans: Critical knowledge, skills, and attitudes. Journal
   of Transcultural Nursing, 10(3), 197-202.

18.     Weaver, H.N. (1999). Assessing the needs of Native
   American communities: A Northeastern example. Evaluation and
   Program Planning: An International Journal, 22(2), 155-161.

19.     Weaver, H.N. & White, B.J. (1999). Protecting the future
   of indigenous children and nations: An examination of the
   Indian Child Welfare Act. Journal of Health and Social Policy.
   10(4), 35-50.

20.     Weaver, H.N. (1999). Indigenous people and the social work
   profession: Defining culturally competent services. Social
   Work, 44(3), 217-225.

21.     Weaver, H.N. (1999). Through indigenous eyes: A Native
   American perspective on the HIV epidemic. Health and Social
   Work 24(1), 27-34.

22.     Weaver, H.N. (1999). Voices of First Nations people: An
   introduction. Journal of Human Behavior in the Social
   Environment, 2(1/2), 1-3.

23.     Weaver, H.N. & Yellow Horse Brave Heart, M. (1999).
   Examining two facets of American Indian identity: Exposure to
   other cultures and the influence of historical trauma. Journal
   of Human Behavior in the Social Environment, 2(1/2), 19-33.

24.     Weaver, H.N. (1999). Health concerns for Native American
   youth: A culturally grounded approach to health promotion.
   Journal of Human Behavior in the Social Environment, 2(1/2),
   127-143.

25.     Weaver, H.N. (1998). Teaching cultural competence:
   Application of experiential learning techniques. Journal of
   Teaching in Social Work, 17(1/2), 65-79.

26.     Weaver, H.N. (1998). Indigenous people in a multicultural
   society: Unique issues for human services. Social Work, 43(3),



                                 24



                                                                Exhibit 5 - 174
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 211 of 350



     203-211.

  27.     Weaver, H.N. (1997). Which canoe are you in? A view from a
     First Nations person. Reflections: Narratives of Professional
     Helping. 4(3), 12-17.

  28.     Weaver, H.N. (1997). The challenges of research in Native
     American communities: Incorporating principles of cultural
     competence. Journal of Social Service Research, 23(2), 1-15.

  29.     Weaver, H.N. (1997). Training culturally competent social
     workers: What students should know about Native people. Journal
     of Teaching in Social Work, 15(1/2), 97-112.

  30.     Weaver, H.N. & White, B.J. (1997). The Native American
     family circle: Roots of resiliency. Journal of Family Social
     Work, 2(1), 67-79.

  31.     Weaver, H.N. (1996). Social work with American Indian
     youth using the orthogonal model of cultural identification.
     Families in Society: The Journal of Contemporary Human
     Services. 77(2), 98-107.

  32.     Weaver, H.N. & Wodarski, J.S. (1995). Cultural issues in
     crisis intervention: Guidelines for culturally competent
     practice. Family Therapy, 22(3), 213-223.

  33.     Weaver, H.N. (1992). African Americans and social work: An
     overview of the Antebellum through Progressive eras. Journal of
     Multicultural Social Work, 2(4), 91-102.

Articles in referred journals (under review):
Weaver, H.N. (Under review). The Healthy Living in Two Worlds
project: An inclusive model of curriculum development.

Weaver, H.N. & Jackson, K.F. (Under review). Cancer Risks and Native
Americans: The Healthy Living in Two Worlds Study.

Weaver, H.N. & Jackson, K.F. (Under review). Healthy Living in Two
Worlds: Testing a Wellness Curriculum for Urban Native Youth.

Weaver, H. N. (Under review). Between a rock and a hard place:
Documenting the traumatic experiences of Tamil refugees.

Weaver, H.N. (Under review). Serving multicultural elders:
Recommendations for helping professionals.

Weaver, H.N. (Under review). From stereotypes to activism:
Incorporating Native American content in the classroom.



                                     25



                                                                   Exhibit 5 - 175
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 212 of 350



Weaver, H.N. (Under review). Developing a culturally appropriate
assessment tool: Reflections on process considerations.

Weaver, H.N. (Under review). In the world but not of it: An
indigenous woman's journey through Anglo educational processes.


Books
Weaver, H.N. (2005). Explorations in Cultural Competence: Journeys
to the Four Directions. Brooks-Cole Publishing. 306 pages.

Weaver, H.N. (ed.) (1999). Voices of First Nations People: Human
Services Considerations. New York: Haworth Press. (Published
simultaneously as Journal of Human Behavior in the Social
Environment, 2(1/2)). 188 pages.
Day, P. & Weaver H.N. (ed.) (1999). Health and the American Indian.
New York: Haworth Press. (Published simultaneously as Journal of
Health and Social Policy, 10(4). 88 pages.




Book chapters
   1. Weaver, H.N., (In press). Evidenced-based Social Work Practice
      with Native Americans. In D.F. Harrison, J.S. Wodarski, & B.A.
      Thyer, (eds.). Human Diversity and Social Work Practice: An
      Evidence-based Approach. Springfield. IL: Charles C. Thomas,
      publisher.

  2. Weaver, H.N., (In press). Evidenced-based Social Work Practice
     with Latinos. In D.F. Harrison, J.S. Wodarski, & B.A. Thyer,
     (eds.). Human Diversity and Social Work Practice: An Evidence-
     based Approach. Springfield. IL: Charles C. Thomas, publisher.

  3. Weaver, H.N. (2008). Striving for cultural competence: Moving
     beyond potential and transforming the helping professions. In
     R.H. Dana & J.R. Allen (Eds.). International and Cultural
     Psychology: Cultural Competency Training in a Global Society.
     Springer. 139-162

  4. Weaver, H.N. (2008). “Indigenous Social Work in the United
     States: Reflections on Indian Tacos, Trojan Horses, and
     Canoes filled with Indigenous Revolutionaries”. In J. Coates
     (ed.) Indigenous Social Work Practice.

  5. Weaver, H.N. (2008). Native Americans: Overview. InthT. Mizrahi
     & L. Davis, (Eds.). Encyclopedia of Social Work, 20 Edition,


                                    26



                                                                  Exhibit 5 - 176
   Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 213 of 350



   295-299.

6. Weaver, H.N. (2007). Seeking a balance: Perspectives of a
   Lakota woman in social work academia. In H. F.O. Vakalahi,
   S.H. Starks, & C.O. Hendricks (eds.), Women of Color as Social
   Work Educators: Strengths and Survival. Council on Social Work
   Education Press.

7. Weaver, H.N. (2006). Cultural competence with First Nations
   peoples. In D. Lum (ed.) Culturally Competent Practice: A
   Framework for Understanding Diverse Groups and Justice Issues,
   3rd edition. Pacific Grove, CA: Brooks/Cole. (Update of 2003
   chapter). 254-275.

8. Weaver, H.N. (2006). “Social work through an indigenous lens:
   Reflections on the state of our profession”. In N. Hall (ed.)
   Social Work: Making a World of Difference:  Social Work Around
   the World IV in the year of IFSW’s 50th Jubilee. Berne,
   Switzerland: International Federation of Social Workers and
   Fafo. 37-51.

9. Weaver, H.N. (2005). First Nations Peoples. In K.L. Guadalupe
   and D. Lum (eds.), Multidimensional Contextual Practice:
   Diversity and Transcendence. Belmont, CA: Brooks/Cole
   Publishing. 287-307.

10. Weaver, H.N. (2003). Family Preservation with American Indian
    Children and Families. In E. Gonzalez-Santin & T. Perry,
    Understanding the Cultural Context: Working with American
    Indian Children and Families. Arizona State University Office
    of American Indian Projects.

11. Weaver, H.N. (2003). Cultural competence with First Nations
    peoples. In D. Lum (ed.) Culturally Competent Practice: A
    Framework for Understanding Diverse Groups and Justice Issues.
    Pacific Grove, CA: Brooks/Cole, 197-216.

12. Weaver, H.N. (2001). Native Americans and substance abuse. In
    S.L.A. Straussner (ed.), Ethnocultural Factors in Substance
    Abuse Treatment. New York: Guilford Press. 77-96.

13. Weaver, H.N. (2001). Organization and community assessment
    skills with First Nations people. In R. Fong & S. Furuto
    (eds.), Culturally Competent Practice: Skills, Interventions,
    and Evaluations. Boston: Allyn and Bacon. 178-195.

14. Weaver, H.N. & White, B.J. (1999). Protecting the future of
    indigenous children and nations: An examination of the Indian
    Child Welfare Act. In P.A. Day & H.N. Weaver (eds.). Health
    and the American Indian. New York: Haworth Press. (Published
    simultaneously as Journal of Health and Social Policy. 10(4),


                                  27



                                                                 Exhibit 5 - 177
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 214 of 350



     35-50).

  15. Weaver, H.N. (1999). Indigenous people in a multicultural
      society: Unique issues for human services. In P.L. Ewalt, E.M.
      Freeman, A.E. Fortune, D.L. Poole, & S.L. Witkin (eds.).
      Multicultural Issues in Social Work. Washington, D.C.: NASW
      Press. 85-95. (Reprinted from Social Work, 43(3), 203-211.

  16. Weaver, H.N. (1999). Voices of First Nations people: An
      introduction. In Voices of First Nations People: Human
      Services Considerations. H.N. Weaver, (ed.). New York: Haworth
      Press. 1-3. (Published simultaneously as an introduction to
      Journal of Human Behavior in the Social Environment, 2(1/2).

  17. Weaver, H.N. & Yellow Horse Brave Heart, M. (1999). Examining
      two facets of American Indian identity: Exposure to other
      cultures and the influence of historical trauma. In Voices of
      First Nations People: Human Services Considerations. H.N.
      Weaver, (ed.). New York: Haworth Press. 19-33. (Published
      simultaneously as an article in Journal of Human Behavior in
      the Social Environment, 2(1/2)).

  18. Weaver, H.N. (1999). Health concerns for Native American
      youth: A culturally grounded approach to health promotion. In
      Voices of First Nations People: Human Services Considerations.
      H.N. Weaver, (ed.). New York: Haworth Press. 127-143.
      (Published simultaneously as an article in Journal of Human
      Behavior in the Social Environment, 2(1/2)).

  19. Weaver, H.N. & White, B.J. (1997). The Native American family
      circle: Roots of resiliency. In Cross-Cultural Practice with
      Couples and Families. P.M. Brown & J.S. Shalett, (eds.). New
      York: Haworth Press. 67-79. (Published simultaneously as an
      article in Journal of Family Social Work, 2(1)).

  20. Weaver, H.N. & Wodarski, J.S. (1996). Social work practice
      with Latinos. In Cultural Diversity and Social Work Practice.
      D.F. Harrison, J.S. Wodarski, & B.A. Thyer, (eds.).
      Springfield. IL: Charles C. Thomas, publisher. 52-86.

Book chapters (under review):
Weaver, H.N. & Congress, E. (Under review). The On-going Impact of
Colonization: Manmade Trauma and Native Americans. In International
Handbook of Emotional Healing.

Weaver, H.N. (Under review). Native Americans: Overview. In Oxford
Bibliography Online: Social Work.

Weaver, H.N. (Under review). A cruel and surreal result:
Restrictions on indigenous spirituality in the land of the free. In



                                    28



                                                                  Exhibit 5 - 178
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 215 of 350



J. Schiele (ed.), Social Welfare Policy: Regulation and Resistance
among People of Color.

Weaver, H.N. (Under review). Diversity and social change: Race,
gender, ethnicity, and class. In F. Rivera & J. Erlich (eds.), The
Helping Profession: Social Work and Social Welfare.

Conference Proceedings:
Weaver, H.N. (2008). Spirituality in cross-cultural  contexts:
Implications for practice and research. 3rd North American conference
on Spirituality and Social Work. Fredricton, New Brunswick, Canada.


Weaver, H.N. (2003). Mitakuye oyasin: Perspectives from the American
Indian/Alaska NativethSocial th
                             Work Educators' Association. R.W.
Rodenhiser (ed.). 34 and 35 annual conference of the New York
State Social Work Education Association.

Weaver, H.N. (in press). Multigenerational perspectives among
Indigenous Peoples in a changing world: Native American Perspectives
(with Iris Hill).United Nations NGO Committee on Aging.
Reports/Curricula:
Weaver, H.N. (2001). Declaration in a Habeas Corpus petition.
California Supreme Court.

Weaver, H.N. (2000). Critical settings in American Indian
communities: Community. Haskell Indian Nations University and the
Bureau of Indian Affairs.

Weaver, H.N. (1997) Assessing the Needs of the Urban Native American
Community: Erie and Niagara Counties, NY. Buffalo NY: Native
American Community Services of Erie and Niagara Counties.


Book reviews
Weaver, H.N. (2006). Culturally Competent Public Child Welfare. In
Children and Youth Services Review, 28(1), 103-104.

Weaver, H.N. (1995). Bread and Spirit: Therapy with the New Poor;
Diversity of Race, Culture, and Values. In Families in Society: The
Journal of Contemporary Human Services. 76(9), 579-580.

Weaver, H.N. (1995). Work and Well-being: The Occupational Social
Work Advantage. In Families in Society: The Journal of Contemporary
Human Services, 76(4), 260-262.

Weaver, H.N. (1993). Developing Cross Cultural Competence: A Guide
for Working with Young Children and their Families. In Families in



                                    29



                                                                  Exhibit 5 - 179
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 216 of 350




    Society: The Journal of Contemporary Human Services, 74(5), 317-318 .




                                      30




                                                                     Exhibit 5 - 180
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 217 of 350




                       EXHIBITB




                                                              Exhibit 5 - 181
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 218 of 350




                                U.S.   v. Lezmond Mitchell
               DOCUMENT INDEX FOR HILARY WEAVER, D.S.W.
          1.    Family Tree (prepared by FPD-LA}
          LEZMOND MITCHELL- CLIENT
          2.    Vital Records
                a.   Birth Certificate, 9/17/1981
                b.   Tribal Afliliation-1/4 Navajo Indian Blood, 3/23/1984
          3.     Medical Records
                a.   Auto Accident, 10/9/1999
                b.   Edward Fields, Ph.D., 1998-1999
                c.   Red Mesa High School
          4.    School Records
                a.   Sanders Elementary School, Sanders, Arizona (Grades K-2)
                b.   Thomas McCarthy Catholic School, Hanford, CA (Gr!tdes 1-2)
                c.   Avenal Elementary School, Avenal, California(Grades 2)
                d.   Round Rock Elementary School, Teec Nos Pos, Arizona
                     (Grades 3-5)
                e.   Red Mesa Jr. High School, Teec,Nos Pos, Arizona (Grades7-8)
                f.   Red Mesa High School, Teec Nos Pos, Arizona (Grades 9~1J}
                g.   Rough Rock High School, Rough Rock, Arizona (Grade 11)
                h.   Rough Rock Community School, Chinle, Arizona (~de 1i)
                1.   Disciplinary and Absentee Records
          5.    Employment Records
                a.   Levy Restaurants (Bank One Ballpark, Phoenix, AZ), 7/2001-
                     8/2001

                                             1




                                                                                Exhibit 5 - 182
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 219 of 350




          6.     Court Records
                 a.   Trial Court Judgment, Chinle, Arizona, l l /7 /200 I
                 b.   Arrest Warrant, Phoenix, AZ, 11/23/2001
                 c.   Superseding Indictment, U.S. v. Mitchell, CR 01-1062-PCT-
                      MHM, D. Ariz., 7/2/2002
          7.     Miscellaneous
                 a.   Photographs
          SHERRY LANE MITCHELL -CLIENT'S BffiTH MOTHER
          8.     Vital Records
                 a.   Birth Certificate, 5/27/1958
                 b.   Dept. of Interior/BIA and Tribal Enrollment Records
          9.     School Records
                 a.   Cherokee High School, Cherokee, NC, 1971-76
                 b.   Dine Community College, Tsaile, AZ, 1978-1981
                 c.   Northern Arizona University, Flagstaff, AZ, 1978-1983
                 d.   Northland Pioneer College, Holbrook, AZ, 1978-79; 1984;
                      1987
          I 0.   Medical Records
                 a.   Birth Records ofLezmond Mitchell, Tsaile, AZ, 9/1981
                 b.   Tuba City Indian Medical Center, Tuba City, AZ, 1964; 1977
                 c.   R.M. Christian Hospital, Gallup, NM, 6/2000;. 2/2009
                 d.   Flagstaff Medical Center, Flagstaff, AZ, 2/2009




                                            2




                                                                                Exhibit 5 - 183
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 220 of 350




          11.   Court Records
                a.   Mitchell v. Hemil, Orange Co. Superior Court Case No. 40-21-
                     32, Child Support Records (Orange County, California), 1984
                b.   Guardianship Records re Lezmond Mitchell, 12/1987; 9/1998
          12.   Miscellaneous
                a.   Photographs
          FOSTER LEZMOND HEMIL - CLIENT'S BIRTH FATHER
          13.   Vital Records
                a.   Death Certificate, 12/1/2002
                b.   Medical Records-Armer Ishoda Memorial Hospital, Marshall
                     Islands, 1985-2002
          14.   School Records
                a.   Dine College, Tsaile, AZ., 1979-1980
                b.   Marshall Islands High School, 1974-1979
          15.   Employment Records
                a.   Verification letter re employment; Majuro; Marshall Islands,
                     MH, 4/21/2009
          16.   Court Records
                a.   Child Support, 1984 (see child support records under Sheny
                     Mitchell)
                b.   Sexual Battery Case, CA v. Hemil, Orange Co. Superior Court
                     CaseNo.C51741, 1983
                c.   DWI (Administrative Record Only), CA v. Hemil, Orange Co.
                     Superior Court Case No. 84CS03093, 1984



                                          3




                                                                                Exhibit 5 - 184
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 221 of 350




          17.   Penalty Phase Testimony, U.S. v. Mitchell, CR 01-1062-PCT-
                MHM, D. Ariz.
                a.   Bobbi Jo Mitchell, 5/9/2003 Deposition
                b.   Robert Roessel, 5/14/2003 (RT3788-3819)
                C.   Ruth Roessel, 5/14/2003 (RT 3820-30)
                d.   Auska Mitchell, 5/15/2003 (RT 3887-3900)
                e.   Marty Conrad, 5/15/2003 (RT 3900-08)
                f.   John Fontes, 5/15/2003 (RT 3909-22)
                g.   Lorenzo Reed, 5/15/2003 (RT 3926-35)
                h.   Sonja Halsey, 5/15/2003 (RT 3936-48)
                I.   Tammy Sebahe, 5/15/2003 (RT 3950-57)
          GEORGE MITCHELL - CLIENT'S MATERNAL GRANDFAfflf}R
          18.   Vital Records
                a.   Affidavit of Birth, 3/2/1923
                b.   Marriage Certificate, 12/9/1956
                C.   Death Certificate, 1/3/2004
                d.   Affidavit of Birth, George's Mother, 1883
                e.   Census and Navajo Profile, 9/3/1973
          19.   Miscellaneous
                a.   Guardianship Records re Lezmond
                b.   George Mitchell Memorial Tribute & Obituary, 6/1 1/2005




                                          4




                                                                               Exhibit 5 - 185
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 222 of 350




          BOBBI JO MITCHELL- CLIENT'S MATERNAL GRANDMOTHER
          20.   Vital Records
                a.   Birth Certificate, 1/5/1942
                b.   Marriage Certificate, 12/9/1956
                c.   Death Certificate, 5/20/2005
                d.   Census & Navajo Profile, 9/3/1973
                e.   Death Certificate of Jessie Erwin (Bobbi Jo's Father), 4/6/1957
          21.   Medical Records
                a    Lovelace Health Systems, Albuquerque, NM, 1975-1985
                b.   Mission St. Joseph's, Asheville, NC, l 976
                c.   High Desert Medical, Lancaster, CA, 2000-2001
          22.   EmploymentRecords
                a.   Dos Palos, Dos Palos, CA, School District, l 996- l 998
                b.   Curriculum Vitae of Bobbi Jo Mitchell, 1971-1998
          23.   Court Records
                a.   Report of Theft, L.A. Co. Sheriffs Dept., 6/26/2001
                b.   Parents' Divorce Records, Mary D. Erwin v. Jessie Carl Erwin,
                     Cowley Co. KS, Case No. 26992 ,4/25/1948
          24.   Miscellaneous
                a.   Photographs
                b.   Guardianship Records re Lezmond Mitchell, 1987, 1998
                c.   Memorial Tribute from "The Bagpiper," the Erwin Family
                     newsletter




                                          5




                                                                                Exhibit 5 - 186
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 223 of 350




          AUSKA MITCHELL - CLIENT'S MATERNAL UNCLE
          25.   Vital Records
                a.   Census and Navajo Profile, 9/3/1971
          26.   School Records
                a    Monument Valley High School, Kayenta, AZ, 1981-85
          27. - Medical Records
                a.   Tuba City Indian Medical Center, Tuba City, AZ, 1985-1995
                b.   Chinle Health Care Facility, Chinle, AZ, 1986'-1994
                c.   Northern Navajo Medical Center, Shiprock, NM, 8/2003
          28.   Miscellaneous
                a.   Photographs
          THE HEMILS - CLIENT'S PATERNAL FAMILY
          29.   a.   Foster Hemil's Marshall Island Children
          THE ERWINS - CLIENT'S MATERNAL GRANDMOTHER'S
          :fAMILY
          30.   Biily Don Erwin - Client's Great-Uncle
                a    Birth Certificate, 10/5/1931
                b.   Death Certificate, 5/17/2002
          31.   Jimmy Dean Erwin - Client's Great-Uncle
                a    Birth Certificate, 6/2/1938
                b.   Military Form DD214, 6/8/1968
          32.   Julia Olive Erwin - Client's Great-Aunt
                a.   Birth Certificate, 9/7/1944




                                           6




                                                                            Exhibit 5 - 187
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 224 of 350




          33.   Erwin Family
                a    Family History
                b.   Sir William de Irwyn
                C.   Photographs
          34.   Trading Post Robbery
                a.   Shiprock Dist. Police Dept. Crime Report, 10-31-2001
                b.   FBI Report, 1-10-2002
          UNITED STATES v. LEZMOND MITCHELL, No. CR-01-1062-PCT-
         . MHM

          35.   Murder Book
                a.   Excerpt from Ninth Circuit Opinion-U.S. v. Mitchell,
                     No. 03-99010 (2007)
                b.   Co-Defendant/Conviction and Sentence Chart
          36.   Privileged and/or Work Prodcut From Trial Counsel's Files:
                Filed Under Seal
                a    Fields, Edward- Interview 04-16-2006
                b.   Morenz, Dr. Barry - Report 03-03-2003
                c.   Ockenfels, Vera - Social History l l-2-2003
          OTHER MISCELLANEOUS FAMILY RECORDS
          37.   a.   Shirlene Moses - Navajo Nation Court Records
                b.   Foster Hemil, Jr. Death Certificate




                                            7




                                                                             Exhibit 5 - 188
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 225 of 350




          DECLARATIONS AND REPORTS RE LEZMOND MITCHELL
          38.   Lay, Family and Witness Declarations
                a.     Clah, Sherwin, J 0-24-2009
                b.     Clinton, Kevin Eugene, 05-14-2009
                C.     Comb, Randall, 08-14-2009
                d.     Coronado, Mary, 05-15-2009
                e.     Deluca, Eric, 06-04-2009
                f.     Dunn, Karin, 05-14-2009
                g.     Escalante, Rene, 05-15-2009
                h.     Fontes, John, 06-05-2009
                i.     George, Padrian, 05-20-2009

                J.     Halsey, Sonja, 06-06-2009
                k.     Haskan, Ca,rlisle, 08-15-2009
                L      Hemil, Lezmond, 05-2009
                Iri.   Larneman, Ferdinand, 08-15-2009
                n.     Leal, Dennie, 05-31-2009
                0.     Loughridge, Lisa, 05-15-2009
                p.     Mitchell, Alex, 10-22-2009
                q.     Mitchell, Auska, 06-04-2009
                r.     Mitchell, Sherry Lane, 05-07-2009
                s.     Nakai, Daisy, os-20~2009
                t.     Nakai, Gregory, 05-15-2009
                u.     Nakai, Jakegory, 10-06-2009
                V.     Nakai, Jimmy Jr., 09-29-2009
                X.     Orsinger, Johnny, 06-02-2009


                                            8




                                                              Exhibit 5 - 189
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 226 of 350




               y.    Reed, Freda, 05-29-2009
               z.    Reed, Lorenzo Jr., 05-30-2009
               aa.   Reed, Randy, 05-29-2009
               bb.   Reed-Dayzie, Tara 05-21-2009
               cc.   Roessel, Ruth, 05-31-2009
               dd.   Sebahe, Tammy Rose, 05-30-2009
               ee.   Sowell, Donnarae, 05-16-2009.
               ff.   Tsosie, Cheryl, 06-01-2009
               gg.   Tsosie, Herman, 06-01-2009
               hh.   Wilspn, Celestial, 05-14-2009
          39. Expert Declarations
               a.    Ockenfels, Vera - Declaration 09-22-2009
               b.    Stewart, Pablo - Declaration 10~28-2009




                                         9




                                                                Exhibit 5 - 190
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 227 of 350




                              SUPPLEMENT AL DECLARATION
                               OF HILARYN. WEAVER, D.S.W.

            1. My name is Hilary N. Weaver; I am a Doctor of Social Welfare. I am a

      professor of social work with expertise in cultural issues in the counseling process,

      with a particular emphasis on Native Americans.

            2. I previously submitted a declaration on behalf of Lezmond Mitchell,

      identified as Exhibit 143 in his case, No. CV 09-8089. A copy of my curriculum

      vitae is attached to my first declaration as Attachment A; my education,

      publications and professional experience have not substantially changed since I

      submitted my first declaration in November of 2009.

            3. In reaching my professional opinion, I have reviewed additional

      evidence to that which I reviewed prior to my first declaration. A true and correct

      copy of the listed materials I reviewed is attached as Exhibit A to this declaration.

            4. Additional information pertinent to Lezmond Mitchell's social history

      has been discovered since the filing of my first declaration. As noted in that

      declaration, Lezmond Mitchell's maternal grandfather, George Mitchell was one

      of three people with strong shaping influences on Lezmond 's life. The suspicions

      of child molestation noted in my first declaration have been validated by newly

      obtained information.




                                                                                              Exhibit 5 - 191
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 228 of 350




             5. Bobbi Jo Mitchell is George Mitchell's wife, thus, she is Lezmond's

      grandmother. Floyd Graham, Bobbi Jo's younger half-brother, lived with George,

      Bobbi Jo and Sherry Mitchell, Lezmond's mother, when Floyd was a teenager;

      Sherry was a child during this time. In 1964, while Floyd was living with the

      Mitchell household, he regularly provided child care for a three year old neighbor

      girl [not Sherry]. One evening Floyd left the neighbor girl in George's care, in

      order to attend his high school prom. The day following the prom, Bobbi Jo

      Mitchell was extremely upset with Floyd. She blamed Floyd for giving George

      the opportunity to sexually molest the three year old child. "Bobbi Jo said that if I

      hadn't gone to the prom, the little girl and George wouldn't have ended up

      together alone. Bobbi Jo let me know that George did something sexual to the

      little girl. I could not understand why Bobbi Jo could hold me responsible for

      something her husband did to a little girl." [Exhibit 155, ~jlO.] Floyd recalls that,

      after this incident, George was transferred to teach at another school district the

      next school year. [Exhibit 155, ~JI O.]

             6. Perhaps most telling about this exchange between Bobbi Jo and Floyd

      Graham, is Bobbi Jo's statement reflecting her knowledge that George was a

      sexual predator who could not be trusted when small children were left alone with

      him.


                                                2




                                                                                              Exhibit 5 - 192
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 229 of 350




             7. George Mitchell molested other children as well. Floyd Graham's sister,

      Mary Lee Alice Reed, was also molested by George. Floyd Graham recalls that,

      "[t]he incident in Tuba City [with the three year old neighbor girl] came to mind

      when years later my sister, Mary Lee, said that George Mitchell molested her

      when she was eight or nine years old." Floyd realized George molested his sister

      at about the same time her behavior changed radically, " ... as though the light just

      left her." The change in Mary Lee following the molestation was so drastic that

      her family remarked on the difference. [Exhibit 155, iJl l .]

             8. Mary Lee confirmed that she sometimes stayed with her half-sister,

      Bobbi Jo Mitchell, and Bobbi Jo's husband, George. Before their daughter,

      Sherry, was born Mary Lee visited Bobbi Jo and George in Chilocco. Mary Lee

      stated, "I recall feeling very uncomfortable with George, who kept looking at me."

      [Exhibit 160, iJ7.]

            9. Mary Lee points out Bobbi Jo's questionable judgment; on at least one

     occasion, Bobbi Jo left her ten year old brother, Billy, in charge of Bobbi Jo's baby

     daughter, Sherry. Sherry was just two or three weeks old at the time. Billy wanted

     to play outside and passed the care of the young infant to six year old Mary Lee. It

      is another instance when the behavior of the adults in the Mitchell household put

      children at risk. [Exhibit 160, iJ6.]


                                                3




                                                                                              Exhibit 5 - 193
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 230 of 350




            l 0. When Mary Lee was nine years old, she stayed with Bobbi Jo, George

      and Sherry Mitchell in their apartment in Arkansas City. A bed was made up on

     the couch for Mary Lee. Mary Lee went to sleep, but woke up when she felt

      someone touching her. "It was George, who was rubbing my vagina. I felt him

      insert his finger in me all the while whispering to me, 'Doesn't it feel good?'

      When George went back to his bedroom, I went into the bathroom and took the

      hottest bath I could stand. The water was so hot it scalded my skin. I stayed in the

      bathroom for a long time, I couldn't stop crying. While I was in the tub, George

     knocked on the door and asked me ifl was okay. I told him to go away." [Exhibit




             l l. Due to the small size of the Mitchell's apartment and because Mary Lee

      could see Bobbi Jo in her bedroom while George molested her, Mary Lee believes

      Bobbi Jo knew of the molestation as it happened, and did nothing in response.

      [Exhibit 160, 110.]

            12. The next day, three year old Sherry, sat with nine year old Mary Lee and

      tried to comfort her by patting her leg and telling her "it's okay, it's okay." Later,

      Sherry screamed at her parents at the top of her lungs, "I hate you! I hate you!"

      George and Bobbi Jo ignored her, while tossing a ball back and forth as though

      nothing had happened. [Exhibit 160, 1 13] This attempt on a three year old's part


                                                 4




                                                                                               Exhibit 5 - 194
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 231 of 350




     to provide solace to Mary Lee, strongly suggests that Sherry understood that

     something terrible had happened to Mary Lee. It seems that at least Bobbi Jo knew

     George molested Mary Lee. [Exhibit 160, 113.] Like so many survivors of sexual

     assault, Mary Lee carried feelings of shame, guilt and dirtiness for years. 1 These

     feelings washed over her unpredictably, triggered by seemingly normal events,

     such as sitting as a white couch which prompted Mary Lee to worry about staining

     the fabric. [Exhibit 160, ii 12.]

            13. Johnny Grey, Jr. has lived his entire life in Chilchinbeto, Arizona. He

     attended Chilchinbeto Community School through elementary and junior high

     school, when George Mitchell was the principal there. In 1986, Johnny attended

     high school in Rough Rock while still living in Chilchinbeto. During that school

     year, Johnny remembers hearing from his mother, one of his teachers, and others in

     the community that George Mitchell was fired from his position as school principal

     because he had molested a student. [Exhibit 156, i1i12-4.]

            14. George's behavior came to the attention of people outside his immediate

     family. Willie Nez, past-president of the Chilchinbeto School Board, recalls

     complaints filed in the mid- l 980s against George by parents of school children.


             Parsons, Erwin R., Bannon, Luerena K. (2004); Stress Responses in Sexual
             1


      Trauma Victims and in Others Experiencing Overwhelming Events. Incidents of
      Sexual Abuse, 3-4).

                                               5




                                                                                           Exhibit 5 - 195
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 232 of 350




     (This was apparently before George was fired, as noted by Mr. Grey.) Mr. Nez

     does not recall the substance of the complaints of thirty years ago against George.

     He does remember that George left the school district shortly after the complaints

     were filed. [Exhibit 159, ~~2-3.]

           15. James Laughter, a life-long resident of the Navajo reservation and the

     Vice President of the Chapter House at Chilchinbeto also recalls that in 1985 or

      1986, two community members brought complaints against George to the Chapter

     House Board members. Similarly, James Laughter no longer recalls the specifics

     of those complaints, but does recall that the charges were serious. Mr. Laughter

     reports that the Chapter House and Chilchinbeto School Board removed George

     from his position as school principal. George's contract was paid off and he was

     asked to leave the community. [Declaration of James Laughter, Exhibit 158, ~~2-

     3.]

           16. Neither Mr. Nez nor Mr. Laughter, now elderly men, were able to detail

     the charges against George Mitchell. However the charges were serious enough to

     terminate George's employment contract and for the leaders of the Chapter House

     to ask him to leave the community. The recollections about the charges from

     varied and multiple sources, coupled with the earlier instances of child molestation

     and George's continued involvement with children, suggest that George's sexual


                                              6




                                                                                            Exhibit 5 - 196
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 233 of 350




     misconduct continued.

           17. As I discussed in my previous declaration, during Lezmond's childhood

     he was often left to live with George Mitchell. There are multiple indicators that

     George had an ongoing pattern of molesting young children; indeed, it is known

     that child molesters are recidivists, even those who do receive incarceration or

     treatment for their criminal behavior. Child molestation is terrifying and traumatic

     for the victim, usually leaving life long scars. Lezmond lived under the care of a

     man that molested multiple children over the course of at least several years.

     Throughout her childhood, Lezmond's mother, Sherry, was subjected to sexually

     suggestive behavior by her father and likely molested by him. George was not only

     sexually assaulting children outside his family, he was sexually inappropriate

     within his immediate family. George was a man who indulged himself sexually,

     without regard for boundaries, biology or the age of his victims.

           18. While Lezmond moved frequently during his lifetime, being Navajo

     was his identity. As an enrolled member of the Navajo Nation, Lezmond's blood

     quantum is documented as one-quarter Navajo. This in itself can be somewhat

     misleading as blood quantum and cultural identity are not synonymous. Identity is

     largely shaped by the social environment of the individual and the perceptions of

     others. Lezmond is one-half Marshallese through his father's bloodline, yet


                                               7




                                                                                            Exhibit 5 - 197
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 234 of 350




     Lezmond knows nothing of the Marshall Islands and indeed, has never met anyone

     from that side of his family. He has had no exposure to the Marshallese culture,

     therefore it had no shaping influence on Lezmond's identity.

            19. Lezmond is also one-quarter White through his grandmother Bobbi Jo's

     lineage. It appears she adapted as much as possible to a Native American cultural

     context and later even claimed some vague connection to a Native American

     bloodline as well. While Lezmond spent some time living outside the Navajo

     reservation in predominantly non-Native contexts, he does not appear to have

     assimilated into a mainstream White environment. Accounts of his time in

     California suggest that Lezmond felt he did not fit in there because he was neither

     White nor Hispanic. Phenotypically, Lezmond clearly does not present as White.

     The only aspect of his identity left for Lezmond to connect with is being Navajo.

            20. As a Navajo, Lezmond experienced painful alienation because he was

      not fluent in the language and did not grow up immersed in the culture. (This

      aspect is peculiar since George, who became and remained Lezmond's primary

     caretaker, taught Navajo culture at the school.) Nevertheless, though out his life

      Lezmond participated in Navajo traditional ceremonies both attending with family

      members as a child and on his own in later years. The Native American Church

      belief system has always been and remains significant to Lezmond. Likewise, he


                                               8




                                                                                           Exhibit 5 - 198
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 235 of 350




     espouses a clear and unwavering belief in witchcraft as it is defined within the

     Navajo belief system.

            21. I have previously discussed the enormous influence the various Mitchell

     family conflicts had on Lezmond. He had a childhood of instability, with a

     combination of physical moves and a nearly constantly changing constellation of

     care givers. Lezmond was the target of adult behavior intended to shame,

     humiliate and isolate him. The adults around Lezmond put themselves and their

     personal needs first, to his detriment throughout his life. Finally, Lezmond's

     mother and grandmother knowingly gave up his care for extended periods of time

     to his grandfather, a man whom they knew sexually preyed on children.

            22. George Mitchell sexually assaulted children over a period of many

     years. His behavior was known in the communities in which he lived, brought to

     the Chapter House board's attention in at least one community, resulting in George

      losing his job and his family being asked to leave the area. His behavior was

      known by his wife, Bobbi Jo, who did nothing to protect the children around him,

      but chose to blame others for allowing George "access" to these children. It

      appears she allowed George to molest children in her home, and did nothing to

      protect her own daughter, Sherry, from George's assaults. In that environment

      Lezmond had not a single family member he could count on, no one who took his


                                               9




                                                                                          Exhibit 5 - 199
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 236 of 350




     personal safety and well-being as their responsibility.

            23. Lezmond lived many of his formative years in a community that

     experienced a high rate of violence, substance abuse and trauma. Lezmond had a

     near death experience when he was in high school and survived a car accident that

     killed the driver, Jeremy Gorman [Exhibit 162]. Drug and alcohol use were

     rampant in a community that outlawed alcohol sales within its borders. Lezmond's

     own drug use escalated following his graduation from high school, primarily as a

     means of escape from the chaos that permeated his life.

            24. Lezmond's behaviors in the instance offense are anathema to traditional

     Navajo beliefs about balance, harmony, and how life should be lived. Nonetheless,

     Lezmond's life still fits well within the Navajo explanatory framework. As stated

      in the Resolution of the Dineh Medicine Association, "Death is employed by those

     beings who dissociate, who become detached, unlinked from the teaching of

      relatedness, respect and responsibility." [Exhibit   Lezmond's fragmented and

      trauma-filled life was indeed disconnected in this way.

            25. The Navajo Nation is a nation with a rich cultural heritage, and yet

      Lezmond was never given the tools to fully draw from it both strength and identity.

      George was a full-blooded Navajo, fluent in the language, who could have passed

      the richness and grounding of his culture to Lezmond and did not. Whether it was


                                                10




                                                                                          Exhibit 5 - 200
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 237 of 350




     George's lack of interest in helping shape Lezmond, or George's own self

     indulgence that kept him from teaching Lezmond about their culture, isn't clear.

     What is clear is that while Lezmond identifies as Navajo, he was given little help in

     preparing to live as a functioning adult in any context, including within his own

     Navajo cultural context.

           I declare under the penalty of perjury the foregoi ng is true and correct.

     Signed this   2J:2   day of October, 2010 .




                                           ~        ~~
                                           H i l a ~ver




                                               11




                                                                                         Exhibit 5 - 201
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 238 of 350




    Documents Reviewed by Hilary N. Weaver for the Supplemental Declaration:

    Exhibit 155. Declaration of Floyd Dale Graham, 5/15/2010

    Exhibit 156. Declaration of Johnny Grey, 4/29/2010

    Exhibit 158. Declaration of James Laughter, 4/29/2010

    Exhibit 159. Declaration of Willie Nez, 4/29/2010

    Exhibit 160. Declaration of Mary Lee Alice Reed, 5/6/2010

    Exhibit 162. Declaration of Bryant Wilson, 3/12/2010

    Exhibit     Resolution of Dineh Medicine Association.




                                                                               Exhibit 5 - 202
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 239 of 350




          ATTACHMENT G




                                                              Exhibit 5 - 203
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 240 of 350




                                                              Exhibit 5 - 204
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 241 of 350




                                                              Exhibit 5 - 205
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 242 of 350




                                                              Exhibit 5 - 206
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 243 of 350




----1-1-CJZ:j-~ ~ _ · •·                     . _£du_~~·~(~~~
-   ~    ~    ~'-'--- ~· ~ - _ /ddd_/~_~ /d,·____
                                              .--~-



---+<1~~~7'----./✓~~.....(...4..;...b(~



- - U -~ ~                               -------




                                                                  Exhibit 5 - 207
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 244 of 350




                                                              Exhibit 5 - 208
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 245 of 350




                                                              Exhibit 5 - 209
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 246 of 350




----1-1-CJZ:j-~ ~ _ · •·                     . _£du_~~·~(~~~
-   ~    ~    ~'-'--- ~· ~ - _ /ddd_/~_~ /d,·____
                                              .--~-



---+<1~~~7'----./✓~~.....(...4..;...b(~



- - U -~ ~                               -------




                                                                  Exhibit 5 - 210
                                     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 247 of 350




<
                                     +1 (928) 277-7835 >


                                              Text Message
                                              Friday 5:22 PM


    Cynthia, Im just texting
    you my statement
    hopefully your able to
    print it. I did what I can.

    Charlotte Yazzie
    P.O. Box 149
    Red Valley, AZ 86544

    RE: Lezmond Mitchell

    As you should all know
    this was a very sensitive
    tough decision to make.
    However, when this
    issue was addressed to
    me it had reminded the
    •               •
        r"'-"'.'\,.,..1,-..   •            •r
                                  "-r"r"ITl.111""\rt
                                                      •               •l .~ ,..._l• ,~ ,-,..r"\+
                                                                                        I



                                                                                                        Exhibit 5 - 211
              Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 248 of 350




<
              +1 (928) 277-7835 >

    Ho-wever, when this
    issue was addres-sed to
    me it had reminded the
    tragic terrifying incident
    that occurred to me an it
    affected my family. I
    t.h ought i had put this to
    a closure and forgotten.
    Apparently this tragic
    was brought ba.ck to my
    attention.

    Im thankful that I'm alive
    and got to see my
    children grow up. At the
    time of the incident my
    children were still
    babies.

    My heart goes out to the
    f!lrY\il,, th~t Ince tho
                                                                                 -
                                                                                 Exhibit 5 - 212
            Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 249 of 350




<
            +1 (928) 277-7835

    My heart goes out to the
    family that loss the
    grandma and the 9 year
    little girl. However, I
    want a complete closure
    to this incident
    therefore; out of my own
    will I decided for
    Lezmond Mitchell to
    spend the rest of his life
    incarcerated. I don't
    want him to be put to
    death because it would
    be the easy way out for
    him.

    Respectfully submitted
    by:

    Charlotte Yazzie
                                                                               Exhibit 5 - 213
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 250 of 350




   TO: Rosalind Sargent-Bums, Acting Pardon Attorney


   Dear Ms. Sargent-Bums:


   Attached is my letter in support of Lezmond Mitchell's application for executive
   clemency and a pardon. I am respectfully requesting Lezmond Mitchell 's death
   sentence and life sentences be commuted, and that be be pennitted to return to his
   home: the Navajo Nation.


    Thank you for your consideration.




    Date:   q/Ir/I 1




                                                                                  Exhibit 5 - 214
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 251 of 350




  August 21, 2019



   To whom it may concern:

           I believe that Lezmond Mitchell does not deserve the death penalty. I believe that is The Lord's
   decision. It is not up to man to decide who should live or die. Even though Lezmond has taken two lives,
   two wrongs do not make a right. Our God is a forgivng God and Lezmond should serve out the rest of his
   life in prison.

            As a full-bloodied Navajo, I know that our tribe is against the death penalty and that it is wrong
  to kill another human being. It is against our beliefs and culture.

           I have known Lezmond since I was 11 years old. I am now 36 years old. Lezmond was a very
   polite, respectful and kind person. He had a fun sense of humor. As I grew up, I learned how smart
  Lezmond was. I know when he was in high school, he was the class president and valedictorian. He
  graduated with honors and was a strong, positive leader for other students. I know they looked up to
   him.

           I do not know what happened to Lezmond that he was involved in taking the lives of others. I
   know that he did not have any parental support, of any kind. He did not have financial or emotional
   support. It was sad because his mother was a principal of another high school on the same reservation.
   His parents were not involved in his life. They did not attend his high school graduation and did not hear
   him give the graduation speech.

           For all of these reasons, I ask that his life be spared. He is deserving of clemency.

           This letter supports my past declaration that I signed in 2009. I have met with an investigation
   from the office of the Federal Public Defender on August 21, 2019.




                                                     Cheryl Tsosie-Hoswoot

                                                     Signed in Chinle, Arizona

                                                     PO Box 3027, Chin le, Arizona 86503

                                                     928-349-0102
                                                     Date:_     <:j'    J.......1t/L-l..:..1_ _ _ __ __
                                                                ---'/!......




                                                                                                       Exhibit 5 - 215
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 252 of 350




    TO: Rosalind Sargent-Bums, Acting Pardon Attorney


    Dear Ms. Sargent-Bums:


    Attached is my letter in support of Lezmond Mitchell's application for executive
    clemency and a pardon. I am respectfully requesting Lezmond Mitchell's death
    sentence and life sentences be commuted, and that he be permitted to return to his
    home: the Navajo Nation.


    Thank you for your consideration.




    Date:




                                                                                  Exhibit 5 - 216
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 253 of 350




                                                                                        August 21, 2019




   To whom it may concern,




            I Clifford Hoswoot am spouse to Cheryl L. Hoswoot. I am writing this letter on behalf of

    Lezmond Mitchell. I am full blooded Navajo and I'm aware ofthe tribe's position on the death

    penalty. I believe that to take a life is wrong. That it is not up to man to determine this

    dispensation of life. I believe that God is a forgiving God and that all your sins are forgiven

   through the blood of Jesus Christ. So therefore, Lezmond should serve out his sentence for his

    wrong doings. Based on everything I know about Lezmond, I believe his life should be spared.

    He can still rnake a contribution in t~e prison setting as he did in high school.


            I met with an investigator from the office of the Federal Public Defender on August 21,

    2019.




                                                                                                                        I
                                                                                                                        !

                                                   Signed in Chinle, Arizona
                                                                                                                        I
                                                   PO Box 3027, Chinle, Arizona 86503


                                                   928-34.xt¼                                                           I
                                                   Date:
                                                     /
                                                             ·       '
                                                                         .z_l
                                                                               J                                        I
                                                                                                                        I
                                                                                                                        t
                                                                                                                        !



                                                                                                      Exhibit 5 - 217
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 254 of 350


Rosalind Sargent-Burns
Acting Pardon Attorney
U.S. Department of Justice
Office of the Pardon Attorney
950 Pennsylvania Avenue
RFK Main Justice Building
Washington, DC 20530
                                                                           August 29, 2019

Dear Ms. Sargent-Burns

God Bless You and greetings,

My name is Michael Brian Slim. I am forty-two years old. I am Native American (‘Dine’ - Navajo) born in
Fort Defiance, AZ currently living in Phoenix, AZ.

In 2001 our family was affected by the double murder of my grandmother Alyce R Slim and my cousin
Tiffany Lee. During this time our family was hurt and devastated by the double loss.

We went through the process of searching for our family members, for what seemed like day and night.
Having the police and FBI finally take the missing persons case seriously and assist us. Locating my
grandma’s burned vehicle. To the police/FBI finally coming back to the family telling us they were dead.

This time in my life seemed to last forever. I felt so much pain and heartache that I just wanted to sleep.
Because when you wake up, you have to deal with the pain and hurt all over again until you cry yourself
back to sleep.

The most painful part for me was watching my aunt Marlene. She lost her daughter and her mother.
Seeing the hurt she went through as well as her son Brian. Our family still deals with the hurt. Mostly
my family doesn’t want to talk about it. I deeply LOVE my family and don’t intend to cause more hurt
but only Growth.

In 2003, it was very hard going to the trial and having to hear how the crime was done. There were
times at this point in my life when I felt Lezmond Mitchell was getting what he deserved. I even gave
testimony giving my input on this. During this time in my life I thought this was the right thing to do. As a
form of revenge, thinking he should die for killing my family members.

I LOVED my grandma Alyce and Tiffany a lot at that time. I would say I LOVE them more now. Over the
past 16 years since the trial, I have discovered the real meaning of LOVE. God’s Love.

                “We love, because he first loved us.” 1 John 4:19

My faith has taken me to a new way of seeing and experiencing Life to Discover the real meaning of
being ‘Born Again’.

On Thursday July 25, 2019, I was contacted by a NPR radio reporter. Telling me for the first time about
this execution date. To my knowledge the United States didn’t inform us that this was going to happen
or even ask how we felt now. They just spoke for the families and assumed that their decision was

                                                     1



                                                                                               Exhibit 5 - 218
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 255 of 350


correct by stating this in the press release: “and we owe it to the victims and their families to carry
forward the sentence imposed by our justice system.”

After this happened I was contacted by a defense victim outreach specialist for Mr. Lezmond Mitchell’s
defense team. I told her of my interest in helping them get Lezmond Mitchell off death row. I want to
clarify, I’m not trying to get Lezmond Mitchell out of jail. That’s not my journey. But to take another
person’s life because he made a mistake is not Forgiving. It is revenge. I Forgive Lezmond Mitchell for
the double murder that affected my family. We are not God to make the decision on when he should be
killed.

Yes, Lezmond Mitchell made a mistake. I have made mistakes. You have made mistakes. When you ask
God for Forgiveness and you mean it, it’s Done. I recently went to the hearing for Lezmond Mitchell
where I was verbally attacked by one of the prosecutors. This was because my death penalty stance is
different than hers, and I caught her in a lie. This happened in front of her co-counsel and the defense
team. I had to remind her that I was the one who lost my family members. Then she wanted to call
security on me, because I caught her in a lie. The lie was telling family members not to talk to anyone. I
had proof of her lie also.

        “And he said unto him, Thou shalt love the Lord thy God with all thy heart, and with all thy soul,
        and with all thy mind. This is the great and first commandment. And a second like unto it is this,
        Thou shalt love thy neighbor as thyself.” Matthew 22:37-39

I help Lezmond Mitchell as a sign of Forgiveness and LOVE. Attached is a letter I wrote Lezmond on
Thursday, August 15, 2019. I am his supporter and soon to be his friend.

I am not speaking for our entire family. This is one member of the Slim family who was traumatized by
our loss but with the help of God healed. I am strong enough to fight for Lezmond’s life. With LOVE,
Forgiveness and Peace.

This is an extension of an olive branch of LOVE to Lezmond and his family. We do not need another
murder (execution of Lezmond Mitchell) for our family to heal or feel better. Having his family suffer is
not the right thing to do.

        “The heavens declare the glory of God; And the firmament showeth his handiwork.” Psalms 19:1

God Bless Humanity and the United States of America.

With sincere LOVE,




Michael B Slim
1225 N 40th Street #2060
Phoenix, AZ 85008
602-465-8813



                                                      2



                                                                                                Exhibit 5 - 219
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 256 of 350

Duplicate of letter given to Lezmond Mitchell’s defense team on 8/15/19, copy given to the prosecution


                                                                      Thursday, August 15, 2019

Greetings and hello Mr. Lezmond Mitchell,

My name is Michael Brian Slim. I want to say hi to you and tell you that you have a
friend. At times we feel alone and like the world is against us. We forget that God
is always with us. He is our biggest supporter and he LOVES us.

This letter is written to you with LOVE and Forgiveness. This letter is NOT to make
you feel guilty, hurt or bring up any resentment toward you.

This is how I see it. You made a mistake. But it’s not up to me or humanity to take
your life. That’s something only God should do.

Recently I started to pray for you. Also, others in my church and my friends. You
will be getting off death row. If you are really sorry talk to God about it. He will
help you. I promise you.


There are things you can do to really being God into your life quicker and
stronger.

       1.     Give your heart to Jesus. Accept him as your lord and savior.

       •      fear God (when you fear God you show him respect. You show him
       that you are his child and that you make mistakes)

Also

1 - Pray every day. That’s your connection with God. Prayer you are asking God
for help and growth. The more you pray the more he will talk to you. Its hearing
his voice.

2 - Read the Bible. I have a Bible with this letter. (This Bible is yellow; this is your
color - like the number 3 is your number. God told me to tell you that) If you need
to have God talk to you. Just open the Bible to any page and start reading. He will
give you answers and clarity for your questions.

                                                   1

                                                                                             Exhibit 5 - 220
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 257 of 350

Duplicate of letter given to Lezmond Mitchell’s defense team on 8/15/19, copy given to the prosecution




3 - Don’t lie. When you lie you give into negativity. Tell the truth. (In your case tell
your lawyers. What’s bothering you and what happen if you choose. MOST OF ALL
TELL GOD IN YOUR PRAYERS. This will release a lot of negativity you are holding
on to. Remember the lawyers can’t tell what you say to anyone. That’s Good
enough for God and your healing.


I want to tell you that I will continue to pray for you. And I ask you to pray for me
and my family for healing and growth. Also, forgiveness. If we both pray for each
other this will be a lot easier and quicker for us to get through. I forgive you and I
LOVE YOU. I want to be your friend. I will be your cheerleader. Like God is OUR
cheerleader.

You’re free to call me or write to me if you choose. This is the first step in this
journey. I will meet in person. I will Pray with you in person and I will be your
friend.

Michael B Slim
1225 N 40th Street #2060
Phoenix, AZ 85008
602-465-8813

I’ve also enclosed some money for you to use. I pass on and spread my Blessings
on to you. Remember nothing is impossible for God. Trust God. Most of all LOVE
GOD with all your heart.

God Bless You and your family.

Your friend. Your Navajo brother.




Michael B Slim

                                                   2

                                                                                           Exhibit 5 - 221
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 258 of 350




    TO: Rosalind Sargent-Bums, Acting Pardon Attorney


    Dear Ms. Sargent-Bums:


    Attached is my letter in support ofLezmond Mitchell's application for executive
    clemency and a pardon. I am respectfully requesting Lezmond Mitchell's death
    sentence and life sentences be commuted, and that he be permitted to return to his
    home: the Navajo Nation.


    Thank you for your consideration.



  k~MJJ~
      A£)~1:c, l(   fL1,i(~fi     __s~
     Date:
             1- I l -    11._




                                                                                  Exhibit 5 - 222
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 259 of 350




                   DECLARATION OF AUSKA KEE CHARLES MITCHELL



     I, Auska Kee Charles Mitchell, hereby declare as follows:

           1.        My name is Auska Kee Charles Mitchell.· I am Lezmond Mitchell's
     uncle. His mother, Sherry Lane Mitchell, is my older sister. Our parents were
     George Mitchell, a full-blooded Navajo, and Bobbi Jo Erwin, whose family was of
     Scottish ancestry. Our parents raised Lezmond for much of his life.

           2.        After I graduated from Monument Valley High School, I enlisted in
     the Anny. I spent four and a half years in the Army. I was called back for Desert
     Storm, and I'm a Desert Storm veteran.

           3.        After I left the military, I worked for Aramark Service Master as a
     director of facilities and did custodial service for different schools on and off the
     reservation.

           4.        As a child, I grew up mostly on the reservation. There was a fot of
     emotional and physical abuse in our house growing up. There was constant
     fighting between my parents and between my mother and Sherry. I once saw my
     father threaten to kill my mother with a bow and arrow. My father was physically
     abusive to my mother and to me. My mother was extremely manipulative and
     emotionally abusive to all of us. She and my father used to beat me with a belt.
     She demeaned and degraded all of us. I felt so much pressure growing up in that
     house.

              5.     I couldn't wait to graduate from high school and move away. One
     time when I was still at home, my parents and I were outside, and they were
     fighting. I had an outburst and told my parents to just go ahead and kill me-I was



                                                                                     A.L.C.M




                                                                                           Exhibit 5 - 223
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 260 of 350




     so upset, I couldn't stand my parents' constant fighting any more. My mother told
     me to stand behind her truck. She then got into the truck, put it in reverse, and hit
     the gas. She actually tried to kill me. I managed to jump out of the way and
     avoided being hit before my mother slammed into the side of the barn.

           6.     My mother wasn't much of a parent to me. When I was a kid, Sherry
     acted more like a maternal figure than my own mother. But she suffered from my
     mother's ways too.

           7.       I've been in Lezmond's life since he was first born. I used to help
     take care of him before I joined the Anny. After I returned to the reservation, I
     would see Lezmond on a pretty regular basis. Lezmond spent the greater part of
     his childhood with my parents, either both of them together or with each
     separately. I don't know why Sherry felt like she couldn't take care ofLezmond
     herself. He would come and stay with me and my family for the weekend about
     once a month. Lezmond used to play with my children and help me and my wife
     around the house. In my experience, he was a respectful and loving child and
     teenager.

           8.     In all the years that I knew him, there was only one occasion where I
     feel like Lezmond disrespected me and my family. One weekend that he was
     staying with us, I walked into the kids' room where he had his bags and I could
     smell marijuana. I searched his bags and found a pot pipe. I was upset, because I
     didn't want drugs in my house. I confronted him and he immediately apologized.
     He broke down in tears because he was upset that he had upset me.

           9.     I wanted Lezmond to come live with me and my family. I didn't want
     him to grow up exposed to the violence and emotional abuse that Sherry and I
     lived with from our parents. He was a good kid and I wanted him to stay on the


                                                                                    A.L.C.M




                                                                                         Exhibit 5 - 224
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 261 of 350




     right path. But my mother and sister believed it was better for Lezmond to live
     v.rith his grandfather (my father), and I deferred to them.

           10.     Lezmond always seemed like a follower to me. He was raised in
     traumatic circumstances, and he never got the support he needed from his parents.
     His father was never around, and Sherry was gone a lot-though when she was
     around, she never attended school activities or met with his teachers, even though
     she was a principal at another high school. She even missed his graduation.
     Lezmond was class president and he gave the graduation speech. I'm not aware of
     any activities Sherry attended to support her son.

           11.    I would go to Lezmond's high school as part ofmy job, and I would
     check in on him, and ask his teachers and the staff how Lezmond was doing. They
     would all say what a great kid he was. Lezmond protected younger students and
     kids from being bullied. I think ifLezmond had more support growing up, more
     guidance and caring from his family, he could have accomplished a lot in life.

            12.   Lezmond is a caring soul. I truly believe that he found himself in a
     situation with Johnny Orsinger, who had a violent past, and those others involved
     that he couldn't get out of the situation. I believe Lezmond is worthy of mercy and
     forgiveness. Lezmond deserves the same sentence that Johnny Orsinger received.

           13.    I follow the Navajo tradition. Our tribe is against the death penalty, as
     we believe it is wrong to kill another human being as punishment. Two wrongs
     never make a right. I am against the death penalty as a Navajo, and I am against it
     personally for Lezmoncl If Lezmond is executed, it will be a devastating loss for
     me, my family and for our community.

            14.   I met with an investigator from the Office of the Federal Public
     Defender on August 22, 2019. I previously signed a declaration in this case on

                                                                                     A.L.C.M




                                                                                        Exhibit 5 - 225
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 262 of 350




     June 4, 2009. This declaration is an addendum to the previous declaration, which I
     continue to stand by. I'm providing this declaration now in support ofLezmond's
     petition for clemency.

           I declare under the penalty of perjury and the Jaws of the United States of
                                                                 ')      --"'-
     America, that the foregoing is true and correct. Signed this d\ ~      day of August,
     2019, in Goodyear, Arizona.




                                         Cd &at, ~ :JJ.,
                                           AUSK.A KEE CHARLES MITCHELL, Sr.




                                                                                    A.L.C.M




                                                                                       Exhibit 5 - 226
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 263 of 350




TO: Rosalind Sargent-Bums, Acting Pardon Attorney

Dear Ms. Sargent-Bums:

Attached is my declaration in support of Lezmond
Mitchell 's application for executive clemency and a
pardon. I am respectfully requesting Lezmond
Mitchell's death sentence and life sentences be
commuted, and that he be permitted to return to his
home: the Navajo Nation.

Thank you for your consideration.


                                                                        D




                                                                        Exhibit 5 - 227
                 Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 264 of 350




                        I~      -    ----.---,, .                                           .~    . .


       . . e~.
       _____ .. _____ _:(10{ ,'Y\a!\(\,

                                                             .1J_S-~c)cl:'
                                                                            _\ _4e>-_v ~ 1_e?__
                                                                                           Ii 2---
                                                                                                                 (9.l~)lZJ ~_uKz..______ __________
                                                                                                       . ............ - -
                                                                                 ~ts. ~f 7 _ _ _ _______ __ .... _____ . _ _
 .- ._ .__- :~_-:_ -_i o·:_: ~Su_s+                                           ,:i~ k)~_f-f~-~: - -.. . - - - -. -- ·- . .:-~- - -__ .                                   . -
                                                                                                                                                                  • •    •   i




                                                                                                    - - - - - - · -·-·--·--·--- ·-·-----··--- ·- ------•



·-· ·-_-··-•· - =:=:•---- : ~ _- ----_ _- :- ~
_·                                                                                                            ½~~==:;:_-, ~~ : · ---- - -
---- -·· " ' · · - - - - - - - - - - · - - - -                                          --------


 •--   --••----·--•--...--..-n•--•--'•-. .....,._ •---.---   ••   - - - - - - - - - - ----•--•----•·• - - ~ - • - --~-• -• -   -   ·••-•   - - _.,---~-- -   --~ - - - -




                                                                                                                                                             Exhibit 5 - 228
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 265 of 350




    TO: Rosalind Sargent-Burns, Acting Pardon Attorney


    Dear Ms. Sargent-Bums:


    Attached is my declaration in support of Lezmond Mitchell' s application for
    executive clemency and a pardon. I am respectfully requesting Lezmond
    Mitchell's death sentence and life sentences be commuted, and that he be permitted
    to return to his home: the Navajo Nation.


    Thank you for your consideration.




                                                            Date:    1- 17-- 2-D 19




                                                                                 Exhibit 5 - 229
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 266 of 350




                              DECLARATION OF JOHN FONTES




          1, John Fontes, hereby declare as follows:

          1.     My name is John Fontes.      Since 2004, I have been employed at
    Northern Light, Charles A. Dean Hospital located at 364· Pritham Avenue, Greenville,
    ME 04442.     My position is Clinical Laboratory Scientist.     As such, I perform
    patient diagnostic testing in the hospita l laboratory.

          2.     I first met Lezmond Mitchell at Rough Rock Community High School
    ("RRCHS) located in Chinle, Arizona.     Chinle is part of the Navajo Reservation.

          3.     I was RRCHS's vocatio nal director and assistant principal during
    Lezmond's junior and senior years.      1 r ecall Lezmond adapting well and acquiring
    abilities to actively involve himself in programs that could potentially benefit other
    students.

          4.     Lezmond was involved in extra-curricular activiti es.      He was
    president of the student council during his senior year.      Lezmond was also part of
    the school's varsity football team.

          5.     At the time, Lezmond lived with the family of his friend and fellow
    student at RRCHS, Lorenzo Reed, in Round Rock, Arizona.         I recall Lezmond had no
    communication w ith his mother, a nd my impression was that she wanted nothing to
    do with him or the teachers at the school.




                                                                                     Exhibit 5 - 230
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 267 of 350




           6.     In my opinion as an educator, Lezmond excelled in all his studies and
    extra-curricular activities while at RRCHS.     I have no memory of Lezmond having
    problems at school such as getting into fights or assaulting other students or faculty.
    He did however, express discontent with different issues including the school's lack
    of textbooks and library materials but he would express his frustrations in a calm
    and collected manner.      Lezmond had the ability to offer solutions to problems.
    For example, Lezmond was part of a group of students who started a tutoring
    program to help students struggling with learning difficulties.

           7.     The most significant memory I have of Lezmond is his participation in a
    school landscaping project as the senior class president.      The project was led by
    me, as the vocational director, and in coordination with the school principal, other
    academic staff, and the students involved in this project led by Lezmond,        As the
    student leader in this project, Lezmond encouraged other students in finding
    significance in building something they could not only enjoy themselves, but also for
    the enjoyment of other future students in years to come.       This project was referred
    to as an "enclosed outdoor recreational garden" and was designed with the
    intention of converting the entrance of an enclosed three wall desert sand only
    desolate area into an "oasis" filled with plants, flowers, tre es, flagstone patio, and
    picnic tables and benches.

           8.     The oasis was designed and built by students with faculty supervision.
    Dr. Paul Kadota, a professor from Northern Arizona University ("NAU"), marveled at
    the project as he stood looking at the oasis in disbelief at what the students had
    created.    In fact, Dr. Kadota often brought some of his NAU graduate students to
    tour the RRCHS project which was like green oasis in the desert.

                                                2




                                                                                      Exhibit 5 - 231
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 268 of 350




           9.       Lezmond basically spent the entire spring during his senior year
    working on this project almost on a daily basis.     He also helped with the design of
    the senior tables and benches located in the east corner of the garden area.
    Lezmond a nd Jaworski Castillo were the lead stud ents working on this project,
    mostly during study hall time.     The students also designed an octagon shaped
    table with a capacity to seat a total of eight students.   Th e oasis/landscaping
    project brought an incredible sense of pride to everyone at RRCHS, especially for the
    students and faculty involved in the project.

           10.     I previously signed a declaration regarding this case on June 5, 2009.
    This declaration is an addendum to the previous declaration, which I continue to
    stand by.    I am now providing this declaration in support of Lezmond's Clemency
    Petition.

          11.      I strongly believe that Lezmond's life should be spared.   Lezmond has
    demonstrated a sincere desire to learn and study history, medical science, and
    technology, throughout the 16 years he has been housed at FBP Terre Haute.
    Furthermo re, Lezmond has selflessly shared his knowledge w ith me and has
    contributed in making me a better clinical laboratory scientist.    Lezmond has also
    been instrumental when drafting proposals I have submitted in support of certain
    grants allowing for fut ure funding for vocational school projects within the Navajo
    Reservation.


    Ill

    Ill


                                                3




                                                                                   Exhibit 5 - 232
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 269 of 350




          12.    In essence, Lezmond and I have become more than a s imple social visit,
    we have become intellectual friends.    I strongly believe that Lezmond is capable of
    contributing to create positive change in others and to make our country a better
    place for everyone, especially for Native Americans.

          I declare under the penalty of perjury and the laws of the United States of
    America, that the foregoing is true and correct.   Signed this   ~ "? day of August,
    2019, in Greenville, Maine.




                                               4




                                                                                  Exhibit 5 - 233
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 270 of 350




                                                     TAFT CONSTRUCTION                    PAGE       02/02
09/18/2019    16:28     5056328905
    e9t17/20l3 14:36       9Sli766368                  FPD:RIVERSID                           PAGE   02/03




             TO: Rosalind Sargent-Bums, Acting Pardon Attorney


             Dear Ms. Sargent"Bums:


             Attached is my declaration in support of Lezmond Mitchell's application for
             executive clemency and a pardon. I am respectfully requesting Lezmond
             Mitchell's death sentence and life sentences be commuted, and that he be permitted
             to return to bis home: the Navajo Nation.


             Thank you for your consideration.




                                                                      Date:   J'--1 J7 -I r
         /4~RENZO REED




                                                                                              Exhibit 5 - 234
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 271 of 350




                     DECLARATION OF LORENZO REED, JR.

          I, Lorenzo Reed, Jr. hereby declare as follows:

           I.    My name is Lorenzo Reed, Jr. I live in Round Rock, Arizona, with

    my mother, Freda Reed. My brother, Randy Reed, and my sister, Tara Reed, also

    live with my mother in Round Rock, Arizona. Currently, I travel to Colorado and

    other states to work on construction contracts. Sometimes I am gone weeks at a

    time but I always return home to Round Rock, Arizona, after I'm done.

          2.     I met Lezmond Mitchell when we were both in elementary school in

    Round Rock, Arizona. Round Rock is part of the Navajo Reservation.

          3.     By the time Lezmond was a senior in high school, we were more than

    best friends; we were brothers. In fact, Lezmond moved in with us during his

    senior year. My mother grew very fond ofLezmond throughout the years,

    especially during the time he lived with us. My sister, Tara, and my brother,

    Randy, also saw Lezmond as a new member of the family.

          4.     I never saw Lezmond as happy as when he lived with us. It was nice

    seeing him transition from a shy and quiet kid to a talkative and funny kid. I

    never got to know Lezmond' s mother or grandparents because they were not




                                                                               \..R
                                                                               L.R.




                                                                               Exhibit 5 - 235
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 272 of 350




    friendly people. When Lezmond talked about his life at home with his

    grandparents, he seemed like he didn't feel loved. Lezmond told me that his

    grandfather had once told him that he (Lezmond) had been a product of a rape. I

    also remember Lezmond telling about the day his grandmother asked him to clean

    the oven. He told me that after he had cleaned the oven, his grandmother

    inspected his work and was not satisfied and therefore shoved his head inside the

    oven hitting him on the head.

          5.    During the time Lezmond lived with us, he never complained about

    doing chores around the house. Lezmond was tremendously helpful to my mother

    and my grandmother, Betty. Lezmond helped clean the house, he would chop

    wood, promptly put the groceries away when my mother came back from the

    supermarket, and he also rounded up the sheep for my grandmother.

          6.    I knew Lezmond as a very good person and a true gentleman. He

    was polite with everyone, not only with my family. He babysat my niece,

    Kadeda, who was a toddler back when Lezmond lived with us. My grandmother,

    Betty, also loved Lezmond like a grandson. Up to Grandma Betty's death a

    couple of years ago, she recalled Lezmond with affection and only wished the best



                                             2




                                                                               Exhibit 5 - 236
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 273 of 350




    for him. If she were alive now and knew of his impending execution date, she

    would have been devastated, just as we all are. Lezmond was the adopted son to

    everyone in my family.

           7.       In regards to my feelings about Lezmond, I can say that he is the

    reason I made it through school. Lezmond made me realize that school is

    important. Before meeting Lezmond, I did not care for school. In fact, I was

    retained one year because of my lack of cooperation and excessive absences.

    Lezmond was my mentor, my tutor, my counselor, and the best brother I could

    ever ask for.

          8.        I am proud to be a Navajo, and as such, execution is contrary to my

    beliefs. Navajos do not hate and kill via execution. We learn to forgive and

    leave punishment to a higher power.

          9.        Should the government proceed with Lezmond' s execution, I will be

    devastated and heartbroken. Part of me as I know it will be lost forever.

          10.       I previously signed a declaration regarding this case and my

    experiences with Lezmond on May 30, 2009. This declaration is an addendum to

    the previous declaration, which I continue to stand by.



                                                3
                                                                                   l.<3--,
                                                                                   L.R.




                                                                                    Exhibit 5 - 237
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 274 of 350




          I declare under penalty of perjury and the laws of the United States of

    America, that the foregoing is true and correct. Signed this .q,, S day of August,

    2019, in Greeley, Colorado.




                                             4

                                                                               L.R.




                                                                               Exhibit 5 - 238
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 275 of 350




     TO: Rosalind Sargent-Buns, Acting Pardon Attorney

     Dear Ms. Sargent-Burns,

     Attached is my letter in support of Lezrnond Mitchell's application for executive clemency and a pardon.
     I am respectfully requesting Lezmond Mitchell's death sentence and life sentences be commuted, and
     that he be permitted to return to his home: the Navajo Nation.




     Marty Conrad
     Date:   cy jt (p ( I ~




                                                                                                    Exhibit 5 - 239
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 276 of 350




      To: Rosalind Sargent-Burns Acting Pardon Attorney

      From: Marty Conrad- Teacher/Academic Coach

             Subject: Lezmond Mitchell

       My name is Marty Conrad. I've been a teacher/coach for 45 years. I came to know
   Lezmond Mitchell as a student at Rough Rock Community School in Rough Rock, Arizona in the
   late nineties. I coached him for two years. Lezmond was the student body president his senior
   year, honor roll student, outstanding athlete, and helped with organizing student activities and
   events.

             Lezmond was well respected by his peers and the teaching staff because of his
   leadership ability and concern for others. He had a positive outlook on life and looked forward
   to a prosperous future despite the total lack of family and parental support. I never saw his
   parents, including his mother, who was a principal at a nearby community school on the Navajo
   reservation, at Rough Rock High School.

             Lezmond overcame his parent's neglect to continue his high school education and did
   so successfully. He maintained a positive attitude in spite of zero support from his mother. I
   never knew anything about his father. I never saw his mother at any school event or at
   teacher's conferences even though I knew she had been contacted and asked to attend and
   support her son. It was beyond my understanding how an educator could be so disinterested in
   her son. The teaching staff provided Lezmond with new shoes, which his mother did not
   purchase. Lezmond went home every day after school to a cold dormitory, not a family home.

             Lezmond told me he did not want to go to his grandfather's home on the weekends but
   would stay with friends until Monday morning. I personally saw Lezmond walking home, after
   school in the dark and I contacted security to make sure he got home safely. I'm certain that
   happened more than once. Lezmond didn't have anyone except his friends and the staff to
   depend on.

             Regarding football, Lezmond was an all-conference player and was one of the most
   intelligent linemen I have ever coached. He was a dedicated and disciplined player. He quickly
   learned the offensive blocking schemes and would instruct the other linemen, who respected
   him. Lezmond was a leader on and off the field. He conducted class assemblies which no other
   student had ever done. His graduation speech was delivered powerfully with maturity and
   encouragement inspiring his fellow students and the community members who attended.
   Rough Rock High School graduation has always been one of the most important events in the
   Rough Rock community.




                                                                                             Exhibit 5 - 240
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 277 of 350




   Lezmond had everything it took to continue his higher education and to continue to make his
   community proud of him. I was proud of him. I've often thought that if only I had adopted him
   he would have had the opportunities he deserved. I regret that I did not. I considered him like
   one of my sons.

          When I heard about his charges and the crimes he committed, I was shocked and could
   not believe what had happened to one of my most promising students. Lezmond Mitchell was a
   potential college academic and an athletic star. If only he had parents who had cared about
   him and guided him. Lezmond was a loner among his family. Without family support you are
   alone in your heart. To see that young man, on graduation day and up on that stage, telling his
   fellow students how great their lives could be while he was up there alone with no one was
   painful to witness.

          Given Lezmond's background and neglect, I never saw or knew of him being in fights,
   arguments or disruptive behavior. What I saw was just the opposite. Lezmond was a kind and
   gentle young man. He was humble which reflected the Navajo culture and traditions.

          Because of our Navajo values, we are against the death penalty. It is against our moral
   code. It is wrong to take another's life, even give what Lezmond did, I overwhelming support
   clemency. It is against my own tribal believes for anyone to kill another human being, including
   the US Government.

          I am asking you to spare Lezmond Mitchell's life.

   Sincerely,     l+-.1.. ~~                  9~1•-1°1
   Marty Conrad   ~
                  1


   PO Box 650, Window Rock, AZ 86515




                                                                                           Exhibit 5 - 241
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 278 of 350




     To: Rosalind Sargent-Bums, Acting Pardon Attorney



     Attached is my letter in support ofLezmond C. Mitchell's application for executive
     clemency and a pardon. I am respectfully requesting that Lezmond C. Mitchell's death
     sentence and life sentences be commuted, and that he be permitted to return to his home,
     the Navajo Nation.

     Thank you for your consideration.



      .L-rv ,d~                    I   ~                  17, .;_019
     Sonja Halsey




                                                                                          Exhibit 5 - 242
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 279 of 350




                   SUPPLEMENTAL DECLARATION OF SONJA HALSEY


            I, Sonja Halsey, declare:


     1.     I graduated from the University of Bridgeport, Connecticut with a Bachelor of

     Science degree in 1971. I attained a Master of Arts in Secondary Multicultural Education

     with an emphasis on Native American Studies from the University of New Mexico in

     1994. I went on to graduate from Northern Arizona University in 2001 with a Master of

     Education in Counseling with Distinction.


     2.     I was Lezmond Mitchell's English teacher at Rough Rock Community School on

     the Navajo Reservation in Rough Rock, Arizona. Lezmond entered my sophomore

     English class (English II) as a transfer student at the beginning of the spring semester in

     1999. During the 1999-2000 school year, he completed both English Ill and English IV

     in my classes. This was possible because our school was on a block schedule during that

     time, which meant that our class periods were two hours long and that teachers were

     required to cover a year' s curriculum in a semester. It also meant that I had Lezmond

     Mitchell in class for two hours a day both of those semesters. Since I was the only one

     teaching both of those required classes that year, it could have been a difficult situation

     for both of us. It was not; for me it was the most rewarding experience l had as a teacher

     both on and off the reservation because of Lezmond's unquenchable thirst for knowledge.

     Lezmond Mitchell, as a student, as a young man at that time, was remarkable in ways

     which I will describe below.


     3.     My sophomore English class was composed entirely of Navajo students, most of

     whom were bilingual. Although these students had little trouble speaking English, they




                                                                                           Exhibit 5 - 243
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 280 of 350




     struggled with reading. Assigning a piece of literature for homework and giving a quiz

     the next day did not work. One of the social studies teachers who had his students read

     the material aloud in c1ass suggested I try that. I resisted, afraid the students would find it

     hwniliating. He assured me that it would be fine, that they genuinely wanted to learn and

     would discreetly help each other with the reading. I gave it a try and remarkably, found

     he was correct. However, it was not the solution I sought. Whik it gave the students

     practice reading, and helped me assess their skills, it was not going to teach them to love

     reading or to understand a piece of literature. They lost the story line in the struggle with

     the words. To compensate for this, l had gradually started reading longer and longer

     sections to them as well as adding short plot summaries and explanations of various

     literary devices along the way. In my experience, you don't get excited about reading

     until you want to know what happens. You need the story. This is where we were when

     Lezrnond Mitchell entered my English IL class mid-year. Here was a student who did not

     speak Navajo or look Navajo.     r observed a young man conflicted about transitioning to
     his new school. I was shortly to discover that Lezmond was light years ahead of his

     classmates intellectually and academically.


     4.     1 had made it a practice not to know the backstory of any of my students;

     everyone came into my class with a clean slate. Lezmond had sat through a few days of

     listening to his classmates struggling with their reading before I called on him. He read a

     long passage quickly, perfectly, but with no expression in his voice other than utter

     boredom. His attitude was more exasperation with his classmates than a need to show off.

     T felt both amazed and dismayed. The other students were looking down at their desks. I

     asked him to help us understand what he had read. He was sharp; he knew exactly what I


                                                   2




                                                                                               Exhibit 5 - 244
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 281 of 350




     was asking, and to my surprise he complied. He read it again, slowly and with

     expression.


     5.      I gradually increased the amount of reading I asked Lezmond to do. By the

     following year he was helping me read aloud complicated pieces ofliterature that I would

     not have attempted otherwise. In another setting, his classmates might have resented this,

     but instead they loved it.


     6.      Although Lezmond Mitchell was at our school for a relatively short time, he

     quickly became a leader, one who made academic achievement an important goal. He

     became the Student Council President and was active in that role. He. was on Rough

     Rock's first football team. He had a significant part in planning the landscaping, but also

     did a lot of the actual construction on the garden project at the entrance to the school

     dedicated to his graduating class of 2000. In one of the papers I required of my seniors,

     Lezmond wrote about his desire to become a Vocational Education Coordinator. It has

     been almost twenty years since I read that paper, but I remember it well.


     7.      One of the most significant things about his paper, especially in light of events

     that followed, was that Lezmond did not know how he was going to accomplish bis goal.

     His counselor, Gib Rogers, had played a significant role in Lezmond' s success at our

     school. The reason why Lezmond was unsure of how to take the ne.x t step to college was

     that his school counselor, Gib Rogers, the only counselor at our school, bad resigned at

     the end of the first semester. The loss of Gib Rogers support was critical for Lezmond.


     8.      During this period in his life, I observed Lezmond developing positive

     relationships with staff members and classmates.    He was, in fact, living with the family


                                                  3




                                                                                           Exhibit 5 - 245
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 282 of 350




     of one of his classmates, Lorenzo Reed. Noticeable by their absence was Lezmond's

     family, including his mother who was a principal at a school on the reservation. I am

     aware that all efforts to involve his mother in his life and education were met with

     refusal. His mother made it clear to our staff that she was not to be bothered with her

     son.


     9.     Neither Lezmond's mother nor father ever attended any of his football games,

     parent/ teacher conferences, or even his high school graduation. They missed the speech

     their son gave to his graduating classmates about the importance of education and taking

     responsibility for your actions. He followed up this advice by continuing to encourage

     two of his friends, Herman Tsosie and Ferdinand Layman to stay in school and then

     attended their graduation the following year.


     l 0.   Lezmond Mitchell has already had an impact on my life. I saw a brilliant student

     left al loose ends by the loss of the guidance he needed to make the transition to college.

     I contacted Northern Arizona University that summer and started a master's program in

     school counseling. It was too late to help Lezmond, but I have helped others. I have kept

     in touch with Lezmond during the years of his incarceration. I had the opportunity to

     speak to Lezmond on the phone on one occasion a few years ago. I have been amazed at

     his continued love of learning and the scope of his interests. I will be devastated if he is

     executed.


     11 ,    I previously signed a declaration regarding this case on June 6, 2009. 1bis

     declaration is an addendum to the previous declaration, which I continue to stand by.




                                                     4




                                                                                             Exhibit 5 - 246
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 283 of 350




     12.    I met with an investigator from the office of the Federal Public Defender on

     August I 0, 2019 and August 12, 2019.


            l have read and reviewed this five page supplemental declaration.


            l declare under p enalty of perjury, under the laws of the United States of America,

     the foregoing is true and correct.   Signed this    ; ;)., ~      day of August 2019, in

     ~~
      ~· ~ R_ a-r
               ~ ~- -- - -- - ' New Mexico.




                                                  Sonja Halsey




                                                 5




                                                                                           Exhibit 5 - 247
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 284 of 350




    TO: Rosalind Sargent-Burns, Acting Pardon Attorney


    Dear Ms. Sargent-Burns:


    Attached is my declaration in support of Lezmond Mitchell's application for
    executive clemency and a pardon. I am respectfully requesting Lezmond
    Mitche11's death sentence and life sentences be commuted, and that he be permitted
    to return to his home: the Navajo Nation.


    Thank you for your consideration.




                                                            Date:   QCJ.IJ. 21)]9




                                                                              Exhibit 5 - 248
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 285 of 350




                  DECLARATION OF TAMMY ROSE SEBAHE

         I, Tammy Rose Sebahe, declare as follows:

         1.    My name is Tammy Rose Sebahe. Randy, Lorenzo and Tara Reed

   are my cousins-brothers. Our mothers, Rose Sebahe and Freda Reed, are sisters.

         2.    I met Lezmond Mitchell several months before he started living at my

   Aunt Freda's house. Aunt Freda's house is a few hundred feet from my mother's

   house and Grandma Betty's house was another few hundred feet east of my

   mother's house. I remember seeing Lezmond and Lorenzo coming in and out in

   the mornings when they left to school and in the afternoons after school. They

   both attended Rough Rock High School.

         3. I know Lorenzo dropped out of high school during his junior or senior

   year and I also know that it was because ofLezmond's help and encouragement

   that Lorenzo was able to go back to school and graduate.

         4.    During the months that Lezmond lived with Aunt Freda, Lezmond

   would often times stay at my Grandma Betty's house alone with her. Many a

   times, we would all leave to run errands and Lezmond would stay behind to keep

   an eye on Grandma Betty. My mother and aunt Freda appreciated having

   Lezmond around because he was trustworthy and they knew that he would take

   good care of Grandma Betty should an emergency arise and Grandma Betty knew
                                           1




                                                                              Exhibit 5 - 249
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 286 of 350




   she could count on Lezmond to round up the sheep and chop firewood for her

   during cold days.

         5.     Lezmond told me that he preferred staying with Lorenzo, rather than

   at his house, because they were both trying to finish school, and they encouraged

   each other. Lezmond also said he liked that he and Lorenzo took the bus to school

   together. I once overheard Lezmond telling Lorenzo that he felt as though his

   mother did not care for him because she wasn't even part of his life.

         6.     I considered Lezmond a cousin-brother, just like Lorenzo. Lezmond

   encouraged all of us teenagers to stay in school. Lezmond was very intelligent

   and generous with his knowledge He was always reading and sharing facts with

   us. It was convenient for us kids to have someone around whom we could ask

   questions about our homework. I remember Lezmond telling Tara and I to stay

   away from boys and to focus on our education instead. I felt protected by

   Lezmond as ifhe were my older brother.

         7.     I felt comfortable being around Lezmond because he was such a nice

   and respectful kid. Lezmond actually respected everyone. He was the type of kid

   who opened doors for a lady. During dinner, Lezmond would wait until everyone

   else had been served before serving himself. Lezmond felt comfortable around all

   of us. He would engage in conversation and participate in activities      He was
                                            2


                                                                            ~
                                                                           7,e_s_



                                                                                    Exhibit 5 - 250
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 287 of 350




   funny and talkative, especially when it came to sports such as football. He was

   smart and interesting to talk to.

         8.     While living with Aunt Freda, Lezmond helped with chores without

   complaining. In fact, he volunteered and seemed happy to help in any way he

   could. Lezmond enjoyed cooking. I remember he knew how to cook spaghetti

   and other potato dishes. He babysat my cousin's (Tara) two younger kids. I can

   still see him running to help unload grocery bags when Aunt Freda or Grandma

   Betty came home from grocery shopping. I never saw Lezmond smoke or drink,

   and this includes the time Lezmond and Lorenzo lived with my brother Randy in

   Phoenix, Arizona.

         9.     I consider Lezmond as part of my family and just like other Navajos

   who have committed serious crimes within the reservation and have not been

   sentenced to death, Lezmond's life should also be spared. It is against Navajo

   traditions and values to take someone else's life via capital punishment. We

   believe that life is sacred and that only God has the right to punish or forgive. We

   believe that people deserve a chance to redeem themselves and repent. I will

   always remember Lezmond as I described him in this declaration. I cannot

   fathom Lezmond hurting another human being.

          10.   I will be devastated if the government proceeds with Lezmond's

   execution and I know everyone who knows him will feel the same way.

                                                                             ~
                                                                             1-R.S.



                                                                                Exhibit 5 - 251
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 288 of 350




          11.   I previously signed a declaration regarding this case on May 31, 2009.

   This declaration is an addendum to the previous declaration, which I continue to stand by.

          I declare under the penalty of perjury and the laws of the United States of

   America, that the foregoing is true and correct. Signed this 28th day of August,

   2019, in Phoenix, Arizona.




                                            T ~




                                                                                     Exhibit 5 - 252
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 289 of 350




          ATTACHMENT H




                                                              Exhibit 5 - 253
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 290 of 350




                                                                              rr,....   V'
                                                                                             I -c.\·, ,e_ 45 l; t'Yl 5-k¾r\Cl!\'f--
•. ,'
                                                                              Oc1 u3 L,-hv +a A I~:jC l 51'. nr,
                                                                             + l'Y)o+~v 4-u ~++r.;n"{
                                                                              L-c<..
                                                     December 28, 2001



            Marlene S. Slim
            P.O. Box 2247
            Window Rock, Arizona 865 J5

            U. S Department of Justice
            United States Attorney
            District of Arizona

            RE:    UN1TED STATES VS. LEZMOND MITH CHELL
                   Court Number: CR-01-1062-PCT-MHM

            This is regarding the questionnaire for punishment for the conviction of Carjacking First Degree
            I\1urder. Below are my thoughts and concerns regarding the Lezmond Mitchell.

            1)     What sentence do you feel each defendant should receive? Please explain below.

                   My daughter \vas only nine years old, ,vith her whole life ahead of her. I certainly will miss
                   the mother-daughter relationship watching her grow up. And my mother was about to retire
                   after 30 years of devotion to the Windov,, Rock Unified School District #8 as a Bus Driver.

                   My daughter and mother's lives and future were taken from them in a instant. This horrific
                   action effected many lives, including our family, and many other families, adults and kids
                   alike. For our family, there is a significant void that is evident on an everyday basis. It is a
                   extrerneiy difficult situation, one in which we will never get over and shattering our lives.

                   Therefore, due to the savageness and unhurnan murders of my daughter, Tiffany N. Lee and
                   my mother, Alyce R. Slim, who posed no threat \vhat-so-ever to anyone, the sentence called
                   for would be his natural life in prison, wit.h no chance of parole. A sentence that is harsh
                   enough to send a message that such offenses will not be tolerated by society. These organized
                   band of beast, who's whole sole purpose was to get what they wanted through the hurting of
                   others with no remorse, what-so-ever.

                  My mother's truck, which was stolen and later used in a armed robbery in Red Valley, AZ,
                  was driven around in which to gloat their bad deeds. I can only imagine these perpetuators
                  enjoyed themselves while joy riding and thinking they wouldn't get caught. Lezmond
                  Mitchell as indicated in my father's statement, knew right from VvTong, including the other
                  suspect, Jason Kinlicheenie for Carjacking and he also should be responsible and indicted,
                  because he \Vas as much involved for being there, and kno\,ving right from WTong. All of




                                                                                                              Exhibit 5 - 254
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 291 of 350




          them should be accounted, due to their knowledge as to what happen and commited. This
          organized band of gangs should all be given the maximum penalty oflife imprisonment and
          therefore, suffer the consequences of their actions.

    2)    Other comments or information you -would like the Assistant U.S. Attorney to know:

          T hough, I am not familiar with the laws of crimes within the Arizona State and the Navajo
          Nation Criminal laws, however, I am learning day by day.

          As my father indicated, I filed a report on them missing on Tuesday, October 30, 2001 . lt
          seem that the Navajo Police Department did not really do an)thing as in looking for them.
          Other than people are m issing all the time . And that whole week, we searched and looked
          for them, even the School Bus Drivers, friends and relatives, posting their p ictures and ,vhere
          they might have last been seen. It wasn't until one of the Ranger's or Resource E nforcement
          Officers found my mother's vehicle in the \Vheatfields area, that the Navajo Police and
          Criminal Investigators finally responded and became involved, \vhen before, they were
          sitting at idle.

           Their responsibility in taking the situation over, their attitude was they didri ' t really care,
           perhaps because it wasn't any of their relatives nor anybody they knew. There main objective
           is to serve and protect, and our family never saw that. When the FBI's showed up and
           became involved. They handled the situation very professionally and expeditiously in
         , apprehendi,ng the suspects, in which they traumatize are family greatly. Through this, my
           family and 1 are very thankful to the FBI, in regards to this tragic ordeal in which effected us
           tremendously, and would like to see that justice is done, so that our lives m.ay be put at ease,
           however, never the same with our losses.

         This will conclude my thoughts and concerns regarding the above matter. If any other
         questions or concerns, please contact me at my address or telephone number. Thank you.




                                                   Respectfully Submitted
                                               / ·-·.(                                .
                                             C}{fifffllli!~/4l1111v
                                                  Marlene S. Slim




                                                                                                   Exhibit 5 - 255
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 292 of 350




            ATTACHMENT I




                                                              Exhibit 5 - 256
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 293 of 350


        TRANSCRIPT OF VIDEOTAPED INTERVIEW OF SHERRY MITCHELL
                        Interview Conducted on November 21, 2016
 Video Transcribed by Edith Prado, Office of the Federal Public Defender, on August 27, 2019


SHERRY MITCHELL: I was going to college at, um, Navajo Community College before they
called it Diné College. And, at that time, um, I realized that I was expecting my son, Lezmond,
and, um, so I was really happy because, at that time, I had nothing to do with my parents or this
home site or anything because it, um, was very turbulent, um, the way my parents were and
everything and it was a very dysfunctional family and I just had to get away. So, I was very
happy when I knew I was expecting, um, my son, Lezmond. And I chose to be a single parent
and I chose that from the beginning. So there wasn’t an issue that I thought later on that, you
know, the father would come back and want to be part of the life or get married or anything like
that. It wasn’t like that. I was by myself and I was doing a lot of things. I was either working,
you know, I think I was working before I walked back into school and everything to get my
degree. And, I just chose to be-to do that and I didn’t tell my parents about, um, anything--that I
was expecting my child--or anything like that because I didn’t want him to be part of the
dysfunction that was going on with this family and I just, I-I really hated being raised by my
mom and dad. They could not, especially my mom, her total existence was functioning in chaos
all the time. Could not do anything unless chaos was going on. Could not do anything unless
there was a problem to solve. And it was getting to that point where I just told her, I said, “You
know, I can’t live like this. Life cannot be a total chaos all the time.” So, when my mom passed,
I got to look at the marriage license, the birth certificates, and all this stuff, because those are
things they were not sharing. So she was thirteen years old when she married my dad. She was
fifteen when she had me. She was a child raising a child. And I had to live with that all my life. I
had to live with stuff like that. Out in California, even before I had my son, when she was
addicted to Vicodin and stuff like that, on drugs, seeing a psychologist, everything. And it’s like,
you don’t live life like this. Life shouldn’t be like this. It shouldn’t be this hard, shouldn’t be this
tough. So, when I was old enough to be able to work on my own to get out on my own, that’s
what I started doing. So I started working two jobs to establish my own home so that I could put
myself through college. And that’s what I did. My last year of college, they begrudged me,
asking-I asked them to take care of Lezmond ‘cause I wanted to take more than twelve hours to
finish up and to graduate.


                                                                         Prepared August 27, 2019/ep


                                                                                             Exhibit 5 - 257
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 294 of 350


       When all this happened, he was with people that were using hard drugs and drinking and
everything.
       He usually calls on the phone, um, he mostly calls to check on me to make sure I’m doing
okay and stuff like that. We do a lot of talking, and, um, he gets quite involved with my job, so
I’ll talk with him about stuff and we’ll talk about this-and-that. I mean, even when I took the job
at Rough Rock, I had three jobs to choose from that day, and Rough Rock was one of them, and
my son says, “mom, please go to Rough Rock. Make it better, the high school there, for those
kids, they need you. You’re not there for a paycheck. You’re there for the kids and an
education.” He said, “please go to Rough Rock” so, I did. I went to Rough Rock. I don’t have
anything to do with anyone else.
       My son is very much loved and missed by me. And I hope you will take under
consideration what he’s asking because I do miss him very much. I have to be here for him to
make sure he’s okay. And that’s what it’s always been. And I got up every morning and I prayed
for him.




                                                                      Prepared August 27, 2019/ep


                                                                                         Exhibit 5 - 258
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 295 of 350




           ATTACHMENT J




                                                              Exhibit 5 - 259
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 296 of 350




                                                                                        ~ MJ.. .,;}_'-I, 2020
  The Honorable Donald J. Trump
  President of the United States of America
  The White House
  1600 Pennsylvania Avenue NW
  Washington, DC 20500

            Re: United States ofAmerica v. Lezmond Charles Mitchell

  Dear Mr. President,
                                                                                                                                '
            On behalf of _ _ _ _ __ _ __ __ __ _ _ __ __ __, I strongly                                                         I
  urge you to consider granting Lezmond Charles Mitchell's petition for executive clemency and a full
  pardon. Mr. Mitchell is a member of the Navajo Nation, and was convicted in the United States                                 \
  District Court for the District of Arizona of several intra-Indian crimes which took place in Indian
  country. Despite the Navajo Nation's opposition, the Department of Justice elected to pursue a death
  sentence against Mr. Mitchell in contravention of principles of tribal sovereignty and U.S.                                   i
  Congressional intent barring federal capital prosecutions, absent tribal consent, of intra-Indian crimes                      i
                                                                                                                                !
  committed in Indian country. Mr. Mitchell is the only American Indian on federal death row.                                   r
                                                                                                                                i
          This case is also deeply concerning to the native peoples due to the manner in which the FBI
  abused Indian tribal courts to deprive Mr. Mitchell of his federal due process guarantees. Specifically,
  Mr. Mitchell was held in a tribal jail for 25 days while the FBI continually interrogated him. It was
  only after they allegedly obtained a full confession that Mr. Mitchell was brought to federal court,
  presented to a magistrate, and appointed counsel. In keeping with FBI protocol, however, Mr.
  Mitchell's alleged confession is neither tape-recorded nor did he write a statement. In fact, in Mr.
  Mitchell's only recorded statement, he fervently denies having a direct role in the capital offenses.

          Federal criminal prosecutions of intra-Indian crimes occurring within the borders of Indian
  country bring up long-standing issues of tribal sovereignty. In order to maintain tribal rights, as well
  as individual tribal member' s due process rights, we support Mr. Mitchell's position and urge you to
  strongly consider granting Mr. Mitchell's petition for executive clemency and a pardon.

            Thank you for your continued support of American Indians and Alaska Natives across the
  nation.                                                                                                                       \
                                                                                                                                !
                                                Sincerely,

                                                    ¥-rc'c.u,c.>
                                                        f
                                                              M    )      1,,,U,(__.f_,,L, '"<..;J,t_.J
                                                                   '-'f) a. -1-, 'trt,U     {!_Ji~
                                                                                                          •




                                                                                                              Exhibit 5 - 260
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 297 of 350




                                               t .. ,KONA Vii.I.AC ii: ( ( )l I'll 11
                                               ~.;.-                   .....
                                                     fu "url,. 1<1J¥'1hiot III l.llllh ,llh·: l,1<,t1
                                               "" .th(fh•· 1,11uumM. and,, ~·r, ~,~ I ji\'~~I>·




   March 26, 2020

   The Honorable Donald J. Trump
   President of the United States of America




                                                                                                                           II
   The White House
   1600 Pennsylvania Avenue, NW
   Washington, DC 20500

   Re: United States of America v. Lezmond Charles Mitchell                                                                '

                                                                                                                           '
   Dear Mr. President,
                                                                                                                           I
                                                                                                                           I
   On behalf of the Native Village of Gakona, I strongly urge you to consider granting Lesmond Charles
   Mitchell's petition for executive clemency and a full pardon. Mr. Mitchell is a member of the Navajo
   Nation, and was convicted in the United States District Court for the District of Arizona of several intra-
   Indian crimes which took place in Indian Country. Despite the Navajo Nations opposition, the
                                                                                                                           I
   Department of Justice elected pursue a death sentence against Mr. Mitchell in contravention of                          I
   principles of tribal sovereignty and U.S. Congressional intent barring federal capital prosecutions, absent             II
   tribal consent, of intra-Indian crimes committed in Indian country. Mr. Mitchell is the only American
   Indian on federal death row.

   This case is also deeply concerning to the native peoples due to the manner in which the FBI abused
                                                                                                                           I
   Indian tribal courts to deprive Mr. Mitchell of his federal due process guarantees.                                     \
   Federal criminal prosecutions of intra-Indian crimes occurring within the borders of Indian country bring
   up long-standing issues of tribal sovereignty. In order to maintain tribal rights, as well as individual tribal
   member's due process rights, we support Mr. Mitchell's position and urge you to strongly consider
   granting Mr. Mitchell' petition for executive clemency and a pardon.

   Thank you for your continued support of American Indians and Alaska Natives across the nation.

   Sincerely,

         /"-.        (\
        (·-~----\~
   Darin bene, Council President




                                                                                                         Exhibit 5 - 261
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 298 of 350




                                                                        -~~ 0_· l_ _ro___,2020
 The Honorable Donald J. Trump
 President of the United States of America
 The White House
 1600 Pennsylvania Avenue N W
 Washington, DC 20500

            Re: United States ofAmerica v. Lezmond Charles Mitchell

 Dear Mr. President,

         On behalf of      cA]tvil~~              \J~v\~ a(           ~-fti)wk , I strongly
 urge you to consider granting Lezmond Charles Mitchell ' s petition for executive clemency and a full
 pardon. Mr. Mitchell is a member of the Navajo Nation, and was convicted in the United States
 District Court for the District of Arizona of several intra-Indian crimes which took place in lndian
 country. Despite the Navajo Nation's opposition, the Depa1tment of .Justice elected to pursue a death
  sentence against Mr. Mitchell in contravention of principles of tribal sovereignty and U.S.
  Congressional intent barring federal capital prosecutions, absent tribal consent, of intra-Indian crimes
  committed in lndian country. Mr. Mitchell is the only American Indian on federal death row.

         This case is also deeply concerning to the native peoples due to the manner in which the FBI
  abused Indian tribal courts to deprive Mr. Mitchell of his federal due process guarantees. Specifically,
  Mr. Mitchell was held in a tribal jail for 25 days while the FBI continually interrogated him. It was
  only after they allegedly obtained a full confession that Mr. Mitchell was brought to federal court,
  presented to a magistrate, and appointed counsel. In keeping ,,~th FBI protocol, however, Mr.
  Mitchell's alleged confession is neither tape-recorded nor did he write a statement. In fact, in Mr.
  Mitchell's only recorded statement, he fervently denies having a direct role in the capital offenses.

          Federal criminal prosecutions of intra-Indian crimes occurring within the borders of Indian
  country bring up long-standing issues of tribal sovereignty. ln order to maintain tribal rights, as well
  as individual tribal member's due process rights, we suppo1t Mr. Mitchell's position and urge you to
  strongly consider granting Mr. Mitchell's petition for executive clemency and a pardon.

            Thank you for your continued support of American Indians and Alaska Natives across the
  nation.




                                                     o.--'f~< ~ ~                       1- w~ ,~
                                                     Po /3c~           130




                                                                                                Exhibit 5 - 262
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 299 of 350




                                                                        ~"'-~---=-~\----t\-   ~     '2020
  The Honorable Donald J. Trump
  President of the United States of America
  The White House
  1600 Pennsylvania Avenue NW
  Washington, DC 20500

            Re: United States ofAmerica v. Lezmond Charles Mitchell

  Dear Mr. President.

          On behalf of    \:\xc_bc.,,,.    \J, \\~             ~  G_jQ C~ \                   , I strongly
  urge you to consider granting Lezmond Charles Mitcell's petition for executive clemency and a full
  pardon. Mr. Mitchell is a member of the Navajo Nation, and was convicted in the United States
  District Court for the District of Arizona of several intra-Indian crimes which took place in Indian
  country. Despite the Navajo Nation's opposition, the Department of Justice elected to pursue a death
  sentence against Mr. Mitchell in contravention of principles of tribal sovereignty and U.S.
  Congressional intent barring federal capital prosecutions, absent tribal consent, ofintra-lndian crimes
  committed in Indian country. Mr. Mitchell is the only American Indian on federal death row.

         This case is also deeply concerning to the native peoples due to the manner in which the FBI
  abused Indian tribal courts to deprive Mr. Mitchell of his federal due process guarantees. Specifically,
  Mr. Mitchell was held in a tribal jail for 25 days while the FBI continually interrogated him. It was
  only after they allegedly obtained a full confession that Mr. Mitchell was brought to federal court,
  presented to a magistrate, and appointed counsel. In keeping with FBI protocol, however, Mr.
  Mitchell's alleged confession is neither tape-recorded nor did he write a statement. In fact, in Mr.
  Mitchell's only recorded statement, he fervently denies having a direct role in the capital offenses.

          Federal criminal prosecutions of intra-Indian crimes occurring within the borders of Indian
  country bring up long-standing issues of tribal sovereignty. In order to maintain tribal rights, as well
  as individual tribal member's due process rights, we support Mr. Mitchell's position and urge you to
  strongly consider granting Mr. Mitchell's petition for executive clemency and a pardon.

            Thank you for your continued support of American Indians and Alaska Natives across the
  nation.

                                                Sincerely,




                                                  Aa/·,c                                 qq-r22_




                                                                                                  Exhibit 5 - 263
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 300 of 350




                             ASA'CARSARMTI.ITTRIBAL COUNCil..
                                         P.O. Box 32249
                                Mountain Village, AK 99632-0107
                                   Telephone: (907) 591-2814
                                    Facsimile: (907) S91-2811




   The Honorable Donald J. Trump                                                       May 08, 2020

   President of the United States of America

   The White House

   1600 Pennsylvania Avenue NW

   Washington, DC




           Re: United States of America v. Lezmond Charles Mitchell



   Dear Mr. President,

           On behalf of Asa'carsarmlut Tribal Council, I strongly urge you to consider granting Lezmond
   Charles M itchell's petit ion for executive clemency and a full pardon. Mr. Mitchell is a member of the
   Navajo Nation, and was convicted in the United States District Court of the District of Arizona of several
   intra-Indian crimes which took place in Indian country. Oespi~ the Navajo Nation's opposition, the
   Department of Justice elected to pursue a death sentence against Mr. Mitchell in contravention of
   principles of tribal sovereignty and U.S. Congressional intent baning federal capital prosecutions, absent
   t ribal consent, of intra-Indian crimes committed in Indian country. Mr. Mitchell is the only American
   Indian on federal deat h row.

           This case is also deeply concerning to the native peoples due to the manner in which the FBI
   abused Indian tribal courts to deprive Mr. Mitchell of his federal due process guarantees. Specifically, Mr
   Mitchell was held in tribal jail for 25 days while the FBI continually interrogated him. It was only after
   they allegedly obtained a full confession that Mr. Mitchell was brought to federal court. presented to a
   magistrate, and appointed council. In keeping with FBI protocol, however, Mr. Mitchell's alleged
   confession is neither tape-recorded nor did he write a statement. In fact, in Mr. Mitchell's only recorded
   statement, he fervently denies having a d irect role in the capital offenses.




                                                                                                       Exhibit 5 - 264
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 301 of 350




          Federal criminal prosecutions of i ntra-Indian crimes occurring w ithin the borders of Indian
  country bring up long-standing issues of tribal sovereignty. In order to maintain tribal rights, as well as
  individual tribal member's due process rights, we support Mr. Mitchell's position and urge you to
  strongly consider granting Mr. Mitchell's petition for executive clemency and a pardon.

          Thank you for your continued support of American Indians and Alaska Natives across the nation.




                                                    Sincerely,

                                                        ', 1J,1C i.-.-c_
                                                     James C. Landlord, First Chief




                                                                                                      Exhibit 5 - 265
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 302 of 350




                                              rAMUNKF.V TRIBAL GQVY,ltNM cNT
                                                     I0S4 1'OCAIIUN1'AS T RAIi..
                                               l'AMUNKEY INlHAN RESRRYATJON
                                                  K IN(: W ll.l.JAM. YA l30S6-2l3J




Ju ly 16, 2020

The Honorable Donald J. Trump
President of the United States of America
The While House
1600 Pennsylvania Avenue NW
Washington, DC 20500

Re: United States ofAmerica v. Lezmond Charles Mitchell

Dear Mr. President,

On behalf of the Pamunkey Indian Tribe, I strongly urge you to consider granting Lezrnorid Charles
Mitchell 's petition for executi ve clemency and a f1,1ll pardon. Mr. Mitchell is a member of the Navajo
Nation, and was convicted in the United States District Court for the District of Arizona of several intra-
Indian crimes which took place in Indian country. Despite the Navajo Nation's opposition, the
Department of Justice elected to pursue a death sentence against Mr. Mitchell in contravention or
principles of tribaJ sovereignty and U.S. Congressional intent barring federal cap ital prosecutions, absent
tribal consent, of intra-Indian crimes committed in £ndian country. Mr. Mitchell is the only American
Indian on foderal death row.

This case is also deeply concerning lo the native peoples due to the manner in which the FBI abused
Indian tribal courts lo deprive Mr. Mitchell or his federal due process guarantees. Specifica lly, Mr.
Mitchell was held in a tr.i baJ jai l for 25 days whi le the FB I continually interrogated l1iin. It was only a.ft.er
they aJleged ly obtained a fu 11 confession that Mr. Mitchel I was brought to federal court, presented to a
magistrate, and appointed counsel. In keeping with FBI protocol, however, Mr. Mitchell's alleged
confession is nei ther tape-recorded nor did he write a statement. In fact, in Mr. Mitchell 's only recorded
statement, he fervently denies having a direct role in the capital offenses.

Federal criminal prosecutions of intra-Indian crimes occurring witl:tin the borders of fnd ian country
bring up long-standing issues ort,i bal sovereignty. Jn order to maintain tribal rights, as well as
individual tri bal member's due process rights, we support Mr. Mitchell 's position and urge you to
strongly consider granting Mr, Mitchell 's petition fo r executi ve clemency and a pardon.

Thank you fo r your continued support of American Indians an<l Alaska Natives across the
nation.


~
~ 1tG1ay      ~
Chief, Pamunkey Indian Tribe




                                                                                                         Exhibit 5 - 266
   Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 303 of 350




                                                                                                                                      OFFICERS:
                                                                                                                                        DARRELL G. SEKI, SR.. Chairman
                                                                                                                                        SAMUEL R. STRONG, Se<re<ary

RED LAKE BAND                                                                                                                           ANNETTE JOHNSON, l'ro-asuror
                                                                                                                                      DISTRICT REPRESENTATIVES:
                                                                                                                                        GARY NEL.SON ·
of CHIPPEWA INDIANS                                                                                                                     GLENDA J . MARTIN
                                                                                                                                        JULIUS "l'OADY" THUNDER
                                                                                                                                        ALLEN PEMBER'l'ON
                                                                                                                                        ROBERT "BOB" SJ,OTH
RED LAKE NATION HEADQUARTERS                                                                                                             DONALD GOOD. SR.
                                                                                                                                        ADRIAN BEAULIEU
                                                                                                                                         MICHELLE (BARRE'IT) COBEN,\JS
PO Box 550, Red Lake, MN 56671                                        Phone 218-679-3341 • Fax 218-679-3378                           ADVlSORY COUNCIL:
                                                                                                                                         7 HEREDITARY CHIEFS

                                                                                                                                                                         ~
                                                                                                                                                                         t


                                                                         July 20, 2020                                                                                   I
                                                                                                                                                                         i
                                                                                                                                                                         }
                                                                                                                                                                         l
                                                                                                                                                                         !
        The Honorable Donald J. Trump                                                                                                                                    i
        President of the United States of America
        The White House
        1600 Pennsylvania A venue NW
        Washington, DC 20500                                                                                                                                             \
                  RE: United States ~fAmerica v. Lezmond Charles Mitchell
                                                                                                                                                                         !
                                                                                                                                                                         f
        Dear Mr. President:                                                                                                                                              l'
                                                                                                                                                                         }
                                                                                                                                                                         I
                                                                                                                                                                         i
                On behalf of the Red Lake Band of Chippewa Indians, I strongly urge you to consider                                                                      t
        Lezmond Charles Mitchell's petition for executive clemency and a full pardon. Mr. Mitchell is a                                                                  !
        member of the Navajo Nation, and was convicted in the United States District Court for the                                                                       It
        District of Arizona of several intra-Indian crimes which took place in Indian country. Despite the
        Navajo Nation' s opposition, the Department of Justice elected to pursue a death sentence against                                                                !
        Mr. Mitchell in contravention of principles of tribal sovereignty and U.S. Congressional intent
        barring federal capital prosecutions, absent tribal consent, of intra-Indian crimes committed in
        Indian country. Mr. Mitchell is the only American Indian on federal death row.

               This case is also deeply concerning to Native people due to the manner in which the FBJ
                                                                                                                                                                         II
                                                                                                                                                                         I
        abused the Navajo Nation Tribal Court to deprive Mr. Mitchell of his federal due process
        guarantees. Specifically, Mr. Mitchell was held in a tribal jail for 25 days whi le the FBI
        continually interrogated him. It was only after the FBI allegedly obtained a full confession that
        Mr. Mitchell was brought to federal court, presented to a magistrate, and appointed counsel. In
        keeping with FBI protocol, however, Mr. Mitchell's alleged confession was neither tape
        recorded nor did he write a statement. In fact, in Mr. Mitchell's only recorded statement. he
        strenuously denies having a direct role in the capital offenses.
                                                                                                                                                                         I
                 Federal criminal prosecutions of intra-Indian crimes occurring within the borders of
        Indian country invoke long-standing issues of tribal sovereignty. In order to maintain tribal
        rights, as well as individual tribal members' due process rights, we support Mr. Mitchell's
        position and urge you to strongly consider granting Mr. Mitchell's petition for executive
        clemency and a pardon.




                             TRIBAL COUNCIL              Organized April 18, 1918           (Revised Constitution & By-Laws, January 6. 1959)
         CHIEF COUNCIL OF 1889-: May-dwny-gwl\•Jl(Hlind, Nah-ga un-e -gwon -abe, Mays-00--00-caw-ay, Ahna h-mc.ay.go-shig, Naw-ay•tab ,wowb; Nah•wah,q uay•ge-shig




                                                                                                                                                    Exhibit 5 - 267
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 304 of 350




          We appreciate your continued support of American Indians and Alaska Natives across the
   United States.




                                                                                                          I


                                                                                                          \
                                                                                                          I
                                                                                                          !

                                                                                                          Ii




                                                                                        Exhibit 5 - 268
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 305 of 350




                                                      SAN PASQUAL RESERVATION


                           July 27, 2020
TRIBAL COUNCIL
                           The Honorable Donald J. Trump
                           President of the United States of America
Stephen W. Cope
                           The White House
Cbai.tman                  1600 Pennsylvania Avenue NW
                           Washington, DC 20500
Justin Qui.s Quis
Vice Chairman              Re: United States ofAmerica v. Lezmond Charles Mitchell

TildaM. Green              Dear Mr. President,
Seci-etary-Treasm·er
                                    On behalf of the San Pasqual Band of Mission Indians, I strongly urge you to
David L. Toler             consider 1,>ranting Lezmond Charles Mitchell's petition for executive clemency and a full
Councilman                 pardon. Mr. Mitchell is a member of the Navajo Nation and was convicted in the United
                           States District Court for the District of Arizona of several intra-lndian crimes which took
                           place in Indian country. Despite the Navajo Nation's opposition, the Department of
Joe Chave7.                Justice elected to pursue a death sentence agamsL Mr, Mitchell in contravention of
Councilman                 principles of tribal sovereignty and U.S. Congressional intent barring federal capital
                           prosecutions, absent tribaJ consent, of intra-Indian crimes committed in Indian countcy.
                           Mr. Mitchell is the only American Indian on federal death row.

                                   This case is also deeply concerning to the native peoples due to tlle manner in
                           which the FBI abused Indian tribal courts to deprive Mr. Mitchell of .hls federal due
                           process guarantees. Specifically, Mr. Mitchell was held in a tribal jail for 25 days while
                           the FBI continually interrogated him. lt was only after they allegedJy obtained a full .
                           confession that Mr. Mitchell was brought to federal court, presented to a magistrate, and
                           appointed counsel. In keeping with FBI protocol. however, Mr. Mitchell's alleged
                           confession is neither tape-recorded nor did he write a statement. In fact, in Mr. Mitchell's
                           only recorded statement, he fervently denies having a direct role in the capital offenses.

                                    Federal criminal prosecutions of intra-Jndian crimes occuning within the borders
                           ofIndian country bring up long-standing issues of tribal sovereignty. In order to maintain
                           tribal rights, as well as individual tribal member's due process rights, we support Mr.
                           Mitchen·s _position and urge you to strongly consider granting Mr, Mitchell's petition for
                           executive clemency and a pardon.

                                   Thank you for your continued support of American lndians and Alaska Natives
                           across the nation.


                            Sincerely,




                            P.O. Box 365         16400KUMEYAAYWAY. VALLEY CENTER, CA 92082
                    PHONE 760- 749•3200 • FAX 760-749- 3876 •              WWW.5ANPASQUJ>.Lil,"./',.'OOFMISSJONINOIANS.ORG




                                                                                                                      Exhibit 5 - 269
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 306 of 350



07/30/ 2020    13:08COHAR IE INTRA TRI BAL COUNCI L
                                                                                               (FAX)                          P.002/002




   7351 North ll.S. 421 Hwy.
   c,,...,H.o.2&328                                          ©
                               Coharie Intra-Tribal Council, Inc.
                                                                                                             Phone(910)584-4906
                                                                                                                    (910} 584-6909
                                                                                                                Fax(910)664-2701




              The Honorable Donald J. Tt11mp
              President of the 'United Statci; of Atncrica
              The Wh\te House
              \600 Penll$ylvanla Avenue NW ·
              W86hingion, DC 20500

                      Re: Urn~d Simes ofAmvicQ v. /.e,n,Qnd Charles Mi1cJr~U
              Dear Mr. PreJldent,

                     On behalf of     e OX)'),r\~ ::ro~o..-::::S'f"',\-p\_                       CcX'1(·,,.
                                                                                                          I strongly
              w:p )'OU co consider grantina Lezmond Charles MitcheJl's petition for executive clcmenc:;y 1111d a full
              patdon. Mr. Mitchell fs a member of the Na~o Nation, and was convicted in the Unhed State$
              Diurict Court for the Di!!lllct of Arizona of several lntta-lndlan crimes which took place tn lndlan
              coumry. Do:ipite tho Navajo Nadon•s opposition. the t>q,attment of Justice elected to punlle a death
              sentence against Mr. Mikhttl In COfltravmtion of principles of tribal sov~gnty and U.S.
              Congt"esslonal intent bamn; federal capital proaecut!ons, absent tdbal consent, of iotta-JndJan Mimes
              committed In Indian country. Mt. Mitchell is tho only American Indian on federal death row.

                       This ~ b also deeply contemlng to lb!: native peoplca d11e co the maMer in which the FBI
              ab\llled lndlan tribal courts IO deprive Mr. Mitchell ofbis fedaral due J'l'OCC$S 811Bhllltecs. Spcclfically,
              Mt. Mitchell was held In a tribal jail ~r 2! day. wln1e the FBI c;ontinually Jntcrroptcd him. Jt was
              only efter they allegcdty obtained a full conf'cssJ011 lbat Mr. Mitchetl was bnmS,bt tio federal court.
              presented to a magisuat.e, alld appointed counsel. In keeping with FBJ protQco~ however, Mr.
              Mitchell's alle&ed c011fcaslon Is neither tape-recordod nor did he write a statement. In f~t, in Mr.
              Mitchell's only rcoorded statement. be fervently denies having I direct role in 1he capital offtnsos.

                      Federel crimlnaJ prosccurions of intra~Indian omnes occurring within the borders of Indian
              country bring up long-standmg inues of tribal sovereignty. In order to maintain tribal rlchts, as ,veil
              es Individual tribal member's due process ri$tlts, we support Mr. MitcbeD's po$ldon and~ you to
              strongly considOf grantine Mr. Mltdiell'a petition for ei<couti~ elcmicnc>' and a pardon.

                        Tharik )'oU for yaur cont.inued support Qf American Indians and Alaska N8tfvcs across iho
              nation.




                                                             ±r:edd ·,e C.U.cie.c 1.~r,
                                                               ~::t.:sc       4    r nc,,< 01:\D
                                    Coharle Tribe of Sampson & Hamett. Counties




                                                                                                                        Exhibit 5 - 270
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 307 of 350




          ATTACHMENT K




                                                              Exhibit 5 - 271
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 308 of 350




                 First Step Act
    To assess the programming needs of
    ~ach inmate under the First Step Act,
   inmates will receive an assessment on
           TRULINCS on or about
             December 4, ·2019.

     When you receive this assessment,
       please complete it promptly.

    Based on your responses, programs
   that would be most beneficial for you
                     wit I be identified .

            The initial assessment will close January 1, 2020. ·


                               MITCHELL, LEZ ONO 48685008




                                                               Exhibit 5 - 272
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 309 of 350




DATE REVIEWED:        l ~tl..-=-R_ l"-'"}_'7.,_____
                   __.,_    J




INSTITUTION:
INMATE NAME:




FIRST STEP ACT (Circle One):               ELIGIBLE    1 6:)
RECIDIVISM RISK LEVEL (Circle One):                   MINIMUM   (S§i, MEDIUM   HIGH




                                                                               Exhibit 5 - 273
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 310 of 350




                 EXHIBIT 6
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 311 of 350



From:            US Pardon Attorney (imailagent)
To:              Celeste Bacchi
Cc:              Jonathan Aminoff
Subject:         Lezmond Charles Mitchell, Reg. No. 48685-008, Death Penalty Case No. C291338 (Intranet Quorum
                 IMA00832845)
Date:            Monday, August 3, 2020 10:01:47 AM
Attachments:     Death Penalty Regulations.pdf
                 IQFormatFile.txt




                                                 August 3, 2020
Ms. Celeste Bacchi
Jonathan Aminoff
Office of the Federal Public Defender
Central District of California
321 East Second Street
Los Angeles, CA 90012-4202
                                                         Death Penalty Case No. C291338
Dear Ms. Bacchi and Mr. Aminoff:
        This is to advise you that we have received the petition for commutation of sentence you
submitted on Lezmond Charles Mitchell’s behalf as well as a written and signed authorization
permitting you to submit the request. I must advise you of a few things, however, before we may
consider the application.
         Per our regulations, any substantive materials which you wish to be included in the
clemency application, must be received within 15 days of August 1, 2020. We cannot guarantee that
any submission will be considered in the clemency application if it is received more than 15 days
from August 1. See 28 C.F.R. § 1.10(b).

         Additionally, only one clemency request for commutation of a death sentence will be
processed to completion absent a clear showing of exceptional circumstances. 28 C.F.R. § 1.10(e).
Moreover, because clemency is generally considered an option of last resort, a petitioner should
exhaust his or her readily available remedies prior to applying for clemency. Should the date of
execution be suspended or stayed by the court for any reason other than to allow additional time for
processing a clemency application, the petition may also be withdrawn without penalty, or may be
suspended by this office to allow for the resolution of judicial proceedings. See 28 C.F.R. § 1.10(d).

          The submission of your client’s petition includes a request to make an oral presentation, as
permitted by our regulations. 28 C.F.R. § 1.10(c). The regulations permit an oral presentation of
reasonable duration to the Office. Though the exact parameters of the presentation will be
determined by the Office of the Pardon Attorney (PARDON) after review of the application, you
may reasonably anticipate being permitted to make a presentation of approximately one hour to a
panel of representatives involved in the clemency analysis. We would anticipate that no more than 2
to 3 individuals will be permitted to speak on Lezmond Charles Mitchells’ behalf during that
presentation. Due to the current COVID-19 pandemic, the hearing will take place remotely. We will
be in contact with you shortly regarding the instructions for the logistics of attending the remote
hearing. We assume that you have access to several common teleconference platforms, such as
Microsoft Teams, Skype, and/or WebEx; I believe the government is unable to utilize Zoom
applications. Given the time-sensitive nature of this process, we will need to schedule the hearing as
soon as possible. Please let us know by close of business on August 4, 2020, which of the following
dates and times you would prefer:
         Friday, August 7, 2020 at 10:00am EST
         Monday, August 10, 2020 at 10:00am EST
         Monday, August 10, 2020 at 1:00pm EST



                                                                                                             Exhibit 6 - 274
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 312 of 350


         We could perhaps schedule a later hearing to accommodate the fact that you are all based on
the West Coast, but we cannot schedule any hearing that will end after 4 pm EST. We also need to
know as soon as possible who will be attending the meeting so that we can provide your information
to the transcription services.
         Please be aware that this office may request comments and recommendations from the
United States Attorney in the district of conviction, other Department of Justice officials, as well as
the sentencing judge. Moreover, we will obtain relevant documentation of the crime, to include the
presentence report and judgment, as well as documentation of Mr. Mitchell’s prison conduct from
the Bureau of Prisons.

         Please advise your client that we have received the application you have submitted. Please
also ensure that your client is aware of information that is publicly available about the identities of
executive clemency applicants. If the President grants clemency, a public notice is released stating
the recipient's name, city and state of residence, offense, sentence, and date and district of conviction
for the offense for which clemency was granted. The Office of the Pardon Attorney (PARDON) will
also proactively disclose an electronic copy of the clemency warrant on our website. Moreover,
pursuant to long-standing policy, this office would, if asked, confirm that a specific individual has
applied for or was granted or denied clemency. Finally, PARDON is obligated pursuant to the
Freedom of Information Act to release existing lists of the names of persons who have been denied
executive clemency by the President to anyone who requests such records.

         To ensure your correspondence receives immediate attention, please always be sure to
reference Death Penalty Case No. C288750 in any future correspondence with this office. We have
attached a copy of our sentence of death regulations to this email. These regulations are also
available for review on our website at https://www.justice.gov/pardon/legal-authority-governing-
executive-clemency. You may address any questions about your case to Acting Pardon Attorney
Rosalind Sargent-Burns at USPardon.Attorney@usdoj.gov or leave us a voicemail at (202) 616-6070
and we will be sure to respond to you in a timely manner based on time constraints in your client’s
case. Please note that the nature of the clemency review process limits the information we will be
able to provide to you and your client, but we will attempt to be as responsive as possible.
                                                                 Sincerely,
                                                                 Office of the Pardon Attorney

--------------------------- Original Email ---------------------------
From:Celeste Bacchi [Celeste_Bacchi@fd.org]
Sent:Friday, July 31, 2020 11:55:07 PM
To:USPardon Attorney
CC:Jonathan Aminoff; Dolores Ramos
Subject:Lezmond Mitchell - Petition for Executive Clemency

Dear Ms. Sargent-Burns:

Attached please find the petition for commutation of sentence for Lezmond Mitchell, Reg. No.
48685-008. The attachment to this e-mail includes: a cover letter from counsel; the
commutation of sentence form; authorization; and petition in
support of clemency. Due to the size of the attachments to our petition, they needed to be
divided in order to ensure delivery. Therefore, Attachments A-E will be in a second email, and
Attachments F-K in a third email, for three total emails. We apologize
for any inconvenience this may cause.

The petition and attachments are also being sent to you via FedEx, for delivery on Tuesday,
August 4, 2020.


                                                                                              Exhibit 6 - 275
   Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 313 of 350




Please do not hesitate to contact me or my co-counsel, Jonathan Aminoff, if you have any
questions or need more information.

Thank you,

Celeste Bacchi
Counsel for Lezmond Mitchell

Celeste Bacchi
Deputy Federal Public Defender
Office of the Federal Public Defender
Central District of California
321 E 2ndStreet | Los Angeles, CA 90012 | fpdcdca.org
O:213.894.1887 |
F:213.894.0081




                                                                                 Exhibit 6 - 276
      Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 314 of 350



From:           US Pardon Attorney (imailagent)
To:             Jonathan Aminoff
Cc:             Celeste Bacchi
Subject:        Lezmond Charles Mitchell, Reg. No. 48685-008, Death Penalty Case No. C291338 (Intranet Quorum
                IMA00832845)
Date:           Wednesday, August 5, 2020 8:19:33 AM
Attachments:    IQFormatFile.txt


                                                                           August 5, 2020
Mr. Jonathan C. Aminoff
Ms. Celeste Bacchi
Deputy Federal Public Defender
Office of the Federal Public Defender
Central District of California
321 East Second Street
Los Angeles, CA 90012-4202
                                                                        Re: Death Penalty Case No.
                                                                        C291338
Dear Mr. Aminoff and Ms. Bacchi:
        We appreciate your prompt response to our request for oral presentation
availability. Unfortunately, we are unable to accommodate your request for Monday, August
10, 2020 at 2:00 pm EST, and we have now unfortunately passed the time when we can
arrange transcription for Friday or for Monday morning. However, in response to your request
for an afternoon oral presentation, our Office has made additional availability on the following
dates and times:
         Tuesday, August 11, 2020 at 1:00 or 2:00 pm EST
         Wednesday, August 12, 2020 at 1:00 or 2:00 pm EST
Given the time-sensitive nature of this process, please let us know your preference by close of
business today. Additionally, no later than 1:00 pm EST on Monday, August 10, please
provide the full name of each individual who will be attending the presentation so that we can
provide that information to the transcription service.
         Please reference Death Penalty Case No. C291338 in any future correspondence with
this office.
                                                              Sincerely,
                                                              Office of the Pardon Attorney

--------------------------- Original Email ---------------------------
From:Jonathan Aminoff [Jonathan_Aminoff@fd.org]
Sent:Tuesday, August 4, 2020 1:10:17 PM
To:USPardon Attorney; Celeste Bacchi
Subject:RE: Lezmond Charles Mitchell, Reg. No. 48685-008, Death Penalty Case No.
C291338 (Intranet Quorum IMA00832845)

Dear Office of the Pardon Attorney:

Thank you for this email. We appreciate your offer to accommodate us regarding the time for
this presentation. Would it be possible to schedule the presentation
for:Monday, August 10, 2020 at 2:00pm EST?

Thank you
_____________________________


                                                                                                                Exhibit 6 - 277
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 315 of 350



Jonathan C. Aminoff

Deputy Federal Public Defender

Office of the Federal Public Defender

Central District of California

321 East Second Street

Los Angeles, CA 90012

Direct: 213 894 5374

Fax: 213 894 0310

CONFIDENTIALITY NOTICE

This email, and any attachments accompanying this e-mail, contain information from the
Federal Public Defender for the California Central District of which is confidential or
privileged. The information is intended only for the use of the individual(s) or
entity(s) named in this e-mail. If you are not the intended recipient, be aware that any
disclosure, copying, distribution or use of the contents of this information is prohibited. If you
have received this e-mail in error, please notify us immediately by
reply e-mail.

From:US Pardon Attorney (imailagent) <uspardon.attorney@usdoj.gov>

Sent:Monday, August 3, 2020 10:01 AM

To:Celeste Bacchi <Celeste_Bacchi@fd.org>

Cc:Jonathan Aminoff <Jonathan_Aminoff@fd.org>

Subject:Lezmond Charles Mitchell, Reg. No. 48685-008, Death Penalty Case No. C291338
(Intranet Quorum IMA00832845)

August 3, 2020

Ms. Celeste Bacchi
Jonathan Aminoff

Office of the Federal Public Defender

Central District of California

321 East Second Street

Los Angeles, CA 90012-4202



                                                                                        Exhibit 6 - 278
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 316 of 350


Death Penalty Case No. C291338

Dear Ms. Bacchi and Mr. Aminoff:

This is to advise you that we have received the petition for commutation of sentence you
submitted on Lezmond Charles Mitchellâ€™s behalf as well as a written and signed
authorization permitting you to submit the request. I must advise you of a few things,
however, before we may consider the application.

Per our regulations, any substantive materials which you wish to be included in the clemency
application, must be received within 15 days of August 1, 2020. We cannot
guarantee that any submission will be considered in the clemency application if it is received
more than 15 days from August 1.See28 C.F.R. Â§ 1.10(b).

Additionally, only one clemency request for commutation of a death sentence will be
processed to completion absent a clear showing of exceptional circumstances. 28
C.F.R. Â§ 1.10(e). Moreover, because clemency is generally considered an option of last
resort, a petitioner should exhaust his or her readily available remedies prior to applying for
clemency. Should the date of execution be suspended or stayed by the court
for any reason other than to allow additional time for processing a clemency application, the
petition may also be withdrawn without penalty, or may be suspended by this office to allow
for the resolution of judicial proceedings.See28 C.F.R. Â§ 1.10(d).

The submission of your clientâ€™s petition includes a request to make an oral presentation, as
permitted by our regulations. 28 C.F.R. Â§ 1.10(c). The regulations permit
an oral presentation of reasonable duration to the Office. Though the exact parameters of the
presentation will be determined by the Office of the Pardon Attorney (PARDON) after review
of the application, you may reasonably anticipate being permitted to make
a presentation of approximately one hour to a panel of representatives involved in the
clemency analysis. We would anticipate that no more than 2 to 3 individuals will be permitted
to speak on Lezmond Charles Mitchellsâ€™ behalf during that presentation. Due
to the current COVID-19 pandemic, the hearing will take place remotely. We will be in
contact with you shortly regarding the instructions for the logistics of attending the remote
hearing. We assume that you have access to several common teleconference platforms,
such as Microsoft Teams, Skype, and/or WebEx; I believe the government is unable to utilize
Zoom applications. Given the time-sensitive nature of this process, we will need to schedule
the hearing as soon as possible. Please let us know by close of business
on August 4, 2020, which of the following dates and times you would prefer:

Friday, August 7, 2020 at 10:00am EST

Monday, August 10, 2020 at 10:00am EST

Monday, August 10, 2020 at 1:00pm EST

We could perhaps schedule a later hearing to accommodate the fact that you are all based on
the West Coast, but we cannot schedule any hearing that will end after 4
pm EST. We also need to know as soon as possible who will be attending the meeting so that
we can provide your information to the transcription services.



                                                                                       Exhibit 6 - 279
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 317 of 350


Please be aware that this office may request comments and recommendations from the United
States Attorney in the district of conviction, other Department of Justice
officials, as well as the sentencing judge. Moreover, we will obtain relevant documentation of
the crime, to include the presentence report and judgment, as well as documentation of Mr.
Mitchellâ€™s prison conduct from the Bureau of Prisons.

Please advise your client that we have received the application you have submitted. Please
also ensure that your client is aware of information that is publicly available
about the identities of executive clemency applicants. If the President grants clemency, a
public notice is released stating the recipient's name, city and state of residence, offense,
sentence, and date and district of conviction for the offense for which
clemency was granted. The Office of the Pardon Attorney (PARDON) will also proactively
disclose an electronic copy of the clemency warrant on our website. Moreover, pursuant to
long-standing policy, this office would, if asked, confirm that a specific individual
has applied for or was granted or denied clemency. Finally, PARDON is obligated pursuant to
the Freedom of Information Act to release existing lists of the names of persons who have
been denied executive clemency by the President to anyone who requests such
records.

To ensure your correspondence receives immediate attention, please always be sure to
reference Death Penalty Case No. C288750 in any future correspondence with this
office. We have attached a copy of our sentence of death regulations to this email. These
regulations are also available for review on our website
athttps://www.justice.gov/pardon/legal-authority-governing-executive-clemency. You may
address any questions about your case to Acting Pardon Attorney Rosalind Sargent-
Burns atUSPardon.Attorney@usdoj.govor leave us a voicemail at (202) 616-6070 and
we will be sure to respond to you in a timely manner based on time constraints in your
clientâ€™s case. Please note that the nature of the clemency review process limits the
information we will be able to provide to you and your client, but we will attempt to
be as responsive as possible.

Sincerely,

Office of the Pardon Attorney

--------------------------- Original Email ---------------------------

From:Celeste Bacchi [Celeste_Bacchi@fd.org]

Sent:Friday, July 31, 2020 11:55:07 PM

To:USPardon Attorney

CC:Jonathan Aminoff; Dolores Ramos

Subject:Lezmond Mitchell - Petition for Executive Clemency

Dear Ms. Sargent-Burns:

Attached please find the petition for commutation of sentence for Lezmond Mitchell,


                                                                                    Exhibit 6 - 280
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 318 of 350




Reg. No. 48685-008. The attachment to this e-mail includes: a cover letter from counsel;
the commutation of sentence form; authorization; and petition in

support of clemency. Due to the size of the attachments to our petition, they needed to be
divided in order to ensure delivery. Therefore, Attachments A-E will be in a second
email, and Attachments F-K in a third email, for three total emails. We apologize

for any inconvenience this may cause.

The petition and attachments are also being sent to you via FedEx, for delivery on
Tuesday, August 4, 2020.

Please do not hesitate to contact me or my co-counsel, Jonathan Aminoff, if you have any
questions or need more information.

Thank you,

Celeste Bacchi

Counsel for Lezmond Mitchell

Celeste Bacchi

Deputy Federal Public Defender

Office of the Federal Public Defender

Central District of California

321 E 2ndStreet | Los Angeles, CA 90012 | fpdcdca.org

O:213.894.1887 |

F:213.894.0081




                                                                                 Exhibit 6 - 281
    Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 319 of 350



From:           US Pardon Attorney (imailagent)
To:             Jonathan Aminoff
Cc:             Celeste Bacchi
Subject:        Your correspondence re: Lezmond Charles Mitchell (Intranet Quorum IMA00832845)
Date:           Thursday, August 6, 2020 9:23:25 AM
Attachments:    IQFormatFile.txt


                                                                          August 6, 2020
Mr. Jonathan C. Aminoff
Ms. Celeste Bacchi
Deputy Federal Public Defender
Office of the Federal Public Defender
Central District of California
321 East Second Street
Los Angeles, CA 90012-4202
                                                              Re: Case Number C291338
Dear Aminoff and Ms. Bacchi:
        Thank you for your response. You are confirmed to present on Tuesday, August 11,
2020 at 2:00 pm EST. We have noted that Jonathan Aminoff, Celeste Bacchi, and Jonathan
Nez will be presenting on behalf of Lezmond Mitchell.
        The remote hearing will be held using Skype. You will receive a follow up email with
instructions for attending. If you have any questions, please let us know.
        Please reference case number C291338 in any future correspondence with this office.

                                                                          Sincerely,
                                                                          Office of the Pardon Attorney




                                                                                                 Exhibit 6 - 282
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 320 of 350




                 EXHIBIT 7
     Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 321 of 350


THE NAVAJO NATION
JONATHAN NEZ | PRESIDENT            MYRON LIZER | VICE PRESIDENT



                                                 July 31, 2020


     The Honorable Donald J. Trump
     President of the United States of America
     The White House
     1600 Pennsylvania Avenue NW
     Washington, DC 20500

     Re: United States of America v. Lezmond Charles Mitchell

     Dear Mr. President:

     On behalf of the Navajo Nation, we strongly encourage you to consider leniency for Lezmond
     Charles Mitchell, a citizen of the Navajo Nation, who is facing execution on August 26, 2020. Mr.
     Mitchell is the only Native American on federal death row; sentenced for several crimes committed
     on the Navajo Nation in 2001. The United States Department of Justice sought the death penalty
     against Mr. Mitchell despite the Navajo Nation’s public opposition, against the express wishes of
     the victim’s family, and ostensibly against the recommendation of the U.S. Attorney for the
     District of Arizona. The Navajo Nation is respectfully requesting a commutation of the death
     sentence and the imposition of a life sentence for Mr. Mitchell. This request honors our religious
     and traditional beliefs, the Navajo Nation’s long-standing position on the death penalty for Native
     Americans, and our respect for the decision of the victim’s family.

     In 2001, Lezmond Mitchell was involved in the kidnapping and murder of two Navajo victims, a
     grandmother and her granddaughter. This crime took place on the Navajo Nation. Mr. Mitchell
     was arrested and charged with murder and other associated crimes. His trial and subsequent
     conviction occurred in federal court in Arizona. The Major Crimes Act is a federal statute that
     brings a Native American defendant before a federal court for certain crimes involving a Native
     American offender and a Native American victim if the crime took place on an Indian reservation.
     Murder is one such crime in the Major Crimes Act and the primary criminal charge for Mr.
     Mitchell’s prosecution in federal court.

     During the federal prosecution process, the United States Attorney for Arizona asked the Navajo
     Nation for its position on the death penalty. The Federal Death Penalty Act affords the Navajo
     Nation the ability to opt-in to the death penalty and thereby permit the federal government to seek
     the death penalty for federal crimes that take place on the Navajo Reservation. If the Navajo Nation
     opted-in, which it has not, the federal government could ask for the death penalty for a crime under
     the Major Crimes Act; such as murder. The United States’ decision to seek the death penalty
     against Mr. Mitchell ignored the intent of the tribal opt-in provisions of the Federal Death Penalty
     Act. Instead the United States included carjacking resulting in death with the crimes charged
     against Mr. Mitchell. Carjacking resulting in death is a non-Major Crimes Act crime, but which
     carries the death penalty sentence. Mr. Mitchell is now on death row as a result of a crime that is


              N AV A J O NA T I ON O F F I C E O F TH E P RE S ID E N T A N D VI C E P R ES I D EN T
   POST OFFICE BOX 7440 · WINDOW ROCK, AZ 86515 · PHONE: (928) 871-7000 · FAX: (928) 871-4025


                                                                                               Exhibit 7 - 283
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 322 of 350




  not included in the crimes associated with Indian Country under the Major Crimes Act, and in
  complete disregard to the Navajo Nation's deliberate decision not to opt-in to the death penalty
  under the Federal Death Penalty Act.

  On a number of occasions, since 2002, the Navajo Nation Attorneys General, the Navajo Nation
  Council Standing Committee, and the Navajo Nation Chief Justice inf01med the U.S. Attorney for
  the District of Arizona of the Navajo Nation's opposition to the death penalty in Mr. Mitchell's
  case citing Navajo cultural teachings that stress the sanctity of life and instruct against the taking
  of human life for vengeance. This respect for life was weighed against the heinous crimes
  committed by Mr. Mitchell that resulted in the death of a grandmother and her granddaughter.
  Most important, we understand the daughter and mother of both victims attested and strongly
  opposed the death penalty in Mr. Mitchell 's case and specifically requested the U.S . Attorney's
  Office not to seek it. The Navajo Nation and the family of the victims have not changed their
  position; the Navajo Nation has not opted-in for the death penalty and we strongly hold to our
  cultural, traditional, and religious beliefs that life is sacred.

  The Navajo Nation works continuously to improve the government-to-government relationship
  with our federal partners. We know this relationship works in addressing criminal matters in both
  tribal and federal cases; however, there are times when this relationship gets misaligned for any
  number of reasons. This; however, is a time when we can work together to bring our working
  relationship back into alignment in protecting our citizens from bad actors. We do not know the
  details of the decision by the U.S. Department of Justice and the U.S . Attorney's Office to seek
  the death penalty in Mr. Mitchell's case. What we do know is the sovereignty of the Navajo Nation
  and our decision, while clearly explained, was marginalized. We need to address this issue to move
  fo1ward in our tiust of our federal partners and to continue to work on the imp01tance of protecting
  our People.

  Mr. President, for these reasons, we believe a grant of Executive Clemency with a commutation
  of the death penalty sentence, replaced with life imprisonment, for Lezmond Mitchell is
  appropriate to begin to restore ha1mony and balance to the affected families and to the inherent
  sovereignty of the Navajo Nation. We thank you for your consideration of this exigent request.

  Sincere!, ,


9-~~s
Jonathan Nez, President                                ~r,~dent
  THE NAVAJO NATION                                     THE NAVAJO NATION




           NAVAJO NATION OFFI CE OF THE PRES I DENT AND VICE PRES I DENT
POST OFFICE BOX 7440 · WINDOW' ROCK, AZ 86515 · PHONE: (928) 871-7000 · FAX: (928) 871-4025




                                                                                           Exhibit 7 - 284
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 323 of 350




                                        24TH NAVAJO NATION COUNCIL
                                               OFFICE OF THE SPEAKER
                              HONORABLE SETH DAMON
                                   Speaker, 24th Navajo Nation Council

                                                   August 16, 2020

The Honorable Donald J. Trump
President of the United States of America
The White House
1600 Pennsylvania Avenue, NW
Washington, DC 20500

Re: United States of America v. Lezmond Charles Mitchell

Dear Mr. President:

        On behalf of the Navajo Nation Council, the legislative branch of the Navajo Nation, I
write to join the July 31, 2020, letter of Navajo Nation President Jonathan Nez in asking you to
exercise the awesome power committed to you as President of the United States to commute the
sentence of Lezmond Mitchell, a Navajo citizen, from the death penalty to life imprisonment
without the possibility of parole. Time is of the essence, as the execution of our member is
scheduled for August 26. Mr. President, you have demonstrated your mercy and compassion in
exercising your powers of leniency. We ask that you do so in this case, so that the Navajo Nation’s
position is accorded full respect and comity, and consistently with the wishes of the victims’
family, who are also Navajo citizens.

        We are a people who, since time immemorial, have had the means to exercise justice when
disruptions occurred between our people on our lands. Our justice system is based on life – Iiná
– that is sacred and must be protected. We therefore condemn murder and abhor the crimes
committed in this case. But our belief system requires us to seek harmony and restore not only the
victim, but also to restore the broken relations between families and communities so we all may
heal. This foundation is taught by our elders and spiritual leaders and woven into our way of life.
They teach that the decision to take a life is not ours to make. Vengeance or retribution are western
ways that conflict with Navajo principles of harmony, balance and restoring the whole.

        The Navajo Nation Council in prior years held hearings to hear from our people and
received an extensive report by the then Public Safety Committee, all of which corroborated the
Navajo Nation’s position against capital punishment for crimes committed on Navajo lands. We
also have taken account of the wishes of the Navajo member whose mother and daughter were
killed in this specific case, who asked that Mr. Mitchell be sentenced to life in prison and not given


                                               LEGISLATIVE BRANCH
    Office of the Speaker  Post Office Box 3390  Window Rock, Arizona 86515  Ph: (928) 871-7160  Fax: (928) 871-7255

                                                                                                               Exhibit 7 - 285
 Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 324 of 350




the death penalty. As the elected leaders of the Navajo People, we reiterate to you our opposition
to the death penalty and its application to Lezmond Mitchell.

       The Federal Death Penalty Act recognizes the sovereign-to-sovereign relationship of
Indian tribes and the Federal Government. This law recognizes a tribe' s sovereign choice in
guiding the U.S. govemment whether to seek the death penalty in the sentencing of American
Indians for crimes between Indians in Indian countJ.y arising under the Major Crimes Act.
President Nez expressed in great detail the circumstances of this case and how that law was
circumvented. In essence, the decision to seek the death penalty abused the system twice; it
disregarded the Navajo Nation's position against the death penalty, and it disregarded the letter of
the law that recognizes a tJ.·ibe's sovereign choice and decision in the application of that law.

       Mr. President, we implore you to take into consideration these extenuating circumstances
and exercise mercy for our tribal member, Lezmond Mitchell, and grant executive clemency by
commuting the death penalty sentence to life in prison without the possibility of parole. With your
intervention, our people will be able to start toward a path of healing.


                                                                 Respectfully,



                                                                                      eak,er
                                                                        ~_,..,._.,O NATION COUNCIL




                                              LEGISLATIVE BRANCH
   Office of the Speaker • Post Office Box3390 • Wi ndow Rock,Arizona 86515 • Ph: (928) 871-7160 • Fax: (928) 871-7255




                                                                                                               Exhibit 7 - 286
                            Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 325 of 350


                                         NATIONAL CONGRESS OF AMERICAN INDIANS

                                      August 18, 2020

                                      Honorable Donald J. Trump
                                      President of the United States of America
                                      The White House
                                      1600 Pennsylvania Avenue NW
E X ECUT IV E C O MMIT TE E           Washington, DC 20500
P RESIDENT
Fawn R. Sharp
Quinault Indian Nation                Re: Clemency for Lezmond Mitchell
1 ST V ICE P RESIDENT
Aaron Payment
Sault Ste. Marie Tribe of Chippewa
Indians                               Dear Mr. President:
R ECORD    NG   S ECRETARY
Juana Majel-Dixon
Pauma Band of Luiseño Indians         On behalf of the National Congress of American Indians (NCAI), the oldest and
T REASURER                            largest organization comprised of American Indian and Alaska Native tribal
                                      nations and their citizens, I write to respectfully urge you to grant clemency to
Clinton Lageson
Kenaitze Indian Tribe

R E G I O N AL V I C E
                                      Lezmond Mitchell, a citizen of the Navajo Nation, and commute his death
P RES IDE NT S                        sentence to life without the possibility of release. Mr. Mitchell’s execution is
ALASKA
Rob Sanderson, Jr.
                                      currently scheduled for August 26, 2020, and he is the only tribal citizen on
Tlingit & Haida Indian Tribes of
Alaska
                                      federal death row.
E ASTERN O KLAHOMA
Norman Hildebrand
Wyandotte Nation
                                      Mr. Mitchell’s death sentence was imposed for a crime that occurred against
G REAT P LA     NS
                                      Navajo citizens on Navajo lands, and the Navajo Nation has opposed the death
Larry Wright, Jr.
Ponca Tr be of Nebraska
                                      sentence in this case. The Federal Death Penalty Act of 1994 generally gives tribal
MIDWEST                               nations the authority to opt in to the federal death penalty for crimes committed on
Shannon Holsey
Stockbridge-Munsee Band of            tribal lands, including murder under the Major Crimes Act. 18 U.S.C. § 3598.
Mohican Indians
                                      This provision appropriately requires that the federal government defer to tribal
N ORTHEAST
Tina Abrams                           nations on whether to seek capital sentences—specifically where the federal
Seneca Nation of Indians
                                      government is prosecuting serious crimes committed by Indians against other
                                      persons within an Indian reservation.
N ORTHWEST
Leonard Forsman
Suquamish Tribe

P ACIFIC
Erica Rae Macias                      In this case however, the United States charged Mr. Mitchell with carjacking
                                      resulting in death, under a federal statute of general applicability, rather than
Cahuilla Band of Indians

R OCKY MOUNTA           N
Mark Pollock
Blackfeet Nation
                                      charging Mr. Mitchell with murder under the Major Crimes Act, in order to avoid
S OUTHEAST
                                      this provision and obtain a death sentence despite the Navajo Nation’s objections.
Nancy Carnley
Ma-Chis Lower Creek Indian Tribe of
                                      The Nation has never opted in to the federal death penalty and has consistently
Alabama                               opposed capital punishment on cultural and religious grounds.
S OUTHERN P LAINS
Robert Tippeconnie
Comanche Nation
                                      The Nation’s opposition has been consistent since 2002, when the Nation formally
S OUTHWEST
Vacant                                requested that the Department of Justice not seek the death penalty against Mr.
W ESTERN                              Mitchell. Letter from Levon Henry, Attorney General of the Navajo Nation, to
                                      Paul Charlton, United States Attorney (Jan. 22, 2002). In doing so, the Nation
Vacant

CH EF EXECUTIVE OFFICER
Kevin Allis                           explained:
FOREST COUNTY POTAWATOMI
COMMUNITY

NCAI HEADQUARTERS                            Our culture and tradition teach us to value life and instruct against
1516 P Street, N.W.
Washington, DC 20005                         the taking of human life for vengeance. . . . Committing a crime not
202.466.7767
202.466.7797 fax
                                             only disrupts the harmony between the victim and the perpetrator but
www.ncai.org                                 it also disrupts the harmony of the community. The capital
                                             punishment sentence removes . . . any possibility of restoring the
                                             harmony in a society.
                                                                                                           Exhibit 7 - 287
        Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 326 of 350



Id. at 2. The U.S. government’s decision to pursue a death sentence in Mr. Mitchell’s case
contravenes both the Navajo Nation’s sovereign prerogatives, as recognized by Congress, and
the federal policy of tribal self-determination in general. If his execution is allowed to proceed, it
will set a dangerous precedent.

Consistent with the position of the Navajo Nation, and with your Administration’s stated
position of respect for tribal self-determination, we urge you to commute Mr. Mitchell’s death
sentence. Thank you for your consideration.


Sincerely,




Fawn Sharp,
NCAI President


Cc:    William Barr, Attorney General, Department of Justice
       David Bernhardt, Secretary, Department of the Interior
       Tara Sweeney, Assistant Secretary-Indian Affairs, Department of the Interior
       Tracy Toulou, Director, Office of Tribal Justice, Department of Justice




                                                  2


                                                                                          Exhibit 7 - 288
               Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 327 of 350




                                   NATIVE AMERICAN RIGHTS FUND
EXECUTIVE DIRECTOR                           1506 Broadway, Boulder, Colorado 80302-6296      WASHINGTON OFFICE
John E Echohawk                                   (303) 447-8760 FAX (303) 443-7776           1514 P Street, NW (Rear)
                                                             www narf org                     Suite D
LITIGATION MANAGEMENT                                                                         Washington, D C 20005-1910
COMMITTEE
David L Gover                                                                                 Ph (202) 785-4166
Matthew L Campbell                                                                            FAX (202) 822-0068
Erin C Dougherty Lynch
                                                                                              ATTORNEYS
ATTORNEYS                                                                                     Joel W Williams
Matthew L Campbell                                                                            Daniel D Lewerenz
Jacqueline De León                                                                            Samantha B Kelty
K Jerome Gottschalk
David L Gover                                                                                 ANCHORAGE OFFICE
Melody L McCoy                                                                                745 W 4th Avenue, Ste 502
Steven C Moore                                                                                Anchorage, AK 99501-1736
Susan Y Noe
Brett Lee Shelton                                                                             Ph (907) 276-0680
Joe M Tenorio                                                                                 FAX (907) 276-2466

CHIEF FINANCIAL OFFICER                                                                       ATTORNEYS
Michael Kennedy                                                                               Natalie A Landreth
                                                                                              Erin C Dougherty Lynch
DIRECTOR OF DEVELOPMENT                                                                       Matthew N Newman
Donald M Ragona                                                                               Wesley J Furlong
                                                                                              Megan Condon
CORPORATE SECRETARY
Ronald P Mack




                 August 20, 2020

                 The Honorable Donald J. Trump
                 President of the United States
                 The White House
                 1600 Pennsylvania Avenue, NW
                 Washington, DC 20500

                       Re: United States of America v. Lezmond Charles Mitchell

                 Dear Mr. President,

                 On behalf of the Native American Rights Fund and our allied organizations
                 signing below, we strongly urge you to commute the sentence of Lezmond
                 Mitchell, a member of the Navajo Nation, from the death penalty to life in
                 prison without the possibility of parole. Our request is even more urgent since
                 Mr. Mitchell’s date of execution is August 26, 2020, just one week away. Mr.
                 Mitchell is the only tribal citizen on federal death row. His death sentence was
                 imposed for a crime that occurred against Navajo Nation citizens on Navajo
                 Nation reservation lands, and the Navajo Nation has consistently opposed the
                 death sentence in this case.

                 The Federal Death Penalty Act of 1994 generally requires the Tribal Nations
                 to “opt in” to the federal death penalty for major crimes committed on Indian
                 country, including murder under the Major Crimes Act. 18 U.S.C. § 3598. This
                 provision appropriately requires that the federal government defer to Tribal



                                                                                           Exhibit 7 - 289
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 328 of 350




Nations on whether to seek capital sentences. Congress’s intent in § 3598 was
to respect the sovereign wishes of Indian nations regarding the imposition of
the death penalty on a tribal member for crimes committed by Indians against
Indians in Indian country. Thus, when certain major crimes, such as murder,
are committed in Indian country between Indians, the death penalty can only
apply when the Tribal Nation whose land the crime occurred on has chosen to
“opt-in” to have the death penalty apply.

The Navajo Nation has never “opted in” to the federal death penalty and has
consistently opposed capital punishment on cultural and religious grounds. In
this case, the United States charged Mr. Mitchell with carjacking resulting in
death, under a federal statute of general applicability, rather than charging
Mr. Mitchell with murder under the Major Crimes Act, in order to avoid § 3598
and obtain a death sentence despite the Navajo Nation’s objections.

Our organizations are firmly committed to the rule of law. Section 3598 of the
Federal Death Penalty Act underscores the sovereign-to-sovereign relationship
between Tribal Nations and the federal government. Yet in this instance, the
law was circumvented, and the Navajo Nation’s sovereign and statutorily
designated rights were ignored. The U.S. government’s decision to pursue a
death sentence in Mr. Mitchell’s case contravenes both the Navajo Nation’s
sovereign prerogatives—as recognized by Congress in § 3598—and the
federal policy of tribal self-determination in general.

The Navajo Nation has consistently voiced its opposition to the death penalty
in Mr. Mitchell’s case from 2002 to the present, most recently in letters to you
from Navajo Nation President Jonathan Nez (dated July 31, 2020) and Navajo
Nation Speaker Seth Damon (dated August 16, 2020). It is highly irregular
and unjust that Mr. Mitchell now faces the ultimate penalty of death when his
Tribe, the Navajo Nation, has persistently and emphatically stated its
opposition to capital punishment. We urge you to give deference to the Navajo
Nation—one sovereign to another.

Mr. President, only you in this late hour has the authority to intercede and
afford full respect and comity to the Navajo Nation’s request for Executive
Clemency for Mr. Mitchell with a commutation of the death penalty sentence
replaced with life imprisonment, a position supported by the victim’s family.
We urge you to commute Mr. Mitchell’s death sentence. Thank you for your
consideration.



                                      2




                                                                         Exhibit 7 - 290
 Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 329 of 350




Signed,




John E. Echohawk                       Cassandra Stubbs
Executive Director                     Director, Capital Punishment Project
Native American Rights Fund            American Civil Liberties Union




Norman L. Reimer                       Gary Mitchell
Executive Director                     President
National Association of Criminal       ACLU of New Mexico
 Defense Lawyers




                                   3




                                                                     Exhibit 7 - 291
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 330 of 350




                 EXHIBIT 8
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 331 of 350




                                            THE DEPARTMENT OF JUSTICE.                                                                                                     21
         Tho following tahlo Mhowfl t.bo unmllorofdn.ys dovote<l to business IJy tboemploy~•
       oft.ho dlvl11io11 of 1.ppoi11twm1t-11 a ncl cliHhnnmmout~:
                                                                              1884,
                ·- - - ----:-----,----,-----,--- - ·· . - ...... . .
                                                                                                                              ,.,:                       ..
                                   i
                                   ! -
                                            i
                                            1~        1
                                                      ::;r
                                                                  =ii
                                                                  ."'""
                                                                      1
                                                                          ~.
                                                                          ~
                                                                          ~         ~
                                                                                          ~
                                                                                          ~
                                                                                                    ~
                                                                                                    'i3
                                                                                                    ~
                                                                                                             ..,
                                                                                                             !
                                                                                                             r,
                                                                                                            "'1
                                                                                                                          i
                                                                                                                          l                    8
                                                                                                                                                j
                                                                                                                                                s
                                                                                                                                                  ,.;



                                                                                                                                              ,_ ..__
                                                                                                                                                      ~
                                                                                                                                                      I>
                                                                                                                                                      ~
                                                                                                                                                         .8
                                                                                                                                                         0
                                                                                                                                                                   l
                                                                                                                                                                 ! ~      E-1
                                                    - --- -                                       --        . ·-· .     ---·                 __
                                                                                                                                                        --· --· ·-- - -
      Doyff ..............          31       29            31       ao     :11            (IO        31       lll              :.10                31     30        31      3118
                                              4             G                                         4            r;                               4         6      ..
      lluud~y~ .••. •• .... .
      Ilol lclu.,·ii ..........
      Worklnl( cloy11 ..••.
                                     1
                                    20
                                    26
                                        '
                                             24
                                               I
                                             2,,
                                                    .....20 . ......4
                                                           20
                                                                    20
                                                                    20
                                                                            1
                                                                           20
                                                                           20
                                                                              '           26
                                                                                          211
                                                                                              5
                                                                                                      I
                                                                                                     20
                                                                                                     20
                                                                                                              26
                                                                                                              !!l
                                                                                                                               20
                                                                                                                               26
                                                                                                                                  4
                                                                                                                                                  27
                                                                                                                                                  27
                                                                                                                                                          24
                                                                                                                                                          24
                                                                                                                                                              l•    1
                                                                                                                                                                   20
                                                                                                                                                                   26
                                                                                                                                                                             52
                                                                                                                                                                            808
                                                                                                                                                                            303
                                                                                                                                                                                  e
      (32) chuu1 four ....
      (44) cli11111 ono • .• • •    20       24            20       !!O    20             :.!2       ::?4     l?O             24                  25          8    21      278
      --          ~                                    .                              .
                                                                                                                                         .

                                                                            1885.
      - - - ----,----r---:----,--~,- ---- ·--..·- - - - ---·-----,-----c~
     Day11 .... . .. .. . .. ..    31  28     31       30    31     80                              lit      il l             :io                 31     30        81     :l(l5
     Sunduy~. . • .. • .. • •
     Hollcl111'll .:. ... .. ..
                                     4
                                     I
                                         4     Ii        4
                                         1 ...... .. . . . .
                                                              Ii
                                                              1
                                                                      4
                                                                      2
                                                                                                      4        5                 ..                4         r,
                                                                                                                                                             2
                                                                                                                                                                    4
                                                                                                                                                                    l
                                                                                                                                                                            62
                                                                                                                                                                             8
     Workii1g Jnye.. ...           !!O 2:1    20      26     25     :!O                                                       20                  27     2:1       20     l!Oli
     (:i2) da~~ four... ..         26  2!1    20      26     25     !!O                                                       :w                  27     2:1       26     :101
     (44) da,.,, 0110 . • • • • :w !!:I 20 20 2i !.'5                                                                         ~o                    7    23        26
                                                                                                                                                                   2706
     (52) copyist• ... . .. ...... .. ............ ...... .. . . .... .                                                    26                     27   23          26
                                                                                                                                                                   144
                                     ·- ---:-- -- --                                              --- ·--· ··---·                            - ·--· ------·· ------ - -
                                                                • A11pointoclJnly 0, llllltl.

                                                                           1880,
                                                                                                  ________              _,,   __ - ·-·-·
                                                                                                                                      ,.,_


                                   :11                                                              :n
     Day~.·..... ....... .
     Sanclllys ... ... . ... .               ..l
                                            28        31
                                                           4
                                                                   :JO
                                                                     4
                                                                          31
                                                                           r,
                                                                                      30
                                                                                          •          4
                                                                                                             31           30                      31
                                                                                                                                                   6
                                                                                                                                                         30        31
                                                                                                                                                                    4
                                                                                                                                                                           605
                                                                                                                                                                            52
     1Iollcl11y11 •••••• .•• .
     Working clnys . .•••
                                     0
                                     1
                                   2r.      23
                                                   ... ... ..... .
                                                      !!'7        20
                                                                           1
                                                                          25        2tl
                                                                                                     l
                                                                                                    20
                                                                                                            ., 6
                                                                                                            26
                                                                                                                           '
                                                                                                                          20                      20
                                                                                                                                                          4
                                                                                                                                                          2
                                                                                                                                                         !!4
                                                                                                                                                                    1.
                                                                                                                                                                   26      306
                                                                                                                                                                              7
     (34) ch~ijll four ..•• .      :l5      23        27          20      :!5       26              20       20          - 20                     26     l!4       20      1106
     (4-1)   clo.,a ono . .•• .    24       23        27          l?O     25        2:1             24       10            211                     8     24        :!G     2U
     (52)    copyist . . •.•• .    25       23        27          26      25        20              25      24            17                      2,     22        24      288
     - ··--- ----'--···-..- --..---· ·- ·· ··-- ·-··--·- - - -- - · - -··-·"·'--·-· --
                                                                           1887.

     Daya..............
     Sundays ... ~.......
                                   81
                                    5        '
                                            28 ..... . ... . .~------1............
                                                   ..................              ------1··--··
                                                                      .................. ...... ... .-~............ ..
                                                                                                 .................
     Holidays..........             t        1
     Working days.. .. .           25       23
     (32) etas" four. • • • • •    26       28
     ('4) Ol&all ODO. • • • •      24.      21
     (52) copy lat • • • • • • •   26       23

     ·----·- --------------------,---------------------------------'---
                                                           PARDON BUREAU.

                                                                                                      VEPARTMENT OIi' JUSTICE,
                                                                Washington, April-, 1887.
       Sm: The following statement of the method of t.raasacting tho busineas of the Par-
     don Bureau ofthie Departmon·t is rcflpoct,fiilly submitted, in compliance with yQur
     request, for tho information of the Select Oommitteo of t.ho Senato appointed in pnr-
    snanco of " resolution adopted March :11 11:l87, "to inquire into and examine the
     methods of business and work in the Execntive DepartmentR of the Governmeut,
    &o. .        . ..                 . .      .       . . ..        . .. -             .
       Every application for pardon addressed to the President is ref.erred to the Attorney-
    Genoral, ~ild by him to the _clerk of pa~donR for ,hie prompt and appropriate ~ttention.
    Whereupon, in order to a .proper consideration of t.he case, it becomes necessary for
    he clerk of pardons to iilolose the application to the United States district atti1rney
    of t he dietriot in which the case occurred, for the pnrpoee of obtalnin~ a statement
    of the faots in the case and an exJ!re88ion of bis opinion, and likewieot..1f practicable,
    that of the Jndge of the district upon the question of the exeroiae of J:!ixecotive elem-




                                                                                                                                                          Exhibit 8 - 292
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 332 of 350




       22                         TBE DEPART¥ENT OF JUSTICE.

       eoo7 in ibe preml1HJ1, the following being tbo form of tho circular lotkr in whlcl1 t' 10
       application le transmitted to the di11trict attornoy:
                                                                      "DKPAJiTT.U-:NT 0¥ ,JU8TlCIC1
                                                                      11
                                                                         WtUAingtc»i, - - - , 181:l-.
         "81a: Tbe•Prtleident bu conrmltod tho Attornoy-Geuornl npon tho npplicaf.io11 of
       ~ ~.{,or Exeo1ttivo clomency.                . . . . . .
         "Th~ petith>~ and othor papers·o.re Jiritowltll'-itiiilol!cd for your examination.
         "You a~ dlreoted to: report al! to tho fac"ta of tho Callo i and u.li.o to oxproSI! your
       opinion upon th.o oxpedleucy ancl ji111tico of elo111011cy in' tho pr1i111i!!Ctl, You will t:0111
       mnnlc1;1~, if practica~le, _
                                  with th~ ~ndgo who .11rctlicl1i1l nt tho trinl wp,h a viow of ob
       talnlng euch expre881on of bis opm1on in tho 111af.tiir 1111 ho may bH d111pol!li1l to mu.ke,
       and tran11mit 11110h opinion, if ,wy ii! OXJll'OHHetl, with your rnport.
         "And please furnish an ahRtrn.ot. of tho docket eutrimt, 11tatiug tho procit10 offense,
       aeutf,,noe, date ofsentence, ancl conl't by which im1io11ed.
         "By direction ot'tbe Att.ornoy-Gouoral,
                                                                                   " - - - -'
                                                                                   " Clerk of l'ardona.
         " -       inolo8uros, which please return.
         ' '"Ua4t«I
             - - Stata
                    , Attorney,
                       .

                     " - - .Di&trict of - - . "
          It ii aleo mmal to 1mbmit the caso tot.he 111'.ltid of the Execiitivo D01i:irtme1it ,hider
       w~ose Juriedlcti_on. it occurmd, whlob ill douc not only in <_l<iforeuco to tl\e courtesy
       e:s.1etlng betw~eo the co-ordh.111 to dopartnwntif oft.ho Oove1·11nw11t,, Lui, u 1110 tor !,ho pnr-
       1)086. of eliciting· such further faotH and expresMiou of officittl opinion na 1111iy t,lwmhy
     _ be obtained coucorning t,ha el11u•af1t.cr of tbo cmm and tho proprict,~· of l'llco11111101uli11g
       the offender's parclo1i,
          J.,'or oxample, if tho cu.Ho nod1ir con11i1lcration iH 1.1, v lo lailon of f.Jw po~t.al 11.1,ws, a
       lot.tor is prflpared by the clerk of pnrdo11R for tho At.tomcy-Gcucral to 11ign, which is
      .-,ot to the Postm1M1ter-Gouoml, and which i1:1 in th,., form following :

                                                                      "DEPAUT,MF.NT 01~ JUSTICJoJ1
                                                                            "Wa8ltingto11, - - - , 188-.
        "81a: .Y on will n l 1Iaae find iuclosed certain JlaporH relating to 1ii1 application for
      the pardon of -·         -- - , who wa.s collvictc.:! of a violation of tho pol'.ltal la.we in
      the State o f ---·,
        "I havo the honor to request an expre88io11 of yonr opinion upon !,he propriety of
      granting hi8 pardon.
            "Very reepeotfully,
                                                                              "------,
                                                                                   ".Attorney- General.
        "The Poenu.sTBR•GENERAL."

        When the neoe88ary ·inforrriatiou bQ8 t,oon obtained to. enablo the clerk of pardons
     to make up a proper presentatiou of tho CU8ll he pre1;ar(?8 his ropo1·t UJIOU it for snb-
      mleaion to _the A.tt.ornuy:Ocrie,ral. l11 doi~g this ~en11mtions all th<~ material_{1:',0.t.~     t~
     •h?W the oharaoter of.tho offoIU10 and the c1rcom~1mces coonor:tocl with I tH colUl!'llll!IOn1
     be1oge)arefol at.tbe same hme to accord to the convict alJ that he mu.y ho fairly ou-
     t.tied to ha,vfeahl i!J bis favor, Ho that. tho Atfornt{V•.Geilcrul will lmv6 au Impartial
     representation of the CllSO in making ltp his mind as to tho merit.a of tho 1lp)llicatlon.
     Arter·the Attc>rney-General bas dono thil!; A.lid _inclotsc<l t;bo report wit,li his recom-
     mendation· for pardon or otherwise, it is S!}tit to tho Pl'osldent for bis action upon it in
     the e~eroiee ofillsconetitotional p1'tm111at)\•o, . If it be tho ple1.sure of the President t,o
     grant the pardon asked for, ho aigrilJ1os· tho ~1lo10 by au ailtographio memorandum
     upon the report and returus it to th.o Departm~ut of Justiue, whe1·e111u.>11 the olerk of
     pardooa prepares for the Attomey-Gencml to sigu II rcqnisitiou u1100 tho Secretary of
     State for• warrant for pardon, givi111! thercoital to be transcrihed therein, tho roqul-
     sition being substantially aftor tho fo1lowing for1!1:
                                                                 41   DEPART.M£NT OF JUSTICE,
                                                                 " Waahington, - - - , 1138-. .
        "Sm.: I am directed by the Preilideut to rer1nc11t yon to i111mo " warrant for the
     p&ijoo,of -      - , with the foJJowing rcoita] :
        "W'hereae at t h e ~ term, 188-, of the UnitAid States dit,trict .conrt for the
     -•diat.rict o f - , - - - - - - was convict.od 011 a charge of---, and seu-
     t.eDocd ,to -   ·JOat'il iinpl'iMoumeot iu t,ho ponitoutiary at - - ;




                                                                                           Exhibit 8 - 293
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 333 of 350




                                THE DEPARTMENT OF JUSTIC:t,                                            23
          • 1 Aud wbe,re~s· it'41p~ that· the said...;..;...__--, previous to the oriwe of which
       tJo wtik oohvlctod, maJota.incd -a good cbat1M1ter;                              .· .
      , "AUtl wliereaa It' further_ap'i,>e1u'8 that al·oce his inoa.rcoro.tton bls hea.ltb baa bo-
       co1110 so 1mpal~M that tho attending phy•loian of the prison has certified that longer
       oouflnement will cost him his life; ·.            ..    .. . .        .
          11 And whereas the United States dlstrfot attornoy and judge who officiated 11,t Wa

       trial have rcconimend his purdon, which is Mked, for also by mauy respeotablo citi•
       zeus: Now, tberefor61 &o. ·
               "Very respectfully,
                                                                              "----,
                                                                              "...4.ttot-nev•Ge11eral.
         '' The SEO&ETARY     OJ' STATB, 11

          Tho warr~nt for pardon b~vlng been ~rep~red'attbe Department of S!u.to, 18 signod
        by tho rres~den,t1 counterelgne~ by the Secretary; of Stato, ·and sent_to ~Qe_J?opQrtwen t
        of Justice, wheu the olork of pardons tra.nsmlts it to its proper destlnutlon. . _           .
          At every 1ttuge ~f tbeae proceedings, in th~ progre/18 of an apjHloatlon for.pardon
        through t~e _DeP,artme~t of J uetlce, a, recor,l 1e mud~ in a book kept for t_ba.t. purpose,
       showingt 10 prop~r. sequence; the name ol_tbe oonv10t; the State and du1tnot '\\•here
        the case oocul'l'E?f:!; . ~be n~ture of tho crime; the sentence, and· w~on impo!!Od; the
       date when apphoe.tion for pa.rdon was flied; wbe11 tho c1M1e was retorrod to the d1s-
       trlot attorileyJ_ _when dlstr1ot attorney's _report was received; what the report wae,
       favorable or mifavorilble; when the case was reportetl • to the Attorney-General;
        what lils aotio_n,wae;, "!h~n pardon wl\8 grante_d ; when reqtiisitiou was ma.<le on the
       Secretary of Ste,te; when the pardon waa tranemittecl, and to wholD,
          Siml_lar·wemoi'anda a~, a}so p;iad~ on the . jackets in which the papers in the oa,ie
       are filed for 11&fe~keeping and future ·refererioe. ,
          When the President ~eoHnes tf:i     'pardo:n;tho.partlmi a.re so informed, and the pa.pen
       in that case filed e.way m the D~p~rtmen t of J uetlce.          _ .·            .. ..
          The ti~e requited for an applioatlotdor pardon to get through tbo Department of
       Justioo depends _upon so mauy contingencies tha.t it is ~iflioult to fit1ite it with any
      degreo of certainty: Wbiltl, for instanco, a district attorney t,o whoru a 01180 it1 re-
      ferred may be able to report upon it within a. week, _beoo.use of bis proximity to the
      seat or   GoveroIQent, -&o., there ar6 .    oases, som6thriett, when tho d~stri<it attorney's
      reaiuenco is thousands· of milee awa.y; ao the.t, by ,re_ason of tbat fact, 01· for mail in-
      terruptions, or because of bfs .absence in a.ttondarrne at"(}ourt in a distant part of his
      distrlot, and from other causes, he cannot be heard from for months. Conseqnently,
      action on said oases must be in _the int>an time saiipended. • .
         Theo, toot it ocQaaionally happene that ·the .diiitrict attorney knows uotbing of t,he
      oa11e referrea to hlm 1 \!eo~uee of its ~avhig occurred ~efore. the beginning of liia r111 t_e

      ofilervlce, and oftbe rcQords not berng immediately_ acceaa1bl,e to_liim.             _ _ .
          While pardon caeee are pending irfthe Department ()f Justice tbero _is tno~e or les_e
      cortespondeiloe co·n cer~lrig tbem 1, which, ' '!9'ith _persoqQl interviow11 lVith regarcl to
      them, nec688&rily oconples ·much of the tune of _the ~!erk of, pardous. . Members of
      Congrelis who write _o r.call to inquire aa to the statue.of oases in whfoh their constit•
      uenta are interested; lawyers engaged_ as oouosel .i n sii,oh casesj porsonn,I friend1i of
      the 'prisoners, and melilbers of their immediate.. families, constitute the most of tbeso
      correapondente and visitors. And -when it is remembered that all of the cl uties of the
      bureau, as detailed In · the foregoing statement, ·devolve upon a. sltiglo person, it ,vill
      readily be seen that some olerioal ass1st&noe is required to aid him in their prompt ·
      performance, ~speolally as applications for pardon are constantly increasing, notwith•
      eta~diog the .faot that during t~e 1~ &!cal year fowor pardons were granted t,han
      dunng those 1mtilediately preoedmg 1t.
     , Respoctfolly submitted.
                                                                    ALEX. R. BOTELER,           ·
                                                                             Clerk of Pard-Ona.




                           MISCELLANEOUS OASES DIVISION.

                                                                DEPARTMENT OF JUS1'10Et
                                                           Washi11gton, D. 0., March 25, 1887,
        BIR:. in :re1fpouse to ihe oirctilar of Ho~. F. ~i. Cockrell,. cbai 1;rutin Solect Cofutriit-
     t.eu United States Seua~. <l~ted the 18th rn11tant,1 a. copy ol wli.ich bas boon referred
     to me for consideration aad report, I lmvo the honor to call at,tc·n tfon to tho follow-




                                                                                       Exhibit 8 - 294
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 334 of 350




                 EXHIBIT 9
                           (

                               C01"Y

                                                              ..-;;;:.:;.~ .   14,. '·               ~
                                                             ,;•'                 ••1
                                                           ( .. ••j "'' ·1          ~            •



                  '   \_
                                                            ..:,;::. ·._.. -lf"'v
                                                               J>:a:cn':'I'IF       ORDER
                      ~                     T he reb~• direct ~1,.t all w1,..rru.'1U of J1w-don
                               und o=ut,,tion of s1mtences, heretorore 11rerured
                               .. :. the Depurtu11111t of tlti.t e cm : he r equisition of t '>e
                               A~·cmtly iene ri..l, be 11rep11.red 1..nu re co rdeil in :.'ie
                               rep.. ri-1- •,: n r .Ju~t ire under the se,a of t hi..t. D01,i..rt,ce 11t
                               .. ~.r.l r '.IUOter..sh·-aed by t1--c AL tor ne;,..Jleneral.

                                                                                  [~i,-1cd]          ,   ro·r:   "'i:r'IF!J,7'D.


                               z:~~,:u:1•1 1 ,   . . a"   t".iO"" ,

                                          "lun"'i"lr,".c:-: , n.         ~        Jt1'1l'   lii , 1 MJ3 .
                                                                                                                                   Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 335 of 350




Exhibit 9 - 295
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 336 of 350




               EXHIBIT 10
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 337 of 350




                      DECLARATION OF ELIZABETH LUCK


         I, Elizabeth Luck declare:
          1.    I am an attorney with the Federal Capital Habeas Project based in the
   Office of the Federal Public Defender for the District of Maryland. The Federal
   Capital Habeas Project was appointed as counsel for Daniel Lewis Lee in 2014 for
   his remaining capital post-conviction and executive clemency proceedings. I was
   one of the attorneys assigned to represent Mr. Lee.
         2.     On July 25, 2019, Mr. Lee received a letter from T.J. Watson, the
   Complex Warden at the Federal Correctional Complex at Terre Haute, notifying
   him that his execution would take place on December 9, 2019. That letter further
   notified Mr. Lee that ifhe wished to pursue a commutation of his sentence or a
   reprieve from the President, he would need to submit a petition for commutation of
   sentence to the Office of the Pardon Attorney ("OPA") within 30 days of the date
   of the notice.
         3.     I, along with my co-counsel, Ruth E. Friedman and Morris H. Moon,
   timely submitted a petition for commutation of sentence with the OPA on August
   30, 2019 . 1 Clemency Case Number C288749. OPA confirmed receipt, and later
   granted our request to make an oral presentation in support of our petition to the
   OPA on October 23, 2019.
         4.     On that date, I, along with Ms. Friedman and Mr. Moon, made an oral



   1
     The petition was timely. The July 25, 2019 notification letter contained
   significant errors. The Bureau of Prisons subsequently issued an amended
   notification on July 31, 2019 which informed Mr. Lee that he had 30 days from
   that date in which to seek clemency.
                                             1




                                                                               Exhibit 10 - 296
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 338 of 350




   presentation to the OPA at its office in Washington, D.C. Also present were
   Acting Pardon Attorney Rosalind Sargent-Bums; Senior Attorneys Kira Gillespie
   and Christina Smith; and other OPA staff.
         5.     On December 6, 2019, the United States Supreme Court denied the
   Department of Justice's request to vacate an injunction barring Mr. Lee's
   execution. As a result, Mr. Lee was not executed on December 9, 2019. Having
   not received a final decision from the OPA on Mr. Lee's clemency application, on
   December 13, 2019, my co-counsel and I withdrew Mr. Lee's clemency
   application then pending before the Office of the Pardon Attorney, in light of 28
   C.F.R. § 1.10 ( e ), which states: "Only one request for commutation of a death
   sentence will be processed to completion, absent a clear showing of exceptional
   circumstances." Withdrawing a petition in this posture is not uncommon, and is
   done so that a new or revised submission can be made should the Department set
   another execution date for the client. OPA acknowledged the action.
         6.     On June 15, 2020, the Government rescheduled Mr. Lee's execution
   for July 13, 2020.
         7.     On December 2, 2019, Mr. Lee filed a Complaint in the district court
   for the District of Colwnbia, alleging violations of his Fifth Amendment right to
   due process and the First Amendment rights of correctional officers who wished to
   provide critical infonnation in support of his clemency application but were barred
   from doing so by the Defendants in that action. See Lee v. Ba", et. al., 1: 19-cv-
   03611 (D. D.C.) Dkt. 1. On February 12, 2020, Mr. Lee filed an Amended
   Complaint. Id. at Dkt. 17.
         8.     On June 22, 2020, Mr. Lee moved for a preliminary injunction,
   enjoining Defendants from deliberately interfering with and obstructing Mr. Lee's
   ability to obtain and present favorable, material evidence in the executive

                                             2




                                                                                 Exhibit 10 - 297
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 339 of 350




   clemency process for individuals under a death sentence, and enjoining Defendants
   from carrying out his scheduled execution until he had an opportunity to obtain and
   present evidence. Id. at Dkt. 24. The district court did not rule on this motion.
         9.       On July 10, 2020, my co-counsel and I submitted a renewed clemency
   application for Mr. Lee to the OPA, in compliance with the procedures set forth in
   28 C.F.R. § 1.10. I received an email acknowledgement from the OPA confirming
   that they had received Mr. Lee' s clemency petition. Clemency Case Number
   C291125.
         10.      Mr. Lee never received a decision from the OPA regarding either his
   2019 clemency application or his 2020 clemency application, or any other
   application.
         11.      The government executed Mr. Lee on July 14, 2020. The OPA
   "administratively closed" Mr. Lee's application on July 14, 2020.


         I declare under penalty of perjury that the foregoing is true and correct.
   Executed in Chapel Hill, North Carolina on August 7, 2020.




                                                 ELIZABETH LUCK




                                             3




                                                                                Exhibit 10 - 298
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 340 of 350




               EXHIBIT 11
               Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 341 of 350
          TOM UDALL                                                                                            COMMITTEES:
            NEW MEXICO
                                                                                                              APPROPRIATIONS

  531 HART SENATE OFFICE BUILDING                                                                  COMMERCE, SCIENCE, AND TRANSPORTATION
       WASHINGTON, DC 20510
           (202) 224--<;621
         (202) 228-3261 FAX
                                             tinitnt ~tatrs ~rnetr                                           FOREIGN RELATIONS

                                                       WASHIN GTON, DC 20510                                   INDIA N AFFAIRS
      http://tomudall.senate .gov
                                                                                                         RULES AND ADMINISTRATION

                                                        August 19, 2020

SENT VIA ELECTRONIC SUBMISSION

The Honorable Donald J. Trump
President of the United States of America
The White House
1600 Pennsylvania Avenue NW
Washington, D.C. 20500

Re: United States of America v. Lezmond Charles Mitchell

Dear Mr. President:

I am writing to recommend your urgent and serious consideration of the Navajo Nation’s request for Executive
Clemency to commute the death sentence for Lezmond Charles Mitchell to life imprisonment. Mr. Mitchell, an
enrolled member of the Navajo Nation and the only Native American on federal death row, is facing execution
on August 26, 2020. The President and Vice President of the Navajo Nation both wrote to you on July 31, 2020
outlining the Nation’s consistent opposition to the Department of Justice’s decision to seek capital punishment in
this case and requesting commutation.

Under the “opt-in” principle for capital punishment pursuant to the Federal Death Penalty Act, federally
recognized Tribes may permit the federal government to seek the death penalty for major crimes, including
murder, involving Tribal members that take place on reservation lands. The Navajo Nation has long objected to
the option because its traditional and religious beliefs teaches against taking human life for vengeance. In Mr.
Mitchell’s case, rather than a charge of murder, the Department of Justice charged Mr. Mitchell with carjacking
resulting in death – a crime for which the death penalty is not subject to Tribal consent -- and sought the death
penalty on that charge over the Nation’s objections. This decision not only disrespected the Nation’s traditional
and religious beliefs, but also disregarded its sovereign decision not to opt in to capital punishment.

This request fully recognizes the gravity of Mr. Mitchell’s heinous actions for which he was duly convicted. I
have the deepest sympathies for the victims and their families, who have suffered a horrific loss to a grandmother
and her granddaughter. It is my understanding that the victims’ immediate family do not support imposing capital
punishment on Mr. Mitchell for his crimes. I also share the concerns expressed by two judges who presided over
Mr. Mitchell’s case on appeal to the Ninth Circuit: for the first time in the modern history of the death penalty,
the federal government has decided to execute a Native American for a crime committed entirely on Tribal lands
and against fellow Tribe members—and it is doing so against the Tribe’s longstanding objections.

Mr. President, as a former U.S. Attorney charged with upholding justice in Indian Country and as a United
States Senator representing the Navajo Nation in New Mexico, I support President Nez and Vice President
Lizer’s request for a grant of Executive Clemency with a commutation of the death penalty sentence, replaced
with life imprisonment, for Lezmond Mitchell. I appreciate your urgent and serious consideration of their


                                                             STATE OFFICES:

  ALBUQUERQUE:                      LAs CRucEs:                               PORTALES:                             SANTA FE:
  400 GOLD AVENUE SW                201 N. CHURCH STREET                      100 SOUTH AVENUE A                    120 SOUTH FEDERAL PLACE
  SUITE 300                         SUITE 2018                                SUITE 11 3                            SUITE 302
  ALBUQUERQUE, NM 87102             l..As CRUCES, NM 88001                    PORTALES, NM 88130                    SANTA FE, NM 87501
  505- 346-6791                     575-526-5475                              575-356-6811                          505- 98~51 1




                                                                                                                     Exhibit 11 - 299
                  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 342 of 350
          TOM UDALL                                                                                            COMMITTEES:
            NEW MEXICO
                                                                                                              APPROPRIATIONS

  531 HART SENATE OFFICE BUILDING                                                                  COMMERCE, SCIENCE, AND TRANSPORTATION
       WASHINGTON, DC 20510
           (202) 224--<;621
         (202) 228-3261 FAX
                                             1:lnitnt ~tatrs ~rnetr                                          FOREIGN RELATIONS

                                                       WASHIN GTON, DC 20510                                   INDIA N AFFAIRS
      http://tomudall.senate .gov
                                                                                                         RULES AND ADMINISTRATION

request and believe the commutation is the correct way to ensure justice for the victims and respect the
sovereignty of the Navajo Nation.

                                                             Sincerely,


                                                 _____________________
                                                       Tom Udall
                                                      U.S. Senator




                                                             STATE OFFICES:

  ALBUQUERQUE:                      LAs CRucEs:                               PORTALES:                             SANTA FE:
  400 GOLD AVENUE SW                201 N. CHURCH STREET                      100 SOUTH AVENUE A                    120 SOUTH FEDERAL PLACE
  SUITE 300                         SUITE 2018                                SUITE 11 3                            SUITE 302
  ALBUQUERQUE, NM 87102             l..As CRUCES, NM 88001                    PORTALES, NM 88130                    SANTA FE, NM 87501
  505- 346-6791                     575-526-5475                              575-356-6811                          505- 98~51 1




                                                                                                                       Exhibit 11 - 300
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 343 of 350




               EXHIBIT 12
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 344 of 350




Native American Bar Association of Arizona
c/o Verrin Kewenvoyouma, President
PO Box 1732
Phoenix, Arizona 85001


The Honorable Donald J. Trump, President of the United States of America
The White House
1600 Pennsylvania Avenue NW
Washington, DC 20500

Re: Executive Clemency for Lezmond Charles Mitchell, Execution set for August 26, 2020

Dear Mr. President:

On behalf of the Native American Bar Association of Arizona, we respectfully urge you to
grant clemency to Lezmond Charles Mitchell, a Navajo man, and commute his death sentence
to life without the possibility of release. Mr. Mitchell’s death sentence deeply offends the
tribal sovereignty of the Navajo Nation as well as the values of many Native American
people. He should not be executed, and you alone have the power to show him mercy and
spare his life.

Mr. Mitchell is the only Native American on federal death row. Since 2001, when the crime
occurred against Navajo people on Navajo tribal land, the Navajo Nation has steadfastly
opposed a death sentence for Mr. Mitchell. The government used a legal loophole to obtain a
death sentence against Mr. Mitchell over tribal opposition, the only case in which it has ever
done so.

Mr. Mitchell’s case is troubling for other reasons as well. The FBI abused Indian tribal courts
to deprive Mr. Mitchell of his federal due process rights. There are also disturbing, unresolved
issues about whether anti-Indian bias infected the nearly all-white jury that sentenced Mr.
Mitchell to death.

Further, Mr. Mitchell was just twenty years old at the time of the crime that sent him to death
row, and he had no history of violence or prior criminal convictions. The crime was terrible,
and he has expressed great remorse about his involvement. Yet his more culpable co -


                                                                                    Exhibit 12 - 301
  Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 345 of 350




Honorable Donald J. Trump
Re: Mitchell Clemency
August 21, 2020
Page 2 of 2

defendant, who was the primary aggressor, did not face a death sentence because of his young
age.

Mr. Mitchell has now been given an execution date in the midst of a worldwide pandemic,
which is already causing great pain and suffering in Indian communities.

Mr. Mitchell has spent nearly two decades in solitary confinement on federal death row and
accepts that he must pay a heavy price for his crime. A commutation of his sentence to life
without the possibility of release is a severe punishment. But he should not be executed.

For all these reasons, we urge you to commute Mr. Mitchell’s death sentence. Thank you for
your consideration.

Respectfully,

NATIVE AMERICAN BAR ASSOCIATION OF ARIZONA



1L ~-
Verrin Kewenvoyouma, President




                                                                              Exhibit 12 - 302
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 346 of 350




               EXHIBIT 13
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 347 of 350




                       DECLARATION OF JONATHAN C. AMINOFF

       I, Jonathan C. Aminoff, hereby state and declare as follows:

        1.     I am a Deputy Federal Public Defender at the Office of the Federal Public

Defender in Los Angeles, California. I am licensed to practice law in the State of California and I

am admitted to practice in this Court. I, along with Celeste Bacchi, represent Plaintiff Lezmond

Mitchell in this action.

       2.      In the course of my office's representation of Mitchell, we submitted an

application for executive clemency to the Office of the Pardon Attorney ("OPA") seeking

commutation of his death sentence. As part of that application, we were granted an opportunity

to make an oral presentation to the OPA on August 11, 2020.

       3.      On that date, I, along with Celeste Bacchi, made our oral presentation to OPA via

videoconference. Also present were Acting Pardon Attorney Rosalind Sargent-Burns, Senior

Attorneys Kira Gillespie and Christina White-Smith, and other OPA staff.

       4.      At the oral presentation, Ms. Bacchi and I inquired about the review process and

whether Mitchell would receive a decision about a grant or a denial of clemency before the

execution date. Kira Gillespie, Senior Attorney Advisor at OPA, said that she could not tell us

whether Mitchell's clemency petition would be decided, and a decision would be announced,

before Mitchell's scheduled execution date. She told us that OPA are not the ultimate decision

makers in the process and that there was no guarantee that we would receive a decision.

       5.      Ms. Gillespie stated that she could not say when the OPA's recommendation

would be sent to the Deputy Attorney General or any members of upper management at the

Department of Justice, or when the recommendation might go to President Trump or his staff at

the White House.

       6.      When Mitchell's counsel asked if there was a procedure to expedite a reprieve

request, to ensure a decision one way or the other before the execution day, Ms. Gillespie did not




                                                                                          Exhibit 13 - 303
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 348 of 350




provide an answer, but confirmed that a reprieve is a type of clemency that is within the

President's prerogative.

       7.      On August 20, 2020, Ms. Bacchi and I contacted Ms. Gillespie to inquire about

the possibility of a reprieve before initiating this lawsuit. Ms. Gillespie again stated that she was

not permitted to provide any details about where the clemency application was in the process, or

whether there would be a decision before the execution on August 26, 2020.

       8.      On August 24, 2020, Ms. Bacchi emailed myself and Assistant United States

Attorney Krissa Lanham, of the United States Attorney's Office for the District of Arizona, who

represents the Government in the criminal and post-conviction proceedings concerning Mr.

Mitchell's criminal convictions and sentences. Ms. Bacchi informed Ms. Lanham of the nature

of this lawsuit, inquired as to who would be representing the Government in this matter, and to

schedule a meet and confer concerning the motion for a temporary restraining order and

injunction. Ms. Lanham indicated that she and Assistant United Sates Attorney Alan Burch

would be counsel for the Government in this matter. Ms. Lanham further indicated, in a later

email, that she would prefer to meet and confer by telephone. Ms. Lanham and I spoke at

approximately 4:15 p.m. E.S.T., and at that time she read a prepared statement as follows:

"Having received both written and oral submissions from Mr. Mitchell, the Office of the Pardon

Attorney has completed its investigation and the department has made its recommendation to the

President. See 28 CFR 1.6 and 1.10. Accordingly, no additional time is needed to complete the

executive clemency process." She further stated that the Government opposes a temporary

restraining order or preliminary injunction.




                                                                                             Exhibit 13 - 304
Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 349 of 350




       I declare under penalty of perjury that the foregoing is true and correct. Executed in Terre

Haute, Indiana on August 24, 2020.




                                                            JONATHAN C. AMINOFF




                                                                                          Exhibit 13 - 305
       Case 1:20-cv-02331-RCL Document 1 Filed 08/25/20 Page 350 of 350




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 24, 2020, in addition to filing via ECF, I caused true and

correct copies of Plaintiff’s Complaint, Civil Cover Sheet, Motion for Temporary Restraining

Order and Preliminary Injunction, Motion for Expedited Hearing, and all supporting papers to be

delivered (1) via email to counsel for the defendants Krissa Lanham (email:

Krissa.Lanham@usdoj.gov), Sharon Sexton (email: Sharon.Sexton@usdoj.gov), William G.

Voit (email: William.Voit@usdoj.gov), and Alan Burch (email: Alan.Burch@usdoj.gov) and (2)

by overnight delivery, to the Defendants in the above-captioned action, at the following

addresses:


 WILLIAM P. BARR, et al.                        JEFFREY E. KRUEGER
 Attorney General                               Regional Director
 U.S. Department of Justice                     Federal Bureau of Prisons
 950 Pennsylvania Avenue, NW                    North Central Region
 Washington, DC 20530                           U.S. Department of Justice
                                                400 State Avenue, Suite 800
 JEFFREY A. ROSEN                               Kansas City, KS 66101
 Deputy Attorney General
 U.S. Department of Justice                     T.J. WATSON
 950 Pennsylvania Avenue, NW                    Complex Warden
 Washington, DC 20530                           U.S. Penitentiary Terre Haute
                                                4700 Bureau Road South
 ROSALIND SARGENT-BURNS                         Terre Haute, IN 47802
 Acting Pardon Attorney
 Office of the Pardon Attorney                  U.S. DEPARTMENT OF JUSTICE
 950 Pennsylvania Avenue, NW                    950 Pennsylvania Avenue, NW
 Washington, DC 20530                           Washington, DC 20530

 MICHAEL CARVAJAL                               Federal Bureau of Prisons
 Director                                       U.S. Department of Justice
 Federal Bureau of Prisons                      320 First Street, NW
 U.S. Department of Justice                     Washington, DC 20534
 320 First Street, NW
 Washington, DC 20534                           Office of the Pardon Attorney
                                                950 Pennsylvania Avenue, NW
                                                Washington, DC 20530

DATED: August 24, 2020                                /s/ Jonathan C. Aminoff
                                                     JONATHAN C. AMINOFF
                                                     Deputy Federal Public Defender

                                                     Counsel for Lezmond Charles Mitchell
